--------------------------------------------------------------------------------

Exhibit 10.1
 
VOLUME SUBMITTER
DEFINED CONTRIBUTION PLAN
 
(Profit Sharing/401(k) Plan)
 
A Fidelity Volume Submitter Plan
 
Adoption Agreement No. 001
For use With
Fidelity Basic Plan Document No. 14

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

     
1.01
plan information
2
1.02
employer
3
1.03
trustee
3
1.04
coverage
3
1.05
compensation
6
1.06
testing rules
7
1.07
deferral contributions
8
1.08
employee contributions (after-tax contributions)
12
1.09
rollover contributions
12
1.10
qualified nonelective employer contributions
12
1.11
matching employer contributions
13
1.12
nonelective employer contributions
16
1.13
exceptions to continuing eligibility requirements
19
1.14
retirement
19
1.15
definition of disabled
19
1.16
vesting
20
1.17
predecessor employer service
22
1.18
participant loans
22
1.19
in-service withdrawals
22
1.20
form of distributions
23
1.21
timing of distributions
25
1.22
top heavy status
25
1.23
correction to meet 415 requirements under multiple defined contribution plans
27
1.24
investment direction
27
1.25
additional provisions
28
1.26
superseding provisions
28
1.27
reliance on advisory letter
28
1.28
electronic signature and records
28
1.29
volume submitter information
29
execution page
30
execution page
31
Amendment execution page
32
Amendment execution page
33
plan mergers addendum
35
participating employers addendum
36
in-service withdrawals addendum
38
vesting schedule addendum
39
additional provisions addendum
42
effective dates for interim legal compliance snap off addendum
54

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
1

--------------------------------------------------------------------------------

 
 
Adoption Agreement
Article 1
Profit Sharing/401(k) Plan

             
1.01
plan information
     
(a)
Name of Plan:
                 
This is the Kaydon Corporation Employee Stock Ownership and Thrift Plan (the
“Plan”)
               
(b)
Type of Plan:
                 
(1)
o
401(k) Only
                 
(2)
þ
401(k) and Profit Sharing
                 
(3)
o
Profit Sharing Only
               
(c)
Administrator Name (if not the Employer):
                 
Benefits Committee of Kaydon Corporation
               
(d)
Plan Year End (month/day):   12/31
               
(e)
Three Digit Plan Number:     002
               
(f)
Limitation Year (check one):
                 
(1)
o
Calendar Year
                 
(2)
þ
Plan Year
                 
(3)
o
Other:         ____________________________
               
(g)
Plan Status (check appropriate box(es)):
                 
(1)
Adoption Agreement Effective Date: 06/01/2010
                   
Note: The effective date specified above must be after the last day of the 2001
Plan Year.
                 
(2)
The Adoption Agreement Effective Date is:
                   
(A)
o
A new Plan Effective Date
                   
(B)
þ
An amendment Effective Date (check one):
                     
(i)
o
an amendment and restatement of this Basic Plan Document No. 14 and its Adoption
Agreement previously executed by the Employer;
                     
(ii)
o
a conversion from Fidelity Basic Plan Document No. 02 and its Adoption Agreement
to Basic Plan Document No. 14 and its Adoption Agreement; or
                     
(iii)
þ
a conversion to Basic Plan Document No. 14 and its Adoption Agreement.
                     
The original effective date of the Plan: 1/1/1983
                 
(3)
þ
Special Effective Dates. Certain provisions of the Plan shall be effective as of
a date other than the date specified in Subsection 1.01(g)(1) above. Please
complete the Special Effective Dates Addendum to the Adoption Agreement
indicating the affected provisions and their effective dates.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
2

--------------------------------------------------------------------------------

 
 

   
(4)
þ
Plan Merger Effective Dates. Certain plan(s) were merged into the Plan on or
after the date specified in Subsection 1.01(g)(1) above. The merged plans are
listed in the Plan Mergers Addendum. Please complete the appropriate
subsection(s) of the Plan Mergers Addendum to the Adoption Agreement indicating
the plan(s) that have merged into the Plan and the effective date(s) of such
merger(s).
             
(5)
o
Frozen Plan. The Plan is currently frozen. Unless the Plan is amended in the
future to provide otherwise, no further contributions shall be made to the Plan.
Plan assets will continue to be held on behalf of Participants and their
Beneficiaries until distributed in accordance with the Plan terms. (If this
provision is selected, it will override any conflicting provision selected in
the Adoption Agreement.)
               
Note: While the Plan is frozen, no further contributions, including Deferral
Contributions, Employee Contributions, and Rollover Contributions, may be made
to the Plan and no employee who is not already a Participant in the Plan may
become a Participant.
         
1.02
employer
           
(a)
Employer Name: Kaydon Corporation
             
(1)
Employer’s Tax Identification Number: 13-3186040
             
(2)
Employer’s fiscal year end: 12/31
           
(b)
The term “Employer” includes the following participating employers (choose one):
             
(1)
o
No other employers participate in the Plan.
             
(2)
þ
Certain other employers participate in the Plan. Please complete the
Participating Employers Addendum.



1.03
trustee
           
(a)
Trustee Name:
Fidelity Management Trust Company
           
Address:
82 Devonshire Street
             
Boston, MA 02109



1.04
coverage
           
All Employees who meet the conditions specified below shall be eligible to
participate in the Plan:
           
(a)
Age Requirement (check one):
             
(1)
o
no age requirement.
             
(2)
þ
must have attained age: 18 (not to exceed 21).
           
(b)
Eligibility Service Requirement(s) - There shall be no eligibility service
requirements for contributions to the Plan unless selected below (check one):
             
(1)
o
_____ (not to exceed 365) days of Eligibility Service requirement (no minimum
Hours of Service can be required)
             
(2)
o
_____ (not to exceed 12) months of Eligibility Service requirement (no minimum
Hours of Service can be required)
             
(3)
o
one year of Eligibility Service requirement (at least _____ (not to exceed
1,000) Hours of Service are required during the Eligibility Computation Period)

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
3

--------------------------------------------------------------------------------

 
 

   
(4)
o
two years of Eligibility Service requirement (at least _____ (not to exceed
1,000) Hours of Service are required during each Eligibility Computation Period)
(If Option 1.07(a) is elected, only one year of Eligibility Service is required
for Deferral Contributions.)                      
Note: If the Employer selects the two year Eligibility Service requirement, then
contributions subject to such Eligibility Service requirement must be 100%
vested when made.
                   
(5)
þ
Hours of Service Crediting. Hours of Service will be credited in accordance with
the equivalency selected in the Hours of Service Equivalencies Addendum rather
than in accordance with the equivalency described in Subsection 2.01(dd) of the
Basic Plan Document. Please complete the Hours of Service Equivalencies
Addendum.                  
(c)
Eligibility Computation Period - The Eligibility Computation Period is the
12-consecutive-month period beginning on an Employee’s Employment Commencement
Date and each 12-consecutive-month period beginning on an anniversary of his
Employment Commencement Date.
                 
(d)
Eligible Class of Employees:
                   
(1)
Generally, the Employees eligible to participate in the Plan are (choose one):
                     
(A)
 
þ
all Employees of the Employer.
                     
(B)
 
o
only Employees of the Employer who are covered by (choose one):
                         
(i)
o
any collective bargaining agreement with the Employer, provided that the
agreement requires the employees to be included under the Plan.
                         
(ii)
o
the following collective bargaining agreement(s) with the Employer:
                                                                         
(2)
þ
Notwithstanding the selection in Subsection 1.04(d)(1) above, certain Employees
of the Employer are excluded from participation in the Plan (check the
appropriate box(es)):
                     
Note: Certain employees (e.g., residents of Puerto Rico) are excluded
automatically pursuant to Subsection 2.01(s) of the Basic Plan Document,
regardless of the Employer’s selection under this Subsection 1.04(d)(2).
                     
(A)
o
employees covered by a collective bargaining agreement, unless the agreement
requires the employees to be included under the Plan. (Do not choose if Option
1.04(d)(1)(B) is selected above.)
                     
(B)
o
Highly Compensated Employees as defined in Subsection 2.01(cc) of the Basic Plan
Document.
                     
(C)
þ
Leased Employees as defined in Subsection 2.01(ff) of the Basic Plan Document.
                     
(D)
þ
nonresident aliens who do not receive any earned income from the Employer which
constitutes United States source income.
                     
(E)
þ
other:
                         
Temporary Employees, Interns, Co-op Student Employees and Canfield Technologies,
Inc. Employees who are collectively bargained
                       
Note: The eligible group defined above must be a definitely determinable group
and cannot be subject to the discretion of the Employer. In addition, the design
of the classifications cannot be such that the only Non-Highly Compensated
Employees benefiting under the Plan are those with the lowest compensation
and/or the shortest periods of service and who may represent the minimum number
of such employees necessary to satisfy coverage under Code Section 410(b).

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
4

--------------------------------------------------------------------------------

 



       
(i)
þ
Notwithstanding this exclusion, any Employee who is excluded from participation
solely because he is in a group described below shall become an Eligible
Employee eligible to participate in the Plan on the Entry Date coinciding with
or immediately following the date on which he first satisfies the following
requirements: (I) he attains age 21 and (II) he completes at least 1,000 Hours
of Service during an Eligibility Computation Period. This Subsection
1.04(d)(2)(E)(i) applies to the following excluded Employees (Must choose if an
exclusion in (E) above directly or indirectly imposes an age and/or service
requirement for participation, for example by excluding part-time or temporary
employees):
                           
Temporary Employees
                     
Note: The Employer should exercise caution when excluding employees from
participation in the Plan. Exclusion of employees may adversely affect the
Plan’s satisfaction of the minimum coverage requirements, as provided in Code
Section 410(b).
                 
(e)
Entry Date(s) - The Entry Date(s) shall be (check one):
                   
(1)
o
the first day of each Plan Year and the first day of the seventh month of each
Plan Year
                   
(2)
o
the first day of each Plan Year and the first day of the fourth, seventh, and
tenth months of each Plan Year
                   
(3)
o
the first day of each month
                   
(4)
þ
immediate upon meeting the eligibility requirements specified in Subsections
1.04(a) and 1.04(b)
                   
(5)
o
the first day of each Plan Year (Do not select if there is an Eligibility
Service requirement of more than six months in Subsection 1.04(b) for the
type(s) of contribution or if there is an age requirement of more than 20 1/2 in
Subsection 1.04(a) for the type(s) of contribution.)
                   
Note: If another plan is merged into the Plan, the Plan may provide on the Plan
Mergers Addendum that the effective date of the merger is also an Entry Date
with respect to certain Employees.
                 
(f)
Date of Initial Participation - An Employee shall become a Participant unless
excluded by Subsection 1.04(d) above on the Entry Date coinciding with or
immediately following the date the Employee completes the service and age
requirement(s) in Subsections 1.04(a) and (b), if any, except (check one):
                   
(1)
þ
no exceptions.
                   
(2)
o
Employees employed on _______ (insert date) shall become Participants on that
date.
                   
(3)
o
Employees who meet the age and service requirement(s) of Subsections 1.04(a) and
(b) on _______ (insert date) shall become Participants on that date.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
5

--------------------------------------------------------------------------------

 


1.05
compensation
                 
Compensation for purposes of determining contributions shall be as defined in
Subsection 2.01(k) of the Basic Plan Document, modified as provided below.
                 
(a)
Compensation Exclusions - Compensation shall exclude the item(s) selected below.
                   
(1)
þ
No exclusions.
                   
(2)
o
Overtime pay.
                   
(3)
o
Bonuses.
                   
(4)
o
Commissions.
                   
(5)
o
The value of restricted stock or of a qualified or a non-qualified stock option
granted to an Employee by the Employer to the extent such value is includable in
the Employee’s taxable income.
                   
(6)
o
Severance pay received prior to termination of employment. (Severance pay
received following termination of employment is always excluded for purposes of
contributions.)
                      Note: If the Employer selects an option, other than (1)
above, with respect to Nonelective Employer Contributions, Compensation must be
tested to show that it meets the requirements of Code Section 414(s) or the
allocations must be tested to show that they meet the general test under
regulations issued under Code Section 401(a)(4). These exclusions shall not
apply for purposes of the “Top-Heavy” requirements in Section 15.03, for
allocating safe harbor Matching Employer Contributions if Subsection 1.11(a)(3)
is selected, for allocating safe harbor Nonelective Employer Contributions if
Subsection 1.12(a)(3) is selected, or for allocating non-safe harbor Nonelective
Employer Contributions if the Integrated Formula is elected in Subsection
1.12(b)(2).                  
(b)
Compensation for the First Year of Participation - Contributions for the Plan
Year in which an Employee first becomes a Participant shall be determined based
on the Employee’s Compensation as provided below. (Complete by checking the
appropriate boxes.)
                   
(1)
o
Compensation for the entire Plan Year. (Complete (A) below, if applicable, with
regard to the initial Plan Year of the Plan.)
                     
(A)
o
For purposes of determining the amount of Nonelective Employer Contributions,
other than 401(k) Safe Harbor Nonelective Employer Contributions, for all
Employees who become Active Participants during the initial Plan Year,
Compensation for the 12-month period ending on the last day of the initial Plan
Year shall be used.
                   
(2)
þ
Only Compensation for the portion of the Plan Year in which the Employee is
eligible to participate in the Plan. (Complete (A) below, if applicable, with
regard to the initial Plan Year of the Plan.)
                     
(A)
o
For purposes of determining the amount of Nonelective Employer Contributions,
other than 401(k) Safe Harbor Nonelective Employer Contributions, for those
Employees who become Active Participants on the Effective Date of the Plan,
Compensation for the 12-month period ending on the last day of the initial Plan
Year shall be used. For all other Employees, only Compensation for the period in
which they are eligible shall be used.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
6

--------------------------------------------------------------------------------

 
 
1.06
testing rules
                 
(a)
ADP/ACP Present Testing Method - The testing method for purposes of applying the
“ADP” and “ACP” tests described in Sections 6.03 and 6.06 of the Basic Plan
Document shall be the (check one):
                   
(1)
þ
Current Year Testing Method - The “ADP” or “ACP” of Highly Compensated Employees
for the Plan Year shall be compared to the “ADP” or “ACP” of Non-Highly
Compensated Employees for the same Plan Year. (Must choose if Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k)
Safe Harbor Formula, with respect to Nonelective Employer Contributions is
checked.)
                   
(2)
o
Prior Year Testing Method - The “ADP” or “ACP” of Highly Compensated Employees
for the Plan Year shall be compared to the “ADP” or “ACP” of Non-Highly
Compensated Employees for the immediately preceding Plan Year. (Do not choose if
Option 1.10(a)(1), alternative allocation formula for Qualified Nonelective
Contributions.)
                   
(3)
o
Not applicable. (Only if Option 1.01(b)(3), Profit Sharing Only, is checked and
Option 1.08(a)(1), Future Employee Contributions, and Option 1.11(a), Matching
Employer Contributions, are not checked or Option 1.04(d)(2)(B), excluding all
Highly Compensated Employees from the eligible class of Employees, is checked.)
                   
Note: Restrictions apply on elections to change testing methods.
                 
(b)
First Year Testing Method - If the first Plan Year that the Plan, other than a
successor plan, permits Deferral Contributions or provides for either Employee
or Matching Employer Contributions, occurs on or after the Effective Date
specified in Subsection 1.01(g), the “ADP” and/or “ACP” test for such first Plan
Year shall be applied using the actual “ADP” and/or “ACP” of Non-Highly
Compensated Employees for such first Plan Year, unless otherwise provided below.
                   
(1)
o
The “ADP” and/or “ACP” test for the first Plan Year that the Plan permits
Deferral Contributions or provides for either Employee or Matching Employer
Contributions shall be applied assuming a 3% “ADP” and/or “ACP” for Non-Highly
Compensated Employees. (Do not choose unless Plan uses prior year testing method
described in Subsection 1.06(a)(2).)
                 
(c)
HCE Determinations: Look Back Year - The look back year for purposes of
determining which Employees are Highly Compensated Employees shall be the
12-consecutive-month period preceding the Plan Year unless otherwise provided
below.
                   
(1)
o
Calendar Year Determination - The look back year shall be the calendar year
beginning within the preceding Plan Year. (Do not choose if the Plan Year is the
calendar year.)
                 
(d)
HCE Determinations: Top Paid Group Election - All Employees with Compensation
exceeding the dollar amount specified in Code Section 414(q)(1)(B)(i) adjusted
pursuant to Code Section 415(d) (e.g., $95,000 for “determination years”
beginning in 2005 and “look-back years” beginning in 2004) shall be considered
Highly Compensated Employees, unless Top Paid Group Election below is checked.
                   
(1)
o
Top Paid Group Election - Employees with Compensation exceeding the dollar
amount specified in Code Section 414(q)(1)(B)(i) adjusted pursuant to Code
Section 415(d) (e.g., $95,000 for “determination years” beginning in 2005 and
“look-back years” beginning in 2004 shall be considered Highly Compensated
Employees only if they are in the top paid group (the top 20% of Employees
ranked by Compensation).
                 
Note: Plan provisions for Sections 1.06(c) and 1.06(d) must apply consistently
to all retirement plans of the Employer for determination years that begin with
or within the same calendar year (except that Option 1.06(c)(1), Calendar Year
Determination, shall not apply to calendar year plans).

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
7

--------------------------------------------------------------------------------

 
 
1.07
deferral contributions
                 
(a)
þ
Deferral Contributions - Participants may elect to have a portion of their
Compensation contributed to the Plan on a before-tax basis pursuant to Code
Section 401(k). Pursuant to Subsection 5.03(a) of the Basic Plan Document, if
Catch-Up Contributions are selected below, the Plan’s deferral limit is 75%,
unless the Employer elects an alternative deferral limit in Subsection
1.07(a)(1)(A) below. If Catch-Up Contributions are selected below, and the
Employer has specified a percentage in Subsection 1.07(a)(1)(A) that is less
than 75%, a Participant eligible to make Catch-Up Contributions shall (subject
to the statutory limits in Treasury Regulation Section 1.414-1(b)(1)(i)) in any
event be permitted to contribute in excess of the specified deferral limit up to
100% of the Participant’s “effectively available Compensation” (i.e.,
Compensation available after other withholding), as required by Treasury
Regulation Section 1.414(v)-1(e)(1)(ii)(B).
                   
(1)
Regular Contributions - The Employer shall make a Deferral Contribution in
accordance with Section 5.03 of the Basic Plan Document on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the payroll period in question. Such Deferral Contribution shall
not exceed the deferral limit specified in Subsection 5.03(a) of the Basic Plan
Document or in Subsection 1.07(a)(1)(A) below, as applicable. Check and complete
the appropriate box(es), if any.
                     
(A)
þ
The deferral limit is 50% (must be a whole number multiple of one percent) of
Compensation. (Unless a different deferral limit is specified, the deferral
limit shall be 75%. If Option 1.07(a)(4), Catch-Up Contributions, is selected
below, complete only if deferral limit is other than 75%.)
                     
(B)
o
Instead of specifying a percentage of Compensation, a Participant’s salary
reduction agreement may specify a dollar amount to be contributed each payroll
period, provided such dollar amount does not exceed the maximum percentage of
Compensation specified in Subsection 5.03(a) of the Basic Plan Document or in
Subsection 1.07(a)(1)(A) above, as applicable.
                     
(C)
 
A Participant may increase or decrease, on a prospective basis, his salary
reduction agreement percentage or, if Roth 401(k) Contributions are selected in
Subsection 1.07(a)(5) below, the portion of his Deferral Contributions
designated as Roth 401(k) Contributions (check one):
                         
(i)
þ
as of the beginning of each payroll period.
                         
(ii)
o
as of the first day of each month.
                         
(iii)
o
as of each Entry Date. (Do not select if immediate entry is elected with respect
to Deferral Contributions in Subsection 1.04(e).)
                         
(iv)
o
as of the first day of each calendar quarter.
                          (v)
o
as of the first day of each Plan Year.                          
(vi)
o
other. (Specify, but must be at least once per Plan Year).
                                                                               
Note: Notwithstanding the Employer’s election hereunder, if Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k)
Safe Harbor Formula, with respect to Nonelective Employer Contributions is
checked, the Plan provides that an Active Participant may change his salary
reduction agreement percentage for the Plan Year within a reasonable period (not
fewer than 30 days) of receiving the notice described in Section 6.09 of the
Basic Plan Document.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
8

--------------------------------------------------------------------------------

 



     
(D)
 
A Participant may revoke, on a prospective basis, a salary reduction agreement
at any time upon proper notice to the Administrator but in such case may not
file a new salary reduction agreement until (check one):
                         
(i)
þ
the beginning of the next payroll period.
                         
(ii)
o
the first day of the next month.
                         
(iii)
o
the next Entry Date. (Do not select if immediate entry is elected with respect
to Deferral Contributions in Subsection 1.04(e).)
                         
(iv)
o
as of the first day of each calendar quarter.
                         
(v)
o
as of the first day of each Plan Year.
                         
(vi)
o
other. (Specify, but must be at least once per Plan Year).
                                                                         
(2)
o
Additional Deferral Contributions - The Employer shall allow a Participant upon
proper notice and approval to enter into a special salary reduction agreement to
make additional Deferral Contributions in an amount up to 100% of their
effectively available Compensation for the payroll period(s) designated by the
Employer.
                   
(3)
o
Bonus Contributions - The Employer shall allow a Participant upon proper notice
and approval to enter into a special salary reduction agreement to make Deferral
Contributions in an amount up to 100% of any Employer paid cash bonuses
designated by the Employer on a uniform and nondiscriminatory basis that are
made for such Participants during the Plan Year. The Compensation definition
elected by the Employer in Subsection 1.05(a) must include bonuses if bonus
contributions are permitted. Unless a Participant has entered into a special
salary reduction agreement with respect to bonuses, the percentage deferred from
any Employer paid cash bonus shall be (check (A) or (B) below):
                     
(A)
o
Zero.
                     
(B)
o
The same percentage elected by the Participant for his regular contributions in
accordance with Subsection 1.07(a)(1) above or deemed to have been elected by
the Participant in accordance with Option 1.07(a)(6) below.
                   
Note: A Participant’s contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(1)(A) for the full Plan Year. If the
Administrator anticipates that the Plan will not satisfy the “ADP” and/or “ACP”
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
objectively determined by the Administrator to be necessary to satisfy the “ADP”
and/or “ACP” test.
                   
(4)
þ
Catch-Up Contributions - The following Participants who have attained or are
expected to attain age 50 before the close of the calendar year will be
permitted to make Catch-Up Contributions to the Plan, as described in Subsection
5.03(a) of the Basic Plan Document:
                     
(A)
þ
All such Participants.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
9

--------------------------------------------------------------------------------

 
 

     
(B)
o
All such Participants except those covered by a collective-bargaining agreement
under which retirement benefits were a subject of good faith bargaining unless
the bargaining agreement specifically provides for Catch-Up Contributions to be
made on behalf of such Participants.
                     
Note: The Employer must not select Option 1.07(a)(4) above unless all
“applicable plans” (except any plan that is qualified under Puerto Rican law or
that covers only employees who are covered by a collective bargaining agreement
under which retirement benefits were a subject of good faith bargaining)
maintained by the Employer and by any other employer that is treated as a single
employer with the Employer under Code Section 414(b), (c), (m), or (o) also
permit Catch-Up Contributions in the same dollar amount. An “applicable plan” is
any 401(k) plan or any SIMPLE IRA plan, SEP, plan or contract that meets the
requirements of Code Section 403(b), or Code Section 457 eligible governmental
plan that provides for elective deferrals.
                   
(5)
o
Roth 401(k) Contributions. Participants shall be permitted to irrevocably
designate pursuant to Subsection 5.03(b) of the Basic Plan Document that a
portion or all of the Deferral Contributions made under this Subsection 1.07(a)
are Roth 401(k) Contributions that are includable in the Participant’s gross
income at the time deferred.
                   
(6)
þ
Automatic Enrollment Contributions. Beginning on the effective date of this
paragraph (6) (the “Automatic Enrollment Effective Date”) and subject to the
remainder of this paragraph (6), unless an Eligible Employee affirmatively
elects otherwise, his Compensation will be reduced by 3% (the “Automatic
Enrollment Rate”), such percentage to be increased in accordance with Option
1.07(b) (if applicable), for each payroll period in which he is an Active
Participant, beginning as indicated in Subsection 1.07(a)(6)(A) below, and the
Employer will make a pre-tax Deferral Contribution in such amount on the
Participant’s behalf in accordance with the provisions of Subsection 5.03(c) of
the Basic Plan Document (an “Automatic Enrollment Contribution”).
                     
(A)
With respect to an affected Participant, Automatic Enrollment Contributions will
begin as soon as administratively feasible on or after (check one):
                       
(i)
o
The Participant’s Entry Date.
                       
(ii)
þ
30 (minimum of 30) days following the Participant’s date of hire, but no sooner
than the Participant’s Entry Date.
                     
Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this paragraph (6), and Option 1.07(b) if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1)(C) or (D). Automatic Enrollment
Contributions shall be made only on behalf of Active Participants who are first
hired by the Employer on or after the Automatic Enrollment Effective Date and do
not have a Reemployment Commencement Date, unless otherwise provided below.
                     
(B)
þ
Additionally, unless such affected Participant affirmatively elects otherwise
within the reasonable period established by the Plan Administrator, Automatic
Enrollment Contributions will be made with respect to the Employees described
below. (Check all that apply.)
                       
(i)
þ
Inclusion of Previously Hired Employees. On the later of the date specified in
Subsection 1.07(a)(6)(A) with regard to such Eligible Employee or as soon as
administratively feasible on or after the 30th day following the Notification
Date specified in Subsection 1.07(a)(6)(B)(i)(I) below, Automatic Enrollment
Contributions will begin for the following Eligible Employees who were hired
before the Automatic Enrollment Effective Date and have not had a Reemployment
Commencement Date. (Complete (I), check (II) or (III), and complete (IV), if
applicable.)

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
10

--------------------------------------------------------------------------------

 
 

         
(I)
Notification Date: 07/01/2010. (Date must be on or after the Automatic
Enrollment Effective Date.)
                         
(II)
o
Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below, all such
Employees who have never had a Deferral Contribution election in place.
                         
(III)
þ
Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below, all such
Employees who have never had a Deferral Contribution election in place and were
hired by the Employer before the Automatic Enrollment Effective Date, but on or
after the following date: 05/24/2010.
                         
(IV)
o
In addition to the group of Employees elected in Subsection 1.07(a)(6)(B)(i)(II)
or (III) above, any Employee described in Subsection 1.07(a)(6)(B)(i)(II) or
(III) above, as applicable, even if he has had a Deferral Contribution election
in place previously, provided he is not suspended from making Deferral
Contributions pursuant to the Plan and has a deferral rate of zero on the
Notification Date.
                       
(ii)
þ
Inclusion of Rehired Employees. Unless otherwise stated herein, each Eligible
Employee having a Reemployment Commencement Date on the date indicated in
Subsection 1.07(a)(6)(A) above. If Subsection 1.07(a)(6)(B)(i)(III) is selected,
only such Employees with a Reemployment Commencement on or after the date
specified in Subsection 1.07(a)(6)(B)(i)(III) will be automatically enrolled. If
Subsection 1.07(a)(6)(B)(i) is not selected, only such Employees with a
Reemployment Commencement on or after the Automatic Enrollment Effective Date
will be automatically enrolled. If Subsection 1.07(a)(6)(A)(ii) has been elected
above, for purposes of Subsection 1.07(a)(6)(A) only, such Employee’s
Reemployment Commencement Date will be treated as his date of hire.
                 
(b)
o
Automatic Deferral Increase: (Choose only if Automatic Enrollment Contributions
are selected in Option 1.07(a)(6) above) - Unless an Eligible Employee
affirmatively elects otherwise after receiving appropriate notice, Deferral
Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by the whole
percentage of Compensation stated in Subsection 1.07(b)(1) below until the
deferral percentage stated in Subsection 1.07(a)(1) is reached (except that the
increase will be limited to only the percentage needed to reach the limit stated
in Subsection 1.07(a)(1), if applying the percentage in Subsection 1.07(b)(1)
would exceed the limit stated in Subsection 1.07(a)(1)), unless the Employer has
elected a lower percentage limit in Subsection 1.07(b)(2) below.
                     
(1)
Increase by _____% (not to exceed 10%) of Compensation. Such increased Deferral
Contributions shall be pre-tax Deferral Contributions.
                     
(2)
o
Limited to ____________% of Compensation (not to exceed the percentage indicated
in Subsection 1.07(a)(1)).

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
11

--------------------------------------------------------------------------------

 
 

     
(3)
Notwithstanding the above, the automatic deferral increase shall not apply to a
Participant within the first six months following the date upon which Automatic
Enrollment Contributions begin for such Participant.
               
1.08
employee contributions (after tax-contributions)
                 
(a)
o
Future Employee Contributions - Participants may make voluntary, non-deductible,
after-tax Employee Contributions pursuant to Section 5.04 of the Basic Plan
Document. The Employee Contribution made on behalf of an Active Participant each
payroll period shall not exceed the contribution limit specified in Subsection
1.08(a)(1) below.
                   
(1)
The contribution limit is _____% (must be a whole number multiple of one
percent) of Compensation.
                 
(b)
þ
Frozen Employee Contributions - Participants may not currently make after-tax
Employee Contributions to the Plan, but the Employer does maintain frozen
Employee Contributions Accounts.
               
1.09
rollover contributions
                 
(a)
þ
Rollover Contributions - Employees may roll over eligible amounts from other
qualified plans to the Plan subject to the additional following requirements:
                   
(1)
o
The Plan will not accept rollovers of after-tax employee contributions.
                   
(2)
þ
The Plan will not accept rollovers of designated Roth contributions. (Must be
selected if Roth 401(k) Contributions are not elected in Subsection 1.07(a)(5).)
               
1.10
qualified nonelective employer contributions
                 
(a)
Qualified Nonelective Employer Contributions – If any of the following Options
is checked: 1.07(a), Deferral Contributions, 1.08(a)(1), Future Employee
Contributions or 1.11(a), Matching Employer Contributions, the Employer may
contribute an amount which it designates as a Qualified Nonelective Employer
Contribution to be included in the “ADP” or “ACP” test. Unless otherwise
provided below, Qualified Nonelective Employer Contributions shall be allocated
to all Participants who were eligible to participate in the Plan at any time
during the Plan Year and are Non-Highly Compensated Employees in the ratio which
each such Participant’s “testing compensation”, as defined in Subsection 6.01(r)
of the Basic Plan Document, for the Plan Year bears to the total of all such
Participants’ “testing compensation” for the Plan Year.
                   
(1)
o
Qualified Nonelective Employer Contributions shall be allocated only among those
Participants who are Non-Highly Compensated Employees and are designated by the
Employer as eligible to receive a Qualified Nonelective Employer Contribution
for the Plan Year. The amount of the Qualified Nonelective Employer Contribution
allocated to each such Participant shall be as designated by the Employer, but
not in excess of the “regulatory maximum.” The “regulatory maximum” means 5%
(10% for Qualified Nonelective Contributions made in connection with the
Employer’s obligation to pay prevailing wages under the Davis-Bacon Act) of the
“testing compensation” for such Participant for the Plan Year. The “regulatory
maximum” shall apply separately with respect to Qualified Nonelective
Contributions to be included in the “ADP” test and Qualified Nonelective
Contributions to be included in the “ACP” test. (Cannot be selected if the
Employer has elected prior year testing in Subsection 1.06(a)(2).)

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
12

--------------------------------------------------------------------------------

 
 
1.11
matching employer contributions
                 
(a)
þ
Matching Employer Contributions - The Employer shall make Matching Employer
Contributions on behalf of each of its “eligible” Participants as provided in
this Section 1.11. For purposes of this Section 1.11, an “eligible” Participant
means any Participant who is an Active Participant during the Contribution
Period and who satisfies the requirements of Subsection 1.11(e) or Section 1.13.
(Check one):
                   
(1)
o
Non-Discretionary Matching Employer Contributions - The Employer shall make a
Matching Employer Contribution on behalf of each “eligible” Participant in an
amount equal to the following percentage of the eligible contributions made by
the “eligible” Participant during the Contribution Period (complete all that
apply):
                     
(A)
o
Flat Percentage Match:
                       
(i)
_______% to all “eligible” Participants.
                     
(B)
o
Tiered Match: ______% of the first ______% of the “eligible” Participant’s
Compensation contributed to the Plan,
                         
______% of the next ______% of the “eligible” Participant’s Compensation
contributed to the Plan,
                         
______% of the next ______% of the “eligible” Participant’s Compensation
contributed to the Plan.
                       
Note: The group of “eligible” Participants benefiting under each match rate must
satisfy the nondiscriminatory coverage requirements of Code Section 410(b).
                     
(C)
o
Limit on Non-Discretionary Matching Employer Contributions (check the
appropriate box(es)):
                       
(i)
o
Contributions in excess of______% of the “eligible” Participant’s Compensation
for the Contribution Period shall not be considered for non-discretionary
Matching Employer Contributions.
                         
Note: If the Employer elected a percentage limit in (i) above and requested the
Trustee to account separately for matched and unmatched Deferral and/or Employee
Contributions made to the Plan, the non-discretionary Matching Employer
Contributions allocated to each “eligible” Participant must be computed, and the
percentage limit applied, based upon each payroll period.
                       
(ii)
o
Matching Employer Contributions for each “eligible” Participant for each Plan
Year shall be limited to $______.
                   
(2)
þ
Discretionary Matching Employer Contributions - The Employer may make a
discretionary Matching Employer Contribution on behalf of each “eligible”
Participant in accordance with Section 5.08 of the Basic Plan Document in an
amount equal to a percentage of the eligible contributions made by each
“eligible” Participant during the Contribution Period. Discretionary Matching
Employer Contributions may be limited to match only contributions up to a
specified percentage of Compensation or limit the amount of the match to a
specified dollar amount.
                       
Note: If the Matching Employer Contribution made in accordance with this
Subsection 1.11(a)(2) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.
                     
(A)
o
4% Limitation on Discretionary Matching Employer Contributions for Deemed
Satisfaction of “ACP” Test - In no event may the dollar amount of the
discretionary Matching Employer Contribution made on an “eligible” Participant’s
behalf for the Plan Year exceed 4% of the “eligible” Participant’s Compensation
for the Plan Year. (Only if Option 1.12(a)(3), 401(k) Safe Harbor Formula, with
respect to Nonelective Employer Contributions is checked.)

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
13

--------------------------------------------------------------------------------

 
 

   
(3)
o
401(k) Safe Harbor Matching Employer Contributions - If the Employer elects one
of the safe harbor formula Options provided in the 401(k) Safe Harbor Matching
Employer Contributions Addendum to the Adoption Agreement and provides written
notice each Plan Year to all Active Participants of their rights and obligations
under the Plan, the Plan shall be deemed to satisfy the “ADP” test and, under
certain circumstances, the “ACP” test. (Only if Option 1.07(a), Deferral
Contributions is checked.)
                 
(b)
o
Additional Matching Employer Contributions - The Employer may at Plan Year end
make an additional Matching Employer Contribution on behalf of each “eligible”
Participant in an amount equal to a percentage of the eligible contributions
made by each “eligible” Participant during the Plan Year. (Only if Option
1.11(a)(1) or (3) is checked.) The additional Matching Employer Contribution may
be limited to match only contributions up to a specified percentage of
Compensation or limit the amount of the match to a specified dollar amount.
                     
Note: If the additional Matching Employer Contribution made in accordance with
this Subsection 1.11(b) matches different percentages of contributions for
different groups of “eligible” Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.
                   
(1)
o
4% Limitation on additional Matching Employer Contributions for Deemed
Satisfaction of “ACP” Test - In no event may the dollar amount of the additional
Matching Employer Contribution made on an “eligible” Participant’s behalf for
the Plan Year exceed 4% of the “eligible” Participant’s Compensation for the
Plan Year.(Only if Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to
Nonelective Employer Contributions is checked.)
                   
Note: If the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, above and wants to be deemed to have satisfied the “ADP”
test, the additional Matching Employer Contribution must meet the requirements
of Section 6.09 of the Basic Plan Document. In addition to the foregoing
requirements, if the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the “ACP” test with respect to Matching Employer
Contributions for the Plan Year, the eligible contributions matched may not
exceed the limitations in Section 6.10 of the Basic Plan Document.
                 
(c)
Contributions Matched - The Employer matches the following contributions (check
appropriate box(es)):
                   
(1)
Deferral Contributions - Deferral Contributions made to the Plan are matched at
the rate specified in this Section 1.11. Catch-Up Contributions are not matched
unless the Employer elects Option 1.11(c)(1)(A) below.
                     
(A)
o
Catch-Up Contributions made to the Plan pursuant to Subsection 1.07(a)(4) are
matched at the rates specified in this Section 1.11.
                       
Note: Notwithstanding the above, if the Employer elected Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, Deferral Contributions shall
be matched at the rate specified in the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement without regard to whether they
are Catch-Up Contributions.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
14

--------------------------------------------------------------------------------

 
 

 
(d)
Contribution Period for Matching Employer Contributions - The Contribution
Period for purposes of calculating the amount of Matching Employer Contributions
is:
         
(1)
o
each calendar month.
             
(2)
o
each Plan Year quarter.
             
(3)
o
each Plan Year.
             
(4)
þ
each payroll period.
             
The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.11(b) is the Plan Year.
          Note: If Matching Employer Contributions are made more frequently than
for the Contribution Period selected above, the Employer must calculate the
Matching Employer Contribution required with respect to the full Contribution
Period, taking into account the “eligible” Participant’s contributions and
Compensation for the full Contribution Period, and contribute any additional
Matching Employer Contributions necessary to “true up” the Matching Employer
Contribution so that the full Matching Employer Contribution is made for the
Contribution Period.        
(e)
Continuing Eligibility Requirement(s) - A Participant who is an Active
Participant during a Contribution Period and makes eligible contributions during
the Contribution Period shall only be entitled to receive Matching Employer
Contributions under Section 1.11 for that Contribution Period if the Participant
satisfies the following requirement(s) (Check the appropriate box(es). Options
(3) and (4) may not be elected together; Option (5) may not be elected with
Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may not be elected
with respect to Matching Employer Contributions if Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, is checked or if Option 1.12(a)(3),
401(k) Safe Harbor Formula, with respect to Nonelective Employer Contributions
is checked and the Employer intends to satisfy the Code Section 401(m)(11) safe
harbor with respect to Matching Employer Contributions):
         
(1)
þ
No requirements.
             
(2)
o
Is employed by the Employer or a Related Employer on the last day of the
Contribution Period.
             
(3)
o
Earns at least 501 Hours of Service during the Plan Year. (Only if the
Contribution Period is the Plan Year.)
             
(4)
o
Earns at least _____ (not to exceed 1,000) Hours of Service during the Plan
Year. (Only if the Contribution Period is the Plan Year.)
             
(5)
o
Either earns at least 501 Hours of Service during the Plan Year or is employed
by the Employer or a Related Employer on the last day of the Plan Year. (Only if
the Contribution Period is the Plan Year.)
             
(6)
o
Is not a Highly Compensated Employee for the Plan Year.
             
(7)
o
Is not a partner or a member of the Employer, if the Employer is a partnership
or an entity taxed as a partnership.
             
(8)
o
Special continuing eligibility requirement(s) for additional Matching Employer
Contributions. (Only if Option 1.11(b), Additional Matching Employer
Contributions, is checked.)
               
(A)
The continuing eligibility requirement(s) for additional Matching Employer
Contributions is/are: (Fill in number of applicable eligibility requirement(s)
from above. Options (2), (3), (4), (5), and (7) may not be elected with respect
to additional Matching Employer Contributions if Option 1.11(a)(3), 401(k) Safe
Harbor Matching Employer Contributions, is checked or if Option 1.12(a)(3),
401(k) Safe Harbor Formula, with respect to Nonelective Employer Contributions
is checked and the Employer intends to satisfy the Code Section 401(m)(11) safe
harbor with respect to Matching Employer Contributions.)

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
15

--------------------------------------------------------------------------------

 
 

   
Note: If Option (2), (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period. Matching Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5). If
Option (2), (3), (4), (5), or (7) is elected with respect to any Matching
Employer Contributions and if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
also elected, the Plan will not be deemed to satisfy the “ACP” test in
accordance with Section 6.10 of the Basic Plan Document and will have to pass
the “ACP” test each year.
       
(f)
þ
Qualified Matching Employer Contributions - Prior to making any Matching
Employer Contribution hereunder (other than a 401(k) Safe Harbor Matching
Employer Contribution), the Employer may designate all or a portion of such
Matching Employer Contribution as a Qualified Matching Employer Contribution
that may be used to satisfy the “ADP” test on Deferral Contributions and
excluded in applying the “ACP” test on Employee and Matching Employer
Contributions. Unless the additional eligibility requirement is selected below,
Qualified Matching Employer Contributions shall be allocated to all Participants
who were Active Participants during the Contribution Period and who meet the
continuing eligibility requirement(s) described in Subsection 1.11(e) above for
the type of Matching Employer Contribution being characterized as a Qualified
Matching Employer Contribution.
           
(1)
þ
To receive an allocation of Qualified Matching Employer Contributions a
Participant must also be a Non-Highly Compensated Employee for the Plan Year.
             
Note: Qualified Matching Employer Contributions may not be excluded in applying
the “ACP” test for a Plan Year if the Employer elected Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, with respect to Nonelective Employer Contributions, and the
“ADP” test is deemed satisfied under Section 6.09 of the Basic Plan Document for
such Plan Year.
     
1.12
nonelective employer contributions
     
If (a) or (b) is elected below, the Employer may make Nonelective Employer
Contributions on behalf of each of its “eligible” Participants in accordance
with the provisions of this Section 1.12. For purposes of this Section 1.12, an
“eligible” Participant means a Participant who is an Active Participant during
the Contribution Period and who satisfies the requirements of Subsection 1.12(d)
or Section 1.13.
     
Note: An Employer may elect both a fixed formula and a discretionary formula. If
both are selected, the discretionary formula shall be treated as an additional
Nonelective Employer Contribution and allocated separately in accordance with
the allocation formula selected by the Employer.
     
(a)
o
Fixed Formula (check one or more):
           
(1)
o
Fixed Percentage Employer Contribution - For each Contribution Period, the
Employer shall contribute for each “eligible” Participant a percentage of such
“eligible” Participant’s Compensation equal to):
               
(A)
_____ % (not to exceed 25%) to all “eligible” Participants.
               
Note: The allocation formula in Option 1.12(a)(1)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).
           
(2)
o
Fixed Flat Dollar Employer Contribution - The Employer shall contribute for each
“eligible” Participant an amount equal to:
               
(A)
$_____ to all “eligible” Participants. (Complete (i) below).

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
16

--------------------------------------------------------------------------------

 



       
(i)
The contribution amount is based on an “eligible” Participant’s service for the
following period (check one of the following):
                       
(I)
o
Each paid hour.
                         
(II)
o
Each Plan Year.
                         
(III) 
o
Other: ______________________________ (must be a period within the Plan Year
that does not exceed one week and is uniform with respect to all “eligible”
Participants).
                     
Note: The allocation formula in Option 1.12(a)(2)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).
           
(3)
o
401(k) Safe Harbor Formula - The Nonelective Employer Contribution specified in
the 401(k) Safe Harbor Nonelective Employer Contributions Addendum is intended
to satisfy the safe harbor contribution requirements under Sections 401(k) and
401(m) of the Code such that the “ADP” test (and, under certain circumstances,
the “ACP” test) is deemed satisfied. Please complete the 401(k) Safe Harbor
Nonelective Employer Contributions Addendum to the Adoption Agreement. (Choose
only if Option 1.07(a), Deferral Contributions is checked.)
           
(b)
þ
Discretionary Formula - The Employer may decide each Contribution Period whether
to make a discretionary Nonelective Employer Contribution on behalf of
“eligible” Participants in accordance with Section 5.10 of the Basic Plan
Document.
           
(1)
o
Non-Integrated Allocation Formula - In the ratio that each “eligible”
Participant’s Compensation bears to the total Compensation paid to all
“eligible” Participants for the Contribution Period.
             
(2)
o
Integrated Allocation Formula - As (1) a percentage of each “eligible”
Participant’s Compensation plus (2) a percentage of each “eligible”
Participant’s Compensation in excess of the “integration level” as defined
below. The percentage of Compensation in excess of the “integration level” shall
be equal to the lesser of the percentage of the “eligible” Participant’s
Compensation allocated under (1) above or the “permitted disparity limit” as
defined below.
               
Note: An Employer that has elected Option 1.12(a)(3), 401(k) Safe Harbor
Formula, may not take Nonelective Employer Contributions made to satisfy the
401(k) safe harbor into account in applying the integrated allocation formula
described above.
             
(A)
“Integration level” means the Social Security taxable wage base for the Plan
Year, unless the Employer elects a lesser amount in (i) or (ii) below.
                 
(i)
_____% (not to exceed 100%) of the Social Security taxable wage base for the
Plan Year, or
                   
(ii)
$_____  (not to exceed the Social Security taxable wage base).
                 
“Permitted disparity limit” means the percentage provided by the following
table:

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
17

--------------------------------------------------------------------------------

 
 
The “Integration Level”
is ___% of the
Taxable Wage Base
The “Permitted
Disparity
Limit” is
20% or less
5.7%
More than 20%, but not more than 80%
4.3%
More than 80%, but less than 100%
5.4%
100%
5.7%

 

     
Note: An Employer who maintains any other plan that provides for Social Security
Integration (permitted disparity) may not elect Option 1.12(b)(2).
           
(3)
þ
see Additional Provisions Addendum.
           
(c)
Contribution Period for Nonelective Employer Contributions - The Contribution
Period for purposes of calculating the amount of Nonelective Employer
Contributions is the Plan Year, unless the Employer elects another Contribution
Period below. Regardless of any selection made below, the Contribution Period
for 401(k) Safe Harbor Nonelective Employer Contributions under Option
1.12(a)(3) or Nonelective Employer Contributions allocated under an integrated
formula selected under Option 1.12(b)(2) is the Plan Year.
         
(1)
o
each calendar month.
             
(2)
o
each Plan Year quarter.
             
(3)
o
each payroll period.
             
Note: If Nonelective Employer Contributions are made more frequently than for
the Contribution Period selected above, the Employer must calculate the
Nonelective Employer Contribution required with respect to the full Contribution
Period, taking into account the “eligible” Participant’s Compensation for the
full Contribution Period, and contribute any additional Nonelective Employer
Contributions necessary to “true up” the Nonelective Employer Contribution so
that the full Nonelective Employer Contribution is made for the Contribution
Period.
       
(d)
Continuing Eligibility Requirement(s) - A Participant shall only be entitled to
receive Nonelective Employer Contributions for a Plan Year under this Section
1.12 if the Participant is an Active Participant during the Plan Year and
satisfies the following requirement(s) (Check the appropriate box(es) - Options
(3) and (4) may not be elected together; Option (5) may not be elected with
Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may not be elected
with respect to Nonelective Employer Contributions under the fixed formula if
Option 1.12(a)(3), 401(k) Safe Harbor Formula, is checked):
         
(1)
o
No requirements.
             
(2)
þ
Is employed by the Employer or a Related Employer on the last day of the
Contribution Period.
             
(3)
o
Earns at least 501 Hours of Service during the Plan Year. (Only if the
Contribution Period is the Plan Year.)
             
(4)
þ
Earns at least 1000 (not to exceed 1,000) Hours of Service during the Plan Year.
(Only if the Contribution Period is the Plan Year.)

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
18

--------------------------------------------------------------------------------

 



   
(5)
o
Either earns at least 501 Hours of Service during the Plan Year or is employed
by the Employer or a Related Employer on the last day of the Plan Year. (Only if
the Contribution Period is the Plan Year.)
             
(6)
o
Is not a Highly Compensated Employee for the Plan Year.
             
(7)
o
Is not a partner or a member of the Employer, if the Employer is a partnership
or an entity taxed as a partnership.
             
(8)
o
Special continuing eligibility requirement(s) for discretionary Nonelective
Employer Contributions. (Only if both Options 1.12(a) and (b) are checked.)
               
(A)
The continuing eligibility requirement(s) for discretionary Nonelective Employer
Contributions is/are: _____ (Fill in number of applicable eligibility
requirement(s) from above.)
             
Note: If Option (2) (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period. Nonelective Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5).
     
1.13
exceptions to continuing eligibility requirements
     
þ
Death, Disability, and Retirement Exceptions - All Participants who become
disabled, as defined in Section 1.15, retire, as provided in Subsection 1.14(a),
(b), or (c), or die are excepted from any last day or Hours of Service
requirement.
     
1.14
retirement
     
(a)
The Normal Retirement Age under the Plan is (check one):
         
(1)
þ
age 65.
             
(2)
o
age _____ (specify between 55 and 64).
             
(3)
o
later of age _____ (not to exceed 65) or _____ the (not to exceed 5th)
anniversary of the Participant’s Employment Commencement Date.
           
(b)
o
The Early Retirement Age is the date the Participant attains age _____  (specify
55 or greater) and completes _____  years of Vesting Service.
           
Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they reach Early Retirement Age shall be 100%
vested in their Accounts under the Plan.
       
(c)
þ
A Participant who becomes disabled, as defined in Section 1.15, is eligible for
disability retirement.
           
Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they become disabled shall be 100% vested in
their Accounts under the Plan. Pursuant to Section 11.03 of the Basic Plan
Document, a Participant is not considered to be disabled until he terminates his
employment with the Employer.
     
1.15
definition of disabled
     
A Participant is disabled if he/she meets any of the requirements selected below
(check the appropriate box(es)):
     
(a)
o
The Participant satisfies the requirements for benefits under the Employer’s
long-term disability plan.
         
(b)
þ
The Participant satisfies the requirements for Social Security disability
benefits.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
19

--------------------------------------------------------------------------------

 



 
(c)
þ
The Participant is determined to be disabled by a physician approved by the
Employer.
         
(d)
þ
see Additional Provisions Addendum.
       
1.16
vesting
     
A Participant’s vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than 401(k) Safe Harbor Matching
Employer and/or 401(k) Safe Harbor Nonelective Employer Contributions elected in
Subsection 1.11(a)(3) or 1.12(a)(3), shall be based upon his years of Vesting
Service and the schedule selected in Subsection 1.16(c) below, except as
provided in Subsection 1.16(d) or (e) below and the Vesting Schedule Addendum to
the Adoption Agreement or as provided in Subsection 1.22(c).
     
(a)
When years of Vesting Service are determined, the elapsed time method shall be
used.
       
(b)
o
Years of Vesting Service shall exclude service prior to the Plan’s original
Effective Date as listed in Subsection 1.01(g)(1) or Subsection 1.01(g)(2), as
applicable.
         
(c)
Vesting Schedule(s)

 

 
(1)
Nonelective Employer Contributions (check one):
 
(2)
Matching Employer Contributions (check one):                  
(A)
o
N/A - No Nonelective Employer Contributions other than 401(k) Safe Harbor
Nonelective Employer Contributions
   
(A)
o
N/A – No Matching Employer Contributions other than 401(k) Safe Harbor Matching
Employer Contributions
                           
(B)
o
100% Vesting immediately
   
(B)
o
100% Vesting immediately
                           
(C)
o
3 year cliff (see C below)
   
(C)
o
3 year cliff (see C below)
                           
(D)
o
6 year graduated (see D below)
   
(D)
o
6 year graduated (see D below)
                           
(E)
þ
Other vesting (complete E1 below)
   
(E)
þ
Other vesting (complete E2 below)
 

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
20

--------------------------------------------------------------------------------

 
 
Years of Vesting
Service
Applicable Vesting Schedule(s)
 
C
D
E1
E2
0
0%
0%
0.00%
0.00%
1
0%
0%
10.00%
10.00%
2
0%
20%
20.00%
20.00%
3
100%
40%
40.00%
40.00%
4
100%
60%
60.00%
60.00%
5
100%
80%
80.00%
80.00%
6 or more
100%
100%
100.00%
100%

 
Note: A schedule elected under E1 or E2 above must be at least as favorable as
one of the schedules in C or D above.
 
Note: If the vesting schedule is amended and a Participant’s vested interest
calculated using the amended vesting schedule is less in any year than the
Participant’s vested interest calculated under the Plan’s vesting schedule in
effect immediately before the amendment, the amended vesting schedule shall
apply only to Employees hired on or after the effective date of the amendment.
Please select paragraph (e) below and complete Section (b) of the Vesting
Schedule Addendum to the Adoption Agreement describing the vesting schedule in
effect for Employees hired before the effective date of the amendment.
 
Note: If the vesting schedule is amended, the amended vesting schedule shall
apply only to Participants who are Active Participants on or after the effective
date of the amendment not subject to the prior vesting schedule as provided in
the preceding Note. Participants who are not Active Participants on or after
that date shall be subject to the prior vesting schedule. Please select
paragraph (e) below and complete Section (b) of the Vesting Schedule Addendum to
the Adoption Agreement describing the prior vesting schedule.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
21

--------------------------------------------------------------------------------

 



 
(d)
o
 
A less favorable vesting schedule than the vesting schedule selected in
1.16(c)(2) above applies to Matching Employer Contributions made for Plan Years
beginning before the EGTRRA effective date. Please complete Section (a) of the
Vesting Schedule Addendum to the Adoption Agreement.
             
(e)
þ
 
A vesting schedule or schedules different from the vesting schedule(s) selected
above applies to certain Participants. Please complete Section (b) of the
Vesting Schedule Addendum to the Adoption Agreement.
             
(f)
Application of Forfeitures - If a Participant forfeits any portion of his
non-vested Account balance as provided in Section 6.02, 6.04, 6.07, or 11.08 of
the Basic Plan Document, any portion of such forfeitures not used to pay Plan
administrative expenses in accordance with Section 11.09 of the Basic Plan
Document shall be applied to reduce Employer Contributions unless otherwise
specified below:
               
(1)
o
Forfeitures attributable to the following contributions shall be allocated among
the Accounts of eligible Participants otherwise eligible to receive an
allocation of Nonelective Employer Contributions pursuant to Section 1.12 in the
manner described in Section 1.12(b)(1) (regardless of whether the Employer has
selected Option 1.12(b)(1)).
                 
(A)
o
Matching Employer Contributions.
                 
(B)
o
Nonelective Employer Contributions.
           
1.17
predecessor employer service
             
(a)
o
For the following purposes, the following entities shall be treated as
predecessor employers:
               
(1)
o
Eligibility Service, as described in Subsection 1.04(b), shall include service
with the following predecessor employer(s):
                     
 
                                                                   
(2)
o
Vesting Service, as described in Subsection 1.16(a), shall include service with
the following predecessor employer(s):
                     
 
                                                               
1.18
participant loans
             
(a)
o
Participant loans are allowed in accordance with Article 9 and loan procedures
outlined in the Service Agreement.
           
1.19
in-service withdrawals
             
Participants may make withdrawals prior to termination of employment under the
following circumstances (check the appropriate box(es)):
             
(a)
þ
Hardship Withdrawals - Hardship withdrawals shall be allowed in accordance with
Section 10.05 of the Basic Plan Document, subject to a $500 minimum amount.
               
(1)
Hardship withdrawals will be permitted from:
                 
(A)
þ
A Participant’s Deferral Contributions Account only.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
22

--------------------------------------------------------------------------------

 



     
(B)
o
The Accounts specified in the In-Service Withdrawals Addendum. Please complete
Section (c) of the In-Service Withdrawals Addendum.
               
(b)
þ
Age 59 1/2 - Participants shall be entitled to receive a distribution of all or
any portion of the following Accounts upon attainment of age 59 1/2 (check one):
                 
(1)
o
Deferral Contributions Account.
                 
(2)
þ
All vested Account balances.
               
(c)
Withdrawal of Employee Contributions and Rollover Contributions
                 
(1)
Unless otherwise provided below, Employee Contributions may be withdrawn in
accordance with Section 10.02 of the Basic Plan Document at any time.
                   
(A)
o
Employees may not make withdrawals of Employee Contributions more frequently
than:
                       
 
                       
 
                 
(2)
Rollover Contributions may be withdrawn in accordance with Section 10.03 of the
Basic Plan Document at any time.
               
(d)
þ
Protected In-Service Withdrawal Provisions - Check if the Plan was converted by
plan amendment or received transfer contributions from another defined
contribution plan, and benefits under the other defined contribution plan were
payable as (check the appropriate box(es)):
                 
(1)
o
an in-service withdrawal of vested amounts attributable to Employer
Contributions maintained in a Participant’s Account (check (A) and/or (B)):
                   
(A)
o
for at least _____ (24 or more) months.
                     
(i)
o
Special restrictions applied to such in-service withdrawals under the prior plan
that the Employer wishes to continue under the Plan as restated hereunder.
Please complete the In Service Withdrawals Addendum to the Adoption Agreement
identifying the restrictions.
                   
(B)
o
after the Participant has at least 60 months of participation.
                     
(i)
o
Special restrictions applied to such in-service withdrawals under the prior plan
that the Employer wishes to continue under the Plan as restated hereunder.
Please complete the In Service Withdrawals Addendum to the Adoption Agreement
identifying the restrictions.
                 
(2)
þ
another in-service withdrawal option that is a “protected benefit” under Code
Section 411(d)(6). Please complete the In-Service Withdrawals Addendum to the
Adoption Agreement identifying the in-service withdrawal option(s).
             
1.20
form of distributions
               
Subject to Section 13.01, 13.02 and Article 14 of the Basic Plan Document,
distributions under the Plan shall be paid as provided below. (Check the
appropriate box(es).)
               
(a)
Lump Sum Payments - Lump sum payments are always available under the Plan.
               
(b)
o
Installment Payments - Participants may elect distribution under a systematic
withdrawal plan (installments).
               
(c)
o
Annuities (Check if the Plan is retaining any annuity form(s) of payment.)

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
23

--------------------------------------------------------------------------------

 



   
(1)
An annuity form of payment is available under the Plan for the following
reason(s) (check (A) and/or (B), as applicable):
                     
(A)
o
As a result of the Plan’s receipt of a transfer of assets from another defined
contribution plan or pursuant to the Plan terms prior to the Adoption Agreement
Effective Date specified in Subsection 1.01(g)(1), benefits were previously
payable in the form of an annuity that the Employer elects to continue to be
offered as a form of payment under the Plan.
                     
(B)
o
The Plan received a transfer of assets from a plan that was subject to the
minimum funding requirements of Code Section 412 and therefore an annuity form
of payment is a protected benefit under the Plan in accordance with Code Section
411(d)(6).
                   
(2)
The normal form of payment under the Plan is (check (A) or (B)):
                     
(A)
o
A lump sum payment.
                       
(i)
Optional annuity forms of payment (check (I) and/or (II), as applicable). (Must
check and complete (I) if a life annuity is one of the optional annuity forms of
payment under the Plan.)
                         
(I)
o
A married Participant who elects an annuity form of payment shall receive a
qualified joint and _____% (at least 50% but not more than 100%) survivor
annuity. An unmarried Participant shall receive a single life annuity.
                             
The qualified preretirement survivor annuity provided to the spouse of a married
Participant who elects an annuity form of payment is purchased with _____% (at
least 50%) of the Participant’s Account.
                         
(II)
o
Other annuity form(s) of payment. Please complete Section (a) of the Forms of
Payment Addendum describing the other annuity form(s) of payment available under
the Plan.
                     
(B)
o
A life annuity (complete (i) and (ii) and check (iii) if applicable.)
                       
(i)
The normal form for married Participants is a qualified joint and _____% (at
least 50% but not more than 100%) survivor annuity. The normal form for
unmarried Participants is a single life annuity.
                       
(ii)
The qualified preretirement survivor annuity provided to a Participant’s spouse
is purchased with _____% (at least 50%) of the Participant’s Account.
                       
(iii)
o
Other annuity form(s) of payment. Please complete Subsection (a) of the Forms of
Payment Addendum describing the other annuity form(s) of payment available under
the Plan.
                 
(d)
þ
Eliminated Forms of Payment Not Protected Under Code Section 411(d)(6). Check if
benefits were payable in a form of payment that is no longer being offered after
either the Adoption Agreement Effective Date specified in Subsection 1.01(g)(1)
or, if forms of payment are being eliminated by a separate amendment, the
amendment effective date indicated on the Amendment Execution Page.
                   
Note: A life annuity option will continue to be an available form of payment for
any Participant who elected such life annuity payment before the effective date
of its elimination.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
24

--------------------------------------------------------------------------------

 



 
(e)
Cash Outs and Implementation of Required Rollover Rule
               
(1)
þ
If the vested Account balance payable to an individual is less than or equal to
the cash out limit utilized for such individual under Section 13.02 of the Basic
Plan Document, such Account will be distributed in accordance with the
provisions of Section 13.02 or 18.04 of the Basic Plan Document. Unless
otherwise elected below, the cash out limit is $1,000.
                 
(A)
o
The cash out limit utilized for Participants is the maximum cash out limit
permitted under Code Section 411(a)(11)(A) ($5,000 as of January 1, 2005). Any
distribution greater than $1,000 that is made to a Participant without the
Participant’s consent before the Participant’s Normal Retirement Age (or age 62,
if later) will be rolled over to an individual retirement plan designated by the
Plan Administrator.
             
(f)
þ
See Additional Provisions Addendum.
           
1.21
timing of distributions
             
Except as provided in Subsection 1.21(a), (b) or (c) and the Postponed
Distribution Addendum to the Adoption Agreement, distribution shall be made to
an eligible Participant from his vested interest in his Account as soon as
reasonably practicable following the Participant’s request for distribution
pursuant to Article 12 of the Basic Plan Document.
             
(a)
Distribution shall be made to an eligible Participant from his vested interest
in his Account as soon as reasonably practicable following the date the
Participant’s application for distribution is received by the Administrator, but
in no event later than his Required Beginning Date, as defined in Subsection
2.01(tt).
             
(b)
o
Postponed Distributions - Check if the Plan was converted by plan amendment from
another defined contribution plan that provided for the postponement of certain
distributions from the Plan to eligible Participants and the Employer wants to
continue to administer the Plan using the postponed distribution provisions.
Please complete the Postponed Distribution Addendum to the Adoption Agreement
indicating the types of distributions that are subject to postponement and the
period of postponement.
                 
Note: An Employer may not provide for postponement of distribution to a
Participant beyond the 60th day following the close of the Plan Year in which
(1) the Participant attains Normal Retirement Age under the Plan, (2) the
Participant’s 10th anniversary of participation in the Plan occurs, or (3) the
Participant’s employment terminates, whichever is latest.
             
(c)
o
Preservation of Same Desk Rule - Check if the Employer wants to continue
application of the same desk rule described in Subsection 12.01(b) of the Basic
Plan Document regarding distribution of Deferral Contributions, Qualified
Nonelective Employer Contributions, Qualified Matching Employer Contributions,
401(k) Safe Harbor Matching Employer Contributions, and 401(k) Safe Harbor
Nonelective Employer Contributions. (If any of the above-listed contribution
types were previously distributable upon severance from employment, this Option
may not be selected.)
           
1.22
top heavy status
             
(a)
The Plan shall be subject to the Top-Heavy Plan requirements of Article 15
(check one):
               
(1)
o
for each Plan Year, whether or not the Plan is a “top-heavy plan” as defined in
Subsection 15.01(g) of the Basic Plan Document.
               
(2)
þ
for each Plan Year, if any, for which the Plan is a “top-heavy plan” as defined
in Subsection 15.01(g) of the Basic Plan Document.
               
(3)
o
Not applicable. (Choose only if (A) Plan covers only employees subject to a
collective bargaining agreement, or (B) Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, is selected, Option 1.16(f)(1) is not selected, and the Plan does not
provide for Employee Contributions or any other type of Employer Contributions.)

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
25

--------------------------------------------------------------------------------

 



 
(b)
If the Plan is or is treated as a “top-heavy plan” for a Plan Year, each non-key
Employee shall receive an Employer Contribution of at least 3.0 (3 or 5)% of
Compensation for the Plan Year in accordance with Section 15.03 of the Basic
Plan Document. The minimum Employer Contribution provided in this Subsection
1.22(b) shall be made under this Plan only if the Participant is not entitled to
such contribution under another qualified plan of the Employer, unless the
Employer elects otherwise below:
             
(1)
o
The minimum Employer Contribution shall be paid under this Plan in any event.
             
(2)
o
Another method of satisfying the requirements of Code Section 416. Please
complete the 416 Contributions Addendum to the Adoption Agreement describing the
way in which the minimum contribution requirements will be satisfied in the
event the Plan is or is treated as a “top-heavy plan”.
             
(3)
o
Not applicable. (Choose only if (A) Plan covers only employees subject to a
collective bargaining agreement, or (B) Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, is selected, Option 1.16(f)(1) is not selected, and the Plan does not
provide for Employee Contributions or any other type of Employer Contributions.)
             
Note: The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.22(b) above to the extent provided in Section 15.03 of
the Basic Plan Document.
           
(c)
If the Plan is or is treated as a “top-heavy plan” for a Plan Year, the
following vesting schedule shall apply instead of the schedule(s) elected in
Subsection 1.16(c) for such Plan Year and each Plan Year thereafter (check one):
             
(1)
o
Not applicable. (Choose only if one of the following applies: (A) Plan provides
for Nonelective Employer Contributions and the schedule elected in Subsection
1.16(c)(1) is at least as favorable in all cases as the schedules available
below, (B) Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected,
Option 1.16(f)(1) is not selected, and the Plan does not provide for Employee
Contributions or any other type of Employer Contributions, or (C) the Plan
covers only employees subject to a collective bargaining agreement.)
             
(2)
o
100% vested after ______ (not in excess of 3) years of Vesting Service.
             
(3)
þ
Graded vesting:

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
26

--------------------------------------------------------------------------------

 
 
Years of Vesting
Service
Vesting
Percentage
Must be
At Least
0
0.00%
0%
1
10.00%
0%
2
20.00%
20%
3
40.00%
40%
4
60.00%
60%
5
80.00%
80%
6 or more
100.00%
100%

 

   
Note: If the Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.16(c)(1) is more favorable in all cases than
the schedule elected in Subsection 1.22(c) above, then the schedule in
Subsection 1.16(c)(1) shall continue to apply even in Plan Years in which the
Plan is a “top-heavy plan”.
     
1.23
correction to meet 415 requirements under multiple defined contribution plans
     
o
Other Order for Limiting Annual Additions – If the Employer maintains other
defined contribution plans, annual additions to a Participant’s Account shall be
limited as provided in Section 6.12 of the Basic Plan Document to meet the
requirements of Code Section 415, unless the Employer elects this Option and
completes the 415 Correction Addendum describing the order in which annual
additions shall be limited among the plans.
     
1.24
investment direction
     
Investment Directions – Subject to Section 8.03 of the Basic Plan Document,
Participant Accounts shall be invested (check one):
     
(a)
o
in accordance with the investment directions provided to the Trustee by the
Employer for allocating all Participant Accounts among the Options listed in the
Service Agreement.
         
(b)
þ
in accordance with the investment directions provided to the Trustee by each
Participant for allocating his entire Account among the Options listed in the
Service Agreement, except, in the event the Employer contributes shares of
Employer Stock, as defined in Section 20.12 of the Basic Plan Document, the
Participant’s election shall be subject to the provisions of (b)(1) and/or (2),
as elected:
           
(1)
þ
Nonelective Employer Contributions shall remain invested in Employer Stock until
the Participant who receives an allocation of such contribution elects to invest
amounts attributable to such contribution in another available investment
option.
             
(2)
þ
Matching Employer Contributions shall remain invested in Employer Stock until
the Participant who receives an allocation of such contribution elects to invest
amounts attributable to such contribution in another available investment
option.
           
(c)
o
in accordance with the investment directions provided to the Trustee by each
Participant for all contribution sources in his Account, except that the
following sources shall be invested in accordance with the investment directions
provided by the Employer (check (1) and/or (2)):
           
(1)
o
Nonelective Employer Contributions

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
27

--------------------------------------------------------------------------------

 



   
(2)
o
Matching Employer Contributions
             
The Employer must direct the applicable sources among the investment options
listed in the Service Agreement.
         
Note: If the Employer directs that a portion or all of the applicable sources be
invested in Employer Stock, such investment must be discontinued with respect to
any Participant who has completed three or more years of Vesting Service, and
investment of the applicable sources must be diversified among the other
investment options listed in the Service Agreement.
     
1.25
additional provisions
     
The Employer may elect Option (a) below and complete the Additional Provisions
Addendum to describe provisions which cannot be shown by making the elections
provided in this Adoption Agreement.
     
(a)
þ
The Employer has completed Additional Provisions Addendum to show the provisions
of the Plan which supplement and/or alter provisions of this Adoption Agreement.
       
1.26
superseding provisions
     
The Employer may elect Option (a) below and complete the Superseding Provisions
Addendum to describe overriding provisions which cannot be shown by making the
elections provided in this Adoption Agreement.
     
(a)
þ
The Employer has completed Superseding Provisions Addendum to show the
provisions of the Plan which supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.
              Note: If the Employer elects superseding provisions in Option (a)
above, the Employer may not be permitted to rely on the Volume Submitter
Sponsor’s advisory letter for qualification of its Plan and may be required to
apply for a determination letter as described in Section 1.27 below. In
addition, such superseding provisions may in certain circumstances affect the
Plan’s status as a pre-approved volume submitter plan eligible for the 6-year
remedial amendment cycle.        
1.27
reliance on advisory letter
     
An adopting Employer may rely on an advisory letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Section 19.02 of Revenue Procedure 2005-16. The
Employer may not rely on the advisory letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
advisory letter issued with respect to this Plan and in Section 19.03 of Revenue
Procedure 2005-16. In order to have reliance in such circumstances or with
respect to such qualification requirements, application for a determination
letter must be made to Employee Plans Determinations of the Internal Revenue
Service.
     
Failure to properly complete the Adoption Agreement and failure to operate the
Plan in accordance with the terms of the Plan document may result in
disqualification of the Plan.
     
This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 14. The Volume Submitter Sponsor shall inform the adopting Employer
of any amendments made to the Plan or of the discontinuance or abandonment of
the volume submitter plan document.
   
1.28
electronic signature and records
     
This Adoption Agreement, and any amendment thereto, may be executed or affirmed
by an electronic signature or electronic record permitted under applicable law
or regulation, provided the type or method of electronic signature or electronic
record is acceptable to the Trustee.

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
28

--------------------------------------------------------------------------------

 
 
1.29
volume submitter information



Name of Volume Submitter Sponsor:
Fidelity Management & Research Company
   
Address of Volume Submitter Sponsor:
82 Devonshire Street
 
Boston, MA 02109

   
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
29

--------------------------------------------------------------------------------

 
 
execution page
 
(Employer’s Copy)
 
The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.
 
IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this ____________day of _________________, ________.

         
Employer:
 
           
By:
 
           
Title:
 
 

 
Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

         
Employer:
 
           
By:
 
           
Title:
 
 

 
Accepted by: Fidelity Management Trust Company, as Trustee

         
By:
 
 
Date: 
           
Title:
 
     



Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
30

--------------------------------------------------------------------------------

 
 
execution page
 
(Trustee’s Copy)
 
The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.
 
IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this ____________day of ________________, ________.

         
Employer:
 
           
By:
 
           
Title:
 
 

 
Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.

         
Employer:
 
           
By:
 
           
Title:
 
 

 
Accepted by: Fidelity Management Trust Company, as Trustee

         
By:
 
 
Date: 
           
Title:
 
     



Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
31

--------------------------------------------------------------------------------

 
 
Amendment execution page
 
(Fidelity’s Copy)
 
Plan Name Kaydon Corporation Employee Stock Ownership and Thrift Plan (the
“Plan”)
 
Employer:  Kaydon Corporation
 
(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)
 
          The following section(s) of the Plan are hereby amended effective as
of the date(s) set forth below:
 
Section Amended
Effective Date
                   

 
          IN WITNESS WHEREOF, the Employer has caused this Amendment to be
executed on the date given below.

           
Employer:
 
 
Employer:
 
             
By:
 
 
By:
 
             
Title:
 
 
Title:
 
             
Date:
 
 
Date:
 
 

 
Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.
 
Accepted by: Fidelity Management Trust Company, as Trustee

         
By:
 
 
Date:
 
         
Title:
 
     



Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
32

--------------------------------------------------------------------------------

 
 
Amendment execution page
 
(Employer’s Copy)
 
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan (the
“Plan”)
 
Employer:    Kaydon Corporation
 
(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)
 
The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:
 
Section Amended
Effective Date
                   

 
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date given below.

           
Employer:
 
 
Employer:
 
             
By:
 
 
By:
 
             
Title:
 
 
Title:
 
             
Date:
 
 
Date:
 
 

 
Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer’s corporate policy mandates two authorized
signatures.
 
Accepted by: Fidelity Management Trust Company, as Trustee

         
By:
 
 
Date:
 
         
Title:
 
     

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
33

--------------------------------------------------------------------------------

 
 
special effective dates addendum
 
for
 
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan

     
(a)
þ
Special Effective Dates for Other Provisions - The following provisions (e.g.,
new eligibility requirements, new contribution formula, etc.) shall be effective
as of the dates specified herein:
         
The Automatic Enrollment provisions in Section 1.07(a)(6) shall be effective as
of the date stated herein: - Effective Date: 07/01/2010



Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
34

--------------------------------------------------------------------------------

 
 
plan mergers addendum
 
for
 
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan

     
(a)
Plan Mergers - The following plan(s) were merged into the Plan on or after the
Effective Date indicated in Subsection 1.01(g)(1), as applicable (the “merged-in
plan(s)”). The provisions of the Plan are effective with respect to the
merged-in plan(s) as of the date(s) indicated below:
     
(1)
Name of merged-in plan: Purafil, Inc. 401(k) Profit Sharing Plan
         
Effective date: 6/1/2010
       
(2)
Name of merged-in plan: Ace Controls, Inc. Employee Retirement Plan
         
Effective date: 6/1/2010
       
(3)
Name of merged-in plan: Avon Bearings Corporation 401(k) Profit Sharing Plan
         
Effective date: 6/1/2010
       
(4)
Name of merged-in plan:
             

 

 
Effective date: 
                      ATTACH ADDITIONAL PAGES IN THE ABOVE FORMAT, IF NECESSARY



Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
35

--------------------------------------------------------------------------------

 
 
participating employers addendum
 
for
 
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan

     
(a)
þ
Only the following Related Employers (as defined in Subsection 2.01(ss) of the
Basic Plan Document) participate in the Plan (list each participating Related
Employer and its Employer Tax Identification Number):
         
Purafil, Inc., 58-1076142
         
Avon Bearings Corporation, 34-1583877
         
ACE Controls, Inc., 38-1734380
         
Kaydon Custom Filtration Corporation, 38-3479211
         
Kaydon Ring & Seal, Inc., 31-1175662
         
Industrial Tectonics Inc., 59-3114138
         
Kaydon Acquisition XI, Inc. (d/b/a Canfield Technologies, Inc.), 38-3479214
         
Kaydon Acquisition XII, Inc. (d/b/a Tridan International, Inc.), 38-3520106
         
Kaydon Acquisition XIII, Inc. (d/b/a Indiana Precision, Inc.), 35-2057713
         
The Cooper Split Roller Bearing Corp., 54-0950790
     
(b)
o
All Related Employer(s) as defined in Subsection 2.01(ss) of the Basic Plan
Document participate in the Plan.

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
36

--------------------------------------------------------------------------------

 
 
hours of service equivalencies addendum
 
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan

       
(a)
Hours of Service Equivalencies - If the Employer does not maintain records that
accurately reflect the actual Hours of Service to be credited to an Employee,
Hours of Service shall be credited in accordance with the following equivalency:
         
   (1)
o
10 Hours of Service for each day on which he performs an Hour of Service.
         
   (2)
þ
45 Hours of Service for each week in which he performs an Hour of Service.
         
   (3)
o
95 Hours of Service for each semi monthly payroll period in which he performs an
Hour of Service.



Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
37

--------------------------------------------------------------------------------

 
 
in-service withdrawals addendum
 
for
       
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan
 
(a)
Restrictions on In-Service Withdrawals of Amounts Held for Specified Period -
The following restrictions apply to in-service withdrawals made in accordance
with Subsection 1.19(d)(1)(A) (cannot include any mandatory suspension of
contributions restriction):
                                                     
 (b)
Restrictions on In-Service Withdrawals Because of Participation in Plan for 60
or More Months - The following restrictions apply to in-service withdrawals made
in accordance with Subsection 1.19(d)(1)(B) (cannot include any mandatory
suspension of contributions restriction):
   
(c)
o
Sources Available for In-Service Hardship Withdrawal - In-service hardship
withdrawals are permitted from the sub-accounts specified below, subject to the
conditions applicable to hardship withdrawals under Section 10.05 of the Basic
Plan Document:
                                                                               
               
(d)
þ
Other In-Service Withdrawal Provisions - In-service withdrawals from a
Participant’s Accounts specified below shall be available to Participants who
satisfy the requirements also specified below:
         
Disability Withdrawal - Participants in this Plan prior to the June 1, 2010
merger with the Company’s three subsidiary plans shall be entitled to receive a
distribution of all or any portion of their entire vested account upon
Disability. For the purpose of this in-service withdrawal only, Disability shall
be defined as a Participant’s inability for five consecutive months to perform
the Participant’s usual duties for the Employer due to injury or disease,
determined by a physician or other evidence selected by the Benefits Committee
appointed by the Board of Directors of Kaydon Corporation.
       
(1)
o
The following restrictions apply to a Participant’s Account following an
in-service withdrawal made pursuant to (d) above (cannot include any mandatory
suspension of contributions restriction):

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
38

--------------------------------------------------------------------------------

 
 
vesting schedule addendum
 
for
 
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan

     
(a)
o
Pre-EGTRRA Vesting Schedule Applies to Matching Employer Contributions made for
Plan Years beginning before the EGTRRA Effective Date
       
(1)
The following vesting schedule applies to Matching Employer Contributions made
for Plan Years beginning before the EGTRRA effective date specified in (a)(2)
below:

 
Years of Vesting Service
Vested Interest
                               

 

 
(2)
The EGTRRA effective date is:  _________
     
(b)
þ
Preserve Prior Vesting Schedule
       
(1)
A vesting schedule different from the vesting schedule selected in Section 1.16
applies to the Participants and contributions described below.
         
(A)
The following vesting schedule applies to the class of Participants described in
(b)(1)(B) and the contributions described in (b)(1)(C) below:

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
39

--------------------------------------------------------------------------------

 
 
Years of Vesting Service
Vested Interest
0
0
1
25
2
50
3
75
4
100
5
100
6
100
7
100

 

 
(B)
The vesting schedule specified in (b)(1)(A) above applies to the following class
of Participants:
         
Purafil Employees hired prior to 6/01/2010.
       
(C)
The vesting schedule specified in (b)(1)(A) above applies to the following
contributions:
         
Nonelective Employer Contributions
          Discretionary Matching Employer Contributions      
(2)
þ
Additional different vesting schedule.            
(A)
The following vesting schedule applies to the class of Participants described in
(b)(2)(B) and the contributions described in (b)(2)(C) below:

 
Years of Vesting Service
Vested Interest
0
0
1
10
2
20
3
40
4
60
5
100

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
40

--------------------------------------------------------------------------------

 
 

 
(B)
The vesting schedule specified in (b)(2)(A) above applies to the following class
of Participants:
         
Avon Bearings Corporation Employees hired prior to 6/01/2010.
     
 
(C)
The vesting schedule specified in (b)(2)(A) above applies to the following
contributions:
         
Discretionary Matching Employer Contributions
         
Nonelective Employer Contributions
     
(3)
þ
Additional different vesting schedule.
       
(A)
The following vesting schedule applies to the class of Participants described in
(b)(3)(B) and the contributions described in (b)(3)(C) below:

 
Years of Vesting Service
Vested Interest
0
100

 

 
(B)
The vesting schedule specified in (b)(3)(A) above applies to the following class
of Participants:
         
Any participant entitled to a Supplemental Employer Contribution for the plan
year ending 12/31/2010.
       
(C)
The vesting schedule specified in (b)(3)(A) above applies to the following
contributions:
         
Supplemental Employer Contribution

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
41

--------------------------------------------------------------------------------

 
 
additional provisions addendum
 
for
 
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan

             
(a)
Additional Provision(s) – The following provisions supplement and/or, to the
degree described herein, supersede other provisions of this Adoption Agreement
in the following manner:
               
(1)
The following is added at the end of Subsection 1.09(a)(2) as a new Subsection
1.09(a)(3):
                 
(3)
Eligibility Requirements - Only Eligible Employees who have satisfied the age
and Eligibility Service requirements specified in Subsections 1.04(a) and (b).
               
(2)
The following replaces Subsection 1.12(b):
               
(b)
Discretionary Formula - The Employer may decide each Contribution Period whether
to make a discretionary Nonelective Employer Contribution on behalf of
“eligible” Participants in accordance with Section 5.10 of the Basic Plan
Document. Such contributions shall be allocated to “eligible” Participants based
upon the following:
                 
(4)
þ
Cross-Tested Allocation Formula – Participant Group Allocation Method –The
Nonelective Employer Contribution is allocated first at the Employer’s
discretion among the employee groups with the same allocation rate, as
identified below. The amount allocated to each such group shall then be
allocated among the “eligible” Participants within such group in the ratio that
each “eligible” Participant’s Compensation for the Plan Year bears to the total
Compensation paid to all “eligible” Participants within the group.
                     
(A)
Employee Groups – “Eligible” Participants will be divided into the following
allocation groups (one or more) with each “eligible” Participant within the
allocation group having the same allocation rate. (Identify each allocation
group by category of eligible employee, including both Highly Compensated and
Non-Highly Compensated Employees. No “eligible” Participant may be assigned to
more than one allocation group.)
                       
Population Group 1
                       
See the Superseding Provisions Addendum.
                                     
Note: The specific categories of “eligible” Participants should be such that
resulting allocations are provided pursuant to a definite predetermined formula
that complies with Treasury Regulations Section 1.401-1(b)(1)(ii).
                     
(B)
Limitations on Allocation Groups – In no event will the number of allocation
groups specified in (a) above be greater than the maximum permitted number of
allocation rates, as determined below:
                       
(i)
The maximum permitted number of allocation rates is equal to the sum of (i) the
allowable number of allocation rates for “eligible” Participants who are Highly
Compensated Employees plus (ii) the allocable number of allocation rates for
“eligible” Participants who are Non-Highly Compensated Employees.

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 



© 2008 FMR Corp.
All rights reserved.
 
42

--------------------------------------------------------------------------------

 
 

         
(ii)
The allowable number of allocation rates for “eligible” Participants who are
Highly Compensated Employees is equal to the number of “eligible” Participants
who are Highly Compensated Employees, not to exceed 25.
                         
(iii)
The allowable number of allocation rates for “eligible” Participants who are
Non-Highly Compensated Employees is equal to the following, based on the number
of “eligible” Participants who are Non-Highly Compensated Employees:
                           
(I)      
If only 1 or 2 “eligible” Participants are Non-Highly Compensated Employees: 1
                           
(II)      
If 3-8 “eligible” Participants are Non-Highly Compensated Employees: 2
                           
(III)      
If 9-11 “eligible” Participants are Non-Highly Compensated Employees: 3
                           
(IV)      
If 12-19 “eligible” Participants are Non-Highly Compensated Employees: 4
                           
(V)      
If 20-29 “eligible” Participants are Non-Highly Compensated Employees: 5
                           
(VI)      
If 30 or more “eligible” Participants are Non-Highly Compensated Employees: the
quotient, not to exceed 25, determined by dividing the number of “eligible”
Participants who are Non-Highly Compensated Employees by 5, rounded down to the
next whole number if the quotient is not a whole number.
                         
Note: The allocation formula in Option 1.12(b)(4) above will be tested for
compliance with the nondiscrimination requirements under Code Section 401(a)(4)
on the basis of the normal retirement benefit provided by the contribution
(cross-testing) in accordance with regulations issued under Code Section
401(a)(4). Standard mortality and interest rate assumptions under Treasury
Regulations Section 1.401(a)(4)-12 will be used for this purpose.
                      Note: The requirements of Treasury Regulations Section
1.401(k)-1(a)(6) (describing what constitutes a cash or deferred arrangement
with respect to Self-Employed Individuals) applies to the allocation formula
under this Option. Therefore, the allocation formula should be structured so
that application of the formula does not create a cash or deferred arrangement
with respect to a Self-Employed Individual (e.g., by permitting partners to
directly or indirectly vary the amount of contribution made on their behalf).   
                     
(C)
The gateway rule for availability of cross-testing under Code Section 401(a)(4)
shall be satisfied using the following:
                         
(i)
Minimum allocation gateway - each “eligible” Participant who is a Non-Highly
Compensated Employee for the Plan year will receive an allocation equal to at
least 5% of Compensation or, if less, 1/3 of the allocation rate of the Highly
Compensated Employee with the highest allocation rate for the Plan Year.        
         
(3)
In addition to any other options selected in Subsection 1.15, the following
applies:
                 
(e)
A Participant who satisfies the requirements in effect under the Plan prior to
its conversion to a Fidelity Basic Plan Document No. 14 Adoption Agreement, as
described below, shall be deemed disabled under the Plan:
                   
A Participant’s inability for five consecutive months to perform the
Participant’s usual duties for the Employer due to injury or disease, determined
by a physician or other evidence selected by the Benefits Committee appointed by
the Board of Directors of Kaydon Corporation.

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
43

--------------------------------------------------------------------------------

 
 
(4)
The following is added at the end of Subsection 1.20(a) as a new Subsection
1.20(a)(1):
         
(1)
þ
In-Kind Distribution of Employer Stock. To the extent that a Participant’s
Account is invested in Employer Stock, as defined in Section 20.12 of the Basic
Plan Document, a Participant may elect to receive distribution of his Account
under the lump sum payment method in shares of Employer Stock instead of in
cash.

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
44

--------------------------------------------------------------------------------

 
 
superseding provisions addendum
 
for
 
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan

   
(a)
Superseding Provision(s) – The following provisions supersede other provisions
of this Adoption Agreement and/or the Basic Plan Document in the manner
described:

 
The Employer amends the Plan as set forth below, effective as of June 1, 2010,
unless otherwise noted below. The term BPD as used below refers to Fidelity
Basic Plan Document No. 14 (a Fidelity Volume Submitter Plan) and the term “AA”
refers to Adoption Agreement No. 001 for use with the BPD. The term “Plan”
refers to the Kaydon Corporation Employee Stock Ownership Plan as amended and
restated onto the BPD and AA effective June 1, 2010.
 
     1.  The first paragraph of Section 2.01(k) of the BPD (as further amended
by the Addendum for the 415 2007 Final Regulations) is replaced with the
following definition of Compensation, and Section 1.05(a) of the AA and Section
5.02 of the BPD are superseded to the extent they are inconsistent with this
definition:
 
          (k) “Compensation” means an Eligible Employee’s wages, salaries, and
fees for professional services and other amounts received (whether or not an
amount is paid in cash) for personal services actually rendered in the course of
employment with the Employer (including, but not limited to, commissions paid to
salesmen, compensation for services based on a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan (as
described in Regulations Section 1.62-2(c)) actually paid and includable in
gross income for the Limitation Year in accordance with Regulations Section
1.415(c)-2(d)(2).
 
                                   (1)          Inclusions. Compensation
includes:
 
                                   (A) Elective Contributions. Elective
contributions that are excluded from gross income by Code Sections 125,
132(f)(4), 402(g)(3) or 457;
 
                                   (B) Deemed Section 125 Compensation. Elective
contributions for payment of group health coverage that are not available to a
Participant in cash because the Participant is unable to certify to alternative
health coverage but only if the Employer does not request or collect information
regarding the Participant’s alternative health coverage as part of the
enrollment process for the group health plan;
 
                                   (C) Compensation Paid after Employment
Terminates. The following amounts provided they are paid by the later of 2 1/2
months after the Participant’s employment terminates or the end of the
Limitation Year that includes the date of termination:
 
                                         (i) Regular Compensation. Regular
compensation for services performed during the Participant’s regular working
hours, or compensation for services performed outside the Participant’s regular
working hours (such as overtime or shift differential), commissions, bonuses or
other similar payments, provided they would have been made had the Participant
continued in employment with the Employer;
 
                                         (ii) Leave Cashouts. Payments made for
unused accrued bona fide sick, vacation, or other leave that the Participant
would have been able to use if employment had continued.
 
                                   (2)          Exclusions. Compensation
excludes:
 
                                                  (A) Medical/Disability
Benefits. Amounts described in Code Sections 104(a)(3), 105(a), or 105(h), but
only to the extent the amounts are includable in the gross income of the
Employee;
 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
45

--------------------------------------------------------------------------------

 
 
                                                  (B) Moving Expenses. Amounts
paid or reimbursed by the Employer for moving expenses incurred by the Employee,
but only to the extent that at the time of payment it is reasonable to believe
that the amounts are not deductible by the Employee under Code Section 217;
 
                                                  (C) Nonqualified Stock
Options.
 
                                                       (i) Year of Grant. The
value of a nonqualified stock option granted to an Employee, but only to the
extent that the value of the option is includable in the gross income of the
Employee for the taxable year in which granted; and
 
                                                       (ii) Year of Exercise.
Amounts realized from the exercise of a nonqualified stock option;
 
                                                  (D) Qualified Stock Option.
Amounts realized from the sale, exchange, or other disposition of stock acquired
under a qualified stock option;
 
                                                  (E) Section 83 Property.
Amounts includable in the gross income of the Employee upon making an election
under Code Section 83(b) with respect to property received for services or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to substantial risk of forfeiture;
 
                                                  (F) Constructive Receipt.
Amounts includable in the gross income of the Employee under Code Sections 409A
or 457(f)(1)(A) or because the amounts are constructively received by the
Employee;
 
                                                  (G)
Contributions/Distributions. Contributions to a plan of deferred compensation
(including a simplified employee pension plan described in 408(k) or a simple
retirement account described in 408(p)) that are not includable in the
Employee’s gross income for the taxable year in which contributed and any
distributions from a plan of deferred compensation (whether or not qualified);
and
 
                                                  (H) Other Amounts. Other
amounts that received special tax benefits such as premiums for group-term life
insurance (but only to the extent the premiums are not includable in the gross
income of the Employee).
 
     2.  The following is added at the end of Subsection 1.07(b) as a new
Subsection 1.07(c):
 
          (c) Exceptions to Automatic Enrollment Contribution Provisions. The
Automatic Enrollment Contribution provisions in Subsection 1.07(a)(6) of the AA
and Section 5.03(c) of the BPD are inapplicable to the following groups: (1)
Temporary Employees, (2) Baltimore Collectively Bargained Employees, (3) ITI
Collectively Bargained Employees, (4) Muskegon Collectively Bargained Employees
and (5) Employees of Ace Controls, Inc., Avon Bearings Corporation and Purafil,
Inc. The application of the Automatic Enrollment Contribution provisions to an
Employee shall be determined based on the Employee’s status at the time the
Employee first becomes eligible to participate in the Plan even if the Employee
later transfers employment to another group of Employees.
 
     3.  The following Section 1.12A is added to the Adoption Agreement as a new
Section to authorize another type of discretionary nonelective employer
contribution:
 
          1.12A Supplemental Employer Contribution
 
          The Employer may, but shall not be required to, make a Supplemental
Employer Contribution for the Contribution Period. The Contribution Period for
this purpose shall be the Plan Year ending on December 31, 2010. For purposes of
this Section 1.12A, an “eligible” Participant means a Participant who is an
Active Participant during the Contribution Period. There are no continuing
eligibility requirements for an “eligible” Participant to receive the
Supplemental Employer Contribution.
 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 



© 2008 FMR Corp.
All rights reserved.
 
46

--------------------------------------------------------------------------------

 
 
          The Employer may determine to contribute different amounts, or make no
contribution, for separate classifications of Participants. For purposes of the
preceding sentence, each “eligible” Participant shall be considered to be a
separate classification. Subject to the following sentence, the discretionary
Supplemental Employer Contribution for a Plan Year shall be allocated to the
account of each “eligible” Participant in the proportion that the Compensation
of each “eligible” Participant bears to the Compensation of all “eligible”
Participants for the Contribution Period. If different contributions are made
for separate classifications of Participants for a Contribution Period, the
discretionary Supplemental Contribution shall be allocated to the account of
each “eligible” Participant who is a part of the classification in the amount
contributed for that classification.
 
          The Employer shall identify the type and amount of each Supplemental
Employer Contribution for the Contribution Period by written communication to
the Trustee on or before the date final allocations are performed for the
Contribution Period.
 
          The nondiscrimination requirements described below under (4)
Discretionary Cross Tested Allocated Formula shall apply to the Supplemental
Employer Contribution as described under that provision.
 
          4. Subsection 1.12(b) as amended by the Additional Provisions Addendum
is replaced in its entirety by the following:
 
          (4) [x] Discretionary Cross Tested Allocation Formula. The Employer
may decide each Plan Year whether to make a discretionary Nonelective Employer
Contribution. The Employer may determine to contribute different amounts, or
make no contribution, for separate classifications of Participants. For purposes
of the preceding sentence, each “eligible” Participant shall be considered to be
a separate classification. Subject to the following sentence, the discretionary
Nonelective Employer Contribution for a Plan Year shall be allocated to the
account of each “eligible” Participant in the proportion that the Compensation
of each “eligible” Participant bears to the Compensation of all “eligible”
Participants for the Contribution Period. If different contributions are made
for separate classifications of Participants for a Contribution Period, the
discretionary Nonelective Employer Contribution shall be allocated to the
account of each “eligible” Participant who is a part of the classification in
the amount contributed for that classification.
 
                              If the Employer has determined to make different
Nonelective or Supplemental Employer Contributions for separate classifications
of “eligible” Participants and this Plan must meet the nondiscrimination
requirements of Code Section 401(a)(4) on a benefits basis under Regulations
Section 1.401(a)(4)-8(b)(1) for a Plan Year, the allocation rate for that Plan
Year for each “eligible” Participant who receives a Nonelective or Supplemental
Employer Contribution (or the top-heavy minimum Employer Contribution in
accordance with Section 15.03 of the Basic Plan Document) and who is a
Non-Highly Compensated Employee shall be not less than the lesser of (i)
one-third of the allocation rate of the Highly Compensated Employee with the
highest allocation rate for the Plan Year or (ii) 5% of the “eligible”
Participant’s Compensation received for the portion of the Plan Year that the
Employee is a Participant. A Participant’s allocation rate is the percentage
obtained by dividing the “eligible” Participant’s allocation for the Plan Year
derived from employer contributions (other than Deferral Contributions, Matching
Employer Contributions, and Qualified Matching Employer Contributions) and
forfeitures by the Participant’s Compensation for the Plan Year. If necessary,
the Employer shall make an additional contribution to provide this minimum
allocation.
 
          5. Subsections (a)(11) and (a)(11)(A) of the Interim Legal Compliance
Snap Off Addendum to the AA only apply to the Purafil, Inc. 401(k) Profit
Sharing Plan that is being merged into the Plan effective June 1, 2010 because
that rule was not in the other plans being merged prior to June 1, 2010.
 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 



© 2008 FMR Corp.
All rights reserved.
 
47

--------------------------------------------------------------------------------

 
 
Volume Submitter Defined Contribution Plan
 
ADDENDUM TO ADOPTION AGREEMENT
 
Fidelity Basic Plan Document No. 14
 
RE: Pension Protection Act of 2006,
 
The Heroes Earnings Assistance and Relief Act of 2008,
 
The Worker, Retiree and Employee Recovery Act of 2008
 
And Code Sections 401(k) and 401(m) 2009 Proposed Regulations
 
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan
 
Fidelity 5-digit Plan Number: 01817
 
PREAMBLE
 
Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect certain provisions of the Pension Protection Act of 2006 (the “PPA”).
This amendment is intended as good faith compliance with the PPA and is to be
construed in accordance with applicable guidance. Except as otherwise provided
below, this amendment shall be effective with respect to Fidelity’s Volume
Submitter plan for Plan Years beginning after December 31, 2006.
 
Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment. (Execution of this PPA Addendum is not required
unless one of (a) through (h) is being selected below and no provision of this
PPA Addendum will be interpreted to supersede the provisions of the Plan unless
selected below.)

       
(a)
o
In-service, Age 62 Distribution of Money Purchase Benefits. A Participant who
has attained at least age 62 shall be eligible to elect to receive a
distribution of benefit amounts accrued as a result of the Participant’s
participation in a money purchase pension plan (either due to a merger into this
Plan of money purchase pension plan assets and liabilities or because this Plan
is a money purchase pension plan), if any. This subsection (a) shall be
effective to permit such distributions on and after the following effective
date: ________________ (can be no earlier than the first day of the first plan
year beginning after December 31, 2006).
     
(b)
o
Automatic Enrollment Contributions. (Choose only if selecting (d) or (e) below.)
       
(1)
Adoption of Automatic Enrollment Contributions. Beginning on the effective date
of this paragraph (1), as provided in paragraph (A) below (the “Automatic
Enrollment Effective Date”) and subject to the remainder of this Subsection (b),
unless an Eligible Employee affirmatively elects otherwise, his Compensation
will be reduced by _____% (except as such percentage may be modified for certain
Eligible Employees through the Additional Provisions Addendum to the Adoption
Agreement, the “Automatic Enrollment Rate”), such percentage to be increased in
accordance with Subsection (c) (if applicable), for each payroll period in which
he is an Active Participant, beginning as indicated in (2) below, and the
Employer will make a pre-tax Deferral Contribution in such amount on the
Participant’s behalf in accordance with the provisions of Section 5.03 of the
Basic Plan Document (an “Automatic Enrollment Contribution”).
         
(A)
Automatic Enrollment Effective Date: ____________________

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 



© 2008 FMR Corp.
All rights reserved.
 
48

--------------------------------------------------------------------------------

 
 

   
(B)
If the Plan had an automatic contribution arrangement before the Automatic
Enrollment Effective Date provided in (A) above (the “Pre-existing
Arrangement”), the effective date of the Pre-existing Arrangement was:
____________________________.
              Please also check (i) and/or (ii) below if applicable:           
   
(i)
o
The Pre-existing Arrangement was a Qualified Automatic Contribution Arrangement
described in Code section 401(k)(13)(B).
                 
(ii)
o
The Pre-existing Arrangement was an Eligible Automatic Contribution Arrangement
described in Code section 414(w)(3).
             
(2)
With respect to an affected Participant, Automatic Enrollment Contributions will
begin as soon as administratively feasible on or after (check one):
         
(A)
o
The Participant’s Entry Date.
             
(B)
o
_______ (minimum of 30) days following the Participant’s date of hire, but no
sooner than the Participant’s Entry Date.
           
Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this Subsection (b), and Subsection (c), if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1). Automatic Enrollment Contributions shall
be made only on behalf of Active Participants who are first hired by the
Employer on or after the Automatic Enrollment Effective Date and do not have a
Reemployment Commencement Date, unless otherwise provided below.
 
 
(3)
o
Additionally, subject to the Note below, unless such affected Participant
affirmatively elects otherwise within the reasonable period established by the
Plan Administrator, Automatic Enrollment Contributions will be made with respect
to the Employees described below. (Check all that apply).
           
(A)
o
Inclusion of Previously Hired Employees. On the later of the date specified in
Subsection (b)(2) with regard to such Eligible Employee or as soon as
administratively feasible on or after the 30th day following the Notification
Date specified in (iii) below, Automatic Enrollment Contributions will begin for
the following Eligible Employees who were hired before the Automatic Enrollment
Effective Date and have not had a Reemployment Commencement Date. (Check (i) or
(ii), complete (iii), and complete (iv), if applicable).
               
(i)
o
Unless otherwise elected in (iv) below, all such Employees who have never had a
Deferral Contribution election in place. If the Employer has elected a QACA in
Subsection (d) below, then for the effective date of this election, all
Participants for whom contributions are being made pursuant to an automatic
contribution arrangement at a percentage not at least equal to the rate
specified above (or the limit of automatic increase(s) as specified in
Subsection (c)(2) below, if greater) will be automatically enrolled on the 30th
day following the Notification Date at the rate given in Subsection (b)(1)
above.
                 
(ii)
o
Unless otherwise elected in (iv) below, all such Employees who have never had a
Deferral Contribution election in place and were hired by the Employer before
the Automatic Enrollment Effective Date, but after the following date:
_______________.

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
49

--------------------------------------------------------------------------------

 
 

     
(iii)
Notification Date: ______________.
                   
(iv)
o
In addition to the group of Employees elected in (i) or (ii) above, any Employee
described in (i) or (ii) above, as applicable, even if he has had a Deferral
Contribution election in place previously, provided he is not suspended from
making Deferral Contributions pursuant to the Plan and has a deferral rate of
zero on the Notification Date. If the Employer has elected a QACA in Subsection
(d) below, then for the effective date of this election, all Participants not
deferring a percentage at least equal to the rate specified above (or the limit
of automatic increase(s) as specified in Subsection (c)(2) below, if greater)
will be automatically enrolled on the 30th day following the Notification Date
at the rate given in Subsection (b)(1) above.
                 
(B)
o
Inclusion of Rehired Employees. Unless otherwise stated herein, each Eligible
Employee having a Reemployment Commencement Date on the Automatic Enrollment
Effective Date. If Subsection (b)(3)(A)(ii) is selected, only such Employees
with a Reemployment Commencement on or after the date specified in Subsection
(b)(3)(A)(ii) will be automatically enrolled. If Subsection (b)(3)(A) is not
selected, only such Employees with a Reemployment Commencement on or after the
Automatic Enrollment Effective Date will be automatically enrolled. If
Subsection (b)(2)(B) has been elected above, for purposes of Subsection (b)(2)
only, such Employee’s Reemployment Commencement Date will be treated as his date
of hire.
             
(c)
o
Automatic Deferral Increase (Choose only if Automatic Enrollment Contributions
are elected in Subsection (b) above) - Unless an Eligible Employee affirmatively
elects otherwise after receiving appropriate notice, Deferral Contributions for
each Active Participant having Automatic Enrollment Contributions made on his
behalf shall be increased annually by the (whole number) percentage of
Compensation stated in (1) below until the deferral percentage stated in Section
1.07(a)(1) is reached (except that the increase will be limited to only the
percentage needed to reach the limit stated in Section 1.07(a)(1), if applying
the percentage in (1) would exceed the limit stated in Section 1.07(a)(1)),
unless the Employer has elected a lower percentage limit in Subsection (c)(2)
below.
               
(1)
Increase by _______% (except as such percentage may be modified for certain
Eligible Employees through the Additional Provisions Addendum to the Adoption
Agreement, but not to exceed 10%) of Compensation. Such increased Deferral
Contributions shall be pre-tax Deferral Contributions regardless of any election
made by the Participant to have any portion of his Deferral Contributions
treated as a Roth 401(k) Contribution.
               
(2)
o
Limited to _______% of Compensation (not to exceed the percentage indicated in
Subsection 1.07(a)(1)).
               
(3)
The Automatic Deferral Increase for each Participant still subject to it
pursuant to Section 5.03(c) of the Basic Plan Document shall occur:
                 
(A)
o
On each anniversary of such Participant’s automatic enrollment date pursuant to
(b)(2) or (b)(3) above, as applicable.
                 
(B)
o
Except if selected below with regard to the first such annual increase, each
year on the following date: ______________
                     
(i)
o
The automatic deferral increase shall not apply to a Participant within the
first six months following the automatic enrollment date pursuant to (b)(2) or
(b)(3) above, as applicable.

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
50

--------------------------------------------------------------------------------

 
 
(d)
o
Qualified Automatic Contribution Arrangement. The automatic contribution
arrangement described in Sections (b) and (c) (if applicable) of this Addendum
shall constitute a qualified automatic contribution arrangement described in
Code Section 401(k)(13) (“QACA”), initially effective as of the following date:
_________________________(can be no earlier than the first day of the first plan
year beginning after December 31, 2007).
                 
(1)
o
QACA Matching Employer Contribution Formula. Matching Employer Contributions
used to satisfy the QACA must vest at least as rapidly as 100% once the
Participant is credited with two Years of Service.
                   
(A)
o
 
100% of the first 1% of the Active Participant’s Compensation contributed to the
Plan and 50% of the next 5% of the Active Participant’s Compensation contributed
to the Plan.
                   
Note: If the Employer selects this formula and does not elect Subsection 1.11(b)
(or Subsection 1.11(f) through the Additional Provisions Addendum, as
appropriate), Additional Matching Employer Contributions, Matching Employer
Contributions will automatically meet the safe harbor contribution requirements
for deemed satisfaction of the “ACP” test. (Employee Contributions must still be
tested for “ACP” test purposes.)
                   
(B)
(i)
o
Other Enhanced Match: ___% of the first ___% of the Active Participant’s
Compensation contributed to the Plan,
                         
___% of the next __% of the Active Participant’s Compensation contributed to the
Plan,
                         
___% of the next __% of the Active Participant’s Compensation contributed to the
Plan.
                   
Note: To satisfy the safe harbor contribution requirement for the “ADP” test,
the percentages specified above for Matching Employer Contributions may not
increase as the percentage of Compensation contributed increases, and the
aggregate amount of Matching employer contributions at such rates must at least
equal the aggregate amount of Matching Employer Contributions that would be made
under the percentages described in (d)(1)(A) of this Addendum.
                     
(ii)
o
The formula in (i) of this paragraph (B) is also intended to satisfy the safe
harbor contribution requirement for deemed satisfaction of the “ACP” test with
respect to Matching Employer Contributions. (Employee Contributions must still
be tested for “ACP” test purposes.)
                   
(C)
o
Safe harbor Matching Employer Contributions shall not be made on behalf of
Highly Compensated Employees.
                 
(2)
o
QACA Nonelective Employer Contribution. Nonelective Employer Contributions used
to satisfy the QACA must vest at least as rapidly as 100% once the Participant
is credited with two Years of Service.
                   
(A)
o
 
For each Plan Year, the Employer shall contribute for each eligible Active
Participant an amount equal to ____% (not less than 3% nor more than 25%) of
such Active Participant’s Compensation.
                   
(B)
o
 
The Employer may decide each Plan Year whether to amend the Plan by electing and
completing (i) below to provide for a contribution on behalf of each eligible
Active Participant in an amount equal to at least 3% of such Active
Participant’s Compensation.
                   
Note: An employer that has selected paragraph (B) above must amend the Plan by
electing (i) below no later than 30 days prior to the end of each Plan Year for
which the QACA Nonelective Employer Contributions are being made.
                     
(i)
o
For the Plan Year beginning _____, the Employer shall contribute for each
eligible Active Participant an amount equal to ____% (not less than 3% nor more
than 25%) of such Active Participant’s Compensation.



Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
51

--------------------------------------------------------------------------------

 



   
(C)
o
QACA Nonelective Employer Contributions shall not be made on behalf of Highly
Compensated Employees.
                   
(D)
o
The employer has elected to make Matching Employer Contributions under
Subsection 1.10 of the Adoption Agreement, if any, that are intended to meet the
requirements for deemed satisfaction of the “ACP” test with respect to Matching
Employer Contributions.
                 
(3)
o
The Plan previously had a QACA, but the Plan was amended to remove the QACA
effective: _______________.
               
(e)
o
Eligible Automatic Contribution Arrangement. The automatic contribution
arrangement described in Sections (b) and (c) (if applicable) of this Addendum
shall constitute an eligible automatic enrollment arrangement described in Code
Section 414(w) (“EACA”), effective as of the following date:
____________________ (can be no earlier than the first day of the first plan
year beginning after December 31, 2007).
                 
(1)
o
Permissible Withdrawal. A Participant who has made an Automatic Enrollment
Contribution pursuant to the EACA (an “EACA Participant”) shall be eligible to
elect to withdraw the amount attributable to such Automatic Enrollment
Contribution pursuant to the following rules:
                   
(A)
The EACA Participant must make any such election within ninety days of his
automatic enrollment date pursuant to (b)(2) or (b)(3) above, as applicable.
Upon making such an election, the EACA Participant’s Deferral Contribution
election will be set to zero until such time as the EACA Participant’s Deferral
Contribution rate has changed pursuant to Section 1.07(a)(1) or this Addendum.
                   
(B)
The amount of such withdrawal shall be equal to the amount of the EACA Deferrals
through the end of the fifteen day period beginning on the date the Participant
makes the election described in (A) above, adjusted for allocable gains and
losses to the date of such withdrawal.
                   
(C)
Any amounts attributable to Employer Matching Contributions allocated to the
Account of an EACA Participant with respect to EACA Deferrals that have been
withdrawn pursuant to this Section (e)(1) shall be forfeited. In the event that
Employer Matching Contributions would otherwise be allocated to the EACA
Participant’s Account with respect to EACA Deferrals that have been so
withdrawn, the Employer shall not contribute such Employer Matching
Contributions to the Plan.
                 
(2)
 
An Active Participant who is otherwise covered by the EACA but who makes an
affirmative election regarding the amount of Deferral Contributions shall remain
covered by the EACA solely for purposes of receiving any required notice from
the Plan Administrator in connection with the EACA and for purposes of
determining the period applicable to the distribution of certain excess
contributions pursuant to Sections 6.04 and 6.07 of the Basic Plan Document.
                 
(3)
o
The Plan previously allowed the Permissible Withdrawal described in (e)(1)
above, but the Plan was amended to remove the Permissible Withdrawal effective
for Participants automatically enrolled on or after the following date:
________________________.
               
(f)
o
Coverage under the QACA and/or EACA. The QACA and/or EACA described in the
previous sections of this PPA Addendum shall cover only those Active
Participants eligible to affirmatively elect to make Deferral Contributions
described below (Check all that apply. If Option (e)(1), Permissible Withdrawal,
has been selected by the Employer, then all Employees subject to an automatic
enrollment arrangement through the Plan must be covered by the EACA.):
                 
(1)
o
Those who are not employees of an unrelated employer listed in Section (c) of
the Participating Employers Addendum and are not collectively bargained
employees, as defined in Treasury Regulation section 1.410(b)-6(d)(2).

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
52

--------------------------------------------------------------------------------

 



 
(2)
o
Those who are not employees of an unrelated employer listed in Section (c) of
the Participating Employers Addendum and are collectively bargained employees,
as defined in Treasury Regulation section 1.410(b)-6(d)(2), except for those
covered under the following collective bargaining agreement(s):
_________________________________.
                 
(3)
o
Those who are employees of an unrelated employer listed in Section (c) of the
Participating Employers Addendum, except as provided in (A) below if selected.
                     
(A)
o
Employees of the following unrelated employer(s) listed in Section (c) of the
Participating Employers Addendum shall not be covered by the QACA and/or EACA:
____________________________________________________________________________________________________
__________________________________________________________________________________________________.
                   
Note: In the event the Plan’s automatic contribution arrangement is both an EACA
and a QACA, the Employer’s elections in this subsection (f) apply to both the
EACA and the QACA.
               
(g)
þ
Qualified Reservist Distribution. A Participant called to active duty after
September 11, 2001 for a period that is either indefinite or to exceed 179 days
and the Participant takes the distribution between the date of the call to
active duty and the close of the active duty period. The distribution may be
made only from amounts attributable to 401(k) deferrals and is exempt from the
10% income tax penalty that would otherwise apply if the Participant has not yet
attained age 59-1/2. The PPA would further permit the Participant to repay the
distribution to an IRA only (not to the plan) within two years after the end of
the active duty period. This subsection (g) shall be effective to permit such
distributions after the following date: ________________ (can be no earlier than
September 11, 2001).
               
(h)
o
Change to Addendum Provisions. The Employer has amended the provisions of
Subsection (a), (b), (c), (d), (e), (f) and/or (g) to be as indicated above.

 
Amendment Execution
 
IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
_____ day of ________________, ______.

         
Employer: Kaydon Corporation
 
Employer: Kaydon Corporation
         
By:
   
By:
           
Title:
   
Title:
                     
Accepted by: Fidelity Management Trust Company, as Trustee
         
By:
   
Date:
           
Title:
Authorized Signatory
     



Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
53

--------------------------------------------------------------------------------

 
 
effective dates for interim legal compliance snap off addendum
 
for

           
Plan Name: Kaydon Corporation Employee Stock Ownership and Thrift Plan
           
Notwithstanding any other provision of the Plan to the contrary, to comply with
changes required by the Economic Growth and Tax Relief Reconciliation Act of
2001 (“EGTRRA”), Treasury regulations under Code Section 401(a)(9) (“401(a)(9)
Regulations”), final Treasury regulations under Code Section 401(k) (“final
401(k) Regulations”), and final Treasury regulations under Code Section 401(m)
(“final 401(m) Regulations”), the following provisions shall apply effective as
of the dates set forth below:
         
(a)
EGTRRA Compliance - Unless a later date is specified below, the following
changes for compliance with EGTRRA were effective as of the first day of the
first Plan Year beginning on or after January 1, 2002:
           
(1)
Code Section 401(a)(17) Compensation Limit – The dollar limitation on
compensation used to calculate contributions, apply the limitations in effect
under Code Section 415, apply the ADP and ACP tests, and apply the top-heavy
rules was increased to $200,000, as adjusted.
           
(2)
þ
Catch-Up Contributions – Unless a later date is specified below, the Plan was
amended to provide for Catch-Up Contributions.
             
(A)
o
Later Effective Date. Catch-Up Contributions were permitted after the first day
of the first Plan Year beginning on or after January 1, 2002:
                  Later effective date: _____________ (month/day/year)          
   
(B)
o
Discontinuation of Catch-Up Contributions. Catch-Up Contributions were
discontinued effective as of: _______________ (month/day/year)
           
(3)
Rollovers of After-Tax Contributions to the Plan –Unless otherwise specified
below, the Plan accepted direct rollovers of after-tax employee contributions
from plans qualified under Code Section 401(a).
             
(A)
o
Rollovers of After-Tax Contributions Never Permitted. The Plan has never
accepted direct rollovers of after-tax employee contributions.
             
(B)
o
Later Effective Date. The Plan did not accept direct rollovers of after-tax
employee contributions until a date later than the first day of the first Plan
Year beginning on or after January 1, 2002:
                  Effective Date: ______________________________
(month/day/year)              
(C)
o
Discontinuation of After-Tax Rollovers. The Plan ceased to accept direct
rollovers of after-tax employee contributions effective as of: __________
(month/day/year)
           
(4)
Rollovers from Other Eligible Retirement Plans – Unless otherwise specified
below, in addition to accepting Rollover Contributions from plans qualified
under Code Section 401(a) or 403(a), the Plan was amended to accept Rollover
Contributions from annuity contracts described in Code Section 403(b) (excluding
after-tax employee contributions), eligible plans under Code Section 457(b)
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, and individual
retirement accounts or annuities described in Code Section 408(a) or 408(b).
             
(A)
o
The Plan did not accept Rollover Contributions from annuity contracts described
in Code Section 403(b) (excluding after-tax employee contributions) until a date
later than the first day of the first Plan Year beginning on or after January 1,
2002:
                  Effective Date: ______________________________
(month/day/year) (cannot be later than the date the Plan was restated onto a
Fidelity Prototype or Volume Submitter)

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 


© 2008 FMR Corp.
All rights reserved.
 
54

--------------------------------------------------------------------------------

 
 

   
(B)
o
The Plan did not accept Rollover Contributions from an eligible plans under Code
Section 457(b) maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state until a
date later than the first day of the first Plan Year beginning on or after
January 1, 2002:
                 
Effective Date: ______________________________ (month/day/year) (cannot be later
than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)
             
(C)
o
The Plan did not accept Rollover Contributions from individual retirement
accounts or annuities described in Code Section 408(a) or 408(b) until a date
later than the first day of the first Plan Year beginning on or after January 1,
2002:
                 
Effective Date: ______________________________ (month/day/year) (cannot be later
than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)
           
(5)
Multiple Use Test – To the extent applicable, the provisions of the Plan
proscribing multiple use of the alternative limitations under Code Sections
401(k)(3)(A)(ii)(II) and 401(m)(2)(A)(ii), as provided in Treasury Regulations
Section 1.401(m)-2, were deleted.
           
(6)
415 Limitations – The Plan was amended to reflect the Code Section 415
limitations in effect under EGTRRA, as described in Section 6.12 of the Basic
Plan Document.
           
(7)
o
Vesting of Matching Employer Contributions – Except as otherwise specified
below, the Plan was amended to change the vesting schedule applicable to
Matching Employer Contributions to comply with EGTRRA for Participants who
complete an Hour of Service on or after the effective date. Unless otherwise
elected below, the amended vesting schedule applies to all accrued benefits
derived from Matching Employer Contributions.
             
(A)
o
Delayed Effective Date for Bargained Plan. The Plan was maintained pursuant to
one or more collective bargaining agreements ratified by June 1, 2001 and the
effective date of the revised vesting schedule was later than the first day of
the first Plan Year beginning on or after January 1, 2002:
                 
Effective Date: ___________ (month/day/year) (cannot be later than the earlier
of (i) January 1, 2006 or (ii) the later of the date on which the last of the
collective bargaining agreements described above terminates (without regard to
any extension on or after June 1, 2001) or January 1, 2002)
             
(B)
o
Grandfathered Application of Prior Vesting Schedule. The vesting schedule in
effect before the amendment continues to apply to the portion of a Participant’s
accrued benefit derived from Matching Employer Contributions made to the Plan
for a Plan Year beginning before the effective date.
           
(8)
Loans by Owner-Employees and Shareholder-Employees – If the Plan provided for
loans to Participants from Plan assets, the Plan was amended to eliminate the
restriction on loans to owner-employees, as defined in Code Section 401(c)(3),
and shareholder-employees, as defined in ERISA Section 408(d)(3).
           
(9)
Hardship Withdrawals – Suspension of Contributions – Except as otherwise
specified below, if the Plan provided for hardship withdrawals in accordance
with the safe harbor in Treasury Regulations Section 1.401(k)-1(d)(2)(iv)(B),
the Plan was amended to change the suspension period applicable to elective
contributions and employee contributions from 12 months to 6 months.
             
(A)
o
Delayed Effective Date. The change in the suspension period was effective later
than the first day of the first Plan Year beginning on or after January 1, 2002:
                 
Effective Date: ______________________________ (month/day/year) (cannot be later
than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)



Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
55

--------------------------------------------------------------------------------

 
 

 
(10)
Hardship Withdrawals – Elimination of Reduction in 402(g) Limit – Except as
otherwise specified below, if the Plan provided for hardship withdrawals in
accordance with the safe harbor in Treasury Regulations Section
1.401(k)-1(d)(2)(iv)(B), the Plan was amended to eliminate the reduction in the
Code Section 402(g) limit for calendar years beginning on and after January 1,
2002 with respect to Participants receiving a hardship withdrawal on or after
January 1, 2001.
         
(A)
o
Delayed Effective Date. The reduction in the 402(g) limit was eliminated for
calendar years beginning on and after January 1, ______________________ (cannot
be later than the year following the date the Plan was restated onto a Fidelity
Prototype or Volume Submitter) with respect to Participants receiving a hardship
withdrawal on or after January 1st of the year prior to the year indicated in
this Subsection (a)(10)(A).
           
(11)
þ
Distribution Upon Severance from Employment – The Plan was amended to permit
distribution of Deferral Contributions, Qualified Nonelective Contributions,
Qualified Matching Contributions, 401(k) Safe Harbor Matching Employer
Contributions, and 401(k) Safe Harbor Nonelective Employer Contributions upon a
Participant’s severance from employment rather than requiring a separation from
service.
           
(A)
þ
Delayed Effective Date. Distribution upon severance from employment was not
permitted until after the first day of the first Plan Year beginning on or after
January 1, 2002:
                  Effective Date: 06/01/2010 (month/day/year)              
(B)
o
Limitation on Rule. Distribution upon severance from employment was effective
only for severances occurring after: _______________ (month/day/year)
           
(12)
Rollovers Out of the Plan – The Plan was amended to permit direct rollovers of
“eligible rollover distributions” (as defined in Subsection 13.04(c) of the
Basic Plan Document) from the Plan by the Participant, the Participant’s
surviving spouse, or the Participant’s spouse or former spouse who is the
alternate payee under a qualified domestic relations order to any “eligible
retirement plan” (as defined in Subsection 13.04(b) of the Basic Plan Document).
       
(13)
Top-Heavy Modifications – The Plan was amended to comply the top-heavy
provisions with EGTRRA by: (i) modifying the definition of “key employee” as
provided in Subsection 15.01(d) of the Basic Plan Document, (ii) including for
purposes of the top-heavy determination any distribution made to an employee on
account of severance from employment, death, disability, or termination of a
plan during the one-year period ending on the “determination date”, as defined
in Subsection 15.01(a) of the Basic Plan Document, and any other distribution
made during the five-year period ending on the “determination date”, (iii)
excluding for purposes of the top-heavy determination the accrued benefits and
accounts of any individual who has not performed services for the 1-year period
ending on the “determination date”, (iv) permitting matching contributions to be
taken into account for purposes of satisfying the top-heavy minimum contribution
requirement, and (v) providing that the top-heavy provisions are inapplicable
for years in which a plan consists solely of a cash or deferred arrangement that
meets the requirements of Code Section 401(k(12) and, if applicable, matching
contributions with respect to which the requirements of Code Section 401(m)(11)
are met.
       
(14)
o
Disregard Rollovers in Applying Cashout Rules – The Plan was amended to exclude
Rollover Contributions in determining whether a Participant’s Account exceeded
the cashout limit specified in the Plan.
           
(A)
o
Delayed Effective Date. Rollover Contributions were not excluded for cashout
purposes until after the first day of the first Plan Year beginning on or after
January 1, 2002:
                 
Effective Date: ______________________________ (month/day/year)

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
56

--------------------------------------------------------------------------------

 
 

   
(B)
Rollover Contributions Included in Applying Cashout Rules. The Plan was further
amended to include Rollover Contributions in determining whether a Participant’s
Account exceeded the cashout limit specified in the Plan as of the date
specified below:
             
Effective Date: ______________________________ (month/day/year) (cannot be later
than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)
       
(b)
401(a)(9) Regulations Compliance - The Plan was amended to comply with 401(a)(9)
Regulations as follows:
     
(1)
þ
Compliance with Proposed Regulations. The Plan was amended to apply the minimum
distribution requirements of Code Section 401(a)(9) in accordance with the
regulations under Code Section 401(a)(9) that were proposed in January 2001 with
respect to distributions made for the following calendar years:
           
(A)
o
2001 calendar year.
             
(B)
þ
2002 calendar year.
           
(2)
Compliance with Final Regulations. Except as otherwise specified below, the Plan
was amended to apply the minimum distribution requirements of Code Section
401(a)(9) in accordance with the final regulations under Code Section 401(a)(9)
that were published in April 2002 with respect to distributions made for
calendar years beginning on or after January 1, 2003.
         
(A)
o
Earlier Effective Date. Distributions were made in accordance with the final
regulations for calendar years beginning on or after January 1, 2002.
         
(c)
Automatic Rollover Compliance - Except as otherwise specified below, if the Plan
provided for cash outs of small benefits, effective as of March 28, 2005, the
Plan was amended to comply with the automatic rollover rules of EGTRRA by
reducing the cashout limit applicable to Participants to $1,000:
     
(1)
o
Instead of reducing the cashout limit, the Plan was amended to provide that
mandatory distributions greater than $1,000 would be rolled over directly to an
individual retirement plan designated by the Administrator.
           
(A)
o
The Plan was subsequently amended, as of the date specified below, to reduce the
cashout limit to $1,000:
                  Effective Date: ______________________________
(month/day/year)          
(d)
Final 401(k) and 401(m) Regulations Compliance - Unless a different date is
specified below, the following changes for compliance with the final 401(k) and
final 401(m) Regulations were effective as of the first day of the first Plan
Year beginning on or after January 1, 2006:
     
(1)
o
Earlier Effective Date. The Plan was amended to comply with the final 401(k) and
final 401(m) Regulations effective as of the first day of the following Plan
Year: ______________ (cannot be later than the 2006 Plan Year)
             
Note: If an earlier Plan Year is selected above, it must have ended after
December 29, 2004 and the Plan must have been operated in compliance with the
final 401(k) and final 401(m) Regulations for the full Plan Year and all
subsequent Plan Years.
         
(2)
Qualified Nonelective Contributions. Unless a later date is specified below, if
the Plan provided for Qualified Nonelective Contributions (“QNECs”) to be
allocated pursuant to a “bottoms up” or other formula that could violate the
requirements of Treasury Regulations Section 1.401(k)-2(a)(6)(iv) or
1.401(m)-2(a)(6)(v) (excluding disproportionate QNECs in applying the ADP and
ACP tests), the QNEC allocation formula was amended to comply with such
regulations.
         
(A)
o
Later Effective Date. The QNEC allocation formula was amended after the general
effective date for compliance with the final 401(k) and final 401(m) Regulations
described above.

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 



© 2008 FMR Corp.
All rights reserved.
 
57

--------------------------------------------------------------------------------

 
 

     
Effective Date: ______________ (month/day/year) (cannot be later than the date
the Plan was restated onto a Fidelity Prototype or Volume Submitter)
         
(3)
Gap Period Income. If not previously provided under the Plan, the Plan was
amended to provide that for purposes of corrective distributions of “excess
deferrals”, “excess contributions”, and “excess aggregate contributions”, income
and loss on such amounts would be calculated for the gap period between the end
of the “determination year” and the date of distribution.
       
(4)
Hardship Withdrawal Events. Unless a later date is specified below, if the Plan
provided for hardship withdrawals upon the occurrence of a deemed immediate and
heavy financial need, as described in Treasury Regulations, the Plan was amended
to add the deemed needs described in Treasury Regulations Section
1.401(k)-1(d)(3)(iii)(B)(5) and (6) (funeral and casualty expenses).
         
(A)
o
Later Effective Date. The additional deemed immediate and heavy financial needs
were amended after the general effective date for compliance with the final
401(k) and final 401(m) Regulations described above.
                 
Effective Date: ______________ (month/day/year) (cannot be later than the date
the Plan was restated onto a Fidelity Prototype or Volume Submitter)
          (e) o
Roth 401(k) Contributions - Prior to the Adoption Agreement effective date
specified in Subsection 1.01(g)(1), the Plan was amended to provide for Roth
401(k) Contributions.
           
(1)
Effective Date. Unless a later effective date is specified below, Roth 401(k)
Contributions were permitted beginning January 1, 2006.
         
(A)
Later effective date ________________ (month/day/year) (cannot be prior to
January 1, 2006)
         
(2)
o
Discontinuation of Roth 401(k) Contributions. Roth 401(k) Contributions were
discontinued effective as of: ____________________ (month/day/year)
       
(f)
o
Rollovers of Roth 401(k) Contributions - Prior to the Adoption Agreement
effective date specified in Subsection 1.01(g)(1), the Plan was amended to
permit rollovers of Roth Contributions into the Plan.
         
(1)
o
Direct Rollovers. Unless a later effective date is specified below, direct
rollovers of Roth Contributions were permitted to be made to the Plan from an
applicable retirement plan described in Code Section 402A(e)(1), subject to Code
Section 402(c), beginning January 1, 2006.
           
(A)
Later effective date: ________________ (month/day/year) (cannot be prior to
January 1, 2006)
           
(B)
o
Discontinuation of Direct Rollovers. Direct rollovers of Roth Contributions were
discontinued effective as of: _____________ (month/day/year)
           
(2)
o
Participant Rollovers. Unless a later effective date is specified below,
“participant rollovers” of the taxable portion of a distribution of Roth
Contributions were permitted to be made to the Plan from an applicable
retirement plan described in Code Section 402A(e)(1). “Participant rollovers”
are rollovers other than direct rollovers, as described in Code Section
401(a)(31).
           
(A)
Later effective date: ________________ (month/day/year) (cannot be prior to
January 1, 2006)
           
(B)
o
Discontinuation of Participant Rollovers. Direct rollovers of Roth Contributions
were discontinued effective as of: _____________ (month/day/year) (cannot be
later than the date the Plan was restated onto a Fidelity Prototype or Volume
Submitter)

 
Plan Number 01817
01817-1273692138
The CORPORATEplan for RetirementSM
 
Volume Submitter Defined Contribution Plan
 

 
© 2008 FMR Corp.
All rights reserved.
 
58

--------------------------------------------------------------------------------

 
 
Volume Submitter
Defined Contribution Plan
 
Fidelity Basic Plan Document No. 14
 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
 

--------------------------------------------------------------------------------

 
 
Kaydon Corporation Employee Stock Ownership and Thrift Plan.

       
PREAMBLE
 
1
       
ARTICLE 1.          ADOPTION AGREEMENT
 
1
       
ARTICLE 2.          DEFINITIONS
 
1
       
2.01.
Definitions
 
1
2.02.
Interpretation and Construction of Terms
 
10
2.03.
Special Effective Dates
 
10
       
ARTICLE 3.          SERVICE
 
10
       
3.01.
Crediting of Eligibility Service
 
10
3.02.
Re-Crediting of Eligibility Service Following Termination of Employment
 
11
3.03.
Crediting of Vesting Service
 
11
3.04.
Application of Vesting Service to a Participant’s Account Following a Break in
Vesting Service
 
11
3.05.
Service with Predecessor Employer
 
11
3.06.
Change in Service Crediting
 
11
       
ARTICLE 4.          PARTICIPATION
 
12
       
4.01.
Date of Participation
 
12
4.02.
Transfers Out of Covered Employment
 
12
4.03.
Transfers Into Covered Employment
 
12
4.04.
Resumption of Participation Following Reemployment
 
12
       
ARTICLE 5.          CONTRIBUTIONS
 
13
       
5.01.
Contributions Subject to Limitations
 
13
5.02.
Compensation Taken into Account in Determining Contributions
 
13
5.03.
Deferral Contributions
 
13
5.04.
Employee Contributions
 
15
5.05.
No Deductible Employee Contributions
 
15
5.06.
Rollover Contributions
 
15
5.07.
Qualified Nonelective Employer Contributions
 
16
5.08.
Matching Employer Contributions
 
17
5.09.
Qualified Matching Employer Contributions
 
17
5.10.
Nonelective Employer Contributions
 
18
5.11.
Vested Interest in Contributions
 
19
5.12.
Time for Making Contributions
 
19
5.13.
Return of Employer Contributions
 
20
5.14.
Frozen Plan
 
20
       
ARTICLE 6.          LIMITATIONS ON CONTRIBUTIONS
 
20
       
6.01.
Special Definitions
 
20
6.02.
Code Section 402(g) Limit on Deferral Contributions
 
26
6.03.
Additional Limit on Deferral Contributions (“ADP” Test)
 
27
6.04.
Allocation and Distribution of “Excess Contributions”
 
28
6.05.
Reductions in Deferral Contributions to Meet Code Requirements
 
28
6.06.
Limit on Matching Employer Contributions and Employee Contributions (“ACP” Test)
 
28

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
i 

--------------------------------------------------------------------------------

 
 
6.07.
Allocation, Distribution, and Forfeiture of “Excess Aggregate Contributions”
 
30
6.08.
Income or Loss on Distributable Contributions
 
30
6.09.
Deemed Satisfaction of “ADP” Test
 
30
6.10.
Deemed Satisfaction of “ACP” Test With Respect to Matching Employer
Contributions
 
32
6.11.
Changing Testing Methods
 
33
6.12.
Code Section 415 Limitations
 
34
       
ARTICLE 7.          PARTICIPANTS’ ACCOUNTS
 
36
       
7.01.
Individual Accounts
 
36
7.02.
Valuation of Accounts
 
37
       
ARTICLE 8.          INVESTMENT OF CONTRIBUTIONS
 
37
       
8.01.
Manner of Investment
 
37
8.02.
Investment Decisions
 
37
8.03.
Participant Directions to Trustee
 
38
       
ARTICLE 9.          PARTICIPANT LOANS
 
38
       
9.01.
Special Definition
 
38
9.02.
Participant Loans
 
38
9.03.
Separate Loan Procedures
 
38
9.04.
Availability of Loans
 
38
9.05.
Limitation on Loan Amount
 
38
9.06.
Interest Rate
 
38
9.07.
Level Amortization
 
39
9.08.
Security
 
39
9.09.
Loan Repayments
 
39
9.10.
Default
 
39
9.11.
Effect of Termination Where Participant has Outstanding Loan Balance
 
40
9.12.
Deemed Distributions Under Code Section 72(p)
 
40
9.13.
Determination of Vested Interest Upon Distribution Where Plan Loan is
Outstanding
 
40
       
ARTICLE 10.       IN-SERVICE WITHDRAWALS
 
40
       
10.01.
Availability of In-Service Withdrawals
 
40
10.02.
Withdrawal of Employee Contributions
 
40
10.03.
Withdrawal of Rollover Contributions
 
41
10.04.
Age 59 1/2 Withdrawals
 
41
10.05.
Hardship Withdrawals
 
41
10.06.
Preservation of Prior Plan In-Service Withdrawal Rules
 
42
10.07.
Restrictions on In-Service Withdrawals
 
43
       
ARTICLE 11.       RIGHT TO BENEFITS
 
43
       
11.01.
Normal or Early Retirement
 
43
11.02.
Late Retirement
 
43
11.03.
Disability Retirement
 
43
11.04.
Death
 
44
11.05.
Other Termination of Employment
 
44
11.06.
Application for Distribution
 
44
11.07.
Application of Vesting Schedule Following Partial Distribution
 
44
11.08.
Forfeitures
 
45
11.09.
Application of Forfeitures
 
45
11.10.
Reinstatement of Forfeitures
 
45

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
ii

--------------------------------------------------------------------------------

 
 
11.11.
Adjustment for Investment Experience
 
46
       
ARTICLE 12.        DISTRIBUTIONS
 
46
       
12.01.
Restrictions on Distributions
 
46
12.02.
Timing of Distribution Following Retirement or Termination of Employment
 
47
12.03.
Participant Consent to Distribution
 
47
12.04.
Required Commencement of Distribution to Participants
 
47
12.05.
Required Commencement of Distribution to Beneficiaries
 
47
12.06.
Whereabouts of Participants and Beneficiaries
 
49
       
ARTICLE 13.        FORM OF DISTRIBUTION
 
49
       
13.01.
Normal Form of Distribution Under Profit Sharing Plan
 
49
13.02.
Cash Out Of Small Accounts
 
49
13.03.
Minimum Distributions
 
50
13.04.
Direct Rollovers
 
53
13.05.
Notice Regarding Timing and Form of Distribution
 
53
13.06.
Determination of Method of Distribution
 
54
13.07.
Notice to Trustee
 
54
       
ARTICLE 14.        SUPERSEDING ANNUITY DISTRIBUTION PROVISIONS
 
54
       
14.01.
Special Definitions
 
54
14.02.
Applicability
 
55
14.03.
Annuity Form of Payment
 
55
14.04.
“Qualified Joint and Survivor Annuity” and “Qualified Preretirement Survivor
Annuity” Requirements
 
55
14.05.
Waiver of the “Qualified Joint and Survivor Annuity” and/or “Qualified
Preretirement Survivor Annuity” Rights
 
56
14.06.
Spouse’s Consent to Waiver
 
56
14.07.
Notice Regarding “Qualified Joint And Survivor Annuity”
 
57
14.08.
Notice Regarding “Qualified Preretirement Survivor Annuity”
 
57
14.09.
Former Spouse
 
57
       
ARTICLE 15.        TOP-HEAVY PROVISIONS
 
57
       
15.01.
Definitions
 
57
15.02.
Application
 
59
15.03.
Minimum Contribution
 
59
15.04.
Determination of Minimum Required Contribution
 
60
15.05.
Accelerated Vesting
 
60
15.06.
Exclusion of Collectively-Bargained Employees
 
60
       
ARTICLE 16.        AMENDMENT AND TERMINATION
 
61
       
16.01.
Amendments by the Employer that do Not Affect Volume Submitter Status
 
61
16.02.
Amendments by the Employer Adopting Provisions not Included in Volume Submitter
Specimen Plan
 
61
16.03.
Amendment by the Volume Submitter Sponsor
 
61
16.04.
Amendments Affecting Vested Interest and/or Accrued Benefits
 
 61
16.05.
Retroactive Amendments made by Volume Submitter Sponsor
 
62
16.06.
Termination and Discontinuation of Contributions
 
62
16.07.
Distribution upon Termination of the Plan
 
62
16.08.
Merger or Consolidation of Plan; Transfer of Plan Assets
 
62
       
ARTICLE 17.        AMENDMENT AND CONTINUATION OF PRIOR PLAN; TRANSFER OF FUNDS
TO OR FROM OTHER QUALIFIED PLANS
 
63

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
iii  

--------------------------------------------------------------------------------

 
 
17.01.
Amendment and Continuation of Prior Plan
 
63
17.02.
Transfer of Funds from an Existing Plan
 
63
17.03.
Acceptance of Assets by Trustee
 
64
17.04.
Transfer of Assets from Trust
 
65
       
ARTICLE 18.        MISCELLANEOUS
 
66
       
18.01.
Communication to Participants
 
66
18.02.
Limitation of Rights
 
66
18.03.
Nonalienability of Benefits
 
66
18.04.
Qualified Domestic Relations Orders Procedures
 
66
18.05.
Application of Plan Provisions for Multiple Employer Plans
 
67
18.06.
Veterans Reemployment Rights
 
67
18.07.
Facility of Payment
 
67
18.08.
Information between Employer and/or Administrator and Trustee
 
67
18.09.
Effect of Failure to Qualify Under Code
 
67
18.10.
Directions, Notices and Disclosure
 
67
18.11.
Governing Law
 
68
18.12.
Discharge of Duties by Fiduciaries
 
68
       
ARTICLE 19.        PLAN ADMINISTRATION
 
68
       
19.01.
Powers and Responsibilities of the Administrator
 
68
19.02.
Nondiscriminatory Exercise of Authority
 
68
19.03.
Claims and Review Procedures
 
68
19.04.
Named Fiduciary
 
68
19.05.
Costs of Administration
 
69
       
ARTICLE 20.        TRUST AGREEMENT
 
69
       
20.01.
Acceptance of Trust Responsibilities
 
69
20.02.
Establishment of Trust Fund
 
69
20.03.
Exclusive Benefit
 
69
20.04.
Powers of Trustee
 
69
20.05.
Accounts
 
70
20.06.
Approval of Accounts
 
70
20.07.
Distribution from Trust Fund
 
71
20.08.
Transfer of Amounts from Qualified Plan
 
71
20.09.
Transfer of Assets from Trust
 
71
20.10.
Separate Trust or Fund for Existing Plan Assets
 
71
20.11.
Self-Directed Brokerage Option
 
72
20.12.
Employer Stock Investment Option
 
73
20.13.
Voting; Delivery of Information
 
78
20.14.
Compensation and Expenses of Trustee
 
78
20.15.
Reliance by Trustee on Other Persons
 
78
20.16.
Indemnification by Employer
 
78
20.17.
Consultation by Trustee with Counsel
 
78
20.18.
Persons Dealing with the Trustee
 
78
20.19.
Resignation or Removal of Trustee
 
79
20.20.
Fiscal Year of the Trust
 
79
20.21.
Amendment
 
79
20.22.
Plan Termination
 
79
20.23.
Permitted Reversion of Funds to Employer
 
79
20.24.
Governing Law
 
80
20.25.
Assignment and Successors
 
80
       
ADDITIONAL PROVISIONS ADDENDUM TO THE BASIC PLAN DOCUMENT
 
81

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
iv

--------------------------------------------------------------------------------

 
 
Preamble.
 
This volume submitter plan consists of three parts: (1) an Adoption Agreement
that is a separate document incorporated by reference into this Basic Plan
Document; (2) this Basic Plan Document; and (3) a Trust Agreement that is a part
of this Basic Plan Document and is found in Article 20. Each part of the volume
submitter plan contains substantive provisions that are integral to the
operation of the plan. The Adoption Agreement is the means by which an adopting
Employer elects the optional provisions that shall apply under its plan. The
Basic Plan Document describes the standard provisions elected in the Adoption
Agreement. The Trust Agreement describes the powers and duties of the Trustee
with respect to plan assets.
 
The volume submitter plan is intended to qualify under Code Section 401(a).
Depending upon the Adoption Agreement completed by an adopting Employer, the
volume submitter plan may be used to implement a profit sharing plan with or
without a cash or deferred arrangement intended to qualify under Code Section
401(k). Provisions appearing on the Additional Provisions Addendum of the
Adoption Agreement, if present, supplement or alter provisions appearing in the
Adoption Agreement in the manner described therein. Provisions appearing on the
Additional Provisions Addendum of the Basic Plan Document, if present,
supplement or alter provisions appearing in the Basic Plan Document in the
manner described therein. Provisions appearing on the Superseding Provisions
Addendum of the Adoption Agreement, if present, supersede any conflicting
provisions appearing in the Adoption Agreement, Basic Plan Document or any
addendum to either in the manner described therein.

   
Article 1.
Adoption Agreement.
   
Article 2.
Definitions.

 
2.01.     Definitions. Wherever used herein, the following terms have the
meanings set forth below, unless a different meaning is clearly required by the
context:

     
(a)          “Account” means an account established for the purpose of recording
any contributions made on behalf of a Participant and any income, expenses,
gains, or losses incurred thereon. The Administrator shall establish and
maintain sub-accounts within a Participant’s Account as necessary to depict
accurately a Participant’s interest under the Plan.
     
(b)          “Active Participant” means any Eligible Employee who has met the
requirements of Article 4 to participate in the Plan and who may be entitled to
receive allocations under the Plan.
     
(c)          “Administrator” means the Employer adopting this Plan, as listed in
Subsection 1.02(a) of the Adoption Agreement, or any other person designated by
the Employer in Subsection 1.01(c) of the Adoption Agreement.
     
(d)          “Adoption Agreement” means Article 1, under which the Employer
establishes and adopts, or amends the Plan and Trust and designates the optional
provisions selected by the Employer, and the Trustee accepts its
responsibilities under Article 20. The provisions of the Adoption Agreement
shall be an integral part of the Plan.
     
(e)          “Annuity Starting Date” means the first day of the first period for
which an amount is payable as an annuity or in any other form permitted under
the Plan.
     
(f)          “Basic Plan Document” means this Fidelity volume submitter plan
document, qualified with the Internal Revenue Service as Basic Plan Document No.
14.
     
(g)         “Beneficiary” means the person or persons (including a trust)
entitled under Section 11.04 or 14.04 to receive benefits under the Plan upon
the death of a Participant.

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
1

--------------------------------------------------------------------------------

 
 

 
(h)          “Break in Vesting Service” means a 12-consecutive-month period
beginning on an Employee’s Severance Date or any anniversary thereof in which
the Employee is not credited with an Hour of Service.
     
          Notwithstanding the foregoing, the following special rules apply in
determining whether an Employee who is on leave has incurred a Break in Vesting
Service:

 

 
(1) If an individual is absent from work because of maternity/paternity leave on
the first anniversary of his Severance Date, the 12-consecutive-month period
beginning on the individual’s Severance Date shall not constitute a Break in
Vesting Service. For purposes of this paragraph, “maternity/paternity leave”
means a leave of absence (i) by reason of the pregnancy of the individual, (ii)
by reason of the birth of a child of the individual, (iii) by reason of the
placement of a child with the individual in connection with the adoption of such
child by the individual, or (iv) for purposes of caring for a child for the
period beginning immediately following such birth or placement.
     
(2) If an individual is absent from work because of FMLA leave and returns to
employment with the Employer or a Related Employer following such FMLA leave, he
shall not incur a Break in Vesting Service due to such FMLA leave. For purposes
of this paragraph, “FMLA leave” means an approved leave of absence pursuant to
the Family and Medical Leave Act of 1993.

 

 
(i)          “Catch-Up Contribution” means any Deferral Contribution made to the
Plan by the Employer in accordance with the provisions of Subsection 5.03(a).
     
(j)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
     
(k)          “Compensation” means wages as defined in Code Section 3401(a) and
all other payments of compensation to an Eligible Employee by the Employer (in
the course of the Employer’s trade or business) for services to the Employer
while employed as an Eligible Employee for which the Employer is required to
furnish the Eligible Employee a written statement under Code Sections 6041(d)
and 6051(a)(3). Compensation must be determined without regard to any rules
under Code Section 3401(a) that limit the remuneration included in wages based
on the nature or location of the employment or the services performed (such as
the exception for agricultural labor in Code Section 3401(a)(2)). Compensation
shall include amounts that are not includable in the gross income of the
Participant under a salary reduction agreement by reason of the application of
Code Section 125, 132(f)(4), 402(g)(3), 402(h), 403(b), or 457.
     
          For any Self-Employed Individual, Compensation means Earned Income;
provided, however, that if the Employer elects to exclude specified items from
Compensation, such Earned Income shall be adjusted in a similar manner so that
it is equivalent under regulations issued under Code Section 414(s) to
Compensation for Participants who are not Self-Employed Individuals.
     
          Compensation shall generally be based on the amount actually paid to
the Eligible Employee during the Plan Year or, for purposes of Article 5, if so
elected by the Employer in Subsection 1.05(b) of the Adoption Agreement, during
that portion of the Plan Year during which the Eligible Employee is an Active
Participant. Notwithstanding the preceding sentence, Compensation for purposes
of Section 6.12 (Code Section 415 Limitations) and Article 15 (Top-Heavy
Provisions) shall be based on the amount actually paid or made available to the
Participant during the Limitation Year for purposes of Section 6.12 and during
the Plan Year for purposes of Article 15.
     
          If the initial Plan Year of a new plan consists of fewer than 12
months, calculated from the Effective Date listed in Subsection 1.01(g)(1) of
the Adoption Agreement through the end of such initial Plan Year, Compensation
for such initial Plan Year shall generally be determined as follows:

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
2

--------------------------------------------------------------------------------

 
 

   
(1)          For purposes of determining Highly Compensated Employees under
Subsection 2.01(cc) and, if selected in Subsection 1.05(b)(1)(A) or (2)(A) of
the Adoption Agreement, for purposes of allocating Nonelective Employer
Contributions under Section 1.12 of the Adoption Agreement (other than 401(k)
Safe Harbor Nonelective Employer Contributions), the initial Plan Year shall be
the 12-month period ending on the last day of the Plan Year.
         
(2)          For purposes of Section 6.12 (Code Section 415 Limitations), if the
Employer has designated in Subsection 1.01(f) of the Adoption Agreement that the
Limitation Year is based on the Plan Year, the Limitation Year shall be the
12-month period ending on the last day of the Plan Year.
         
(3)          For all other purposes, the initial Plan Year shall be the period
from the Effective Date listed in Subsection 1.01(g)(1) of the Adoption
Agreement through the end of the initial Plan Year.
       
          The annual Compensation of each Active Participant taken into account
for determining benefits provided under the Plan for any 12-month determination
period shall not exceed the annual Compensation limit under Code Section
401(a)(17) as in effect on the first day of the determination period (e.g.,
$210,000 for determination periods beginning in 2005). A “determination period”
means the Plan Year or other 12-consecutive-month period over which Compensation
is otherwise determined for purposes of the Plan (e.g., the Limitation Year).
       
          The annual Compensation limit under Code Section 401(a)(17) shall be
adjusted by the Secretary to reflect increases in the cost of living, as
provided in Code Section 401(a)(17)(B); provided, however, that the dollar
increase in effect on January 1 of any calendar year is effective for
determination periods beginning in such calendar year. If a Plan determines
Compensation over a determination period that contains fewer than 12 calendar
months (a “short determination period”), then the Compensation limit for such
“short determination period” is equal to the Compensation limit for the calendar
year in which the “short determination period” begins multiplied by the ratio
obtained by dividing the number of full months in the “short determination
period” by 12; provided, however, that such proration shall not apply if there
is a “short determination period” because (i) the Employer elected in Subsection
1.05(b) of the Adoption Agreement to determine contributions based only on
Compensation paid during the portion of the Plan Year during which an individual
was an Active Participant or (ii) an Employee is covered under the Plan less
than a full Plan Year.
     
          In lieu of requiring an Active Participant to cease making Deferral
Contributions for a Plan Year after his Compensation has reached the annual
Compensation limit under Code Section 401(a)(17), the annual Compensation limit
shall be applied with respect to Deferral Contributions by limiting the total
Deferral Contributions an Active Participant may make for a Plan Year to the
product of (i) such Active Participant’s Compensation for the Plan Year up to
the annual Compensation limit multiplied by (ii) the deferral limit specified in
Subsection 1.07(a)(1)(A) of the Adoption Agreement or Subsection 5.03(a), as
applicable.
     
(l)          “Contribution Period” means the period for which Matching Employer
and Nonelective Employer Contributions are made and calculated. The Contribution
Period for Matching Employer Contributions described in Subsection 1.11 of the
Adoption Agreement is the period specified by the Employer in Subsection 1.11(d)
of the Adoption Agreement.
     
          The Contribution Period for Nonelective Employer Contributions is the
Plan Year, unless the Employer designates a different Contribution Period in
Subsection 1.12(c) of the Adoption Agreement.
     
(m)         “Deferral Contribution” means any contribution made to the Plan by
the Employer in accordance with the provisions of Section 5.03.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
3

--------------------------------------------------------------------------------

 
 

 
(n)           “Early Retirement Age” means the early retirement age specified in
Subsection 1.14(b) of the Adoption Agreement, if any.
     
(o)          “Earned Income” means the net earnings of a Self-Employed
Individual derived from the trade or business with respect to which the Plan is
established and for which the personal services of such individual are a
material income-providing factor, excluding any items not included in gross
income and the deductions allocated to such items, except that net earnings
shall be determined with regard to the deduction allowed under Code Section
164(f), to the extent applicable to the Employer. Net earnings shall be reduced
by contributions of the Employer to any qualified plan, to the extent a
deduction is allowed to the Employer for such contributions under Code Section
404.
     
(p)          “Effective Date” means the effective date specified by the Employer
in Subsection 1.01(g)(1). The Employer may select special Effective Dates with
respect to specified Plan provisions, as set forth in Section (a) of the Special
Effective Dates Addendum to the Adoption Agreement. In the event that another
plan is merged into and made a part of the Plan, the effective date of the
merger shall be reflected in the Plan Mergers Addendum to the Adoption
Agreement.
     
(q)          “Eligibility Computation Period” means each 12-consecutive-month
period beginning with an Employee’s Employment Commencement Date and each
anniversary thereof
     
(r)           “Eligibility Service” means an Employee’s service that is taken
into account in determining his eligibility to participate in the Plan as may be
required under Subsection 1.04(b) of the Adoption Agreement. Eligibility Service
shall be credited in accordance with Article 3.
     
(s)           “Eligible Employee” means any Employee of the Employer who is in
the class of Employees eligible to participate in the Plan. The Employer must
specify in Subsection 1.04(d) of the Adoption Agreement any Employee or class of
Employees not eligible to participate in the Plan. Regardless of the provisions
of Subsection 1.04(d) of the Adoption Agreement, the following Employees are
automatically excluded from eligibility to participate in the Plan:

 

   
(1)         any individual who is a signatory to a contract, letter of
agreement, or other document that acknowledges his status as an independent
contractor not entitled to benefits under the Plan or who is not otherwise
classified by the Employer as a common law employee, even if such individual is
later determined to be a common law employee; and
         
(2)          any Employee who is a resident of Puerto Rico.
       
          If the Employer elects, in Subsection 1.04(d)(2)(A) of the Adoption
Agreement, to exclude collective bargaining employees from the eligible class,
the exclusion applies to any Employee of the Employer included in any unit of
Employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers, unless the collective bargaining agreement requires the Employee to
be covered under the Plan. The term “employee representatives” does not include
any organization more than half the members of which are owners, officers, or
executives of the Employer.
       
          If the Employer does not elect, in Subsection 1.04(d)(2)(C) of the
Adoption Agreement, to exclude Leased Employees from the eligible class,
contributions or benefits provided by the leasing organization which are
attributable to services performed for the Employer shall be treated as provided
by the Employer and there shall be no duplication of benefits under this Plan.
       
          Anything to the contrary herein notwithstanding, unless the Employer
elects to exclude statutory employees who are full-time life insurance
salespersons (as described in Code Section 7701(a)(20)) from the eligible class
in Subsection 1.04(d)(2)(E) of the Adoption Agreement, such statutory employees
are Eligible Employees.

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
4

--------------------------------------------------------------------------------

 
 

 
(t)          “Employee” means any common law employee (or statutory employee who
is a full-time life insurance salesperson as described in Code Section
7701(a)(20)) of the Employer or a Related Employer, any Self-Employed
Individual, and any Leased Employee. Notwithstanding the foregoing, a Leased
Employee shall not be considered an Employee if Leased Employees do not
constitute more than 20 percent of the Employer’s non-highly compensated
work-force (taking into account all Related Employers) and the Leased Employee
is covered by a money purchase pension plan maintained by the leasing
organization and providing (1) a nonintegrated employer contribution rate of at
least 10 percent of compensation, as defined for purposes of Code Section
415(c)(3), (2) full and immediate vesting, and (3) immediate participation by
each employee of the leasing organization.
     
(u)         “Employee Contribution” means any after-tax contribution made by an
Active Participant to the Plan.
     
(v)         “Employer” means the employer named in Subsection 1.02(a) of the
Adoption Agreement and any Related Employer designated in the Participating
Employers Addendum to the Adoption Agreement. If the Employer has elected in
Subsection (b) of the Participating Employers Addendum to the Adoption Agreement
that the term “Employer” includes all Related Employers, an employer that
becomes a Related Employer as a result of an asset or stock acquisition, merger
or other similar transaction shall not be included in the term “Employer” for
periods prior to the first day of the second Plan Year beginning after the date
of such transaction, unless the Employer has designated therein to accept such
Related Employer as a participating employer prior to that date. Notwithstanding
the foregoing, the term “Employer” for purposes of authorizing any particular
action under the Plan means solely the employer named in Subsection 1.02(a) of
the Adoption Agreement.
     
          If the organization or other entity named in the Adoption Agreement is
a sole proprietor or a professional corporation and the sole proprietor of such
proprietorship or the sole shareholder of the professional corporation dies,
then the legal representative of such sole proprietor or shareholder shall be
deemed to be the Employer until such time as, through the disposition of such
sole proprietor’s or sole shareholder’s estate or otherwise, any organization or
other entity succeeds to the interests of the sole proprietor in the
proprietorship or the sole shareholder in the professional corporation. The
legal representative of a sole proprietor or shareholder shall be (1) the person
appointed as such by the sole proprietor or shareholder prior to his death under
a legally enforceable power of attorney, or, if none, (2) the executor or
administrator of the sole proprietor’s or shareholder’s estate.
     
          If a participating Employer designated through Subsection 1.02(b) of
the Adoption Agreement is not related to the Employer (hereinafter “un-Related
Employer”), the term “Employer” includes such un-Related Employer and the
provisions of Section 18.05 shall apply.
     
(w)         “Employment Commencement Date” means the date on which an Employee
first performs an Hour of Service.
     
(x)          “Entry Date” means the date(s) specified by the Employer in
Subsection 1.04(e) of the Adoption Agreement as of which an Eligible Employee
who has met the applicable eligibility requirements begins to participate in the
Plan. The Employer may specify different Entry Dates for purposes of eligibility
to participate in the Plan for purposes of (1) making Deferral Contributions and
(2) receiving allocations of Matching and/or Nonelective Employer Contributions.
     
(y)         “ERISA” means the Employee Retirement Income Security Act of 1974,
as from time to time amended.
     
(z)          “401(k) Safe Harbor Matching Employer Contribution” means any
Matching Employer Contribution made by the Employer to the Plan in accordance
with Subsection 1.11(a)(3) of the Adoption Agreement, the 401(k) Safe Harbor
Matching Employer Contributions Addendum to the Adoption Agreement, and Section
5.08, that is intended to satisfy the requirements of Code Section
401(k)(12)(B).

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
5

--------------------------------------------------------------------------------

 
 

 
(aa)          “401(k) Safe Harbor Nonelective Employer Contribution” means any
Nonelective Employer Contribution made by the Employer to the Plan in accordance
with Subsection 1.12(a)(3) of the Adoption Agreement, the 401(k) Safe Harbor
Nonelective Employer Contributions Addendum to the Adoption Agreement, and
Section 5.10, that is intended to satisfy the requirements of Code Section
401(k)(12)(C).
     
(bb)         “Fund Share” means the share, unit, or other evidence of ownership
in a Permissible Investment.
     
(cc)          “Highly Compensated Employee” means both highly compensated active
Employees and highly compensated former Employees.
     
          A highly compensated active Employee includes any Employee who
performs service for the Employer during the “determination year” and who (1) at
any time during the “determination year” or the “look-back year” was a five
percent owner or (2) received Compensation from the Employer during the
“look-back year” in excess of the dollar amount specified in Code Section
414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d) (e.g., $95,000 for
“determination years” beginning in 2005 and “look-back years” beginning in 2004)
and, if elected by the Employer in Subsection 1.06(d)(1) of the Adoption
Agreement, was a member of the top-paid group for such year.
     
          For this purpose, the “determination year” shall be the Plan Year. The
“look-back year” shall be the twelve-month period immediately preceding the
“determination year”, unless the Employer has elected in Subsection 1.06(c)(1)
of the Adoption Agreement to make the “look-back year” the calendar year
beginning within the preceding Plan Year.
     
          A highly compensated former Employee includes any Employee who
separated from service (or was deemed to have separated) prior to the
“determination year”, performs no service for the Employer during the
“determination year”, and was a highly compensated active Employee for either
the separation year or any “determination year” ending on or after the
Employee’s 55th birthday, as determined under the rules in effect for
determining Highly Compensated Employees for such separation year or
“determination year”.
     
          The determination of who is a Highly Compensated Employee, including
the determinations of the number and identity of Employees in the top-paid
group, shall be made in accordance with Code Section 414(q) and the Treasury
Regulations issued thereunder.
     
(dd)         “Hour of Service”, with respect to any individual, means:

 

   
(1)          Each hour for which the individual is directly or indirectly paid,
or entitled to payment, for the performance of duties for the Employer or a
Related Employer, each such hour to be credited to the individual for the
Eligibility Computation Period in which the duties were performed;
         
(2)          Each hour for which the individual is directly or indirectly paid,
or entitled to payment, by the Employer or a Related Employer (including
payments made or due from a trust fund or insurer to which the Employer
contributes or pays premiums) on account of a period of time during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity, disability, layoff,
jury duty, military duty, or leave of absence, each such hour to be credited to
the individual for the Eligibility Computation Period in which such period of
time occurs, subject to the following rules:

 

     
(A)     No more than 501 Hours of Service shall be credited under this paragraph
(2) on account of any single continuous period during which the individual
performs no duties, unless the individual performs no duties because of military
duty, the individual’s employment rights are protected by law, and the
individual returns to employment with the Employer or a Related Employer during
the period that his employment rights are protected under Federal law;


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
6

--------------------------------------------------------------------------------

 
 

     
(B)     Hours of Service shall not be credited under this paragraph (2) for a
payment which solely reimburses the individual for medically-related expenses,
or which is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, unemployment compensation or
disability insurance laws; and
             
(C)     If the period during which the individual performs no duties falls
within two or more Eligibility Computation Periods and if the payment made on
account of such period is not calculated on the basis of units of time, the
Hours of Service credited with respect to such period shall be allocated between
not more than the first two such Eligibility Computation Periods on any
reasonable basis consistently applied with respect to similarly situated
individuals;
           
(3)          Each hour not counted under paragraph (1) or (2) for which he would
have been scheduled to work for the Employer or a Related Employer during the
period that he is absent from work because of military duty, provided the
individual’s employment rights are protected under Federal law and the
individual returns to work with the Employer or a Related Employer during the
period that his employment rights are protected, each such hour to be credited
to the individual for the Eligibility Computation Period for which he would have
been scheduled to work; and
           
(4)          Each hour not counted under paragraph (1), (2), or (3) for which
back pay, irrespective of mitigation of damages, has been either awarded or
agreed to be paid by the Employer or a Related Employer, shall be credited to
the individual for the Eligibility Computation Period to which the award or
agreement pertains rather than the Eligibility Computation Period in which the
award, agreement, or payment is made.
         
          For purposes of paragraphs (2) and (4) above, Hours of Service shall
be calculated in accordance with the provisions of Section 2530.200b-2(b) and
(c) of the Department of Labor regulations, which are incorporated herein by
reference.
         
           The Employer may elect to credit Hours of Service in accordance with
one of the other equivalencies set forth in paragraphs (d), (e), or (f) of
Department of Labor Regulation Section 2530.200b-3. If the Employer does not
maintain records that accurately reflect the actual Hours of Service to be
credited to an Employee, 190 Hours of Service will be credited to the Employee
for each month worked, unless the Employer has elected to credit Hours of
Service in accordance with one of the other equivalencies set forth in
paragraphs (d), (e), or (f) of Department of Labor Regulation Section
2530.200b-3, as provided in Subsection 1.04(b)(4) of the Adoption Agreement.
         
(ee)          “Inactive Participant” means any individual who was an Active
Participant, but is no longer an Eligible Employee and who has an Account under
the Plan.
         
(ff)           “Leased Employee” means any individual who provides services to
the Employer or a Related Employer (the “recipient”) but is not otherwise an
employee of the recipient if (1) such services are provided pursuant to an
agreement between the recipient and any other person (the “leasing
organization”), (2) such individual has performed services for the recipient (or
for the recipient and any related persons within the meaning of Code Section
414(n)(6)) on a substantially full-time basis for at least one year, and (3)
such services are performed under primary direction of or control by the
recipient. The determination of who is a Leased Employee shall be made in
accordance with any rules and regulations issued by the Secretary of the
Treasury or his delegate.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
7

--------------------------------------------------------------------------------

 
 

 
(gg)          “Limitation Year” means the 12-consecutive-month period designated
by the Employer in Subsection 1.01(f) of the Adoption Agreement. If no other
Limitation Year is designated by the Employer, the Limitation Year shall be the
calendar year. All qualified plans of the Employer and any Related Employer must
use the same Limitation Year. If the Limitation Year is amended to a different
12-consecutive-month period, the new Limitation Year must begin on a date within
the Limitation Year in which the amendment is made.
         
(hh)          “Matching Employer Contribution” means any contribution made by
the Employer to the Plan in accordance with Section 5.08 or 5.09 on account of
an Active Participant’s eligible contributions, as elected by the Employer
in Subsection 1.11(c) of the Adoption Agreement.
         
(ii)             “Nonelective Employer Contribution” means any contribution made
by the Employer to the Plan in accordance with Section 5.10.
         
(jj)             “Non-Highly Compensated Employee” means any Employee who is not
a Highly Compensated Employee.
         
(kk)           “Normal Retirement Age” means the normal retirement age specified
in Subsection 1.14(a) of the Adoption Agreement. If the Employer enforces a
mandatory retirement age in accordance with Federal law, the Normal Retirement
Age is the lesser of that mandatory age or the age specified in Subsection
1.14(a) of the Adoption Agreement.
         
(ll)             “Participant” means any individual who is either an Active
Participant or an Inactive Participant.
         
(mm)         “Permissible Investment” means each investment specified by the
Employer as available for investment of assets of the Trust and agreed to by the
Trustee and the Volume Submitter Sponsor. The Permissible Investments under the
Plan shall be listed in the Service Agreement.
 
         
(nn)          “Plan” means the plan established by the Employer in the form of
the volume submitter plan, as set forth herein as a new plan or as an amendment
to an existing plan, by executing the Adoption Agreement, together with any and
all amendments hereto.
         
(oo)          “Plan Year” means the 12-consecutive-month period ending on the
date designated in Subsection 1.01(d) of the Adoption Agreement, except that the
initial Plan Year of a new Plan may consist of fewer than 12 months, calculated
from the Effective Date listed in Subsection 1.01(g)(1) of the Adoption
Agreement through the end of such initial Plan Year, in which event Compensation
for such initial Plan Year shall be treated as provided in Subsection 2.01(k).
Additionally, in the event the Plan has a short Plan year, i.e., a Plan Year
consisting of fewer than 12 months, otherwise applicable limits and requirements
that are applied on a Plan Year basis shall be prorated, but only if and to the
extent required by law.
         
(pp)          “Qualified Matching Employer Contribution” means any contribution
made by the Employer to the Plan on account of Deferral Contributions or
Employee Contributions made by or on behalf of Active Participants in accordance
with Section 5.09, that may be included in determining whether the Plan meets
the “ADP” test described in Section 6.03.
         
(qq)          “Qualified Nonelective Employer Contribution” means any
contribution made by the Employer to the Plan on behalf of Non-Highly
Compensated Employees in accordance with Section 5.07, that may be included in
determining whether the Plan meets the “ADP” test described in Section 6.03 or
the “ACP” test described in Section 6.06.
         
(rr)           “Reemployment Commencement Date” means the date on which an
Employee who terminates employment with the Employer and all Related Employers
first performs an Hour of Service following such termination of employment.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
8

--------------------------------------------------------------------------------

 
 

 
(ss)          “Related Employer” means any employer other than the Employer
named in Subsection 1.02(a) of the Adoption Agreement if the Employer and such
other employer are members of a controlled group of corporations (as defined in
Code Section 414(b)) or an affiliated service group (as defined in Code Section
414(m)), or are trades or businesses (whether or not incorporated) which are
under common control (as defined in Code Section 414(c)), or such other employer
is required to be aggregated with the Employer pursuant to regulations issued
under Code Section 414(o).
         
(tt)           “Required Beginning Date” means:
           
(1)          for a Participant who is not a five percent owner, April 1 of the
calendar year following the calendar year in which occurs the later of (i) the
Participant’s retirement or (ii) the Participant’s attainment of age 70 1/2;
provided, however, that a Participant may elect to have his Required Beginning
Date determined without regard to the provisions of clause (i).
           
(2)          for a Participant who is a five percent owner, April 1 of the
calendar year following the calendar year in which the Participant attains age
70 1/2.
         
          Once the Required Beginning Date of a five percent owner or a
Participant who has elected to have his Required Beginning Date determined in
accordance with the provisions of Section 2.01(tt)(1)(ii) has occurred, such
Required Beginning Date shall not be re-determined, even if the Participant
ceases to be a five percent owner in a subsequent year or continues in
employment with the Employer or a Related Employer.
         
          For purposes of this Subsection 2.01(tt), a Participant is treated as
a five percent owner if such Participant is a five percent owner as defined in
Code Section 416(i) (determined in accordance with Code Section 416 but without
regard to whether the Plan is top-heavy) at any time during the Plan Year ending
with or within the calendar year in which such owner attains age 70 1/2.
         
(uu)          “Rollover Contribution” means any distribution from an eligible
retirement plan, as defined in Section 13.04, that an Employee elects to
contribute to the Plan in accordance with the provisions of Section 5.06.
         
(vv)          “Roth 401(k) Contribution” means any Deferral Contribution made to
the Plan by the Employer in accordance with the provisions of Subsection 5.03(b)
that is not excludable from gross income and is intended to satisfy the
requirements of Code Section 402A.
         
(ww)         “Self-Employed Individual” means an individual who has Earned
Income for the taxable year from the Employer or who would have had Earned
Income but for the fact that the trade or business had no net profits for the
taxable year, including, but not limited to, a partner in a partnership, a sole
proprietor, a member in a limited liability company or a shareholder in a
subchapter S corporation.
         
(xx)           “Service Agreement” means the agreement between the Employer and
the Volume Submitter Sponsor (or an agent or affiliate of the Volume Submitter
Sponsor) relating to the provision of investment and other services to the Plan
and shall include any addendum to the agreement and any other separate written
agreement between the Employer and the Volume Submitter Sponsor (or an agent or
affiliate of the Volume Submitter Sponsor) relating to the provision of services
to the Plan.
         
(yy)          “Severance Date” means the earlier of (i) the date an Employee
retires, dies, quits, or is discharged from employment with the Employer and all
Related Employers or (ii) the 12-month anniversary of the date on which the
Employee was otherwise first absent from employment; provided, however, that if
an individual terminates or is absent from employment with the Employer and all
Related Employers because of military duty, such individual shall not incur a
Severance Date if his employment rights are protected under Federal law and he
returns to employment with the Employer or a Related Employer within the period
during which he retains such employment rights, but, if he does not return to
such employment within such period, his Severance Date shall be the earlier of
(1) the first anniversary of the date his absence commenced or (2) the last day
of the period during which he retains such employment rights.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
9

--------------------------------------------------------------------------------

 
 

 
(zz)             “Trust” means the trust created by the Employer in accordance
with the provisions of Section 20.01.
         
(aaa)          “Trust Agreement” means the agreement between the Employer and
the Trustee, as set forth in Article 20, under which the assets of the Plan are
held, administered, and managed.
         
(bbb)         “Trustee” means the trustee designated in Section 1.03 of the
Adoption Agreement, or its successor or permitted assigns. The term Trustee
shall include any delegate of the Trustee as may be provided in the Trust
Agreement.
         
(ccc)          “Trust Fund” means the property held in Trust by the Trustee for
the benefit of Participants and their Beneficiaries.
         
(ddd)         “Vesting Service” means an Employee’s service that is taken into
account in determining his vested interest in his Matching Employer and
Nonelective Employer Contributions Accounts as may be required under Section
1.16 of the Adoption Agreement. Vesting Service shall be credited in accordance
with Article 3.
         
(eee)          “Volume Submitter Sponsor” means Fidelity Management & Research
Company or its successor.

 
2.02.     Interpretation and Construction of Terms. Where required by the
context, the noun, verb, adjective, and adverb forms of each defined term shall
include any of its other forms. Pronouns used in the Plan are in the masculine
gender but include the feminine gender unless the context clearly indicates
otherwise. Wherever used herein, the singular shall include the plural, and the
plural shall include the singular, unless the context requires otherwise.
 
2.03.     Special Effective Dates. Some provisions of the Plan are only
effective beginning as of a specified date or until a specified date. Any such
special effective dates are specified within Plan text where applicable and are
exceptions to the general Plan Effective Date as defined in Section 2.01(p).

   
Article 3.
Service.

 
3.01.     Crediting of Eligibility Service. If the Employer has selected an
Eligibility Service requirement in Subsection 1.04(b) of the Adoption Agreement
for an Eligible Employee to become an Active Participant, Eligibility Service
shall be credited to an Employee as follows:

     
(a)          If the Employer has selected the one year or two years of
Eligibility Service requirement described in Subsection 1.04(b) of the Adoption
Agreement, an Employee shall be credited with a year of Eligibility Service for
each Eligibility Computation Period during which the Employee has been credited
with the number of Hours of Service specified in that Subsection, as applicable.
     
(b)          If the Employer has selected a days or months of Eligibility
Service requirement described in Subsection 1.04(b) of the Adoption Agreement,
an Employee shall be credited with Eligibility Service for the aggregate of the
periods beginning with the Employee’s Employment Commencement Date (or
Reemployment Commencement Date) and ending on his subsequent Severance Date;
provided, however, that an Employee who has a Reemployment Date within the
12-consecutive-month period following the earlier of the first date of his
absence or his Severance Date shall be credited with Eligibility Service for the
period between his Severance Date and his Reemployment Date. A day of
Eligibility Service shall be credited for each day on which an Employee is
credited with Eligibility Service. Months of Eligibility Service shall be
measured from the Employee’s Employment Commencement Date or Reemployment
Commencement Date to the corresponding date in the applicable following month.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
10

--------------------------------------------------------------------------------

 
 
3.02.     Re-Crediting of Eligibility Service Following Termination of
Employment. An Employee whose employment with the Employer and all Related
Employers terminates and who is subsequently reemployed by the Employer or a
Related Employer shall be re-credited upon reemployment with his Eligibility
Service earned prior to his termination of employment.
 
3.03.     Crediting of Vesting Service. If the Plan provides for Matching
Employer and/or Nonelective Employer Contributions that are not 100 percent
vested when made, Vesting Service shall be credited to an Employee, subject to
any exclusions elected by the Employer in Subsection 1.16(b) of the Adoption
Agreement, for the aggregate of the periods beginning with the Employee’s
Employment Commencement Date (or Reemployment Commencement Date) and ending on
his subsequent Severance Date; provided, however, that an Employee who has a
Reemployment Date within the 12-consecutive-month period following the earlier
of the first date of his absence or his Severance Date shall be credited with
Vesting Service for the period between his Severance Date and his Reemployment
Date. Fractional periods of a year shall be expressed in terms of days.
 
3.04.     Application of Vesting Service to a Participant’s Account Following a
Break in Vesting Service. The following rules describe how Vesting Service
earned before and after a Break in Vesting Service shall be applied for purposes
of determining a Participant’s vested interest in his Matching Employer and
Nonelective Employer Contributions Accounts.

     
(a)          If a Participant incurs five-consecutive Breaks in Vesting Service,
all years of Vesting Service earned by the Employee after such Breaks in Service
shall be disregarded in determining the Participant’s vested interest in his
Matching Employer and Nonelective Employer Contributions Account balances
attributable to employment before such Breaks in Vesting Service. However,
Vesting Service earned both before and after such Breaks in Vesting Service
shall be included in determining the Participant’s vested interest in his
Matching Employer and Nonelective Employer Contributions Account balances
attributable to employment after such Breaks in Vesting Service.
     
(b)          If a Participant incurs fewer than five-consecutive Breaks in
Vesting Service, Vesting Service earned both before and after such Breaks in
Vesting Service shall be included in determining the Participant’s vested
interest in his Matching Employer and Nonelective Employer Contributions Account
balances attributable to employment both before and after such Breaks in Vesting
Service.

 
3.05.     Service with Predecessor Employer. If the Plan is the plan of a
predecessor employer, an Employee’s Eligibility and Vesting Service shall
include years of service with such predecessor employer. In any case in which
the Plan is not the plan maintained by a predecessor employer, service for an
employer specified in Section 1.17 of the Adoption Agreement shall be treated as
Eligibility and/or Vesting Service as specified in Subsection 1.17(a)(1) and/or
Subsection 1.17(a)(2) of the Adoption Agreement.
 
3.06.     Change in Service Crediting. If an amendment to the Plan or a transfer
from employment as an Employee covered under another qualified plan maintained
by the Employer or a Related Employer results in a change in the method of
crediting Eligibility and/or Vesting Service with respect to a Participant
between the Hours of Service crediting method set forth in Section 2530.200b-2
of the Department of Labor Regulations and the elapsed-time crediting method set
forth in Section 1.410(a)-7 of the Treasury Regulations, each Participant with
respect to whom the method of crediting Eligibility and/or Vesting Service is
changed shall have his Eligibility and/or Vesting Service determined using
either the Hours of Service method for the entire Eligibility Computation Period
and/or Plan Year, for vesting purposes, or the elapsed time method for the
entire Eligibility Computation Period and/or Plan Year, for vesting purposes,
whichever provides the greater period of Eligibility Service and/or Vesting
Service.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
11

--------------------------------------------------------------------------------

 
 
Article 4.
Participation.

 
4.01.     Date of Participation. If the Plan is an amendment, as indicated in
Subsection 1.01(g)(2)(B) of the Adoption Agreement, all employees who were
active participants in the Plan immediately prior to the Effective Date shall
continue as Active Participants on the Effective Date, provided that they are
Eligible Employees on the Effective Date. If elected by the Employer in
Subsection 1.04(f) of the Adoption Agreement, all Eligible Employees who are in
the service of the Employer on the date specified in Subsection 1.04(f) (and, if
this is an amendment, as indicated in Subsection 1.01(g)(2)(B) of the Adoption
Agreement, were not active participants in the Plan immediately prior to that
date) shall become Active Participants on the date elected by the Employer in
Subsection 1.04(f) of the Adoption Agreement. Any other Eligible Employee shall
become an Active Participant in the Plan on the Entry Date coinciding with or
immediately following the date on which he first satisfies the eligibility
requirements set forth in Subsections 1.04(a) and (b) of the Adoption Agreement.
 
             Any age and/or Eligibility Service requirement that the Employer
elects to apply in determining an Eligible Employee’s eligibility to make
Deferral Contributions shall also apply in determining an Eligible Employee’s
eligibility to make Employee Contributions, if Employee Contributions are
permitted under the Plan, and to receive Qualified Nonelective Employer
Contributions. An Eligible Employee who has met the eligibility requirements
with respect to certain contributions, but who has not met the eligibility
requirements with respect to other contributions, shall become an Active
Participant in accordance with the provisions of the preceding paragraph, but
only with respect to the contributions for which he has met the eligibility
requirements.
 
             Notwithstanding any other provision of the Plan, if the Employer
selects in Subsection 1.01(g)(5) of the Adoption Agreement that the Plan is a
frozen plan, no Employee who was not already an Active Participant on the date
the Plan was frozen shall become an Active Participant while the Plan is frozen.
If the Employer amends the Plan to remove the freeze, Employees shall again
become Active Participants in accordance with the provisions of the amended
Plan.
 
4.02.     Transfers Out of Covered Employment. If any Active Participant ceases
to be an Eligible Employee, but continues in the employ of the Employer or a
Related Employer, such Employee shall cease to be an Active Participant, but
shall continue as an Inactive Participant until his entire Account balance is
forfeited or distributed. An Inactive Participant shall not be entitled to
receive an allocation of contributions or forfeitures under the Plan for the
period that he is not an Eligible Employee and wages and other payments made to
him by the Employer or a Related Employer for services other than as an Eligible
Employee shall not be included in Compensation for purposes of determining the
amount and allocation of any contributions to the Account of such Inactive
Participant. Such Inactive Participant shall continue to receive credit for
Vesting Service completed during the period that he continues in the employ of
the Employer or a Related Employer.
 
4.03.     Transfers Into Covered Employment. If an Employee who is not an
Eligible Employee becomes an Eligible Employee, such Eligible Employee shall
become an Active Participant immediately as of his transfer date if such
Eligible Employee has already satisfied the eligibility requirements and would
have otherwise previously become an Active Participant in accordance with
Section 4.01. Otherwise, such Eligible Employee shall become an Active
Participant in accordance with Section 4.01.
 
             Wages and other payments made to an Employee prior to his becoming
an Eligible Employee by the Employer or a Related Employer for services other
than as an Eligible Employee shall not be included in Compensation for purposes
of determining the amount and allocation of any contributions to the Account of
such Eligible Employee.
 
4.04.     Resumption of Participation Following Reemployment. If a Participant
who terminates employment with the Employer and all Related Employers is
reemployed as an Eligible Employee, he shall again become an Active Participant
on his Reemployment Commencement Date. If a former Employee is reemployed as an
Eligible Employee on or after an Entry Date coinciding with or following the
date on which he met the age and service requirements elected by the Employer in
Section 1.04 of the Adoption Agreement, he shall become an Active Participant on
his Reemployment Commencement Date. Any other former Employee who is reemployed
as an Eligible Employee shall become an Active Participant as provided in
Section 4.01 or 4.03. Any distribution which a Participant is receiving under
the Plan at the time he is reemployed by the Employer or a Related Employer
shall cease, except as otherwise required under Section 12.04.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
12

--------------------------------------------------------------------------------

 
 
Article 5.
Contributions.

 
5.01.      Contributions Subject to Limitations. All contributions made to the
Plan under this Article 5 shall be subject to the limitations contained in
Article 6.
 
5.02.      Compensation Taken into Account in Determining Contributions. In
determining the amount or allocation of any contribution that is based on a
percentage of Compensation, only Compensation paid to a Participant prior to
termination for services rendered to the Employer while employed as an Eligible
Employee shall be taken into account. Except as otherwise specifically provided
in this Article 5, for purposes of determining the amount and allocation of
contributions under this Article 5, Compensation shall not include any amounts
elected by the Employer with respect to such contributions in Subsection 1.05(a)
or (b), as applicable, of the Adoption Agreement.
 
             If the initial Plan Year of a new plan consists of fewer than 12
months, calculated from the Effective Date listed in Subsection 1.01(g)(1) of
the Adoption Agreement through the end of such initial Plan Year, except as
otherwise provided in this paragraph, Compensation for purposes of determining
the amount and allocation of contributions under this Article 5 for such initial
Plan Year shall include only Compensation for services during the period
beginning on the Effective Date listed in Subsection 1.01(g)(1) of the Adoption
Agreement and ending on the last day of the initial Plan Year. Notwithstanding
the foregoing, to the extent selected in Subsection 1.05(b)(1)(A) or (2)(A) of
the Adoption Agreement, Compensation for purposes of determining the amount and
allocation of Nonelective Employer Contributions, other than 401(k) Safe Harbor
Nonelective Employer Contributions, under this Article 5 for such initial Plan
Year shall include Compensation for the full 12-consecutive-month period ending
on the last day of the initial Plan Year.
 
5.03.      Deferral Contributions. If so provided in Subsection 1.07(a) of the
Adoption Agreement, each Active Participant may elect to execute a salary
reduction agreement with the Employer to reduce his Compensation by an amount,
as specified in Subsection 1.07(a) of the Adoption Agreement, for each payroll
period. Except as specifically elected by the Employer within Subsections
1.07(a) of the Adoption Agreement, with respect to each payroll period, an
Active Participant may not elect to make Deferral Contributions in excess of the
percentage of Compensation specified by the Employer in Subsection 1.07(a)(1)(A)
of the Adoption Agreement and Subsection 5.03(a) below. Notwithstanding the
foregoing, if the Employer has elected 401(k) Safe Harbor Matching Contributions
in Option 1.11(a)(3) of the Adoption Agreement, a Participant must be permitted
to make Deferral Contributions under the Plan sufficient to receive the full
401(k) Safe Harbor Matching Employer Contribution provided under Subsection
(a)(1) or (2), as applicable of the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement.
 
              An Active Participant’s salary reduction agreement shall become
effective on the first day of the first payroll period for which the Employer
can reasonably process the request, but not earlier than the later of (a) the
effective date of the provisions permitting Deferral Contributions or (b) the
date the Employer adopts such provisions. The Employer shall make a Deferral
Contribution on behalf of the Participant corresponding to the amount of said
reduction. Under no circumstances may a salary reduction agreement be adopted
retroactively.
 
             An Active Participant may elect to change or discontinue the amount
by which his Compensation is reduced by notice to the Employer as provided in
Subsection 1.07(a)(1)(C) or (D) of the Adoption Agreement. Notwithstanding the
Employer’s election in Subsection 1.07(a)(1)(C) or (D) of the Adoption
Agreement, if the Employer has elected 401(k) Safe Harbor Matching Employer
Contributions in Subsection 1.11(a)(3) of the Adoption Agreement or 401(k) Safe
Harbor Nonelective Employer Contributions in; Subsection 1.12(a)(3) of the
Adoption Agreement, an Active Participant may elect to change or discontinue the
amount by which his Compensation is reduced by notice to the Employer within a
reasonable period, as specified by the Employer (but not less than 30 days), of
receiving the notice described in Section 6.09.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
13

--------------------------------------------------------------------------------

 
 
             Based upon the Employer’s elections in Subsection 1.07(a) of the
Adoption Agreement, the following special types of Deferral Contributions may be
made to the Plan:

     
(a)      Catch-Up Contributions. If elected by the Employer in Subsection
1.07(a)(4) of the Adoption Agreement, an Active Participant who has attained or
is expected to attain age 50 before the close of the calendar year shall be
eligible to make Catch-Up Contributions to the Plan in excess of an otherwise
applicable Plan limit, but not in excess of (i) the dollar limit in effect under
Code Section 414(v)(2)(B)(i) for the calendar year or (ii) when added to the
other Deferral Contributions made by the Participant for the calendar year, the
deferral limit described in Subsection 1.07(a)(1)(A) of the Adoption Agreement,
provided such deferral limit is not less than 75 percent. Except as otherwise
elected by the Employer in the Adoption Agreement, if the Employer elects to
provide for Catch-Up Contributions pursuant to Subsection 1.07(a)(4) of the
Adoption Agreement, such deferral limit shall be 75 percent of Compensation. An
otherwise applicable Plan limit is a limit that applies to Deferral
Contributions without regard to Catch-Up Contributions, including, but not
limited to, (1) the dollar limitation on Deferral Contributions under Code
Section 402(g), described in Section 6.02, (2) the limitations on annual
additions in effect under Code Section 415, described in Section 6.12, and (3)
the limitation on Deferral Contributions for Highly Compensated Employees under
Code Section 401(k)(3), described in Section 6.03.
     
          In the event that the deferral limit described in Subsection
1.07(a)(1)(A) of the Adoption Agreement or the administrative limit described in
Section 6.05, as applicable, is changed during the Plan Year, for purposes of
determining Catch-Up Contributions for the Plan Year, such limit shall be
determined using the time-weighted average method described in Section
1.414(v)-1(b)(2)(i)(B)(1) of the Treasury Regulations, applying the alternative
definition of compensation permitted under Section 1.414(v)-1(b)(2)(i)(B)(2) of
the Treasury Regulations.
     
(b)      Roth 401(k) Contributions. Notwithstanding any other provision of the
Plan to the contrary, if the Employer elects in Subsection 1.07(a)(5) of the
Adoption Agreement to permit Roth 401(k) Contributions, then a Participant may
irrevocably designate all or a portion of his Deferral Contributions made
pursuant to Subsection 1.07(a) of the Adoption Agreement as Roth 401(k)
Contributions that are includible in the Participant’s gross income at the time
deferred, pursuant to Code Section 402A and any applicable guidance or
regulations issued thereunder. A Participant may change his designation
prospectively with respect to future Deferral Contributions as of the date or
dates elected by the Employer in Subsection 1.07(a)(1)(C) of the Adoption
Agreement. The Administrator will maintain all such contributions made pursuant
to Code Section 402A separately and make distributions in accordance with the
Plan unless required to do otherwise by Code Section 402A and any applicable
guidance or regulations issued thereunder.
     
(c)      Automatic Enrollment Contributions. If the Employer elected Option
1.07(a)(6) of the Adoption Agreement, for each Active Participant to whom the
Employer has elected to apply the automatic enrollment contribution provisions,
such Active Participant’s Compensation shall be reduced by the percentage
specified by the Employer in Option 1.07(a)(6) of the Adoption Agreement. These
amounts shall be contributed to the Plan on behalf of such Active Participant as
Deferral Contributions.
     
          An Active Participant’s Compensation shall continue to be reduced and
Deferral Contributions made to the Plan on his behalf until the Active
Participant elects to change or discontinue the percentage by which his
Compensation is reduced by notice to the Employer as provided in Subsection
1.07(a)(1)(C) or (D) of the Adoption Agreement. An Eligible Employee may
affirmatively elect not to have his Compensation reduced in accordance with this
Subsection 5.03(c) by notice to the Employer within a reasonable period ending
no later than the date Compensation subject to reduction hereunder becomes
available to the Active Participant.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
14

--------------------------------------------------------------------------------

 
 

 
          If the Employer elected Option 1.07(b) of the Adoption Agreement, the
deferral election of an Active Participant on whose behalf Deferral
Contributions are being made pursuant to the automatic enrollment provisions
described above shall be increased annually by the percentage of Compensation
specified in Subsection 1.07(b)(1) of the Adoption Agreement, unless and until
the percentage of Compensation being contributed on behalf of the Active
Participant reaches the limit specified in Subsection 1.07(b)(2) of the Adoption
Agreement or, if none, in Subsection 1.07(a)(1) of the Adoption Agreement. An
Active Participant may affirmatively elect not to have his deferral election
increased in accordance with the provisions of this paragraph by notice to the
Employer within a reasonable period ending no later than the date Compensation
subject to the increase becomes available to the Active Participant.

 
             Notwithstanding any other provision of this Section or of any
Participant’s salary reduction agreement, in no event shall a Participant be
permitted to make Deferral Contributions in excess of his “effectively available
Compensation.” A Participant’s “effectively available Compensation” is his
Compensation remaining after all applicable amounts have been withheld (e.g.,
tax-withholding and withholding of contributions to a cafeteria plan).
 
5.04.     Employee Contributions. If so provided by the Employer in Subsection
1.08(a) of the Adoption Agreement, each Active Participant may elect to make
non-deductible Employee Contributions to the Plan in accordance with the rules
and procedures established by the Employer and subject to the limits provided in
Subsection 1.08(a) of the Adoption Agreement. An Active Participant may not
elect to make non-deductible Employee Contributions in excess of the percentage
of Compensation specified by the Employer in Subsection 1.08(a)(1) of the
Adoption Agreement.
 
5.05.     No Deductible Employee Contributions. No deductible Employee
Contributions may be made to the Plan. Deductible Employee Contributions made
prior to January 1, 1987 shall be maintained in a separate Account. No part of
the deductible Employee Contributions Account shall be used to purchase life
insurance.
 
5.06.     Rollover Contributions. If so provided by the Employer in Subsection
1.09(a) of the Adoption Agreement, an Eligible Employee who is or was entitled
to receive an eligible rollover distribution, as defined in Code Section
402(c)(4) and Treasury Regulations issued thereunder, including an eligible
rollover distribution received by the Eligible Employee as a surviving spouse or
as a spouse or former spouse who is an alternate payee under a qualified
domestic relations order, from an eligible retirement plan, as defined in
Section 13.04, may elect to contribute all or any portion of such distribution
to the Trust directly from such eligible retirement plan (a “direct rollover”)
or within 60 days of receipt of such distribution to the Eligible Employee.
Rollover Contributions shall only be made in the form of cash, allowable Fund
Shares, or promissory notes evidencing a plan loan to the Eligible Employee;
provided, however, that Rollover Contributions shall only be permitted in the
form of promissory notes if the Plan otherwise provides for loans.

     
Notwithstanding the foregoing, the Plan shall not accept the following as
Rollover Contributions:
     
(a)      any rollover of after-tax employee contributions that is not made by a
direct rollover;
     
(b)      if elected by the Employer in Subsection 1.09(a)(1) of the Adoption
Agreement, a direct rollover of after-tax employee contributions from a
qualified plan described in Code Section 401(a) or 403(a);
     
(c)      any rollover of after-tax employee contributions from an annuity
contract described in Code Section 403(b) or from an individual retirement
account or annuity described in Code Section 408(a) or (b);
     
(d)     any rollover of nondeductible individual retirement account or annuity
contributions;
     
(e)      any rollover of after-tax employee contributions from an eligible
deferred compensation plan described in Code Section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state;
     
(f)      if elected by the Employer in Subsection 1.09(a)(2) of the Adoption
Agreement, any rollover of “designated Roth contributions”, as defined in
Subsection 6.01(e);


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
15

--------------------------------------------------------------------------------

 
 

 
(g)      any rollover of the non-taxable portion of an Eligible Employee’s
“designated Roth contributions”, as defined in Subsection 6.01(e), that is not
made by a direct rollover; or
     
(h)       any rollover of “designated Roth contributions”, as defined in
Subsection 6.01(e), from a Roth IRA described in Code Section 408A.

 
             To the extent the Plan accepts Rollover Contributions of after-tax
employee contributions, the Plan will separately account for such contributions,
including separate accounting for the portion of the Rollover Contribution that
is includible in gross income and the portion that is not includible in gross
income.
 
             Any rollover of “designated Roth contributions”, as defined in
Subsection 6.01(e), shall be subject to the requirements of Code Section 402(c).
To the extent the Plan accepts Rollover Contributions of “designated Roth
contributions”, the Plan will separately account for such contributions in
accordance with the provisions of Section 7.01, including separate accounting
for the portion of the Rollover Contribution that is includible in gross income
and the portion that is not includible in gross income, if applicable. If the
Plan accepts a direct rollover of “designated Roth contributions”, the Trustee
and the Plan Administrator shall be entitled to rely on a statement from the
distributing plan’s administrator identifying (i) the Eligible Employee’s basis
in the rolled over amounts and (ii) the date on which the Eligible Employee’s
5-taxable-year period of participation (as required under Code Section
402A(d)(2) for a qualified distribution of “designated Roth contributions”)
started under the distributing plan. If the 5-taxable-year period of
participation under the distributing plan would end sooner than the Eligible
Employee’s 5-taxable-year period of participation under the Plan, the
5-taxable-year period of participation applicable under the distributing plan
shall continue to apply with respect to the Rollover Contribution.
 
            An Eligible Employee who has not yet become an Active Participant in
the Plan in accordance with the provisions of Article 3 may make a Rollover
Contribution to the Plan. Such Eligible Employee shall be treated as a
Participant under the Plan for all purposes of the Plan, except eligibility to
have Deferral Contributions made on his behalf and to receive an allocation of
Matching Employer or Nonelective Employer Contributions.
 
            The Administrator shall develop such procedures and require such
information from Eligible Employees as it deems necessary to ensure that amounts
contributed under this Section 5.06 meet the requirements for tax-deferred
rollovers established by this Section 5.06 and by Code Section 402(c). No
Rollover Contributions may be made to the Plan until approved by the
Administrator.
 
             If a Rollover Contribution made under this Section 5.06 is later
determined by the Administrator not to have met the requirements of this Section
5.06 or of the Code or Treasury regulations, the Trustee shall, within a
reasonable time after such determination is made, and on instructions from the
Administrator, distribute to the Employee the amounts then held in the Trust
attributable to such Rollover Contribution.
 
             A Participant’s Rollover Contributions Account shall be subject to
the terms of the Plan, including Article 14, except as otherwise provided in
this Section 5.06.
 
5.07.     Qualified Nonelective Employer Contributions. The Employer may, in its
discretion, make a Qualified Nonelective Employer Contribution for the Plan Year
in any amount necessary to satisfy or help to satisfy the “ADP” test, described
in Section 6.03, and/or the “ACP” test, described in Section 6.06. Unless the
Employer elects the allocation provisions in Subsection 1.10(a)(1) of the
Adoption Agreement, any Qualified Nonelective Employer Contribution shall be
allocated among the Accounts of Non-Highly Compensated Employees who were Active
Participants at any time during the Plan Year in the ratio that each eligible
Active Participant’s “testing compensation”, as defined in Subsection 6.01(r),
for the Plan Year bears to the total “testing compensation” paid to all eligible
Active Participants for the Plan Year. If the Employer elects the allocation
provisions in Subsection 1.10(a)(1) of the Adoption Agreement, any Qualified
Nonelective Employer Contribution shall be allocated among the Accounts of only
those Non-Highly Compensated Employees who are designated by the Employer and
who were Active Participants at any time during the Plan Year and shall be
allocated to each such Non-Highly Compensated Employee in the amount determined
by the Employer; provided, however, that the amount of any Qualified Nonelective
Contribution included in a Non-Highly Compensated Employee’s “contribution
percentage amounts”, as defined in Subsection 6.01(c), shall not exceed 5% of
such Non-Highly Compensated Employee’s “testing compensation”, as defined in
Subsection 6.01(r), and the amount of any Qualified Nonelective Contribution
included as “ in a Non-Highly Compensated Employee’s “includable contributions”,
as defined in Subsection 6.01(n), shall not exceed 5% of such Non-Highly
Compensated Employee’s “testing compensation”, as defined in Subsection 6.01(r).

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
16

--------------------------------------------------------------------------------

 
 
             Participants shall not be required to satisfy any Hours of Service
or employment requirement for the Plan Year in order to receive an allocation of
Qualified Nonelective Employer Contributions.
 
            Qualified Nonelective Employer Contributions shall be distributable
only in accordance with the distribution provisions that are applicable to
Deferral Contributions; provided, however, that a Participant shall not be
permitted to take a hardship withdrawal of amounts credited to his Qualified
Nonelective Employer Contributions Account after the later of December 31, 1988
or the last day of the Plan Year ending before July 1, 1989.
 
5.08.     Matching Employer Contributions. If so provided by the Employer in
Section 1.11 of the Adoption Agreement, the Employer shall make a Matching
Employer Contribution on behalf of each of its “eligible” Participants. For
purposes of this Section 5.08, an “eligible” Participant means any Participant
who was an Active Participant during the Contribution Period, who meets the
requirements in Subsection 1.11(e) of the Adoption Agreement or Section 1.13 of
the Adoption Agreement, as applicable, and who had eligible contributions, as
elected by the Employer in Subsection 1.11(c) of the Adoption Agreement, made on
his behalf during the Contribution Period. The amount of the Matching Employer
Contribution shall be determined in accordance with Subsection 1.11(a) and/or
(b) of the Adoption Agreement and/or the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement, as applicable.
 
            Notwithstanding the foregoing, unless otherwise elected in
Subsection 1.11(c)(1)(A) of the Adoption Agreement, the Employer shall not make
Matching Employer Contributions, other than 401(k) Safe Harbor Matching Employer
Contributions, with respect to an “eligible” Participant’s Catch-Up
Contributions. If, due to application of a Plan limit, Matching Employer
Contributions other than 401(k) Safe Harbor Matching Employer Contributions are
attributable to Catch-Up Contributions, such Matching Employer Contributions,
plus any income and minus any loss allocable thereto, shall be forfeited and
applied as provided in Section 11.09.
 
5.09.     Qualified Matching Employer Contributions. If so provided by the
Employer in Subsection 1.11(f) of the Adoption Agreement, prior to making its
Matching Employer Contribution (other than any 401(k) Safe Harbor Matching
Employer Contribution) to the Plan, the Employer may designate all or a portion
of such Matching Employer Contribution as a Qualified Matching Employer
Contribution. The Employer shall notify the Trustee of such designation at the
time it makes its Matching Employer Contribution. Qualified Matching Employer
Contributions shall be distributable only in accordance with the distribution
provisions that are applicable to Deferral Contributions; provided, however,
that a Participant shall not be permitted to take a hardship withdrawal of
amounts credited to his Qualified Matching Employer Contributions Account after
the later of December 31, 1988 or the last day of the Plan Year ending before
July 1, 1989.
 
             If the amount of an Employer’s Qualified Matching Employer
Contribution is determined based on a Participant’s Compensation, and the
Qualified Matching Employer Contribution is necessary to satisfy the “ADP” test
described in Section 6.03, the compensation used in determining the amount of
the Qualified Matching Employer Contribution shall be “testing compensation”, as
defined in Subsection 6.01(r). If the Qualified Matching Employer Contribution
is not necessary to satisfy the “ADP” test described in Section 6.03, the
compensation used to determine the amount of the Qualified Matching Employer
Contribution shall be Compensation as defined in Subsection 2.01(k), modified as
provided in Section 5.02.
 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
17

--------------------------------------------------------------------------------

 

5.10.      Nonelective Employer Contributions. If so provided by the Employer in
Section 1.12 of the Adoption Agreement, the Employer shall make Nonelective
Employer Contributions to the Trust in accordance with Subsection 1.12(a) and/or
(b) of the Adoption Agreement to be allocated among “eligible” Participants. For
purposes of this Section 5.10, an “eligible” Participant means any Participant
who was an Active Participant during the period for which the contribution is
made and who meets the requirements in Subsection 1.12(d) of the Adoption
Agreement or Section 1.13 of the Adoption Agreement, as applicable. Nonelective
Employer Contributions shall be allocated as follows:

         
(a)      If the Employer has elected a fixed contribution formula, Nonelective
Employer Contributions shall be allocated among “eligible” Participants in the
manner specified in Section 1.12 of the Adoption Agreement or the 401(k) Safe
Harbor Nonelective Employer Contributions Addendum to the Adoption Agreement, as
applicable.
         
(b)      If the Employer has elected a discretionary contribution amount,
Nonelective Employer Contributions shall be allocated among “eligible”
Participants, as determined in accordance with Section 1.12 and Section 1.13 of
the Adoption Agreement, as follows:
           
(1)      If the non-integrated formula is elected in Subsection 1.12(b)(1) of
the Adoption Agreement, Nonelective Employer Contributions shall be allocated to
“eligible” Participants in the ratio that each “eligible” Participant’s
Compensation bears to the total Compensation paid to all “eligible” Participants
for the Contribution Period.
           
(2)      If the integrated formula is elected in Subsection 1.12(b)(2) of the
Adoption Agreement, Nonelective Employer Contributions shall be allocated in the
following steps:
             
(A)      First, to each “eligible” Participant in the same ratio that the sum of
the “eligible” Participant’s Compensation and “excess Compensation” for the Plan
Year bears to the sum of the Compensation and “excess Compensation” of all
“eligible” Participants for the Plan Year. This allocation as a percentage of
the sum of each “eligible” Participant’s Compensation and “excess Compensation”
shall not exceed the “permitted disparity limit”, as defined in Section 1.12 of
the Adoption Agreement.
             
     Notwithstanding the foregoing, if in any Plan Year an “eligible”
Participant has reached the “cumulative permitted disparity limit”, such
“eligible” Participant shall receive an allocation under this Subsection
5.10(b)(2)(A) based on two times his Compensation for the Plan Year, rather than
the sum of his Compensation and “excess Compensation” for the Plan Year. If an
“eligible” Participant did not benefit under a qualified defined benefit plan or
target benefit plan for any Plan Year beginning on or after January 1, 1994, the
“eligible” Participant shall have no “cumulative disparity limit”.
             
(B)       Second, if any Nonelective Employer Contributions remain after the
allocation in Subsection 5.10(b)(2)(A), the remaining Nonelective Employer
Contributions shall be allocated to each “eligible” Participant in the same
ratio that the “eligible” Participant’s Compensation for the Plan Year bears to
the total Compensation of all “eligible” Participants for the Plan Year.
           
          Notwithstanding the provisions of Subsections 5.10(b)(2)(A) and (B)
above, if in any Plan Year an “eligible” Participant benefits under another
qualified plan or simplified employee pension, as defined in Code Section
408(k), that provides for or imputes permitted disparity, the Nonelective
Employer Contributions for the Plan Year allocated to such “eligible”
Participant shall be in the ratio that his Compensation for the Plan Year bears
to the total Compensation paid to all “eligible” Participants.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
18

--------------------------------------------------------------------------------

 
 

   
          For purposes of this Subsection 5.10(b)(2), the following definitions
shall apply:
             
(C)       “Cumulative permitted disparity limit” means 35 multiplied by the sum
of an “eligible” Participant’s annual permitted disparity fractions, as defined
in Sections 1.401(l)-5(b)(3) through (b)(7) of the Treasury Regulations,
attributable to the “eligible” Participant’s total years of service under the
Plan and any other qualified plan or simplified employee pension, as defined in
Code Section 408(k), maintained by the Employer or a Related Employer. For each
Plan Year commencing prior to January 1, 1989, the annual permitted disparity
fraction shall be deemed to be one, unless the Participant never accrued a
benefit under any qualified plan or simplified employee pension maintained by
the Employer or a Related Employer during any such Plan Year. In determining the
annual permitted disparity fraction for any Plan Year, the Employer may elect to
assume that the full disparity limit has been used for such Plan Year.
             
(D)      “Excess Compensation” means Compensation in excess of the “integration
level” specified by the Employer in Subsection 1.12(b)(2) of the Adoption
Agreement.

 
5.11.     Vested Interest in Contributions. A Participant’s vested interest in
the following sub-accounts shall be 100 percent:

       
(a)
his Deferral Contributions Account;
       
(b)
his Qualified Nonelective Employer Contributions Account;
       
(c)
his Qualified Matching Employer Contributions Account;
       
(d)
his 401(k) Safe Harbor Nonelective Employer Contributions Account;
       
(e)
his 401(k) Safe Harbor Matching Employer Contributions Account;
       
(f)
his Rollover Contributions Account;
       
(g)
his Employee Contributions Account; and
       
(h)
his deductible Employee Contributions Account.

 
            Except as otherwise specifically provided in the Vesting Schedule
Addendum to the Adoption Agreement or as may be required under Section 15.05, a
Participant’s vested interest in his Nonelective Employer Contributions Account
attributable to Nonelective Employer Contributions other than those described in
Subsection 5.11(d) above, shall be determined in accordance with the vesting
schedule elected by the Employer in Subsection 1.16(c)(1) of the Adoption
Agreement. Except as otherwise specifically provided in the Vesting Schedule
Addendum to the Adoption Agreement, a Participant’s vested interest in his
Matching Employer Contributions Account attributable to Matching Employer
Contributions other than those described in Subsection 5.11(e) above, shall be
determined in accordance with the vesting schedule elected by the Employer
in Subsection 1.16(c)(2) of the Adoption Agreement.
 
5.12.     Time for Making Contributions. The Employer shall pay its contribution
for each Plan Year not later than the time prescribed by law for filing the
Employer’s Federal income tax return for the fiscal (or taxable) year with or
within which such Plan Year ends (including extensions thereof).
 
             If the Employer has elected the payroll period as the Contribution
Period in Subsection 1.11(d) of the Adoption Agreement, the Employer shall remit
any 401(k) Safe Harbor Matching Employer Contributions made during a Plan Year
quarter to the Trustee no later than the last day of the immediately following
Plan Year quarter.
 
            The Employer should remit Employee Contributions and Deferral
Contributions to the Trustee as of the earliest date on which such contributions
can reasonably be segregated from the Employer’s general assets, but not later
than the 15th business day of the calendar month following the month in which
such amount otherwise would have been paid to the Participant, or within such
other time frame as may be determined by applicable regulation or legislation.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
19

--------------------------------------------------------------------------------

 
 
             The Trustee shall have no authority to inquire into the correctness
of the amounts contributed and remitted to the Trustee, to determine whether any
contribution is payable under this Article 5, or to enforce, by suit or
otherwise, the Employer’s obligation, if any, to make a contribution to the
Trustee. The Trustee is a directed trustee pursuant to ERISA Section 403(a)(1)
for all purposes, and, specifically, has no responsibility or authority to
collect Plan contributions or loan repayments or to pursue any claim the Plan
might have with respect to loan repayments or Plan contributions.
 
5.13.      Return of Employer Contributions. The Trustee shall, upon request by
the Employer, return to the Employer the amount (if any) determined under
Section 20.23. Such amount shall be reduced by amounts attributable thereto
which have been credited to the Accounts of Participants who have since received
distributions from the Trust, except to the extent such amounts continue to be
credited to such Participants’ Accounts at the time the amount is returned to
the Employer. Such amount shall also be reduced by the losses of the Trust
attributable thereto, if and to the extent such losses exceed the gains and
income attributable thereto, but shall not be increased by the gains and income
of the Trust attributable thereto, if and to the extent such gains and income
exceed the losses attributable thereto. To the extent such gains exceed losses,
the gains shall be forfeited and applied as provided in Section 11.09. In no
event shall the return of a contribution hereunder cause the balance of the
individual Account of any Participant to be reduced to less than the balance
which would have been credited to the Account had the mistaken amount not been
contributed.
 
5.14.      Frozen Plan. If the Employer has selected in Subsection 1.01(g)(5) of
the Adoption Agreement that the Plan is a frozen plan, then during the period
that the Plan is a frozen Plan and notwithstanding any other provision of the
Plan to the contrary, no further contributions may be made to the Plan in
accordance with this Article 5. If the Employer amends the Plan to remove the
freeze, contributions shall resume in accordance with the provisions of the
amended Plan.

   
Article 6.
Limitations on Contributions.

 
6.01.      Special Definitions. For purposes of this Article, the following
definitions shall apply:

       
(a)       “Annual additions” mean the sum of the following amounts allocated to
an Active Participant for a Limitation Year:
         
(1)      all employer contributions allocated to an Active Participant’s account
under qualified defined contribution plans maintained by the “415 employer”,
including amounts applied to reduce employer contributions as provided under
Section 11.09, but excluding amounts treated as Catch-Up Contributions;
         
(2)      all employee contributions allocated to an Active Participant’s account
under a qualified defined contribution plan or a qualified defined benefit plan
maintained by the “415 employer” if separate accounts are maintained with
respect to such Active Participant under the defined benefit plan;
         
(3)      all forfeitures allocated to an Active Participant’s account under a
qualified defined contribution plan maintained by the “415 employer”;
         
(4)      all amounts allocated to an “individual medical benefit account” which
is part of a pension or annuity plan maintained by the “415 employer”;
         
(5)      all amounts derived from contributions paid or accrued after December
31, 1985, in taxable years ending after such date, which are attributable to
post-retirement medical benefits allocated to the separate account of a key
employee, as defined in Code Section 419A(d)(3), under a “welfare benefit fund”
maintained by the “415 employer”; and


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
20

--------------------------------------------------------------------------------

 
 

   
(6)      all allocations to an Active Participant under a “simplified employee
pension”.
       
(b)       “Contribution percentage” means the ratio (expressed as a percentage)
of (1) the “contribution percentage amounts” allocated to an “eligible
participant’s” Accounts for the Plan Year to (2) the “eligible participant’s”
“testing compensation” for the Plan Year.
       
(c)       “Contribution percentage amounts” mean those amounts included in
applying the “ACP” test.
         
(1)       “Contribution percentage amounts” include the following:




     
(A)       any Employee Contributions made by an “eligible participant” to the
Plan;
             
(B)      any Matching Employer Contributions on eligible contributions as
elected by the Employer in Subsection 1.11(c) of the Adoption Agreement, made
for the Plan Year, but excluding (A) Qualified Matching Employer Contributions
that are taken into account in satisfying the “ADP” test described in Section
6.03 and (B) Matching Employer Contributions that are forfeited either to
correct “excess aggregate contributions” or because the contributions to which
they relate are “excess deferrals”, “excess contributions”, “excess aggregate
contributions”, or Catch-Up Contributions (in the event the Plan does not
provide for Matching Employer Contributions with respect to Catch-Up
Contributions);
             
(C)      if elected, Qualified Nonelective Employer Contributions, excluding
Qualified Nonelective Employer Contributions that are taken into account in
satisfying the “ADP” test described in Section 6.03;
             
(D)      if elected, 401(k) Safe Harbor Nonelective Employer Contributions, to
the extent such contributions are not required to satisfy the safe harbor
contribution requirements under Section 1.401(k)-3(b) of the Treasury
Regulations, excluding 401(k) Safe Harbor Nonelective Employer Contributions
that are taken into account in satisfying the “ADP” test described in Section
6.03; and
             
(E)      if elected, Deferral Contributions, provided that the “ADP” test
described in Section 6.03 is satisfied both including Deferral Contributions
included as “contribution percentage amounts” and excluding such Deferral
Contributions.
           
(2)      Notwithstanding the foregoing, for any Plan Year in which the “ADP”
test described in Section 6.03 is deemed satisfied pursuant to Section 6.09 with
respect to some or all Deferral Contributions, “contribution percentage amounts”
shall not include the following:
             
(A)      any Deferral Contributions with respect to which the “ADP” test is
deemed satisfied; and
             
(B)      if elected, the following Matching Employer Contributions:
                 
(i)      if the requirements described in Section 6.10 for deemed satisfaction
of the “ACP” test with respect to some or all Matching Employer Contributions
are met, those Matching Employer Contributions with respect to which the “ACP”
test is deemed satisfied; or


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
21

--------------------------------------------------------------------------------

 
 

       
(ii)      if the “ADP” test is deemed satisfied using 401(k) Safe Harbor
Matching Employer Contributions, but the requirements described in Section 6.10
for deemed satisfaction of the “ACP” test with respect to Matching Employer
Contributions are not met, any Matching Employer Contributions made on behalf of
an “eligible participant” for the Plan Year that do not exceed four percent of
the “eligible participant’s” Compensation for the Plan Year.
             
(3)      Notwithstanding any other provisions of this Subsection, if an Employer
elects to change from the current year testing method described in Subsection
1.06(a)(1) of the Adoption Agreement to the prior year testing method described
in Subsection 1.06(a)(2) of the Adoption Agreement, the following shall not be
considered “contribution percentage amounts” for purposes of determining the
“contribution percentages” of Non-Highly Compensated Employees for the prior
year immediately preceding the Plan Year in which the change is effective:
               
(A)     Qualified Matching Employer Contributions that were taken into account
in satisfying the “ADP” test described in Section 6.03 for such prior year;
             
(B)     Qualified Nonelective Employer Contributions that were taken into
account in satisfying the “ADP” test described in Section 6.03 or the “ACP” test
described in Section 6.06 for such prior year;
             
(C)     401(k) Safe Harbor Nonelective Employer Contributions that were taken
into account in satisfying the “ADP” test described in Section 6.03 or the “ACP”
test described in Section 6.06 for such prior year or that were required to
satisfy the safe harbor contribution requirements under Section 1.401(k)-3(b) of
the Treasury Regulations for such prior year; and
             
(D)      all Deferral Contributions.
                     To be included in determining an “eligible participant’s”
“contribution percentage” for a Plan Year, Employee Contributions must be made
to the Plan before the end of such Plan Year and other “contribution percentage
amounts” must be allocated to the “eligible participant’s” Account as of a date
within such Plan Year and made before the last day of the 12-month period
immediately following the Plan Year to which the “contribution percentage
amounts” relate. If an Employer has elected the prior year testing method
described in Subsection 1.06(a)(2) of the Adoption Agreement, “contribution
percentage amounts” that are taken into account for purposes of determining the
“contribution percentages” of Non-Highly Compensated Employees for the prior
year relate to such prior year. Therefore, such “contribution percentage
amounts” must be made before the last day of the Plan Year being tested.        
(d)      “Deferral ratio” means the ratio (expressed as a percentage) of (1) the
amount of “includable contributions” made on behalf of an Active Participant for
the Plan Year to (2) the Active Participant’s “testing compensation” for such
Plan Year. An Active Participant who does not receive “includable contributions”
for a Plan Year shall have a “deferral ratio” of zero.         (e)     
 “Designated Roth contributions” mean any Roth 401(k) Contributions made to the
Plan and any “elective deferrals” made to another plan that would be excludable
from a Participant’s income, but for the Participant’s election to designate
such contributions as Roth contributions and include them in income.         (f)
      “Determination year” means (1) for purposes of determining income or loss
with respect to “excess deferrals”, the calendar year in which the “excess
deferrals” were made and (2) for purposes of determining income or loss with
respect to “excess contributions”, and “excess aggregate contributions”, the
Plan Year in which such “excess contributions” or “excess aggregate
contributions” were made.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
22

--------------------------------------------------------------------------------

 
 
(g)         “Elective deferrals” mean all employer contributions, other than
Deferral Contributions, made on behalf of a Participant pursuant to an election
to defer under any qualified cash or deferred arrangement as described in Code
Section 401(k), any simplified employee pension cash or deferred arrangement as
described in Code Section 402(h)(1)(B), any eligible deferred compensation plan
under Code Section 457, any plan as described under Code Section 501(c)(18), and
any employer contributions made on behalf of a Participant pursuant to a salary
reduction agreement for the purchase of an annuity contract under Code Section
403(b). “Elective deferrals” include “designated Roth contributions” made to
another plan. “Elective deferrals” do not include any deferrals properly
distributed as excess “annual additions” or any deferrals treated as catch-up
contributions in accordance with the provisions of Code Section 414(v).
 
(h)         “Eligible participant” means any Active Participant who is eligible
to make Employee Contributions, or Deferral Contributions (if the Employer takes
such contributions into account in calculating “contribution percentages”), or
to receive a Matching Employer Contribution. Notwithstanding the foregoing, the
term “eligible participant” shall not include any Active Participant who is
included in a unit of Employees covered by an agreement which the Secretary of
Labor finds to be a collective bargaining agreement between employee
representatives and one or more employers.
 
(i)           “Excess aggregate contributions” with respect to any Plan Year
mean the excess of

     
(1)         The aggregate “contribution percentage amounts” actually taken into
account in computing the average “contribution percentages” of “eligible
participants” who are Highly Compensated Employees for such Plan Year, over
     
(2)          The maximum amount of “contribution percentage amounts” permitted
to be made on behalf of Highly Compensated Employees under Section 6.06
(determined by reducing “contribution percentage amounts” made for the Plan Year
on behalf of “eligible participants” who are Highly Compensated Employees in
order of their “contribution percentages” beginning with the highest of such
“contribution percentages”).

 
              “Excess aggregate contributions” shall be determined after first
determining “excess deferrals” and then determining “excess contributions”.
 
(j)           “Excess contributions” with respect to any Plan Year mean the
excess of

     
(1)         The aggregate amount of “includable contributions” actually taken
into account in computing the average “deferral percentage” of Active
Participants who are Highly Compensated Employees for such Plan Year, over
     
(2)          The maximum amount of “includable contributions” permitted to be
made on behalf of Highly Compensated Employees under Section 6.03 (determined by
reducing “includable contributions” made for the Plan Year on behalf of Active
Participants who are Highly Compensated Employees in order of their “deferral
ratios”, beginning with the highest of such “deferral ratios”).

 
(k)         “Excess deferrals” mean those Deferral Contributions and/or
“elective deferrals” that are includable in a Participant’s gross income under
Code Section 402(g) to the extent such Participant’s Deferral Contributions
and/or “elective deferrals” for a calendar year exceed the dollar limitation
under such Code Section for such calendar year.
 
(l)          “Excess 415 amount” means the excess of an Active Participant’s
“annual additions” for the Limitation Year over the “maximum permissible
amount”.
 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
23

--------------------------------------------------------------------------------

 
 
(m)        “415 employer” means the Employer and any other employers which
constitute a controlled group of corporations (as defined in Code Section 414(b)
as modified by Code Section 415(h)) or which constitute trades or businesses
(whether or not incorporated) which are under common control (as defined in Code
Section 414(c) as modified by Code Section 415(h)) or which constitute an
affiliated service group (as defined in Code Section 414(m)) and any other
entity required to be aggregated with the Employer pursuant to regulations
issued under Code Section 414(o).
 
(n)         “Includable contributions” mean those amounts included in applying
the “ADP” test.
 

         
(1)       “Includable contributions” include the following:
           
(A)         any Deferral Contributions made on behalf of an Active Participant,
including “excess deferrals” of Highly Compensated Employees and “designated
Roth contributions”, except as specifically provided in Subsection 6.01(n)(2);
           
(B)          if elected, Qualified Nonelective Employer Contributions, excluding
Qualified Nonelective Employer Contributions that are taken into account in
satisfying the “ACP” test described in Section 6.06; and
           
(C)          if elected, Qualified Matching Employer Contributions on Deferral
Contributions or Employee Contributions made for the Plan Year; provided,
however, that the maximum amount of Qualified Matching Employer Contributions
included in “includable contributions” with respect to an Active Participant
shall not exceed the greater of 5% of the Active Participant’s “testing
compensation” or 100% of his Deferral Contributions for the Plan Year.
         
(2)    “Includable contributions” shall not include the following:
           
(A)          Catch-Up Contributions, except to the extent that a Participant’s
Deferral Contributions are classified as Catch-Up Contributions as provided in
Section 6.04 solely because of a failure of the “ADP” test described in Section
6.03;
           
(B)          “excess deferrals” of Non-Highly Compensated Employees that arise
solely from Deferral Contributions made under the Plan or plans maintained by
the Employer or a Related Employer;
           
(C)         Deferral Contributions that are taken into account in satisfying the
“ACP” test described in Section 6.06;
           
(D)         additional elective contributions made pursuant to Code Section
414(u) that are treated as Deferral Contributions;
           
(E)          for any Plan Year in which the “ADP” test described in Section 6.03
is deemed satisfied pursuant to Section 6.09 with respect to some or all
Deferral Contributions, the following:
             
(i)      any Deferral Contributions with respect to which the “ADP” test is
deemed satisfied; and
             
(ii)     Qualified Matching Employer Contributions, except to the extent that
the “ADP” test described in Section 6.03 must be satisfied with respect to some
Deferral Contributions and such Qualified Matching Employer Contributions are
used in applying the “ADP” test.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
24

--------------------------------------------------------------------------------

 
 

 
(3)      Notwithstanding any other provision of this Subsection, if an Employer
elects to change from the current year testing method described in Subsection
1.06(a)(1) of the Adoption Agreement to the prior year testing method described
in Subsection 1.06(a)(2) of the Adoption Agreement, the following shall not be
considered “includable contributions” for purposes of determining the “deferral
ratios” of Non-Highly Compensated Employees for the prior year immediately
preceding the Plan Year in which the change is effective:
         
(A)          Deferral Contributions that were taken into account in satisfying
the “ACP” test described in Section 6.06 for such prior year;
         
(B)          Qualified Nonelective Employer Contributions that were taken into
account in satisfying the “ADP” test described in Section 6.03 or the “ACP” test
described in Section 6.06 for such prior year;
         
(C)          401(k) Safe Harbor Nonelective Employer Contributions that were
taken into account in satisfying the “ADP” test described in Section 6.03 or the
“ACP” test described in Section 6.06 for such prior year or that were required
to satisfy the safe harbor contribution requirements under Section 1.401(k)-3(b)
of the Treasury Regulations for such prior year;
         
(D)          401(k) Safe Harbor Matching Employer Contributions that were taken
into account in satisfying the “ADP” test described in Section 6.03 for such
prior year or that were required to satisfy the safe harbor contribution
requirements under Section 1.401(k)-3(c) of the Treasury Regulations for such
prior year; and
         
(E)           all Qualified Matching Employer Contributions.

 
             To be included in determining an Active Participant’s “deferral
ratio” for a Plan Year, “includable contributions” must be allocated to the
Participant’s Account as of a date within such Plan Year and made before the
last day of the 12-month period immediately following the Plan Year to which the
“includable contributions” relate. If an Employer has elected the prior year
testing method described in Subsection 1.06(a)(2) of the Adoption Agreement,
“includable contributions” that are taken into account for purposes of
determining the “deferral ratios” of Non-Highly Compensated Employees for the
prior year relate to such prior year. Therefore, such “includable contributions”
must be made before the last day of the Plan Year being tested.
 
(o)         “Individual medical benefit account” means an individual medical
benefit account as defined in Code Section 415(l)(2).
 
(p)         “Maximum permissible amount” means for a Limitation Year with
respect to any Active Participant the lesser of (1) the maximum dollar amount
permitted for the Limitation Year under Code Section 415(c)(1)(A) adjusted as
provided in Code Section 415(d) (e.g., $42,000 for the Limitation Year ending in
2005) or (2) 100 percent of the Active Participant’s Compensation for the
Limitation Year. If a short Limitation Year is created because of an amendment
changing the Limitation Year to a different 12-consecutive-month period, the
dollar limitation specified in clause (1) above shall be adjusted by multiplying
it by a fraction the numerator of which is the number of months in the short
Limitation Year and the denominator of which is 12.
 
             The Compensation limitation specified in clause (2) above shall not
apply to any contribution for medical benefits within the meaning of Code
Section 401(h) or 419A(f)(2) after separation from service which is otherwise
treated as an “annual addition” under Code Section 419A(d)(2) or 415(l)(1).
 
(q)         “Simplified employee pension” means a simplified employee pension as
defined in Code Section 408(k).

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
25

--------------------------------------------------------------------------------

 
 

 
(r)        “Testing compensation” means compensation as defined in Code Section
414(s). “Testing compensation” shall be based on the amount actually paid to a
Participant during the “testing year” or, at the option of the Employer, during
that portion of the “testing year” during which the Participant is an Active
Participant; provided, however, that if the Employer elected different
Eligibility Service requirements for purposes of eligibility to make Deferral
Contributions and to receive Matching Employer Contributions, then “testing
compensation” must be based on the amount paid to a Participant during the full
“testing year”.
     
           The annual “testing compensation” of each Active Participant taken
into account in applying the “ADP” test described in Section 6.03 and the “ACP”
test described in Section 6.06 for any “testing year” shall not exceed the
annual compensation limit under Code Section 401(a)(17) as in effect on the
first day of the “testing year” (e.g., $210,000 for the “testing year” beginning
in 2005). This limit shall be adjusted by the Secretary to reflect increases in
the cost of living, as provided in Code Section 401(a)(17)(B); provided,
however, that the dollar increase in effect on January 1 of any calendar year is
effective for “testing years” beginning in such calendar year. If a Plan
determines “testing compensation” over a period that contains fewer than 12
calendar months (a “short determination period”), then the Compensation limit
for such “short determination period” is equal to the Compensation limit for the
calendar year in which the “short determination period” begins multiplied by the
ratio obtained by dividing the number of full months in the “short determination
period” by 12; provided, however, that such proration shall not apply if there
is a “short determination period” because (1) an election was made, in
accordance with any rules and regulations issued by the Secretary of the
Treasury or his delegate, to apply the “ADP” test described in Section 6.03
and/or the “ACP” test described in Section 6.06 based only on Compensation paid
during the portion of the “testing year” during which an individual was an
Active Participant or (2) an Employee is covered under the Plan for fewer than
12 calendar months or (3) there is a short initial Plan Year.
       
(s)        “Testing year” means
         
(1)          if the Employer has elected the current year testing method in
Subsection 1.06(a)(1) of the Adoption Agreement, the Plan Year being tested.
         
(2)          if the Employer has elected the prior year testing method in
Subsection 1.06(a)(2) of the Adoption Agreement, the Plan Year immediately
preceding the Plan Year being tested.
       
(t)        “Welfare benefit fund” means a welfare benefit fund as defined in
Code Section 419(e).

 
             To the extent that types of contributions defined in Section 2.01
are referred to in this Article 6, the defined term includes similar
contributions made under other plans where the context so requires.
 
6.02.    Code Section 402(g) Limit on Deferral Contributions. In no event shall
the amount of Deferral Contributions, other than Catch-Up Contributions, made
under the Plan for a calendar year, when aggregated with the “elective
deferrals” made under any other plan maintained by the Employer or a Related
Employer, exceed the dollar limitation contained in Code Section 402(g) in
effect at the beginning of such calendar year.
 
            A Participant may assign to the Plan any “excess deferrals” made
during a calendar year by notifying the Administrator on or before March 15
following the calendar year in which the “excess deferrals” were made of the
amount of the “excess deferrals” to be assigned to the Plan. A Participant is
deemed to notify the Administrator of any “excess deferrals” that arise by
taking into account only those Deferral Contributions made to the Plan and those
“elective deferrals” made to any other plan maintained by the Employer or a
Related Employer. Notwithstanding any other provision of the Plan, “excess
deferrals”, plus any income and minus any loss allocable thereto, as determined
under Section 6.08, shall be distributed no later than April 15 to any
Participant to whose Account “excess deferrals” were so assigned for the
preceding calendar year and who claims “excess deferrals” for such calendar
year. In the event that “excess deferrals” are allocated to a Participant’s
Deferral Contributions Accounts, such “excess deferrals” will be distributed
first from the Participant’s Deferral Contributions for the Plan Year other than
his Roth 401(k) Contributions then from his Roth 401(k) Contributions.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
26

--------------------------------------------------------------------------------

 
 
            “Excess deferrals” to be distributed to a Participant for a calendar
year shall be reduced by any “excess contributions” for the Plan Year beginning
within such calendar year that were previously distributed or re-characterized
in accordance with the provisions of Section 6.04.
 
            Any Matching Employer Contributions attributable to “excess
deferrals”, plus any income and minus any loss allocable thereto, as determined
under Section 6.08, shall be forfeited and applied as provided in Section 11.09.
 
             “Excess deferrals” shall be treated as “annual additions” under the
Plan, unless such amounts are distributed no later than the first April 15
following the close of the calendar year in which the “excess deferrals” were
made.
 
6.03.    Additional Limit on Deferral Contributions (“ADP” Test). Unless the
Employer has elected in Subsection 1.11(a)(3) or Subsection 1.12(a)(3) of the
Adoption Agreement to make 401(k) Safe Harbor Matching Employer Contributions or
401(k) Safe Harbor Nonelective Employer Contributions for a Plan Year,
notwithstanding any other provision of the Plan to the contrary, the Deferral
Contributions, excluding additional elective contributions made pursuant to Code
Section 414(u) that are treated as Deferral Contributions and Catch-Up
Contributions (except to the extent that a Participant’s Deferral Contributions
are classified as Catch-Up Contributions as provided in Section 6.04 solely
because of a failure of the “ADP” test described herein), made with respect to
the Plan Year on behalf of Active Participants who are Highly Compensated
Employees for such Plan Year may not result in an average “deferral ratio” for
such Active Participants that exceeds the greater of:

     
(a)          the average “deferral ratio” for the “testing year” of Active
Participants who are Non-Highly Compensated Employees for the “testing year”
multiplied by 1.25; or
     
(b)          the average “deferral ratio” for the “testing year” of Active
Participants who are Non-Highly Compensated Employees for the “testing year”
multiplied by two, provided that the average “deferral ratio” for Active
Participants who are Highly Compensated Employees for the Plan Year being tested
does not exceed the average “deferral ratio” for Participants who are Non-Highly
Compensated Employees for the “testing year” by more than two percentage points.

 
            For the first Plan Year in which the Plan provides a cash or
deferred arrangement, the average “deferral ratio” for Active Participants who
are Non-Highly Compensated Employees used in determining the limits applicable
under Subsections 6.03(a) and (b) shall be either three percent or the actual
average “deferral ratio” for such Active Participants for such first Plan Year,
as elected by the Employer in Section 1.06(b) of the Adoption Agreement.
 
            The “deferral ratios” of Active Participants who are included in a
unit of Employees covered by an agreement which the Secretary of Labor finds to
be a collective bargaining agreement shall be disaggregated from the “deferral
ratios” of other Active Participants and the provisions of this Section 6.03
shall be applied separately with respect to each group.
 
            The “deferral ratio” for any Active Participant who is a Highly
Compensated Employee for the Plan Year being tested and who is eligible to have
“includable contributions” allocated to his accounts under two or more cash or
deferred arrangements described in Code Section 401(k) that are maintained by
the Employer or a Related Employer, shall be determined as if such “includable
contributions” were made under the Plan. If a Highly Compensated Employee
participates in two or more cash or deferred arrangements that have different
plan years, all “includable contributions” made during the Plan Year under all
such arrangements shall be treated as having been made under the Plan.
Notwithstanding the foregoing, certain plans, and contributions made thereto,
shall be treated as separate if mandatorily disaggregated under regulations
under Code Section 401(k).
 
            If this Plan satisfies the requirements of Code Section 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code Sections only if
aggregated with this Plan, then this Section 6.03 shall be applied by
determining the “deferral ratios” of Employees as if all such plans were a
single plan. Plans may be aggregated in order to satisfy Code Section 401(k)
only if they have the same plan year and use the same method to satisfy the
“ADP” test.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
27

--------------------------------------------------------------------------------

 
 
            Notwithstanding anything herein to the contrary, if the Plan permits
Employees to make Deferral Contributions prior to the time the Employees have
completed the minimum age and service requirements of Code Section 410(a)(1)(A)
and the Employer elects, pursuant to Code Section 410(b)(4)(B), to disaggregate
the Plan into two component plans for purposes of complying with Code Section
410(b)(1), one benefiting Employees who have completed such minimum age and
service requirements and the other benefiting Employees who have not, the Plan
must be disaggregated in the same manner for ADP testing purposes, unless the
Plan applies the alternative rule in Code Section 401(k)(3)(F). In determining
the component plans for purposes of such disaggregation, the Employer may apply
the maximum entry dates permitted under Code Section 410(a)(4).
 
            The Employer shall maintain records sufficient to demonstrate
satisfaction of the “ADP” test and the amount of Qualified Nonelective Employer
Contributions and/or Qualified Matching Employer Contributions used in such
test.
 
6.04.    Allocation and Distribution of “Excess Contributions”. Notwithstanding
any other provision of this Plan, the “excess contributions” allocable to the
Account of a Participant, plus any income and minus any loss allocable thereto,
as determined under Section 6.08, shall be distributed to the Participant no
later than the last day of the Plan Year immediately following the Plan Year in
which the “excess contributions” were made, unless the Employer elected Catch-Up
Contributions in Subsection 1.07(a)(4) of the Adoption Agreement and such
“excess contributions” are classified as Catch-Up Contributions.
 
             If “excess contributions” are to be distributed from the Plan and
such “excess contributions” are distributed more than 2 1/2 months after the
last day of the Plan Year in which the “excess contributions” were made, a ten
percent excise tax shall be imposed on the Employer maintaining the Plan with
respect to such amounts.
 
            The “excess contributions” allocable to a Participant’s Account
shall be determined by reducing the “includable contributions” made for the Plan
Year on behalf of Active Participants who are Highly Compensated Employees in
order of the dollar amount of such “includable contributions”, beginning with
the highest such dollar amount. “Excess contributions” allocated to a
Participant for a Plan Year shall be reduced by the amount of any “excess
deferrals” previously distributed for the calendar year ending in such Plan
Year.
 
             “Excess contributions” shall be treated as “annual additions”.
 
             For purposes of distribution, “excess contributions” shall be
considered allocated among a Participant’s Deferral Contributions Accounts and,
if applicable, the Participant’s Qualified Nonelective Employer Contributions
Account and/or Qualified Matching Employer Contributions Account in the order
prescribed and communicated to the Trustee, which order shall be uniform with
respect to all Participants and nondiscriminatory. In the event that “excess
contributions” are allocated to a Participant’s Deferral Contributions Accounts,
such “excess contributions” will be distributed first from the Participant’s
Deferral Contributions for the Plan Year other than his Roth 401(k)
Contributions then from his Roth 401(k) Contributions.
 
            Any Matching Employer Contributions attributable to “excess
contributions”, plus any income and minus any loss allocable thereto, as
determined under Section 6.08, shall be forfeited and applied as provided in
Section 11.09.
 
6.05.    Reductions in Deferral Contributions to Meet Code Requirements. If the
Administrator anticipates that the Plan will not satisfy the “ADP” and/or “ACP”
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
determined by the Administrator to be necessary to satisfy the “ADP” and/or
“ACP” test.
 
6.06.    Limit on Matching Employer Contributions and Employee Contributions
(“ACP” Test). The provisions of this Section 6.06 shall not apply to Active
Participants who are included in a unit of Employees covered by an agreement
which the Secretary of Labor finds to be a collective bargaining agreement
between employee representatives and one or more employers. The provisions of
this Section shall not apply to Matching Employer Contributions made on account
of amounts deferred pursuant to Code Section 457 under a separate eligible
deferred compensation plan.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
28

--------------------------------------------------------------------------------

 
 
             Notwithstanding any other provision of the Plan to the contrary,
Matching Employer Contributions and Employee Contributions made with respect to
a Plan Year by or on behalf of “eligible participants” who are Highly
Compensated Employees for such Plan Year may not result in an average
“contribution percentage” for such “eligible participants” that exceeds the
greater of:

     
(a)          the average “contribution percentage” for the “testing year” of
“eligible participants” who are Non-Highly Compensated Employees for the
“testing year” multiplied by 1.25; or
     
(b)          the average “contribution percentage” for the “testing year” of
“eligible participants” who are Non-Highly Compensated Employees for the
“testing year” multiplied by two, provided that the average “contribution
percentage” for the Plan Year being tested of “eligible participants” who are
Highly Compensated Employees does not exceed the average “contribution
percentage” for the “testing year” of “eligible participants” who are Non-Highly
Compensated Employees for the “testing year” by more than two percentage points.

 
             For the first Plan Year in which the Plan provides for
“contribution percentage amounts” to be made, the “ACP” for “eligible
participants” who are Non-Highly Compensated Employees used in determining the
limits applicable under paragraphs (a) and (b) of this Section 6.06 shall be
either three percent or the actual “ACP” of such eligible participants for such
first Plan Year, as elected by the Employer in Section 1.06(b) of the Adoption
Agreement.
 
             The “contribution percentage” for any “eligible participant” who is
a Highly Compensated Employee for the Plan Year and who is eligible to have
“contribution percentage amounts” allocated to his accounts under two or more
plans described in Code Section 401(a) that are maintained by the Employer or a
Related Employer, shall be determined as if such “contribution percentage
amounts” were contributed to the Plan. If a Highly Compensated Employee
participates in two or more such plans that have different plan years, all
“contribution percentage amounts” made during the Plan Year under such other
plans shall be treated as having been contributed to the Plan. Notwithstanding
the foregoing, certain plans shall be treated as separate if mandatorily
disaggregated under Treasury Regulations issued under Code Section 401(m).
 
             If this Plan satisfies the requirements of Code Section 401(m),
401(a)(4) or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Code Sections only if
aggregated with this Plan, then this Section 6.06 shall be applied by
determining the “contribution percentages” of Employees as if all such plans
were a single plan. Plans may be aggregated in order to satisfy Code Section
401(m) only if they have the same plan year and use the same method to satisfy
the “ACP” test.
 
             Notwithstanding anything herein to the contrary, if the Plan
permits Employees to make Employee Contributions and/or receive Matching
Employer Contributions prior to the time the Employees have completed the
minimum age and service requirements of Code Section 410(a)(1)(A) and the
Employer elects, pursuant to Code Section 410(b)(4)(B), to disaggregate the Plan
into two component plans for purposes of complying with Code Section 410(b)(1),
one benefiting Employees who have completed such minimum age and service
requirements and the other benefiting Employees who have not, the Plan must be
disaggregated in the same manner for ACP testing purposes, unless the Plan
applies the alternative rule in Code Section 401(m)(5)(C). In determining the
component plans for purposes of such disaggregation, the Employer may apply the
maximum entry dates permitted under Code Section 410(a)(4).
 
             The Employer shall maintain records sufficient to demonstrate
satisfaction of the “ACP” test and the amount of Deferral Contributions,
Qualified Nonelective Employer Contributions, and/or Qualified Matching Employer
Contributions used in such test.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
29

--------------------------------------------------------------------------------

 
 
6.07.    Allocation, Distribution, and Forfeiture of “Excess Aggregate
Contributions”. Notwithstanding any other provision of the Plan, the “excess
aggregate contributions” allocable to the Account of a Participant, plus any
income and minus any loss allocable thereto, as determined under Section 6.08,
shall be forfeited, if forfeitable, or if not forfeitable, distributed to the
Participant no later than the last day of the Plan Year immediately following
the Plan Year in which the “excess aggregate contributions” were made. If such
excess amounts are distributed more than 2 1/2 months after the last day of the
Plan Year in which such “excess aggregate contributions” were made, a ten
percent excise tax shall be imposed on the Employer maintaining the Plan with
respect to such amounts.
 
             The “excess aggregate contributions” allocable to a Participant’s
Account shall be determined by reducing the “contribution percentage amounts”
made for the Plan Year on behalf of “eligible participants” who are Highly
Compensated Employees in order of the dollar amount of such “contribution
percentage amounts”, beginning with the highest such dollar amount.
 
              “Excess aggregate contributions” shall be treated as “annual
additions”.
 
             “Excess aggregate contributions” shall be forfeited or distributed
from a Participant’s Employee Contributions Account, Matching Employer
Contributions Account and, if applicable, the Participant’s Deferral
Contributions Account and/or Qualified Nonelective Employer Contributions
Account in the order prescribed and communicated to the Trustee, which order
shall be uniform with respect to all Participants and nondiscriminatory. In the
event that “excess aggregate contributions” are allocated to a Participant’s
Deferral Contributions Accounts, such “excess aggregated contributions” will be
distributed first from the Participant’s Deferral Contributions for the Plan
Year other than his Roth 401(k) Contributions then from his Roth 401(k)
Contributions.
 
              Forfeitures of “excess aggregate contributions” shall be applied
as provided in Section 11.09.
 
6.08.     Income or Loss on Distributable Contributions. The income or loss
allocable to “excess deferrals”, “excess contributions”, and “excess aggregate
contributions” shall be determined under one of the following methods:

     
(a)          the income or loss attributable to such distributable contributions
shall be the sum of (i) the income or loss for the “determination year”
allocable to the Participant’s Account to which such contributions were made
multiplied by a fraction, the numerator of which is the amount of the
distributable contributions and the denominator of which is the balance of the
Participant’s Account to which such contributions were made, determined as of
the end of the “determination year” without regard to any income or loss
occurring during the “determination year”, plus (ii) 10 percent of the amount
determined under (i) multiplied by the number of whole calendar months between
the end of the “determination year” and the date of distribution, counting the
calendar month of distribution if distribution occurs after the 15th of the
month; or
     
(b)          the income or loss attributable to such distributable contributions
shall be the sum of (i) the income or loss on such contributions for the
“determination year”, determined under any other reasonable method, plus (ii)
the income or loss on such contributions for the “gap period”, determined under
such other reasonable method. Any reasonable method used to determine income or
loss hereunder shall be used consistently for all Participants in determining
the income or loss allocable to distributable contributions hereunder and shall
be the same method that is used by the Plan in allocating income or loss to
Participants’ Accounts. For purposes of this paragraph, the “gap period” means
the period between the end of the “determination year” and the date of
distribution; provided, however, that income or loss for the “gap period” may be
determined as of a date that is no more than seven days before the date of
distribution.

 
6.09.     Deemed Satisfaction of “ADP” Test. Notwithstanding any other provision
of this Article 6 to the contrary, if the Employer has elected in Subsection
1.11(a)(3) or Subsection 1.12(a)(3) of the Adoption Agreement to make 401(k)
Safe Harbor Matching Employer Contributions or 401(k) Safe Harbor Nonelective
Employer Contributions, , the Plan shall be deemed to have satisfied the “ADP”
test described in Section 6.03 for a Plan Year provided all of the following
requirements are met:

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
30

--------------------------------------------------------------------------------

 
 

 
(a)      The 401(k) Safe Harbor Matching Employer Contribution or 401(k) Safe
Harbor Nonelective Employer Contribution must be allocated to an Active
Participant’s Account as of a date within such Plan Year and must be made before
the last day of the 12-month period immediately following such Plan Year.
     
(b)      If the Employer has elected to make 401(k) Safe Harbor Matching
Employer Contributions, such 401(k) Safe Harbor Matching Employer Contributions
must be made with respect to Deferral Contributions made by the Active
Participant for such Plan Year.
     
(c)      The Employer shall provide to each Active Participant during the Plan
Year a comprehensive notice, written in a manner calculated to be understood by
the average Active Participant, of the Active Participant’s rights and
obligations under the Plan. If the Employer either (i) is considering amending
its Plan to satisfy the “ADP” test using 401(k) Safe Harbor Nonelective Employer
Contributions, as provided in Section 6.11, or (ii) has selected 401(k) Safe
Harbor Nonelective Employer Contributions under Subsection 1.12(a)(3) of the
Adoption Agreement and selected Subsection (a)(2), but not Subsection (a)(2)(A)
of the 401(k) Safe Harbor Nonelective Employer Contributions Addendum, the
notice shall include a statement that the Plan may be amended to provide a
401(k) Safe Harbor Nonelective Employer Contribution for the Plan Year. The
notice shall be provided to each Active Participant within one of the following
periods, whichever is applicable:
         
(1)          if the Employee is an Active Participant 90 days before the
beginning of the Plan Year, within the period beginning 90 days and ending 30
days, or any other reasonable period, before the first day of the Plan Year; or
         
(2)          if the Employee becomes an Active Participant after the date
described in paragraph (f) above, within the period beginning 90 days before and
ending on the date he becomes an Active Participant.
       
           If the notice provides that the Plan may be amended to provide a
401(k) Safe Harbor Nonelective Employer Contribution for the Plan Year and the
Plan is amended to provide such contribution, a supplemental notice shall be
provided to all Active Participants stating that a 401(k) Safe Harbor
Nonelective Employer Contribution in the specified amount shall be made for the
Plan Year. Such supplemental notice shall be provided to Active Participants at
least 30 days before the last day of the Plan year.
     
(d)      If the Employer has elected to make 401(k) Safe Harbor Matching
Employer Contributions, the ratio of Matching Employer Contributions made on
behalf of each Highly Compensated Employee for the Plan Year to each such Highly
Compensated Employee’s eligible contributions for the Plan Year is not greater
than the ratio of Matching Employer Contributions to eligible contributions that
would apply to any Non-Highly Compensated Employee for whom such eligible
contributions are the same percentage of Compensation, adjusted as provided in
Section 5.02, for the Plan Year.
     
(e)      Except as otherwise provided in Subsection 6.11(b), or with respect to
the Plan Year described in (2) below the Plan is amended to provide for 401(k)
Safe Harbor Matching Employer Contributions or 401(k) Safe Harbor Nonelective
Employer Contributions before the first day of such Plan Year, and except as
otherwise provided in Subsection 6.11(d) or with respect to a Plan Year
described in (1) through (4) below, such provisions remain in effect for an
entire 12-month Plan Year. The 12-month Plan Year requirement shall not apply
to:
       
(1)          The first Plan Year of a newly established Plan (other than a
successor plan) if such Plan Year is at least 3 months long, provided that the
3-month requirement shall not apply in the case of a newly established employer
that establishes a plan as soon as administratively feasible;


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
31

--------------------------------------------------------------------------------

 
 

   
(2)          The Plan Year in which a cash or deferred arrangement is first
added to an existing plan (other than a successor plan) if the cash or deferred
arrangement is effective no later than 3 months before the end of such Plan
Year;
         
(3)          Any short Plan Year resulting from a change in Plan Year if (i) the
Plan satisfied the safe harbor requirements for the immediately preceding Plan
Year and (ii) the Plan satisfies the safe harbor requirements for the
immediately following Plan Year (or the immediately following 12 months, if the
following Plan Year has fewer than 12 months);
         
(4)          The final Plan Year of a terminating Plan if any of the following
applies: (i) the Plan would satisfy the provisions of paragraph Subsection
6.11(d) below, other than the provisions of paragraph Subsection 6.11(d)(3),
treating the termination as an election to reduce or suspend 401(k) Safe Harbor
Matching Employer Contributions; (ii) the termination is in connection with a
transaction described in Code Section 410(b)(6)(C); or (iii) the Employer incurs
a substantial business hardship comparable to a substantial business hardship
described in Code Section 412(d).

 
             Notwithstanding any other provision of this Section, if the
Employer has elected a more stringent eligibility requirement in Section 1.04 of
the Adoption Agreement for 401(k) Safe Harbor Matching Employer Contributions or
401(k) Safe Harbor Nonelective Employer Contributions than for Deferral
Contributions, the Plan shall be disaggregated and treated as two separate plans
pursuant to Code Section 410(b)(4)(B). The separate disaggregated plan that
satisfies Code Section 401(k)(12) shall be deemed to have satisfied the “ADP”
test. The other disaggregated plan shall be subjected to the “ADP” test
described in Section 6.03.
 
             If the Employer has elected in Subsection (a)(1)(B) or (a)(2)(B) of
the 401(k) Safe Harbor Matching Employer Contributions Addendum to the Adoption
Agreement or Section (b) of the 401(k) Safe Harbor Nonelective Employer
Contributions Addendum to the Adoption Agreement to exclude
collectively-bargained employees from receiving 401(k) Safe Harbor Matching
Employer Contributions or 401(k) Safe Harbor Nonelective Employer Contributions,
the Plan shall be deemed to have satisfied the “ADP” test only with respect to
those employees who are eligible to receive such contributions. The remainder of
the Plan shall be subjected to the “ADP” test described in Section 6.03.
 
             Except as otherwise provided in Subsection 6.11(d) regarding
amendments suspending or eliminating 401(k) Safe Harbor Matching Contributions,
a plan that does not meet the requirements specified in (a) through (e) above
with respect to a Plan Year may not default to ADP testing in accordance with
Section 6.03 above.
 
6.10.     Deemed Satisfaction of “ACP” Test With Respect to Matching Employer
Contributions. The portion of the Plan that is deemed to satisfy the “ADP” test
pursuant to Section 6.09 shall also be deemed to have satisfied the “ACP” test
described in Section 6.06 with respect to Matching Employer Contributions, if
Matching Employer Contributions to the Plan for the Plan Year meet all of the
following requirements:

     
(a)         Matching Employer Contributions meet the requirements of Subsections
6.09(a) and (b) as if they were 401(k) Safe Harbor Matching Employer
Contributions;
     
(b)        the percentage of eligible contributions matched does not increase as
the percentage of Compensation contributed increases;
     
(c)         the ratio of Matching Employer Contributions made on behalf of each
Highly Compensated Employee for the Plan Year to each such Highly Compensated
Employee’s eligible contributions for the Plan Year is not greater than the
ratio of Matching Employer Contributions to eligible contributions that would
apply to each Non-Highly Compensated Employee for whom such eligible
contributions are the same percentage of Compensation, adjusted as provided in
Section 5.02, for the Plan Year;
     
(d)         eligible contributions matched do not exceed six percent of a
Participant’s Compensation; and


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
32

--------------------------------------------------------------------------------

 


 
(e)        if the Employer elected in Subsection 1.11(a)(2) or 1.11(b) of the
Adoption Agreement to provide discretionary Matching Employer Contributions, the
Employer also elected in Subsection 1.11(a)(2)(A) or 1.11(b)(1) of the Adoption
Agreement, as applicable, to limit the dollar amount of such discretionary
Matching Employer Contributions allocated to a Participant for the Plan Year to
no more than four percent of such Participant’s Compensation for the Plan Year.
   
             The portion of the Plan not deemed to have satisfied the “ACP” test
pursuant to this Section shall be subject to the “ACP” test described in Section
6.06 with respect to Matching Employer Contributions.
   
             If the Plan provides for Employee Contributions, the “ACP” test
described in Section 6.06 must be applied with respect to such Employee
Contributions.

 
6.11.     Changing Testing Methods. Notwithstanding any other provisions of the
Plan, if the Employer elects to change between the “ADP” testing method and the
safe harbor testing method, the following shall apply:

       
(a)        Except as otherwise specifically provided in this Section or
Subsection 6.09(e), the Employer may not change from the “ADP” testing method to
the safe harbor testing method unless Plan provisions adopting the safe harbor
testing method are adopted before the first day of the Plan Year in which they
are to be effective and remain in effect for an entire 12-month Plan Year.
       
(b)        A Plan may be amended during a Plan Year to make 401(k) Safe Harbor
Nonelective Employer Contributions to satisfy the testing rules for such Plan
Year if:
         
(1)    The Employer provides both the initial and subsequent notices described
in Section 6.09 for such Plan Year within the time period prescribed in Section
6.09.
         
(2)    The Employer amends its Adoption Agreement no later than 30 days prior to
the end of such Plan Year to provide for 401(k) Safe Harbor Nonelective Employer
Contribution in accordance with the provisions of the 401(k) Safe Harbor
Nonelective Employer Contributions Addendum to the Adoption Agreement.
       
(c)        Except as otherwise specifically provided in this Section, a Plan may
not be amended during the Plan Year to discontinue 401(k) Safe Harbor
Nonelective or Matching Employer Contributions and revert to the “ADP” testing
method for such Plan Year.
       
(d)        A Plan may be amended to reduce or suspend 401(k) Safe Harbor
Matching Contributions on future contributions during a Plan Year and revert to
the “ADP” testing method for such Plan Year if:
         
(1)    All Active Participants are provided notice of the reduction or
suspension describing (i) the consequences of the amendment, (ii) the procedures
for changing their salary reduction agreements and (iii) the effective date of
the reduction or suspension.
         
(2)    The reduction or suspension of 401(k) Safe Harbor Matching Contributions
is no earlier than the later of (i) 30 days after the date the notice described
in paragraph (1) is provided to Active Participants or (ii) the date the
amendment is adopted.
         
(3)    Active Participants are given a reasonable opportunity before the
reduction or suspension occurs, including a reasonable period after the notice
described in paragraph (1) is provided to Active Participants, to change their
salary reduction agreements elections.
         
(4)    The Plan makes 401(k) Safe Harbor Matching Employer Contributions in
accordance with the provisions of the Adoption Agreement in effect prior to the
amendment with respect to Deferral Contributions made through the effective date
of the amendment.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
33

--------------------------------------------------------------------------------

 
 

 
           If the Employer amends its Plan in accordance with the provisions of
this paragraph (d), the “ADP” test described in Section 6.03 shall be applied as
if it had been in effect for the entire Plan Year using the current year testing
method in Subsection 1.06(a)(1) of the Adoption Agreement.

 
6.12.     Code Section 415 Limitations. Notwithstanding any other provisions of
the Plan, the following limitations shall apply:

         
(a)       Employer Maintains Single Plan: If the “415 employer” does not
maintain any other qualified defined contribution plan or any “welfare benefit
fund”, “individual medical benefit account”, or “simplified employee pension” in
addition to the Plan, the provisions of this Subsection 6.12(a) shall apply.
         
(1)       If a Participant does not participate in, and has never participated
in any other qualified defined contribution plan, “welfare benefit fund”,
“individual medical benefit account”, or “simplified employee pension”
maintained by the “415 employer”, which provides an “annual addition”, the
amount of “annual additions” to the Participant’s Account for a Limitation Year
shall not exceed the lesser of the “maximum permissible amount” or any other
limitation contained in the Plan. If a contribution that would otherwise be
contributed or allocated to the Participant’s Account would cause the “annual
additions” for the Limitation Year to exceed the “maximum permissible amount”,
the amount contributed or allocated shall be reduced so that the “annual
additions” for the Limitation Year shall equal the “maximum permissible amount”.
         
(2)       Prior to the determination of a Participant’s actual Compensation for
a Limitation Year, the “maximum permissible amount” may be determined on the
basis of a reasonable estimation of the Participant’s Compensation for such
Limitation Year, uniformly determined for all Participants similarly situated.
Any Employer contributions based on estimated annual Compensation shall be
reduced by any “excess 415 amounts” carried over from prior Limitation Years.
         
(3)       As soon as is administratively feasible after the end of the
Limitation Year, the “maximum permissible amount” for such Limitation Year shall
be determined on the basis of the Participant’s actual Compensation for such
Limitation Year.
         
(4)       If there is an “excess 415 amount” with respect to a Participant for a
Limitation Year as a result of the estimation of the Participant’s Compensation
for the Limitation Year, the allocation of forfeitures to the Participant’s
Account, or a reasonable error in determining the amount of Deferral
Contributions that may be made on behalf of the Participant under the limits of
this Section 6.12, such “excess 415 amount” shall be disposed of as follows:
             
(A)    Any Employee Contributions that have not been matched shall be reduced to
the extent necessary to reduce the “excess 415 amount”.
             
(B)    If after application of Subsection 6.12(a)(4)(A) an “excess 415 amount”
still exists, any Employee Contributions that have been matched and the Matching
Employer Contributions attributable thereto shall be reduced to the extent
necessary to reduce the “excess 415 amount”.
             
(C)    If after application of Subsection 6.12(a)(4)(B) an “excess 415 amount”
still exists, any Deferral Contributions that have not been matched shall be
reduced to the extent necessary to reduce the “excess 415 amount”. If both
pre-tax Deferral Contributions and Roth 401(k) Contributions have been made on
behalf of a Participant, the pre-tax Deferral Contributions that have not been
matched shall be reduced first. If there is still an “excess 415 amount” after
all such pre-tax Deferral Contributions have been distributed, then Roth 401(k)
Contributions that have not been matched shall be reduced to the extent
necessary.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
34

--------------------------------------------------------------------------------

 
 

     
(D)    If after application of Subsection 6.12(a)(4)(C) an “excess 415 amount”
still exists, any Deferral Contributions that have been matched and the Matching
Employer Contributions attributable thereto shall be reduced to the extent
necessary to reduce the “excess 415 amount”. If both pre-tax Deferral
Contributions and Roth 401(k) Contributions have been made on behalf of a
Participant, the pre-tax Deferral Contributions that have been matched and the
Matching Contributions attributable thereto shall be reduced first. If there is
still an “excess 415 amount” after all such pre-tax Deferral Contributions have
been distributed, then Roth 401(k) Contributions that have been matched and the
Matching Contributions attributable thereto shall be reduced to the extent
necessary.
             
(E)    If after the application of Subsection 6.12(a)(4)(D) an “excess 415
amount” still exists, any Nonelective Employer Contributions shall be reduced to
the extent necessary to reduce the “excess 415 amount”.
             
(F)    If after the application of Subsection 6.12(a)(4)(E) an “excess 415
amount” still exists, any Qualified Nonelective Employer Contributions shall be
reduced to the extent necessary to reduce the “excess 415 amount”.
         
          Employee Contributions and Deferral Contributions that are reduced as
provided above shall be returned to the Participant. Any income allocable to
returned Employee Contributions or Deferral Contributions shall also be returned
or shall be treated as additional “annual additions” for the Limitation Year in
which the excess contributions to which they are allocable were made.
         
          If Matching Employer, Nonelective Employer, or Qualified Nonelective
Employer Contributions to a Participant’s Account are reduced as an “excess 415
amount”, as provided above, then such “excess 415 amount” shall be allocated and
re-allocated among Active Participants, except to the extent such allocation or
re-allocation pursuant to the provisions of the Plan would cause an Active
Participant to exceed the limitations contained in this Section. If any excess
remains after allocation and re-allocation has been made as provided in the
preceding sentence, then such excess shall be held unallocated in a suspense
account established for the Limitation Year and shall be allocated and
re-allocated among Active Participants for the next Limitation Year.
         
          If a suspense account is in existence at any time during the
Limitation Year pursuant to this Subsection 6.12(a)(4), it shall participate in
the allocation of the Trust Fund’s investment gains and losses. All amounts in
the suspense account must be allocated to the Accounts of Active Participants
before any Employer contribution may be made for the Limitation Year.
         
          Except as otherwise specifically provided in this Subsection 6.12,
“excess 415 amounts” may not be distributed to Participants.
         
(b)      Employer Maintains Multiple Defined Contribution Type Plans: Unless the
Employer specifies another method for limiting “annual additions” in the 415
Correction Addendum to the Adoption Agreement, if the “415 employer” maintains
any other qualified defined contribution plan or any “welfare benefit fund”,
“individual medical benefit account”, or “simplified employee pension” in
addition to the Plan, the provisions of this Subsection 6.12(b) shall apply.
           
(1)          If a Participant is covered under any other qualified defined
contribution plan or any “welfare benefit fund”, “individual medical benefit
account”, or “simplified employee pension” maintained by the “415 employer”,
that provides an “annual addition”, the amount of “annual additions” to the
Participant’s Account for a Limitation Year shall not exceed the lesser of

 

     
(A)    the “maximum permissible amount”, reduced by the sum of any “annual
additions” to the Participant’s accounts for the same Limitation Year under such
other qualified defined contribution plans and “welfare benefit funds”,
“individual medical benefit accounts”, and “simplified employee pensions”, or

 

     
(B)          any other limitation contained in the Plan.

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
35

--------------------------------------------------------------------------------

 
 

   
          If the “annual additions” with respect to a Participant under other
qualified defined contribution plans, “welfare benefit funds”, “individual
medical benefit accounts”, and “simplified employee pensions” maintained by the
“415 employer” are less than the “maximum permissible amount” and a contribution
that would otherwise be contributed or allocated to the Participant’s Account
under the Plan would cause the “annual additions” for the Limitation Year to
exceed the “maximum permissible amount”, the amount to be contributed or
allocated shall be reduced so that the “annual additions” for the Limitation
Year shall equal the “maximum permissible amount”. If the “annual additions”
with respect to the Participant under such other qualified defined contribution
plans, “welfare benefit funds”, “individual medical benefit accounts”, and
“simplified employee pensions” in the aggregate are equal to or greater than the
“maximum permissible amount”, no amount shall be contributed or allocated to the
Participant’s Account under the Plan for the Limitation Year.
           
(2)       Prior to the determination of a Participant’s actual Compensation for
the Limitation Year, the amounts referred to in Subsection 6.12(b)(1)(A) above
may be determined on the basis of a reasonable estimation of the Participant’s
Compensation for such Limitation Year, uniformly determined for all Participants
similarly situated. Any Employer contribution based on estimated annual
Compensation shall be reduced by any “excess 415 amounts” carried over from
prior Limitation Years.
           
(3)       As soon as is administratively feasible after the end of the
Limitation Year, the amounts referred to in Subsection 6.12(b)(1)(A) shall be
determined on the basis of the Participant’s actual Compensation for such
Limitation Year.
           
(4)       Notwithstanding the provisions of any other plan maintained by a “415
employer”, if there is an “excess 415 amount” with respect to a Participant for
a Limitation Year as a result of estimation of the Participant’s Compensation
for the Limitation Year, the allocation of forfeitures to the Participant’s
account under any qualified defined contribution plan maintained by the “415
employer”, or a reasonable error in determining the amount of Deferral
Contributions that may be made on behalf of the Participant to the Plan or any
other qualified defined contribution plan maintained by the “415 employer” under
the limits of this Subsection 6.12(b), such “excess 415 amount” shall be deemed
to consist first of the “annual additions” allocated to this Plan and shall be
reduced as provided in Subsection 6.12(a)(4).

 
Article 7.
Participants’ Accounts.

 
7.01.       Individual Accounts. The Administrator shall establish and maintain
an Account for each Participant that shall reflect Employer and Employee
contributions made on behalf of the Participant and earnings, expenses, gains
and losses attributable thereto, and investments made with amounts in the
Participant’s Account. The Administrator shall separately account for any
Deferral Contributions made on behalf of a Participant and the earnings,
expenses, gains and losses attributable thereto. The Administrator shall
establish and maintain such other accounts and records as it decides in its
discretion to be reasonably required or appropriate in order to discharge its
duties under the Plan. The Administrator shall notify the Trustee of all
Accounts established and maintained under the Plan.
 
                If “designated Roth contributions”, as defined in Section 6.01,
are held under the Plan either as Rollover Contributions or because of an Active
Participant’s election to make Roth 401(k) Contributions under the terms of the
Plan, separate accounts shall be maintained with respect to such “designated
Roth contributions.” Contributions and withdrawals of “designated Roth
contributions” will be credited and debited to the “designated Roth
contributions” sub-account maintained for each Participant within the
Participant’s Account. The Plan will maintain a record of the amount of
“designated Roth contributions” in each such sub-account. Gains, losses, and
other credits or charges will be separately allocated on a reasonable and
consistent basis to each Participant’s “designated Roth contributions”
sub-account and the Participant’s other sub-accounts within the Participant’s
Account under the Plan. No contributions other than “designated Roth
contributions” and properly attributable earnings will be credited to each
Participant’s “designated Roth contributions” sub-account.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
36

--------------------------------------------------------------------------------

 
 
7.02.     Valuation of Accounts. Participant Accounts shall be valued at their
fair market value at least annually as of a “determination date”, as defined in
Subsection 15.01(a), in accordance with a method consistently followed and
uniformly applied, and on such date earnings, expenses, gains and losses on
investments made with amounts in each Participant’s Account shall be allocated
to such Account.

   
Article 8.
Investment of Contributions.

 
8.01.     Manner of Investment. All contributions made to the Accounts of
Participants shall be held for investment by the Trustee. Except as otherwise
specifically provided in Section 20.10, the Accounts of Participants shall be
invested and reinvested only in Permissible Investments selected by the Employer
and designated in the Service Agreement. The Trustee shall have no
responsibility for the selection of investment options under the Trust and shall
not render investment advice to any person in connection with the selection of
such options.
 
8.02.     Investment Decisions. Investments shall be directed by the Employer or
by each Participant or both, in accordance with the Employer’s election in
Subsection 1.24 of the Adoption Agreement. Pursuant to Section 20.04, the
Trustee shall have no discretion or authority with respect to the investment of
the Trust Fund; however, an affiliate of the Trustee may exercise investment
management authority in accordance with Subsection (e) below.

       
(a)          With respect to those Participant Accounts for which Employer
investment direction is elected, the Employer (in its capacity as a named
fiduciary under ERISA) has the right to direct the Trustee in writing with
respect to the investment and reinvestment of assets comprising the Trust Fund
in the Permissible Investments designated in the Service Agreement.
       
(b)          With respect to those Participant Accounts for which Participant
investment direction is elected, each Participant shall direct the investment of
his Account among the Permissible Investments designated in the Service
Agreement. The Participant shall file initial investment instructions using
procedures established by the Administrator, selecting the Permissible
Investments in which amounts credited to his Account shall be invested.
         
(1)          While any balance remains in the Account of a Participant after his
death, the Beneficiary of the Participant shall make decisions as to the
investment of the Account as though the Beneficiary were the Participant. To the
extent required by a qualified domestic relations order as defined in Code
Section 414(p), an alternate payee shall make investment decisions with respect
to any segregated account established in the name of the alternate payee as
provided in Section 18.04.
         
(2)          If the Trustee receives any contribution under the Plan as to which
investment instructions have not been provided, such amount shall be invested in
the Permissible Investment selected by the Employer for such purposes.
       
          To the extent that the Employer elects to allow Participants to direct
the investment of their Account in Section 1.24 of the Adoption Agreement, the
Plan is intended to constitute a plan described in ERISA Section 404(c) and
regulations issued thereunder. The fiduciaries of the Plan shall be relieved of
liability for any losses that are the direct and necessary result of investment
instructions given by the Participant, his Beneficiary, or an alternate payee
under a qualified domestic relations order. The Employer shall not be relieved
of fiduciary responsibility for the selection and monitoring of the Permissible
Investments under the Plan.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
37

--------------------------------------------------------------------------------

 
 

 
(c)    All dividends, interest, gains and distributions of any nature received
in respect of Fund Shares shall be reinvested in additional shares of that
Permissible Investment.
     
(d)   Expenses attributable to the acquisition of investments shall be charged
to the Account of the Participant for which such investment is made.
     
(e)   The Employer may appoint an investment manager (which may be the Trustee
or an affiliate) to determine the allocation of amounts held in Participants’
Accounts among various investment options (the “Managed Account” option) for
Participants who direct the Trustee to invest any portion of their accounts in
the Managed Account option. The investment options utilized under the Managed
Account option may be those generally available under the Plan or may be as
selected by the investment manager for use under the Managed Account option.
Participation in the Managed Account option shall be subject to such conditions
and limitations (including account minimums) as may be imposed by the investment
manager. The Employer may also appoint an investment manager (which may be the
Trustee or an affiliate) to manage any Permissible Investment subject to
management by such investment manager.

 
8.03.     Participant Directions to Trustee. The method and frequency for change
of investments shall be determined under (a) the rules applicable to the
Permissible Investments selected by the Employer and designated in the Service
Agreement and (b) any additional rules of the Employer limiting the frequency of
investment changes, which are included in a separate written administrative
procedure adopted by the Employer and accepted by the Trustee. The Trustee shall
have no duty to inquire into the investment decisions of a Participant or to
advise him regarding the purchase, retention, or sale of assets credited to his
Account.

   
Article 9.
Participant Loans.

 
9.01.     Special Definition. For purposes of this Article, a “participant” is
any Participant or Beneficiary, including an alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), who is a
party-in-interest (as determined under ERISA Section 3(14)) with respect to the
Plan.
 
9.02.     Participant Loans. If so provided by the Employer in Section 1.18 of
the Adoption Agreement, the Administrator shall allow “participants” to apply
for a loan from their Accounts under the Plan, subject to the provisions of this
Article 9.
 
9.03.     Separate Loan Procedures. All Plan loans shall be made and
administered in accordance with separate loan procedures that are hereby
incorporated into the Plan by reference.
 
9.04.     Availability of Loans. Loans shall be made available to all
“participants” on a reasonably equivalent basis. Loans shall not be made
available to “participants” who are Highly Compensated Employees in an amount
greater than the amount made available to other “participants”.
 
9.05.     Limitation on Loan Amount. No loan to any “participant” shall be made
to the extent that such loan when added to the outstanding balance of all other
loans to the “participant” would exceed the lesser of (a) $50,000 reduced by the
excess (if any) of the highest outstanding balance of plan loans during the
one-year period ending on the day before the loan is made over the outstanding
balance of plan loans on the date the loan is made, or (b) one-half the present
value of the “participant’s” vested interest in his Account. For purposes of the
above limitation, plan loans include all loans from all plans maintained by the
Employer and any Related Employer.
 
9.06.     Interest Rate. Subject to the requirements of the Servicemembers Civil
Relief Act, all loans shall bear a reasonable rate of interest as determined by
the Administrator based on the prevailing interest rates charged by persons in
the business of lending money for loans which would be made under similar
circumstances. The determination of a reasonable rate of interest must be based
on appropriate regional factors unless the Plan is administered on a national
basis in which case the Administrator may establish a uniform reasonable rate of
interest applicable to all regions.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
38

--------------------------------------------------------------------------------

 
 
9.07.     Level Amortization. All loans shall by their terms require that
repayment (principal and interest) be amortized in level payments, not less than
quarterly, over a period not extending beyond five years from the date of the
loan unless such loan is for the purchase of a “participant’s” primary
residence. Notwithstanding the foregoing, the amortization requirement may be
waived while a “participant” is on a leave of absence from employment with the
Employer and any Related Employer either without pay or at a rate of pay which,
after withholding for employment and income taxes, is less than the amount of
the installment payments required under the terms of the loan, provided that the
period of such waiver shall not exceed one year, unless the “participant” is
absent because of military leave during which the “participant” performs
services with the uniformed services (as defined in chapter 43 of title 38 of
the United States Code), regardless of whether such military leave is a
qualified military leave in accordance with the provisions of Code Section
414(u). Installment payments must resume after such leave of absence ends or, if
earlier, after the first year of such leave of absence, in an amount that is not
less than the amount of the installment payments required under the terms of the
original loan. Unless a “participant” is absent because of military leave, as
discussed below, no waiver of the amortization requirements shall extend the
period of the loan beyond five years from the date of the loan, unless the loan
is for purchase of the “participant’s” primary residence. If a “participant” is
absent because of military leave during which the “participant” performs
services with the uniformed services (as defined in chapter 43 of title 38 of
the United States Code), regardless of whether such military leave is a
qualified military leave in accordance with the provisions of Code Section
414(u), waiver of the amortization requirements may extend the period of the
loan to the maximum period permitted for such loan under the separate loan
procedures extended by the period of such military leave.
 
9.08.     Security. Loans must be secured by the “participant’s” vested interest
in his Account not to exceed 50 percent of such vested interest. If the
provisions of Section 14.04 apply to a Participant, a Participant must obtain
the consent of his or her spouse, if any, to use his vested interest in his
Account as security for the loan. Spousal consent shall be obtained no earlier
than the beginning of the 90-day period that ends on the date on which the loan
is to be so secured. The consent must be in writing, must acknowledge the effect
of the loan, and must be witnessed by a Plan representative or notary public.
Such consent shall thereafter be binding with respect to the consenting spouse
or any subsequent spouse with respect to that loan.
 
9.09.     Loan Repayments. If a “participant’s” loan is being repaid through
payroll withholding, the Employer shall remit any such loan repayment to the
Trustee as of the earliest date on which such amount can reasonably be
segregated from the Employer’s general assets, but not later than the earlier of
(a) the close of the period specified in the separate loan procedures for
preventing a default or (b) the 15th business day of the calendar month
following the month in which such amount otherwise would have been paid to the
“participant”.
 
9.10.     Default. The Administrator shall treat a loan in default if

     
(a)          any scheduled repayment remains unpaid at the end of the period
specified in the separate loan procedures (unless payment is not made due to a
waiver of the amortization schedule for a “participant” who is on a leave of
absence, as described in Section 9.07), or
     
(b)          there is an outstanding principal balance existing on a loan after
the last scheduled repayment date.
   
             Upon default, the entire outstanding principal and accrued interest
shall be immediately due and payable. If a distributable event (as defined by
the Code) has occurred, the Administrator shall direct the Trustee to foreclose
on the promissory note and offset the “participant’s” vested interest in his
Account by the outstanding balance of the loan. If a distributable event has not
occurred, the Administrator shall direct the Trustee to foreclose on the
promissory note and offset the “participant’s” vested interest in his Account as
soon as a distributable event occurs. The Trustee shall have no obligation to
foreclose on the promissory note and offset the outstanding balance of the loan
except as directed by the Administrator.

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
39

--------------------------------------------------------------------------------

 
 
9.11.     Effect of Termination Where Participant has Outstanding Loan Balance.
If a Participant has an outstanding loan balance at the time his employment
terminates, the entire outstanding principal and accrued interest shall be
immediately due and payable. Any outstanding loan amounts that are immediately
due and payable hereunder shall be treated in accordance with the provisions of
Sections 9.10 and 9.12 as if the Participant had defaulted on the outstanding
loan. Notwithstanding the foregoing, if a Participant with an outstanding loan
balance terminates employment with the Employer and all Related Employers under
circumstances that do not constitute a separation from service, as described in
Subsection 12.01(b), such Participant may elect, within 60 days of such
termination, to roll over the outstanding loan to an eligible retirement plan,
as defined in Section 13.04, that accepts such rollovers.
 
9.12.     Deemed Distributions Under Code Section 72(p). Notwithstanding the
provisions of Section 9.10, if a “participant’s” loan is in default, the
“participant” shall be treated as having received a taxable “deemed
distribution” for purposes of Code Section 72(p), whether or not a distributable
event has occurred. The tax treatment of that portion of a defaulted loan that
is secured by Roth 401(k) Contributions shall be determined in accordance with
Code Section 402A and guidance issued thereunder.
 
            The amount of a loan that is a deemed distribution ceases to be an
outstanding loan for purposes of Code Section 72, except as otherwise
specifically provided herein, and a Participant shall not be treated as having
received a taxable distribution when the Participant’s Account is offset by the
outstanding balance of the loan amount as provided in Section 9.10. In addition,
interest that accrues on a loan after it is deemed distributed shall not be
treated as an additional loan to the Participant and shall not be included in
the income of the Participant as a deemed distribution. Notwithstanding the
foregoing, unless a Participant repays a loan that has been deemed distributed,
with interest thereon, the amount of such loan, with interest, shall be
considered an outstanding loan under Code Section 72(p) for purposes of
determining the applicable limitation on subsequent loans under Section 9.05.
 
            If a Participant makes payments on a loan that has been deemed
distributed, payments made on the loan after the date it was deemed distributed
shall be treated as Employee Contributions to the Plan for purposes of
increasing the Participant’s tax basis in his Account, but shall not be treated
as Employee Contributions for any other purpose under the Plan, including
application of the “ACP” test described in Section 6.06 and application of the
Code Section 415 limitations described in Section 6.12.
 
            The provisions of this Section 9.12 regarding treatment of loans
that are deemed distributed shall not apply to loans made prior to January 1,
2002, except to the extent provided under the transition rules in Q & A 22(c)(2)
of Section 1.72(p)-l of the Treasury Regulations.
 
9.13.     Determination of Vested Interest Upon Distribution Where Plan Loan is
Outstanding. Notwithstanding any other provision of the Plan, the portion of a
“participant’s” vested interest in his Account that is held by the Plan as
security for a loan outstanding to the “participant” in accordance with the
provisions of this Article shall reduce the amount of the Account payable at the
time of death or distribution, but only if the reduction is used as repayment of
the loan. If less than 100 percent of a “participant’s” vested interest in his
Account (determined without regard to the preceding sentence) is payable to the
“participant’s” surviving spouse or other Beneficiary, then the Account shall be
adjusted by first reducing the “participant’s” vested interest in his Account by
the amount of the security used as repayment of the loan, and then determining
the benefit payable to the surviving spouse or other Beneficiary.

   
Article 10.
In-Service Withdrawals.

 
10.01.   Availability of In-Service Withdrawals. Except as otherwise permitted
under Section 11.02 with respect to Participants who continue in employment past
Normal Retirement Age, or as required under Section 12.04 with respect to
Participants who continue in employment past their Required Beginning Date, a
Participant shall not be permitted to make a withdrawal from his Account under
the Plan prior to retirement or termination of employment with the Employer and
all Related Employers, if any, except as provided in this Article.
 
10.02.   Withdrawal of Employee Contributions. a Participant may elect to
withdraw, in cash, up to 100 percent of the amount then credited to his Employee
Contributions Account. Such withdrawals may be made at any time, unless the
Employer elects in Subsection 1.19(c)(1)(A) of the Adoption Agreement to limit
the frequency of such withdrawals.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
40

--------------------------------------------------------------------------------

 
 
10.03.     Withdrawal of Rollover Contributions. A Participant may elect to
withdraw, in cash, up to 100 percent of the amount then credited to his Rollover
Contributions Account. Such withdrawals may be made at any time.
 
10.04.     Age 59 1/2 Withdrawals. If so provided by the Employer in Subsection
1.19(b) of the Adoption Agreement or the In-Service Withdrawals Addendum to the
Adoption Agreement, a Participant who continues in employment as an Employee and
who has attained the age of 59 1/2 is permitted to withdraw upon request all or
any portion of his Accounts specified by the Employer in Subsection 1.19(b) of
the Adoption Agreement or the In-Service Withdrawals Addendum to the Adoption
Agreement, as applicable.
 
10.05.     Hardship Withdrawals. If so provided by the Employer in Subsection
1.19(a) of the Adoption Agreement, a Participant who continues in employment as
an Employee may apply to the Administrator for a hardship withdrawal of all or
any portion of (a) his Deferral Contributions Account (excluding any earnings
thereon accrued after the later of December 31, 1988 or the last day of the last
Plan Year ending before July 1, 1989), if elected by the Employer in Subsection
1.19(a)(1)(A) of the Adoption Agreement or (b), if elected by the Employer in
Subsection 1.19(a)(1)(B) of the Adoption Agreement, such Accounts as may be
specified in Section (c) of the In-Service Withdrawals Addendum to the Adoption
Agreement. The minimum amount that a Participant may withdraw because of
hardship is the dollar amount specified by the Employer in Subsection 1.19(a) of
the Adoption Agreement, if any.
 
              For purposes of this Section 10.05, a withdrawal is made on
account of hardship if made on account of an immediate and heavy financial need
of the Participant where such Participant lacks other available resources. The
Administrator shall direct the Trustee with respect to hardship withdrawals and
those withdrawals shall be based on the following special rules:

       
 (a)        The following are the only financial needs considered immediate and
heavy:
         
(1)    expenses incurred or necessary for medical care (that would be deductible
under Code Section 213(d), determined without regard to whether the expenses
exceed any applicable income limit) of the Participant, the Participant’s
spouse, children, or dependents;
         
(2)    costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;
         
(3)    payment of tuition, related educational fees, and room and board for the
next 12 months of post-secondary education for the Participant, the
Participant’s spouse, children or dependents (as defined in Code Section 152,
without regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof);
         
(4)    payments necessary to prevent the eviction of the Participant from, or a
foreclosure on the mortgage on, the Participant’s principal residence;
         
(5)    payments for funeral or burial expenses for the Participant’s deceased
parent, spouse, child, or dependent (as defined in Code Section 152, without
regard to subsection (d)(1)(B) thereof);
         
(6)    expenses for the repair of damage to the Participant’s principal
residence that would qualify for a casualty loss deduction under Code Section
165 (determined without regard to whether the loss exceeds any applicable income
limit); or
         
(7)    any other financial need determined to be immediate and heavy under rules
and regulations issued by the Secretary of the Treasury or his delegate;
provided, however, that any such financial need shall constitute an immediate
and heavy need under this paragraph (7) no sooner than administratively
practicable following the date such rule or regulation is issued.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
41

--------------------------------------------------------------------------------

 
 

 
(b)        A distribution shall be considered as necessary to satisfy an
immediate and heavy financial need of the Participant only if:
         
(1)          The Participant has obtained all distributions, other than the
hardship withdrawal, and all nontaxable (at the time of the loan) loans
currently available under all plans maintained by the Employer or any Related
Employer;
         
(2)          The Participant suspends Deferral Contributions and Employee
Contributions to the Plan for the 6-month period following receipt of his
hardship withdrawal. The suspension must also apply to all elective
contributions and employee contributions to all other qualified plans and
non-qualified plans maintained by the Employer or any Related Employer, other
than any mandatory employee contribution portion of a defined benefit plan,
including stock option, stock purchase, and other similar plans, but not
including health and welfare benefit plans (other than the cash or deferred
arrangement portion of a cafeteria plan); and
         
(3)          The withdrawal amount is not in excess of the amount of an
immediate and heavy financial need (including amounts necessary to pay any
Federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution).

 
10.06.     Preservation of Prior Plan In-Service Withdrawal Rules. As indicated
by the Employer in Subsection 1.19(d) of the Adoption Agreement, to the extent
required under Code Section 411(d)(6), in-service withdrawals that were
available under a prior plan shall be available under the Plan.

       
(a)         The following provisions shall apply to preserve prior in-service
withdrawal provisions.
         
(1)          If the Plan is an amendment and restatement of a prior plan
document or is a transferee plan of a prior plan that provided for in-service
withdrawals from a Participant’s vested interest in his Matching Employer and/or
Nonelective Employer Contributions Accounts of amounts that have been held in
such Accounts for a specified period of time, a Participant shall be entitled to
withdraw at any time prior to his termination of employment, any vested interest
in amounts attributable to such Employer Contributions held in such Accounts for
the period of time specified by the Employer in Subsection 1.19(d)(1)(A) of the
Adoption Agreement. Any such withdrawal shall be subject to any restrictions
applicable under the prior plan or document that the Employer elects in
Subsection 1.19(d)(1)(A)(i) of the Adoption Agreement to continue under the Plan
as amended and restated hereunder (other than any mandatory suspension of
contributions restriction).
         
(2)          If the Plan is an amendment and restatement of a prior plan
document or is a transferee plan of a prior plan that provided for in-service
withdrawals from a Participant’s vested interest in his Matching Employer and/or
Nonelective Employer Contributions Accounts by Participants with at least 60
months of participation, a Participant with at least 60 months of participation
shall be entitled to withdraw at any time prior to his termination of
employment, his vested interest held in such Accounts. Any such withdrawal shall
be subject to any restrictions applicable under the prior plan or document that
the Employer elects in Subsection 1.19(d)(1)(B)(i) of the Adoption Agreement to
continue under the Plan as amended and restated hereunder (other than any
mandatory suspension of contributions restriction).
         
(3)          If the Plan is an amendment and restatement of a prior plan
document or is a transferee plan of a prior plan that provided for in-service
withdrawals from a Participant’s vested interest in his Matching Employer and/or
Nonelective Employer Contributions Accounts under any other circumstances, a
Participant who has met any applicable requirements, as set forth in the
In-Service Withdrawals Addendum to the Adoption Agreement, shall be entitled to
withdraw at any time prior to his termination of employment his vested interest
held in such Accounts. Any such withdrawal shall be subject to any restrictions
applicable under the prior plan or document that the Employer elects to continue
under the Plan as amended and restated hereunder, as set forth in the In-Service
Withdrawal Addendum to the Adoption Agreement.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
42

--------------------------------------------------------------------------------

 
 

 
(b)    If the Plan is a transferee plan of a prior profit sharing plan that
provided for in-service withdrawals from any portion of a Participant’s Account
other than his Employee Contributions and/or Rollover Contributions Accounts, a
Participant who has met any applicable requirements, as set forth in the
In-Service Withdrawals Addendum to the Adoption Agreement, shall be entitled to
withdraw at any time prior to his termination of employment his vested interest
in amounts attributable to such prior profit sharing accounts, subject to any
restrictions applicable under the prior plan that the Employer elects to
continue under the Plan as amended and restated hereunder (other than any
mandatory suspension of contributions restriction), as set forth in the
In-Service Withdrawals Addendum to the Adoption Agreement.

 
10.07.     Restrictions on In-Service Withdrawals. The following restrictions
apply to any in-service withdrawal made from a Participant’s Account under this
Article:

     
(a)    If the provisions of Section 14.04 apply to a Participant’s Account, the
Participant must obtain the consent of his spouse, if any, to obtain an
in-service withdrawal.
     
(b)    In-service withdrawals under this Article shall be made in a lump sum
payment, except that if the provisions of Section 14.04 apply to a Participant’s
Account, the Participant shall receive the in-service withdrawal in the form of
a “qualified joint and survivor annuity”, as defined in Subsection 14.01(a),
unless the consent rules in Section 14.05 are satisfied.
     
(c)    Notwithstanding any other provision of the Plan to the contrary other
than the provisions of Section 11.02 or 12.04, a Participant shall not be
permitted to make an in-service withdrawal from his Account of amounts
attributable to contributions made to a money purchase pension plan, except
employee and/or rollover contributions that were held in a separate account(s)
under such plan.

 
Article 11.
Right to Benefits.

 
11.01.     Normal or Early Retirement. Each Participant who continues in
employment as an Employee until his Normal Retirement Age or, if so provided by
the Employer in Subsection 1.14(b) of the Adoption Agreement, Early Retirement
Age, shall have a vested interest in his Account of 100 percent regardless of
any vesting schedule elected in Section 1.16 of the Adoption Agreement. If a
Participant retires upon the attainment of Normal or Early Retirement Age, such
retirement is referred to as a normal retirement.
 
11.02.     Late Retirement. If a Participant continues in employment as an
Employee after his Normal Retirement Age, he shall continue to have a 100
percent vested interest in his Account and shall continue to participate in the
Plan until the date he establishes with the Employer for his late retirement.
Until he retires, he has a continuing right to elect to receive distribution of
all or any portion of his Account in accordance with the provisions of Articles
12 and 13; provided, however, that a Participant may not receive any portion of
his Deferral Contributions, Qualified Nonelective Employer Contributions,
Qualified Matching Employer Contributions, 401(k) Safe Harbor Matching Employer
Contributions, or 401(k) Safe Harbor Nonelective Employer Contributions Accounts
prior to his attainment of age 59 1/2.
 
11.03.     Disability Retirement. If so provided by the Employer in Subsection
1.14(c) of the Adoption Agreement, a Participant who becomes disabled while
employed as an Employee shall have a 100 percent vested interest in his Account
regardless of any vesting schedule elected in Section 1.16 of the Adoption
Agreement. An Employee is considered disabled if he satisfies any of the
requirements for disability retirement selected by the Employer in Section 1.15
of the Adoption Agreement and terminates his employment with the Employer. Such
termination of employment is referred to as a disability retirement.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
43

--------------------------------------------------------------------------------

 
 
11.04.     Death. A Participant who dies while employed as an Employee shall
have a 100 percent vested interest in his Account and his designated Beneficiary
shall be entitled to receive the balance of his Account, plus any amounts
thereafter credited to his Account. If a Participant whose employment as an
Employee has terminated dies, his designated Beneficiary shall be entitled to
receive the Participant’s vested interest in his Account.
 
A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s Account, such amount shall be paid to his surviving
spouse or, if none, to his estate (such spouse or estate shall be deemed to be
the Beneficiary for purposes of the Plan). If a Beneficiary dies after benefits
to such Beneficiary have commenced, but before they have been completed, and, in
the opinion of the Administrator, no person has been designated to receive such
remaining benefits, then such benefits shall be paid in a lump sum to the
deceased Beneficiary’s estate.
 
Subject to the requirements of Section 14.04, a Participant may designate a
Beneficiary, or change any prior designation of Beneficiary by giving notice to
the Administrator using procedures established by the Administrator. If more
than one person is designated as the Beneficiary, their respective interests
shall be as indicated on the designation form. In the case of a married
Participant, the Participant’s spouse shall be deemed to be the designated
Beneficiary unless the Participant’s spouse has consented to another designation
in the manner described in Section 14.06. Notwithstanding the foregoing, if a
Participant’s Account is subject to the requirements of Section 14.04 and the
Employer has specified in Subsection 1.20(c)(2)(B)(ii) of the Adoption Agreement
that less than 100 percent of the Participant’s Account that is subject to
Section 14.04 shall be used to purchase the “qualified preretirement survivor
annuity”, as defined in Section 14.01, the Participant may designate a
Beneficiary other than his spouse for the portion of his Account that would not
be used to purchase the “qualified preretirement survivor annuity,” regardless
of whether the spouse consents to such designation.
 
11.05.     Other Termination of Employment. If a Participant terminates his
employment with the Employer and all Related Employers, if any, for any reason
other than death or normal, late, or disability retirement, he shall be entitled
to a termination benefit equal to the sum of (a) his vested interest in the
balance of his Matching Employer and/or Nonelective Employer Contributions
Account(s), other than the balance attributable to 401(k) Safe Harbor Matching
Employer and/or 401(k) Safe Harbor Nonelective Employer Contributions, such
vested interest to be determined in accordance with the vesting schedule(s)
selected by the Employer in Section 1.16 of the Adoption Agreement, and (b) the
balance of his Deferral, Employee, Qualified Nonelective Employer, 401(k) Safe
Harbor Nonelective Employer, Qualified Matching Employer, 401(k) Safe Harbor
Matching Employer, and Rollover Contributions Accounts.
 
11.06.     Application for Distribution. Except as provided in Subsection
1.21(a) of the Adoption Agreement or Section 13.02, a Participant (or his
Beneficiary, if the Participant has died) who is entitled to a distribution
hereunder must make application, using procedures established by the
Administrator, for a distribution from his Account and no such distribution
shall be made without proper application.
 
11.07.     Application of Vesting Schedule Following Partial Distribution. If a
distribution from a Participant’s Matching Employer and/or Nonelective Employer
Contributions Account has been made to him at a time when his vested interest in
such Account balance is less than 100 percent, the vesting schedule(s) in
Section 1.16 of the Adoption Agreement shall thereafter apply only to the
balance of his Account attributable to Matching Employer and/or Nonelective
Employer Contributions allocated after such distribution. The balance of the
Account from which such distribution was made shall be transferred to a separate
account immediately following such distribution.
 
At any relevant time prior to a forfeiture of any portion thereof under Section
11.08, a Participant’s vested interest in such separate account shall be equal
to P(AB+(RxD))-(RxD), where P is the Participant’s vested interest expressed as
a percentage at the relevant time determined under Section 11.05; AB is the
account balance of the separate account at the relevant time; D is the amount of
the distribution; and R is the ratio of the account balance at the relevant time
to the account balance after distribution. Following a forfeiture of any portion
of such separate account under Section 11.08 below, the Participant’s vested
interest in any balance in such separate account shall remain 100 percent.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
44

--------------------------------------------------------------------------------

 
 
11.08.   Forfeitures. If a Participant terminates his employment with the
Employer and all Related Employers before his vested interest in his Matching
Employer and/or Nonelective Employer Contributions Accounts is 100 percent, the
non-vested portion of his Account (including any amounts credited after his
termination of employment) shall be forfeited by him as follows:

     
(a)          If the Inactive Participant elects to receive distribution of his
entire vested interest in his Account, the non-vested portion of his Account
shall be forfeited upon the complete distribution of such vested interest,
subject to the possibility of reinstatement as provided in Section 11.10. For
purposes of this Subsection, if the value of an Employee’s vested interest in
his Account balance is zero, the Employee shall be deemed to have received a
distribution of his vested interest immediately following termination of
employment.
     
(b)          If the Inactive Participant elects not to receive distribution of
his vested interest in his Account following his termination of employment, the
non-vested portion of his Account shall be forfeited after the Participant has
incurred five consecutive Breaks in Vesting Service.
     
No forfeitures shall occur solely as a result of a Participant’s withdrawal of
Employee Contributions.

 
11.09.    Application of Forfeitures. Any forfeitures occurring during a Plan
Year shall be applied to reduce the contributions of the Employer, unless the
Employer has elected in Subsection 1.16(f)(1) of the Adoption Agreement that
such remaining forfeitures shall be allocated among the Accounts of Active
Participants who are eligible to receive allocations of Nonelective Employer
Contributions for the Plan Year in which the forfeiture occurs. Forfeitures that
are allocated among the Accounts of eligible Active Participants shall be
allocated as provided in the Adoption Agreement. Notwithstanding any other
provision of the Plan to the contrary, forfeitures shall first be used to pay
administrative expenses under the Plan, if so directed by the Employer. To the
extent that forfeitures are not used to reduce administrative expenses under the
Plan, as directed by the Employer, forfeitures will be applied in accordance
with this Section 11.09.
 
             Pending application, forfeitures shall be held in the Permissible
Investment selected by the Employer for such purpose.
 
             Notwithstanding any other provision of the Plan to the contrary, in
no event may forfeitures be used to reduce the Employer’s obligation to remit to
the Trust (or other appropriate Plan funding vehicle) loan repayments made
pursuant to Article 9, Deferral Contributions or Employee Contributions.
 
11.10.   Reinstatement of Forfeitures. If a Participant forfeits any portion of
his Account under Subsection 11.08(a) because of distribution of his complete
vested interest in his Account, but again becomes an Eligible Employee, then the
amount so forfeited, without any adjustment for the earnings, expenses, losses,
or gains of the assets credited to his Account since the date forfeited, shall
be recredited to his Account (or to a separate account as described in Section
11.07, if applicable) if he repays the entire amount of his distribution not
attributable to Employee Contributions before the earlier of:

     
(a)          his incurring five-consecutive Breaks in Vesting Service following
the date complete distribution of his vested interest was made to him; or
     
(b)          five years after his Reemployment Date.

 
             If an Employee is deemed to have received distribution of his
complete vested interest as provided in Section 11.08, the Employee shall be
deemed to have repaid such distribution on his Reemployment Date.
 
             Upon such an actual or deemed repayment, the provisions of the Plan
(including Section 11.07) shall thereafter apply as if no forfeiture had
occurred. The amount to be recredited pursuant to this paragraph shall be
derived first from the forfeitures, if any, which as of the date of recrediting
have yet to be applied as provided in Section 11.09 and, to the extent such
forfeitures are insufficient, from a special contribution to be made by the
Employer.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
45

--------------------------------------------------------------------------------

 
 
11.11.  Adjustment for Investment Experience. If any distribution under this
Article 11 is not made in a single payment, the amount retained by the Trustee
after the distribution shall be subject to adjustment until distributed to
reflect the income and gain or loss on the investments in which such amount is
invested and any expenses properly charged under the Plan and Trust to such
amounts.
 
Article 12.          Distributions.
 
12.01.   Restrictions on Distributions.

     
(a)          Severance from Employment Rule. A Participant, or his Beneficiary,
may not receive a distribution from the Participant’s Deferral Contributions,
Qualified Nonelective Employer Contributions, Qualified Matching Employer
Contributions, 401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe
Harbor Nonelective Employer Contributions Accounts earlier than upon the
Participant’s severance from employment with the Employer and all Related
Employers, death, or disability, except as otherwise provided in Article 10,
Section 11.02 or Section 12.04. If the Employer elected Subsection 1.21(c) of
the Adoption Agreement, distribution from the Participant’s Deferral
Contributions, Qualified Nonelective Employer Contributions, Qualified Matching
Employer Contributions, 401(k) Safe Harbor Matching Employer Contributions or
401(k) Safe Harbor Nonelective Employer Contributions Accounts may be further
postponed in accordance with the provisions of Subsection 12.01(b) below.
     
(b)           Same Desk Rule. If elected by the Employer in Subsection 1.21(c)
of the Adoption Agreement, a Participant, or his Beneficiary, may not receive a
distribution from the Participant’s Deferral Contributions, Qualified
Nonelective Employer Contributions, Qualified Matching Employer Contributions,
401(k) Safe Harbor Matching Employer Contributions or 401(k) Safe Harbor
Nonelective Employer Contributions Accounts earlier than upon the Participant’s
separation from service with the Employer and all Related Employers, death, or
disability, except as otherwise provided in Article 10, Section 11.02 or Section
12.04. Notwithstanding the foregoing, amounts may also be distributed from such
Accounts, in the form of a lump sum only, upon

 

   
(1)    The disposition by a corporation to an unrelated corporation of
substantially all of the assets (within the meaning of Code Section 409(d)(2))
used in a trade or business of such corporation if such corporation continues to
maintain the Plan with respect to the Participant after the disposition, but
only with respect to former Employees who continue employment with the
corporation acquiring such assets.
         
(2)    The disposition by a corporation to an unrelated entity of such
corporation’s interest in a subsidiary (within the meaning of Code Section
409(d)(3)) if such corporation continues to maintain the Plan with respect to
the Participant, but only with respect to former Employees who continue
employment with such subsidiary.

 
           In addition to the distribution events described in paragraph (a) or
(b) above, as applicable, such amounts may also be distributed upon the
termination of the Plan provided that the Employer does not maintain another
defined contribution plan (other than an employee stock ownership plan as
defined in Code Section 4975(e)(7) or 409(a), a simplified employee pension plan
as defined in Code Section 408(k), a SIMPLE IRA plan as defined in Code Section
408(p), a plan or contract described in Code Section 403(b) or a plan described
in Code Section 457(b) or (f)) at any time during the period beginning on the
date of plan termination and ending 12 months after all assets have been
distributed from the Plan. Subject to Section 14.04, such a distribution must be
made in a lump sum.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
46

--------------------------------------------------------------------------------

 
 
12.02.   Timing of Distribution Following Retirement or Termination of
Employment. Except as otherwise elected by the Employer in Subsection 1.21(b) of
the Adoption Agreement and provided in the Postponed Distribution Addendum to
the Adoption Agreement, the balance of a Participant’s vested interest in his
Account shall be distributable upon his termination of employment with the
Employer and all Related Employers, if any, because of death, normal, early, or
disability retirement (as permitted under the Plan), or other termination of
employment. Notwithstanding the foregoing, a Participant may elect to postpone
distribution of his Account until the date in Subsection 1.21(a) of the Adoption
Agreement, unless the Employer has elected in Subsection 1.20(e)(1) of the
Adoption Agreement to cash out de minimus Accounts and the Participant’s vested
interest in his Account does not exceed the amount subject to automatic
distribution pursuant to Section 13.02. A Participant who elects to postpone
distribution has a continuing election to receive such distribution prior to the
date as of which distribution is required, unless such Participant is reemployed
as an Employee.
 
12.03.   Participant Consent to Distribution. No distribution shall be made to
the Participant before he reaches his Normal Retirement Age (or age 62, if
later) without the Participant’s consent, unless the Employer has elected in
Subsection 1.20(e)(1) of the Adoption Agreement to cash out de minimus Accounts
and the Participant’s vested interest in his Account does not exceed the amount
subject to automatic distribution pursuant to Section 13.02. Such consent shall
be made within the 90-day period ending on the Participant’s Annuity Starting
Date.
 
If a Participant’s vested interest in his Account exceeds the maximum cash out
limit permitted under Code Section 411(a)(11)(A) ($5,000 as of January 1, 2005),
the consent of the Participant’s spouse must also be obtained if the
Participant’s Account is subject to the provisions of Section 14.04, unless the
distribution shall be made in the form of a “qualified joint and survivor
annuity” or “qualified preretirement survivor annuity” as those terms are
defined in Section 14.01. A spouse’s consent to early distribution, if required,
must satisfy the requirements of Section 14.06.
 
Neither the consent of the Participant nor the Participant’s spouse shall be
required to the extent that a distribution is required to satisfy Code Section
401(a)(9) or Code Section 415. In addition, upon termination of the Plan if it
does not offer an annuity option (purchased from a commercial provider) and if
the Employer or any Related Employer does not maintain another defined
contribution plan (other than an employee stock ownership plan as defined in
Code Section 4975(e)(7)) the Participant’s Account shall, without the
Participant’s consent, be distributed to the Participant. However, if any
Related Employer maintains another defined contribution plan (other than an
employee stock ownership plan as defined in Code Section 4975(e)(7)) then the
Participant’s Account shall be transferred, without the Participant’s consent,
to the other plan if the Participant does not consent to an immediate
distribution.
 
12.04.   Required Commencement of Distribution to Participants. In no event
shall distribution to a Participant commence later than the date in Section
1.21(a) of the Adoption Agreement, which date shall not be later than the
earlier of the dates described in (a) and (b) below:

     
(a)    unless the Participant (and his spouse, if appropriate) elects otherwise,
the 60th day after the close of the Plan Year in which occurs the latest of (i)
the date on which the Participant attains Normal Retirement Age, or age 65, if
earlier, (ii) the date on which the Participant’s employment with the Employer
and all Related Employers ceases, or (iii) the 10th anniversary of the year in
which the Participant commenced participation in the Plan; and
     
(b)    the Participant’s Required Beginning Date.

 
Notwithstanding the provisions of Subsection 12.04(a) above, the failure of a
Participant (and the Participant’s spouse, if applicable) to consent to a
distribution shall be deemed to be an election to defer commencement of payment
as provided in Section 12.02 above.
 
12.05.   Required Commencement of Distribution to Beneficiaries. Subject to the
requirements of Subsection 12.05(a) below, if a Participant dies before his
Annuity Starting Date, the Participant’s Beneficiary shall receive distribution
of the Participant’s vested interest in his Account in the form provided under
Article 13 or 14, as applicable, beginning as soon as reasonably practicable
following the date the Beneficiary’s application for distribution is filed with
the Administrator. If distribution is to be made to a Participant’s spouse, it
shall be made available within a reasonable period of time after the
Participant’s death that is no less favorable than the period of time applicable
to other distributions.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
47

--------------------------------------------------------------------------------

 
 

 
(a)            Death of Participant Before Distributions Begin. If the
Participant dies before distributions begin, the Participant’s entire vested
interest will be distributed, or begin to be distributed, no later than as
follows:

 

   
(1)          If the Participant’s surviving spouse is the Participant’s sole
“designated beneficiary,” then, except as otherwise elected under Subsection
12.05(b), minimum distributions, as described in Section 13.03, will begin to
the surviving spouse by December 31 of the calendar year immediately following
the calendar year in which the Participant died, or by December 31 of the
calendar year in which the Participant would have attained age 70 ½, if later.
         
(2)          If the Participant’s surviving spouse is not the Participant’s sole
“designated beneficiary,” then, except as otherwise elected under Subsection
12.05(b), minimum distributions, as described in Section 13.03, will begin to
the “designated beneficiary” by December 31 of the calendar year immediately
following the calendar year in which the Participant died.
         
(3)          If there is no “designated beneficiary” as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
vested interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Participant’s death.
         
(4)          If the Participant’s surviving spouse is the Participant’s sole
“designated beneficiary” and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Subsection 12.05(a),
other than Subsection 12.05(a)(1), will apply as if the surviving spouse were
the Participant.

 

 
                For purposes of this Subsection 12.05(a), unless Subsection
12.05(a)(4) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If Subsection 12.05(a)(4) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Subsection 12.05(a)(1). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Subsection 12.05(a)(1)), the date distributions are
considered to begin is the date distributions actually commence.
     
(b)            Election of 5-Year Rule. Participants or Beneficiaries may elect
on an individual basis whether the 5-year rule described in Subsection
12.05(a)(3) or the minimum distribution rule described in Section 13.03 applies
to distributions after the death of a Participant who has a “designated
beneficiary.” The election must be made no later than the earlier of September
30 of the calendar year in which distribution would be required to begin under
Subsection 12.05(a), or by September 30 of the calendar year which contains the
fifth anniversary of the Participant’s (or, if applicable, the surviving
spouse’s) death. If neither the Participant nor the Beneficiary makes an
election under this Subsection 12.05(b), distributions will be made in
accordance with Subsection 12.05(a) and Section 13.03.

 
               Subject to the requirements of Subsection 12.05(a) above, if a
Participant dies on or after his Annuity Starting Date, but before his entire
vested interest in his Account is distributed, his Beneficiary shall receive
distribution of the remainder of the Participant’s vested interest in his
Account beginning as soon as reasonably practicable following the Participant’s
date of death in a form that provides for distribution at least as rapidly as
under the form in which the Participant was receiving distribution.
 
              For purposes of this Section 12.05, “designated beneficiary” is as
defined in Subsection 13.03(c)(1).

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
48

--------------------------------------------------------------------------------

 
 
12.06.   Whereabouts of Participants and Beneficiaries. The Administrator shall
at all times be responsible for determining the whereabouts of each Participant
or Beneficiary who may be entitled to benefits under the Plan and shall direct
the Trustee as to the maintenance of a current address of each such Participant
or Beneficiary. The Trustee shall be under no duty to make any distributions
other than those for which it has received satisfactory direction from the
Administrator.
 
Notwithstanding the foregoing, if the Trustee attempts to make a distribution in
accordance with the Administrator’s instructions but is unable to make such
distribution because the whereabouts of the distributee is unknown, the Trustee
shall notify the Administrator of such situation and thereafter the Trustee
shall be under no duty to make any further distributions to such distributee
until it receives further written instructions from the Administrator.
 
If the Administrator is unable after diligent attempts to locate a Participant
or Beneficiary who is entitled to a benefit under the Plan, the benefit
otherwise payable to such Participant or Beneficiary shall be forfeited and
applied as provided in Section 11.09. If a benefit is forfeited because the
Administrator determines that the Participant or Beneficiary cannot be found,
such benefit shall be reinstated by the Employer if a claim is filed by the
Participant or Beneficiary with the Administrator and the Administrator confirms
the claim to the Employer. Notwithstanding the above, forfeiture of a
Participant’s or Beneficiary’s benefit may occur only if a distribution could be
made to the Participant or Beneficiary without obtaining the Participant’s or
Beneficiary’s consent in accordance with the requirements of Section 1.411(a)-11
of the Treasury Regulations.
 
Article 13.           Form of Distribution.
 
13.01.   Normal Form of Distribution Under Profit Sharing Plan. Unless a
Participant’s Account is subject to the requirements of Section 14.03 or 14.04,
distributions to a Participant or to the Beneficiary of the Participant shall be
made in a lump sum in cash or, if elected by the Participant (or the
Participant’s Beneficiary, if applicable) and provided by the Employer in
Section 1.20 of the Adoption Agreement, under a systematic withdrawal plan
(installments). A Participant (or the Participant’s Beneficiary, if applicable)
who is receiving distribution under a systematic withdrawal plan may elect to
accelerate installment payments or to receive a lump sum distribution of the
remainder of his Account balance.
 
Notwithstanding anything herein to the contrary, if distribution to a
Participant commences on the Participant’s Required Beginning Date as determined
under Subsection 2.01(tt), the Participant may elect to receive distributions
under a systematic withdrawal plan that provides the minimum distributions
required under Code Section 401(a)(9), as described in Section 13.03.
 
Distributions shall be made in cash, except that distributions may be made in
Fund Shares of marketable securities (as defined in Code Section 731(c)(2)),
other than Fund Shares of Employer Stock as defined in Section 20.12, at the
election of the Participant, pursuant to the qualifying rollover of such
distribution to a Fidelity Investments® individual retirement account.
 
13.02.   Cash Out Of Small Accounts. Notwithstanding any other provision of the
Plan to the contrary, if the Employer elected to cash out small Accounts as
provided in Subsection 1.20(e)(1) of the Adoption Agreement, and a Participant’s
vested interest in his Account does not exceed $1,000 the Participant’s vested
interest in his Account shall be distributed in a lump sum following the
Participant’s termination of employment because of retirement, disability, or
other termination of employment. If elected by the Employer in Subsection
1.20(e)(1)(A) of the Adoption Agreement, if a mandatory distribution greater
than $1,000 is made to a Participant in accordance with the provisions of this
Section prior to the Participant’s Normal Retirement Age (or age 62, if later)
and the Participant does not elect to have such distribution paid directly to an
eligible retirement plan specified by the Participant in a direct rollover or to
receive such distribution directly, then the Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Administrator. For purposes of determining whether an amount being
distributed pursuant to this Section 13.02 will be subject to a direct rollover
by the Administrator, a Participant’s Roth 401(k) Contributions Account will be
considered separately from the amount within the Participant’s non-Roth Account.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
49

--------------------------------------------------------------------------------

 
 
               If the Employer elected to cash out small Accounts as provided in
Subsection 1.20(e)(1) of the Adoption Agreement and if distribution is to be
made to a Participant’s Beneficiary following the death of the Participant and
the Beneficiary’s vested interest in the Participant’s Account does not exceed
the maximum cash out limit permitted under Code Section 411(a)(11)(A) ($5,000 as
of January 1, 2005), distribution shall be made to the Beneficiary in a lump sum
following the Participant’s death.
 
13.03.     Minimum Distributions. Unless a Participant’s vested interest in his
Account is distributed in the form of an annuity purchased from an insurance
company or in a single sum on or before the Participant’s Required Beginning
Date, as of the first “distribution calendar year” distributions will be made in
accordance with this Section. If the Participant’s vested interest in his
Account is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code Section 401(a)(9) and the Treasury Regulations issued
thereunder.
 
              Notwithstanding the foregoing or any other provisions of this
Section, distributions may be made under a designation made before January 1,
1984, in accordance with Section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of Subsection 13.03(d) below.
 
(a)        Required Minimum Distributions During a Participant’s Lifetime.
During a Participant’s lifetime, the minimum amount that will be distributed for
each “distribution calendar year” is the lesser of:
 
 
 
(1)    the quotient obtained by dividing the Participant’s “account balance” by
the distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age as of the
Participant’s birthday in the “distribution calendar year”; or
         
(2)    if the Participant’s sole “designated beneficiary” for the “distribution
calendar year” is the Participant’s spouse, the quotient obtained by dividing
the Participant’s “account balance” by the number in the Joint and Last Survivor
Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the “distribution calendar year.”

 
             Required minimum distributions will be determined under this
Subsection 13.03(a) beginning with the first “distribution calendar year” and up
to and including the “distribution calendar year” that includes the
Participant’s date of death.
 
    (b)        Required Minimum Distributions After Participant’s Death.

         
(1)    If a Participant dies on or after the date distributions begin and there
is a “designated beneficiary,” the minimum amount that will be distributed for
each “distribution calendar year” after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s “account balance” by the
longer of the remaining “life expectancy” of the Participant or the remaining
“life expectancy” of the Participant’s “designated beneficiary,” determined as
follows:

 

     
(A)          The Participant’s remaining “life expectancy” is calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.
             
(B)          If the Participant’s surviving spouse is the Participant’s sole
“designated beneficiary,” the remaining life expectancy of the surviving spouse
is calculated for each distribution calendar year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For “distribution calendar years” after the year of the surviving
spouse’s death, the remaining “life expectancy” of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
50

--------------------------------------------------------------------------------

 
 

     
(C)          If the Participant’s surviving spouse is not the Participant’s sole
“designated beneficiary,” the “designated beneficiary’s” remaining “life
expectancy” is calculated using the age of the “designated beneficiary” in the
year following the year of the Participant’s death, reduced by one for each
subsequent year.

 

   
(2)          If the Participant dies on or after the date distributions begin
and there is no “designated beneficiary” as of September 30 of the year after
the year of the Participant’s death, the minimum amount that will be distributed
for each “distribution calendar year” after the year of the Participant’s death
is the quotient obtained by dividing the Participant’s “account balance” by the
Participant’s remaining “life expectancy” calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.
         
(3)          Unless the Participant or Beneficiary elects otherwise in
accordance with Subsection 12.05(b), if the Participant dies before the date
distributions begin and there is a “designated beneficiary,” the minimum amount
that will be distributed for each “distribution calendar year” after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
“account balance” by the remaining “life expectancy” of the Participant’s
“designated beneficiary,” determined as provided in Subsection 13.03(b)(1).
         
(4)          If the Participant dies before the date distributions begin and
there is no “designated beneficiary” as of September 30 of the year following
the year of the Participant’s death, distribution of the Participant’s full
vested interest in his Account will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
         
(5)          If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole “designated
beneficiary,” and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Subsection 12.05(a)(1), Subsections
13.03(b)(3) and (4) will apply as if the surviving spouse were the Participant.

 
                          For purposes of this Subsection 13.03(b), unless
Subsection 13.03(b)(5) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Subsection 13.03(b)(5) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Subsection 12.05(a)(1). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Subsection 12.05(a)(1)), the date
distributions are considered to begin is the date distributions actually
commence.
 
    (c)             Definitions. For purposes of this Section 13.03, the
following special definitions shall apply:

         
(1)           “Designated beneficiary” means the individual who is the
Participant’s Beneficiary as defined under Section 2.01(g) and is the designated
beneficiary under Code Section 401(a)(9) and Section 1.401(a)(9)-4 of the
Treasury Regulations.
         
(2)           “Distribution calendar year” means a calendar year for which a
minimum distribution is required. For distributions beginning before the
Participant’s death, the first “distribution calendar year” is the calendar year
immediately preceding the calendar year which contains the Participant’s
Required Beginning Date. For distributions beginning after the Participant’s
death, the first “distribution calendar year” is the calendar year in which
distributions are required to begin under Subsection 12.05(a). The required
minimum distribution for the Participant’s first “distribution calendar year”
will be made on or before the Participant’s Required Beginning Date. The
required minimum distribution for other “distribution calendar years,” including
the required minimum distribution for the “distribution calendar year” in which
the Participant’s Required Beginning Date occurs, will be made on or before
December 31 of that “distribution calendar year.”


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
51

--------------------------------------------------------------------------------

 
 

   
(3)           “Life expectancy” means life expectancy as computed by use of the
Single Life Table in Section 1.401(a)(9)-9 of the Treasury Regulations.
         
(4)          A Participant’s “account balance” means the balance of the
Participant’s vested interest in his Account as of the last valuation date in
the calendar year immediately preceding the “distribution calendar year”
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account as of dates in the valuation
calendar year after the valuation date and decreased by distributions made in
the valuation calendar year after the valuation date. The “account balance” for
the valuation calendar year includes any amounts rolled over or transferred to
the Plan either in the valuation calendar year or in the “distribution calendar
year” if distributed or transferred in the valuation calendar year.

 
(d)        Section 242(b)(2) Elections. Notwithstanding any other provisions of
this Section and subject to the requirements of Article 14, if applicable,
distribution on behalf of a Participant, including a five-percent owner, may be
made pursuant to an election under Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act of 1982 and in accordance with all of the following
requirements:

         
(1)          The distribution is one which would not have disqualified the Trust
under Code Section 401(a)(9), if applicable, or any other provisions of Code
Section 401(a), as in effect prior to the effective date of Section 242(a) of
the Tax Equity and Fiscal Responsibility Act of 1982.
         
(2)          The distribution is in accordance with a method of distribution
elected by the Participant whose vested interest in his Account is being
distributed or, if the Participant is deceased, by a Beneficiary of such
Participant.
         
(3)          Such election was in writing, was signed by the Participant or the
Beneficiary, and was made before January 1, 1984.
         
(4)          The Participant had accrued a benefit under the Plan as of December
31, 1983.
         
(5)          The method of distribution elected by the Participant or the
Beneficiary specifies the form of the distribution, the time at which
distribution will commence, the period over which distribution will be made, and
in the case of any distribution upon the Participant’s death, the Beneficiaries
of the Participant listed in order of priority.

 
            A distribution upon death shall not be made under this Subsection
13.03(d) unless the information in the election contains the required
information described above with respect to the distributions to be made upon
the death of the Participant. For any distribution which commences before
January 1, 1984, but continues after December 31, 1983, the Participant or the
Beneficiary to whom such distribution is being made will be presumed to have
designated the method of distribution under which the distribution is being
made, if this method of distribution was specified in writing and the
distribution satisfies the requirements in Subsections 13.03(d)(1) and (5). If
an election is revoked, any subsequent distribution will be in accordance with
the other provisions of the Plan. Any changes in the election will be considered
to be a revocation of the election. However, the mere substitution or addition
of another Beneficiary (one not designated as a Beneficiary in the election),
under the election will not be considered to be a revocation of the election, so
long as such substitution or addition does not alter the period over which
distributions are to be made under the election directly, or indirectly (for
example, by altering the relevant measuring life).
 
           The Administrator shall direct the Trustee regarding distributions
necessary to comply with the minimum distribution rules set forth in this
Section 13.03.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
52

--------------------------------------------------------------------------------

 
 
13.04.    Direct Rollovers. Notwithstanding any other provision of the Plan to
the contrary, a “distributee” may elect, at the time and in the manner
prescribed by the Administrator, to have any portion or all of an “eligible
rollover distribution” paid directly to an “eligible retirement plan” specified
by the “distributee” in a direct rollover; provided, however, that a
“distributee” may not elect a direct rollover with respect to a portion of an
“eligible rollover distribution” if such portion totals less than $500. In
applying the $500 minimum on rollovers of a portion of a distribution, any
“eligible rollover distribution” from a Participant’s Roth 401(k) Contributions
Account will be considered separately from any “eligible rollover distribution”
from the Participant’s non-Roth Account.
 
              The portion of any “eligible rollover distribution” consisting of
Employee Contributions may only be rolled over to an individual retirement
account or annuity described in Code Section 408(a) or (b) or to a qualified
defined contribution plan described in Code Section 401(a) or 403(a) that
provides for separate accounting with respect to such accounts, including
separate accounting for the portion of such “eligible rollover distribution”
that is includible in income and the portion that is not includible in income.
That portion of any “eligible rollover distribution” consisting of Roth 401(k)
Contributions, may only be rolled over to another designated Roth account
established for the individual under an applicable retirement plan described in
Code Section 402A(e)(1) that provides for “designated Roth contributions”, as
defined in Section 6.01, or to a Roth individual retirement account described in
Code Section 408A, subject to the rules of Code Section 402(c).
 
              For purposes of this Section 13.04, the following definitions
shall apply:

     
(a)          “Distributee” means a Participant, the Participant’s surviving
spouse, and the Participant’s spouse or former spouse who is the alternate payee
under a qualified domestic relations order, who is entitled to receive a
distribution from the Participant’s vested interest in his Account.
     
(b)          “Eligible retirement plan” means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), a
qualified defined contribution plan described in Code Section 401(a), an annuity
contract described in Code Section 403(b), an eligible deferred compensation
plan described in Code Section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state, provided that such 457 plan provides for separate
accounting with respect to such rolled over amounts, that accepts “eligible
rollover distributions”, or a Roth individual retirement account described in
Code Section 408A.
     
(c)          “Eligible rollover distribution” means any distribution of all or
any portion of the balance to the credit of the “distributee”, except that an
“eligible rollover distribution” does not include the following:

 

   
(1)          any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the “distributee” or the joint lives (or joint life expectancies)
of the “distributee” and the “distributee’s” designated beneficiary, or for a
specified period of ten years or more;
         
(2)          any distribution to the extent such distribution is required under
Code Section 401(a)(9); or
         
(3)          any hardship withdrawal made in accordance with the provisions of
Section 10.05 or the In-Service Withdrawals Addendum to the Adoption Agreement.

 
13.05.    Notice Regarding Timing and Form of Distribution. Within the period
beginning 90 days before a Participant’s Annuity Starting Date and ending 30
days before such date, the Administrator shall provide such Participant with
written notice containing a general description of the material features of each
form of distribution available under the Plan and an explanation of the
financial effect of electing each form of distribution available under the Plan.
The notice shall also inform the Participant of his right to defer receipt of
the distribution until the date in Subsection 1.21(a) of the Adoption Agreement
and his right to make a direct rollover.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
53

--------------------------------------------------------------------------------

 


 
Distribution may commence fewer than 30 days after such notice is given,
provided that:
         
(a)         the Administrator clearly informs the Participant that the
Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option);
         
(b)         the Participant, after receiving the notice, affirmatively elects a
distribution, with his spouse’s written consent, if necessary;
         
(c)          if the Participant’s Account is subject to the requirements of
Section 14.04, the following additional requirements apply:
           
(1)          the Participant is permitted to revoke his affirmative distribution
election at any time prior to the later of (A) his Annuity Starting Date or (B)
the expiration of the seven-day period beginning the day after such notice is
provided to him; and
           
(2)          distribution does not begin to such Participant until such
revocation period ends.
       
13.06.     Determination of Method of Distribution. Subject to Section 13.02,
the Participant shall determine the method of distribution of benefits to
himself and may determine the method of distribution to his Beneficiary. If the
Participant does not determine the method of distribution to his Beneficiary or
if the Participant permits his Beneficiary to override his determination, the
Beneficiary, in the event of the Participant’s death, shall determine the method
of distribution of benefits to himself as if he were the Participant. A
determination by the Beneficiary must be made no later than the close of the
calendar year in which distribution would be required to begin under Section
12.05 or, if earlier, the close of the calendar year in which the fifth
anniversary of the death of the Participant occurs.
       
13.07.     Notice to Trustee. The Administrator shall notify the Trustee in any
medium acceptable to the Trustee, which may be specified in the Service
Agreement, whenever any Participant or Beneficiary is entitled to receive
benefits under the Plan. The Administrator’s notice shall indicate the form of
payment of benefits that such Participant or Beneficiary shall receive, (in the
case of distributions to a Participant) the name of any designated Beneficiary
or Beneficiaries, and such other information as the Trustee shall require.
       
Article 14.
Superseding Annuity Distribution Provisions.
       
14.01.     Special Definitions. For purposes of this Article, the following
special definitions shall apply:
         
(a)          “Qualified joint and survivor annuity” means (1) if the Participant
is not married on his Annuity Starting Date, an immediate annuity payable for
the life of the Participant or (2) if the Participant is married on his Annuity
Starting Date, an immediate annuity for the life of the Participant with a
survivor annuity for the life of the Participant’s spouse (to whom the
Participant was married on the Annuity Starting Date) equal to 50 percent (or
the percentage designated in Subsection 1.20(c)(2)(A)(i)(I) or 1.20(c)(2)(B)(i),
as applicable, of the Adoption Agreement) of the amount of the annuity which is
payable during the joint lives of the Participant and such spouse, provided that
the survivor annuity shall not be payable to a Participant’s spouse if such
spouse is not the same spouse to whom the Participant was married on his Annuity
Starting Date.
         
(b)          “Qualified preretirement survivor annuity” means an annuity
purchased with at least 50 percent of a Participant’s vested interest in his
Account that is payable for the life of a Participant’s surviving spouse. The
Employer shall specify that portion of a Participant’s vested interest in his
Account that is to be used to purchase the “qualified preretirement survivor
annuity” in Section 1.20 of the Adoption Agreement.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
54

--------------------------------------------------------------------------------

 
 
14.02.      Applicability. The provisions of this Article shall apply to a
Participant’s Account if:
         
(a)          the Plan includes assets transferred from a money purchase pension
plan;
         
(b)          the Plan is an amendment and restatement of a plan that provided an
annuity form of payment and such form of payment has not been eliminated
pursuant to Subsection 1.20(d) of the Adoption Agreement;
         
(c)          the Plan is an amendment and restatement of a plan that provided an
annuity form of payment and such form of payment has been eliminated pursuant to
Subsection 1.20(d) of the Adoption Agreement, but the Participant elected a life
annuity form of payment before the effective date of the elimination;
         
(d)           the Participant’s Account contains assets attributable to amounts
directly or indirectly transferred from a plan that provided an annuity form of
payment and such form of payment has not been eliminated pursuant to Subsection
1.20(d) of the Adoption Agreement;
         
(e)           the Participant’s Account contains assets attributable to amounts
directly or indirectly transferred from a plan that provided an annuity form of
payment and such form of payment has been eliminated pursuant to Subsection
1.20(d) of the Adoption Agreement, but the Participant elected a life annuity
form of payment before the effective date of the elimination.
       
14.03.      Annuity Form of Payment. To the extent provided in Section 1.20 of
the Adoption Agreement, a Participant may elect distributions made in whole or
in part in the form of an annuity contract. Any annuity contract distributed
under the Plan shall be subject to the provisions of this Section 14.03 and, to
the extent provided therein, Sections 14.04 through 14.09.
         
(a)          At the direction of the Administrator, the Trustee shall purchase
the annuity contract on behalf of a Participant or Beneficiary from an insurance
company. Such annuity contract shall be nontransferable.
         
(b)          The terms of the annuity contract shall comply with the
requirements of the Plan and distributions under such contract shall be made in
accordance with Code Section 401(a)(9) and the Treasury Regulations issued
thereunder.
         
(c)          The annuity contract may provide for payment over the life of the
Participant and, upon the death of the Participant, may provide a survivor
annuity continuing for the life of the Participant’s designated Beneficiary.
Such an annuity may provide for an annuity certain feature for a period not
exceeding the life expectancy of the Participant or, if the annuity is payable
to the Participant and a designated Beneficiary, the joint life and last
survivor expectancy of the Participant and such Beneficiary. If the Participant
dies prior to his Annuity Starting Date, the annuity contract distributed to the
Participant’s Beneficiary may provide for payment over the life of the
Beneficiary, and may provide for an annuity certain feature for a period not
exceeding the life expectancy of the Beneficiary. The types of annuity contracts
provided under the Plan shall be limited to the types of annuities described in
Section 1.20 of the Adoption Agreement and the Forms of Payment Addendum to the
Adoption Agreement.
         
(d)          The annuity contract must provide for nonincreasing payments.
       
14.04.
“Qualified Joint and Survivor Annuity” and “Qualified Preretirement Survivor
Annuity” Requirements. The requirements of this Section 14.04 apply to a
Participant’s Account if:
         
(a)          the Plan includes assets transferred from a money purchase pension
plan;
         
(b)           the Employer has selected in Subsection 1.20(c)(2)(B) of the
Adoption Agreement that distribution in the form of a life annuity is the normal
form of distribution with respect to such Participant’s Account; or


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
55

--------------------------------------------------------------------------------

 
 

 
(c)          the Employer has selected in Subsection 1.20(c)(2)(A) of the
Adoption Agreement that distribution in the form of a life annuity is an
optional form of distribution with respect to such Participant’s Account and the
Participant is permitted to elect and has elected distribution in the form of an
annuity contract payable over the life of the Participant.
       
If a Participant’s Account is subject to the requirements of this Section 14.04,
distribution shall be made to the Participant with respect to such Account in
the form of a “qualified joint and survivor annuity” (with a survivor annuity in
the percentage amount specified by the Employer in Subsection 1.20 of the
Adoption Agreement) in the amount that can be purchased with such Account unless
the Participant waives the “qualified joint and survivor annuity” as provided in
Section 14.05. If the Participant dies prior to his Annuity Starting Date,
distribution shall be made to the Participant’s surviving spouse, if any, in the
form of a “qualified preretirement survivor annuity” in the amount that can be
purchased with such Account unless the Participant waives the “qualified
preretirement survivor annuity” as provided in Section 14.05, or the
Participant’s surviving spouse elects in writing to receive distribution in one
of the other forms of payment provided under the Plan. A Participant’s Account
that is subject to the requirements of this Section 14.04 shall be used to
purchase the “qualified preretirement survivor annuity” and the balance of the
Participant’s vested interest in his Account that is not used to purchase the
“qualified preretirement survivor annuity” shall be distributed to the
Participant’s designated Beneficiary in accordance with the provisions of
Sections 11.04 and 12.05.
       
14.05.      Waiver of the “Qualified Joint and Survivor Annuity” and/or
“Qualified Preretirement Survivor Annuity” Rights. A Participant may waive the
“qualified joint and survivor annuity” described in Section 14.04 and elect
another form of distribution permitted under the Plan at any time during the
90-day period ending on his Annuity Starting Date; provided, however, that if
the Participant is married, his spouse must consent in writing to such election
as provided in Section 14.06.
       
                A Participant may waive the “qualified preretirement survivor
annuity” and designate a non-spouse Beneficiary at any time during the
“applicable election period”; provided, however, that the Participant’s spouse
must consent in writing to such election as provided in Section 14.06. The
“applicable election period” begins on the later of (1) the date the
Participant’s Account becomes subject to the requirements of Section 14.04 or
(2) the first day of the Plan Year in which the Participant attains age 35 or,
if he terminates employment prior to such date, the date he terminates
employment with the Employer and all Related Employers. The “applicable election
period” ends on the earlier of the Participant’s Annuity Starting Date or the
date of the Participant’s death. A Participant whose employment has not
terminated may elect to waive the “qualified preretirement survivor annuity”
prior to the Plan Year in which he attains age 35, provided that any such waiver
shall cease to be effective as of the first day of the Plan Year in which the
Participant attains age 35.
       
                A Participant’s waiver of the “qualified joint and survivor
annuity” or “qualified preretirement survivor annuity” shall be valid only if
the applicable notice described in Section 14.07 or 14.08 has been provided to
the Participant.
       
14.06.      Spouse’s Consent to Waiver. A spouse’s written consent to a
Participant’s waiver of the “qualified joint and survivor annuity” or “qualified
preretirement survivor annuity” forms of distribution must acknowledge the
effect of the Participant’s election and must be witnessed by a Plan
representative or a notary public. In addition, the spouse’s written consent
must either (a) specify the form of distribution elected instead of the
“qualified joint and survivor annuity”, if applicable, and that such form may
not be changed (except to a “qualified joint and survivor annuity”) without
written spousal consent and specify any non-spouse Beneficiary designated by the
Participant, if applicable, and that such designation may not be changed without
written spousal consent or (b) acknowledge that the spouse has the right to
limit consent as provided in clause (a) above, but permit the Participant to
change the form of distribution elected or the designated Beneficiary without
the spouse’s further consent.
       
                A Participant’s spouse shall be deemed to have given written
consent to a Participant’s waiver if the Participant establishes to the
satisfaction of a Plan representative that spousal consent cannot be obtained
because the spouse cannot be located or because of other circumstances set forth
in Code Section 401(a)(11) and Treasury Regulations issued thereunder.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
56

--------------------------------------------------------------------------------

 
 
             Any written consent given or deemed to have been given by a
Participant’s spouse hereunder shall be irrevocable and shall be effective only
with respect to such spouse and not with respect to any subsequent spouse.
       
             A spouse’s consent to a Participant’s waiver shall be valid only if
the applicable notice described in Section 14.07 or 14.08 has been provided to
the Participant.
       
14.07.   Notice Regarding “Qualified Joint and Survivor Annuity”. The notice
provided to a Participant under Section 14.05 shall include a written
explanation of (a) the terms and conditions of the “qualified joint and survivor
annuity” provided herein, (b) the financial effect of receiving payment under
the “qualified joint and survivor annuity”, (c) the Participant’s right to make,
and the effect of, an election to waive the “qualified joint and survivor
annuity”, (d) the rights of the Participant’s spouse under Section 14.06, and
(e) the Participant’s right to revoke an election to waive the “qualified joint
and survivor annuity” prior to his Annuity Starting Date.
       
14.08.   Notice Regarding “Qualified Preretirement Survivor Annuity”. If a
Participant’s Account is subject to the requirements of Section 14.04, the
Participant shall be provided with a written explanation of the “qualified
preretirement survivor annuity” comparable to the written explanation provided
with respect to the “qualified joint and survivor annuity”, as described in
Section 14.07. Such explanation shall be furnished within whichever of the
following periods ends last:
         
(a)          the period beginning with the first day of the Plan Year in which
the Participant reaches age 32 and ending with the end of the Plan Year
preceding the Plan Year in which he reaches age 35;
         
(b)          a reasonable period ending after the Employee becomes an Active
Participant;
         
(c)          a reasonable period ending after Section 14.04 first becomes
applicable to the Participant’s Account; or
         
(d)          in the case of a Participant who separates from service before age
35, a reasonable period ending after such separation from service.
       
                For purposes of the preceding sentence, the two-year period
beginning one year prior to the date of the event described in Subsection
14.08(b), (c) or (d) above, whichever is applicable, and ending one year after
such date shall be considered reasonable, provided, that in the case of a
Participant who separates from service under Subsection 14.08(d) above and
subsequently recommences employment with the Employer, the applicable period for
such Participant shall be redetermined in accordance with this Section 14.08.
       
14.09.     Former Spouse. For purposes of this Article, a former spouse of a
Participant shall be treated as the spouse or surviving spouse of the
Participant, and a current spouse shall not be so treated, to the extent
required under a qualified domestic relations order, as defined in Code Section
414(p).
       
Article 15.
Top-Heavy Provisions.
       
15.01.    Definitions. For purposes of this Article, the following special
definitions shall apply:
         
(a)           “Determination date” means, for any Plan Year subsequent to the
first Plan Year, the last day of the preceding Plan Year. For the first Plan
Year of the Plan, “determination date” means the last day of that Plan Year.
         
(b)           “Determination period” means the Plan Year containing the
“determination date”.
         
(c)           “Distribution period” means (i) for any distribution made to an
employee on account of severance from employment, death, disability, or
termination of a plan which would have been part of the “required aggregation
group” had it not been terminated, the one-year period ending on the
“determination date” and (ii) for any other distribution, the five-year period
ending on the “determination date”.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
57

--------------------------------------------------------------------------------

 
 

 
(d)          “Key employee” means any Employee or former Employee (including any
deceased Employee) who at any time during the “determination period” was (1) an
officer of the Employer or a Related Employer having annual Compensation greater
than the dollar amount specified in Code Section 416(i)(1)(A)(I) adjusted under
Code Section 416(i)(1) for Plan Years beginning after December 31, 2002 (e.g.,
$135,000 for Plan Years beginning in 2005), (2) a five-percent owner of the
Employer or a Related Employer, or (3) a one-percent owner of the Employer or a
Related Employer having annual Compensation of more than $150,000. The
determination of who is a “key employee” shall be made in accordance with Code
Section 416(i)(1) and any applicable guidance or regulations issued thereunder.
         
(e)          “Permissive aggregation group” means the “required aggregation
group” plus any other qualified plans of the Employer or a Related Employer
which, when considered as a group with the “required aggregation group”, would
continue to satisfy the requirements of Code Sections 401(a)(4) and 410.
         
(f)           “Required aggregation group” means:
           
(1)          Each qualified plan of the Employer or Related Employer in which at
least one “key employee” participates, or has participated at any time during
the “determination period” or, unless and until modified by future Treasury
guidance, any of the four preceding Plan Years (regardless of whether the plan
has terminated), and
           
(2)          any other qualified plan of the Employer or Related Employer which
enables a plan described in Subsection 15.01(f)(1) above to meet the
requirements of Code Section 401(a)(4) or 410.
         
(g)          “Top-heavy plan” means a plan in which any of the following
conditions exists:
           
(1)          the “top-heavy ratio” for the plan exceeds 60 percent and the plan
is not part of any “required aggregation group” or “permissive aggregation
group”;
           
(2)          the plan is a part of a “required aggregation group” but not part
of a “permissive aggregation group” and the “top-heavy ratio” for the “required
aggregation group” exceeds 60 percent; or
           
(3)          the plan is a part of a “required aggregation group” and a
“permissive aggregation group” and the “top-heavy ratio” for both groups exceeds
60 percent.
           
Notwithstanding the foregoing, a plan is not a “top-heavy plan” for a Plan Year
if it consists solely of a cash or deferred arrangement that satisfies the
nondiscrimination requirements under Code Section 401(k) by application of Code
Section 401(k)(12) and, if matching contributions are provided under such plan,
satisfies the nondiscrimination requirements under Code Section 401(m) by
application of Code Section 401(m)(11).
         
(h)          “Top-heavy ratio” means:
           
(1)          With respect to the Plan, or with respect to any “required
aggregation group” or “permissive aggregation group” that consists solely of
defined contribution plans (including any simplified employee pension, as
defined in Code Section 408(k)), a fraction, the numerator of which is the sum
of the account balances of all “key employees” under the plans as of the
“determination date” (including any part of any account balance distributed
during the “distribution period”), and the denominator of which is the sum of
all account balances (including any part of any account balance distributed
during the “distribution period”) of all participants under the plans as of the
“determination date”. Both the numerator and denominator of the “top-heavy
ratio” shall be increased, to the extent required by Code Section 416, to
reflect any contribution which is due but unpaid as of the “determination date”.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
58

--------------------------------------------------------------------------------

 
 

   
(2)          With respect to any “required aggregation group” or “permissive
aggregation group” that includes one or more defined benefit plans which, during
the “determination period”, has covered or could cover an Active Participant in
the Plan, a fraction, the numerator of which is the sum of the account balances
under the defined contribution plans for all “key employees” and the present
value of accrued benefits under the defined benefit plans for all “key
employees”, and the denominator of which is the sum of the account balances
under the defined contribution plans for all participants and the present value
of accrued benefits under the defined benefit plans for all participants. Both
the numerator and denominator of the “top-heavy ratio” shall be increased for
any distribution of an account balance or an accrued benefit made during the
“distribution period” and any contribution due but unpaid as of the
“determination date”.
         
          For purposes of Subsections 15.01(h)(1) and (2) above, the value of
accounts shall be determined as of the most recent “determination date” and the
present value of accrued benefits shall be determined as of the date used for
computing plan costs for minimum funding that falls within 12 months of the most
recent “determination date”, except as provided in Code Section 416 and the
regulations issued thereunder for the first and second plan years of a defined
benefit plan. When aggregating plans, the value of accounts and accrued benefits
shall be calculated with reference to the “determination dates” that fall within
the same calendar year.
         
          The accounts and accrued benefits of a Participant who is not a “key
employee” but who was a “key employee” in a prior year, or who has not performed
services for the Employer or any Related Employer at any time during the
one-year period ending on the “determination date”, shall be disregarded. The
calculation of the “top-heavy ratio”, and the extent to which distributions,
rollovers, and transfers are taken into account, shall be made in accordance
with Code Section 416 and the regulations issued thereunder. Deductible employee
contributions shall not be taken into account for purposes of computing the
“top-heavy ratio”.
         
          For purposes of determining if the Plan, or any other plan included in
a “required aggregation group” of which the Plan is a part, is a “top-heavy
plan”, the accrued benefit in a defined benefit plan of an Employee other than a
“key employee” shall be determined under the method, if any, that uniformly
applies for accrual purposes under all plans maintained by the Employer or a
Related Employer, or, if there is no such method, as if such benefit accrued not
more rapidly than the slowest accrual rate permitted under the fractional
accrual rate of Code Section 411(b)(1)(C).
       
15.02.      Application. If the Plan is or becomes a “top-heavy plan” in any
Plan Year or is automatically deemed to be a “top-heavy plan” in accordance with
the Employer’s selection in Subsection 1.22(a)(1) of the Adoption Agreement, the
provisions of this Article shall apply and shall supersede any conflicting
provision in the Plan. Notwithstanding the foregoing, the provisions of this
Article shall not apply if Subsection 1.22(a)(3) of the Adoption Agreement is
selected.
       
15.03.      Minimum Contribution. Except as otherwise specifically provided in
this Section 15.03, the Nonelective Employer Contributions made for the Plan
Year on behalf of any Active Participant who is not a “key employee”, when
combined with the Matching Employer Contributions made on behalf of such Active
Participant for the Plan Year, shall not be less than the lesser of three
percent (or five percent, if selected by the Employer in Subsection 1.22(b) of
the Adoption Agreement) of such Participant’s Compensation for the Plan Year or,
in the case where neither the Employer nor any Related Employer maintains a
defined benefit plan which uses the Plan to satisfy Code Section 401(a)(4) or
410, the largest percentage of Employer contributions made on behalf of any “key
employee” for the Plan Year, expressed as a percentage of the “key employee’s”
Compensation for the Plan Year. Catch-Up Contributions made on behalf of a “key
employee” for the Plan Year shall not be taken into account for purposes of
determining the amount of the minimum contribution required hereunder.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
59

--------------------------------------------------------------------------------

 
 
              If an Active Participant is entitled to receive a minimum
contribution under another qualified plan maintained by the Employer or a
Related Employer that is a “top-heavy plan”, no minimum contribution shall be
made hereunder unless the Employer has provided in Subsection 1.22(b)(1) of the
Adoption Agreement that the minimum contribution shall be made under this Plan
in any event. If the Employer has provided in Subsection 1.22(b)(2) that an
alternative means shall be used to satisfy the minimum contribution requirements
where an Active Participant is covered under multiple plans that are “top-heavy
plans”, no minimum contribution shall be required under this Section, except as
provided under the 416 Contributions Addendum to the Adoption Agreement. If a
minimum contribution is required to be made under the Plan for the Plan Year on
behalf of an Active Participant who is not a “key employee” and who is a
participant in a defined benefit plan maintained by the Employer or a Related
Employer that is aggregated with the Plan, the minimum contribution shall not be
less than five percent of such Participant’s Compensation for the Plan Year.
       
              The minimum contribution required under this Section 15.03 shall
be made to the Account of an Active Participant even though, under other Plan
provisions, the Active Participant would not otherwise be entitled to receive a
contribution, or would have received a lesser contribution for the Plan Year,
because (a) the Active Participant failed to complete the Hours of Service
requirement selected by the Employer in Subsection 1.11(e) or 1.12(d) of the
Adoption Agreement, or (b) the Participant’s Compensation was less than a stated
amount; provided, however, that no minimum contribution shall be made for a Plan
Year to the Account of an Active Participant who is not employed by the Employer
or a Related Employer on the last day of the Plan Year.
       
              That portion of a Participant’s Account that is attributable to
minimum contributions required under this Section 15.03, to the extent required
to be nonforfeitable under Code Section 416(b), may not be forfeited under Code
Section 411(a)(3)(B).
       
15.04.     Determination of Minimum Required Contribution. For purposes of
determining the amount of any minimum contribution required to be made on behalf
of a Participant who is not a “key employee” for a Plan Year, the Matching
Employer Contributions made on behalf of such Participant and the Nonelective
Employer Contributions allocated to such Participant for the Plan Year shall be
aggregated. If the aggregate amount of such contributions, when expressed as a
percentage of such Participant’s Compensation for the Plan Year, is less than
the minimum contribution required to be made to such Participant under Section
15.03, the Employer shall make an additional contribution on behalf of such
Participant in an amount that, when aggregated with the Matching Employer
Contributions and Nonelective Employer Contributions previously allocated to
such Participant, will equal the minimum contribution required to be made to
such Participant under Section 15.03.
       
15.05.     Accelerated Vesting. For any Plan Year in which the Plan is or is
deemed to be a “top-heavy plan” and all Plan Years thereafter, the top-heavy
vesting schedule provided in Subsection 1.22(c) of the Adoption Agreement shall
automatically apply to the Plan. The top-heavy vesting schedule applies to all
benefits within the meaning of Code Section 411(a)(7) except those already
subject to a vesting schedule which vests at least as rapidly in all cases as
the schedule elected in Subsection 1.22(c) of the Adoption Agreement, including
benefits accrued before the Plan becomes a “top-heavy plan”. Notwithstanding the
foregoing provisions of this Section 15.05, the top-heavy vesting schedule does
not apply to the Account of any Participant who does not have an Hour of Service
after the Plan initially becomes or is deemed to have become a “top-heavy plan”
and such Employee’s Account attributable to Employer Contributions shall be
determined without regard to this Section 15.05.
       
15.06.     Exclusion of Collectively-Bargained Employees. Notwithstanding any
other provision of this Article 15, Employees who are included in a unit covered
by an agreement which the Secretary of Labor finds to be a collective bargaining
agreement between employee representatives and one or more employers shall not
be included in determining whether or not the Plan is a “top-heavy plan”. In
addition, such Employees shall not be entitled to a minimum contribution under
Section 15.03 or accelerated vesting under Section 15.05, unless otherwise
provided in the collective bargaining agreement.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
60

--------------------------------------------------------------------------------

 
 

Article 16.   Amendment and Termination.        
16.01.      Amendments by the Employer that do Not Affect Volume submitter
Status. The Employer reserves the authority through a board of directors’
resolution or similar action, subject to the provisions of Article 1 and Section
16.04, to amend the Plan as provided herein, and such amendment shall not affect
the status of the Plan as a volume submitter plan.
         
(a)          The Employer may amend the Adoption Agreement to make a change or
changes in the provisions previously elected by it. Such amendment may be made
either by (1) completing an amended Adoption Agreement, or (2) adopting an
amendment in the form provided by the Volume Submitter Sponsor. Any such
amendment must be filed with the Trustee.
         
(b)          The Employer may adopt certain model amendments published by the
Internal Revenue Service which specifically provide that their adoption shall
not cause the Plan to be treated as an individually designed plan.
       
16.02.      Amendments by the Employer Adopting Provisions not Included in
Volume Submitter Specimen Plan. The Employer reserves the authority, subject to
the provisions of Section 16.04, to amend the Plan by adopting provisions that
are not included in the Volume Submitter Sponsor’s specimen plan. Any such
amendment shall be made through use of the Superseding Provisions Addendum to
the Adoption Agreement. Any such amendment may affect the Plan’s status as a
volume submitter adopter.
       
16.03.      Amendment by the Volume Submitter Sponsor. Effective as of the date
the Volume Submitter Sponsor receives approval from the Internal Revenue Service
of its Volume Submitter specimen plan, the Volume Submitter Sponsor may in its
discretion amend the volume submitter plan at any time, which amendment may also
apply to the Plan maintained by the Employer. The Volume Submitter Sponsor shall
satisfy any recordkeeping and notice requirements imposed by the Internal
Revenue Service in order to maintain its amendment authority. The Volume
Submitter Sponsor shall provide a copy of any such amendment to each Employer
adopting its volume submitter plan at the Employer’s last known address as shown
on the books maintained by the Volume Submitter Sponsor or its affiliates.
       
               Notwithstanding the above, the Volume Submitter Sponsor will no
longer have the authority to amend the Plan on behalf of an adopting Employer as
of the earlier of (a) the date the Internal Revenue Service requires the
Employer to file Form 5300 as an individually-designed plan as a result of an
Employer amendment to the Plan to incorporate a type of plan that is not
allowable in the Volume Submitter program, as described in Section 16.02 of Rev.
Proc. 2005-16 (or the successor thereto), or (b) the date the Employer’s Plan is
otherwise considered an individually-designed plan due to the nature and extent
of amendments, as described in Section 24.03 of Rev. Proc. 2005-16 (or the
successor thereto).
       
16.04.      Amendments Affecting Vested Interest and/or Accrued Benefits. Except
as permitted by Section 16.05, Section 1.20(d) of the Adoption Agreement, and/or
Code Section 411(d)(6) and regulations issued thereunder, no amendment to the
Plan shall be effective to the extent that it has the effect of decreasing a
Participant’s Account or eliminating an optional form of benefit with respect to
benefits attributable to service before the amendment. Furthermore, if the
vesting schedule of the Plan is amended, the nonforfeitable interest of a
Participant in his Account, determined as of the later of the date the amendment
is adopted or the date it becomes effective, shall not be less than the
Participant’s nonforfeitable interest in his Account determined without regard
to such amendment.
       
                If the Plan’s vesting schedule is amended because of a change to
“top-heavy plan” status, as described in Subsection 15.01(g), the accelerated
vesting provisions of Section 15.05 shall continue to apply for all Plan Years
thereafter, regardless of whether the Plan is a “top-heavy plan” for such Plan
Year.
       
                If the Plan’s vesting schedule is amended and an Active
Participant’s vested interest, as calculated by using the amended vesting
schedule, is less in any year than the Active Participant’s vested interest
calculated under the Plan’s vesting schedule immediately prior to the amendment,
the amended vesting schedule shall apply only to Employees first hired on or
after the effective date of the change in vesting schedule.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
61

--------------------------------------------------------------------------------

 
 
16.05.     Retroactive Amendments made by Volume Submitter Sponsor. An amendment
made by the Volume Submitter Sponsor in accordance with Section 16.03 may be
made effective on a date prior to the first day of the Plan Year in which it is
adopted if, in published guidance, the Internal Revenue Service either permits
or requires such an amendment to be made to enable the Plan and Trust to satisfy
the applicable requirements of the Code and all requirements for the retroactive
amendment are satisfied.
 
16.06.     Termination and Discontinuation of Contributions. The Employer has
adopted the Plan with the intention and expectation that assets shall continue
to be held under the Plan on behalf of Participants and their Beneficiaries
indefinitely and, unless the Plan is a frozen plan as provided in Subsection
1.01(g)(5) of the Adoption Agreement, that contributions under the Plan shall be
continued indefinitely. However, said Employer has no obligation or liability
whatsoever to maintain the Plan for any length of time and may amend the Plan to
discontinue contributions under the Plan or terminate the Plan at any time
without any liability hereunder for any such discontinuance or termination.
 
               If the Plan is not already a frozen plan, the Employer may amend
the Plan to discontinue further contributions to the Plan by selecting
Subsection 1.01(g)(5) of the Adoption Agreement. An Employer that has selected
in Subsection 1.01(g)(5) of the Adoption Agreement may change its selection and
provide for contributions under the Plan to recommence with the intention that
such contributions continue indefinitely, as provided in the preceding
paragraph.
 
               The Employer may terminate the Plan by written notice delivered
to the Trustee. Notwithstanding the effective date of the termination of the
Plan, loan payments being made pursuant to Section 9.07 shall continue to be
remitted to the Trust until the loan has been defaulted or distributed pursuant
to Sections 9.10 and 9.11 or Section 9.13, respectively.
 
16.07.     Distribution upon Termination of the Plan. Upon termination or
partial termination of the Plan or complete discontinuance of contributions
thereunder, each Participant (including a terminated Participant with respect to
amounts not previously forfeited by him) who is affected by such termination or
partial termination or discontinuance shall have a vested interest in his
Account of 100 percent. Subject to Section 12.01 and Article 14, upon receipt of
instructions from the Administrator, the Trustee shall distribute to each
Participant or other person entitled to distribution the balance of the
Participant’s Account in a single lump sum payment. In the absence of such
instructions, the Trustee shall notify the Administrator of such situation and
the Trustee shall be under no duty to make any distributions under the Plan
until it receives instructions from the Administrator. Upon the completion of
such distributions, the Trust shall terminate, the Trustee shall be relieved
from all liability under the Trust, and no Participant or other person shall
have any claims thereunder, except as required by applicable law.
 
               If distribution is to be made to a Participant or Beneficiary who
cannot be located, following the Administrator’s completion of such search
methods as described in applicable Department of Labor guidance, the
Administrator shall give instructions to the Trustee to roll over the
distribution to an individual retirement account established by the
Administrator in the name of the missing Participant or Beneficiary, which
account shall satisfy the requirements of the Department of Labor automatic
rollover safe harbor generally applicable to amounts less than or equal to the
maximum cashout amount specified in Code Section 401(a)(31)(B)(ii) ($5,000 as of
January 1, 2005) that are mandatorily distributed from the Plan. In the absence
of such instructions, the Trustee shall make no distribution to the distributee.
 
16.08.     Merger or Consolidation of Plan; Transfer of Plan Assets. In case of
any merger or consolidation of the Plan with, or transfer of assets and
liabilities of the Plan to, any other plan, provision must be made so that each
Participant would, if the Plan then terminated, receive a benefit immediately
after the merger, consolidation or transfer which is equal to or greater than
the benefit he would have been entitled to receive immediately before the
merger, consolidation or transfer if the Plan had then terminated.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
62

--------------------------------------------------------------------------------

 
 
Article 17.
Amendment and Continuation of Prior Plan; Transfer of Funds to or from Other
Qualified Plans.
       
     17.01.     Amendment and Continuation of Prior Plan. In the event the
Employer has previously established a plan (the “prior plan”) which is a defined
contribution plan under the Code and which on the date of adoption of the Plan
meets the applicable requirements of Code Section 401(a), the Employer may, in
accordance with the provisions of the prior plan, amend and restate the prior
plan in the form of the Plan and become the Employer hereunder, subject to the
following:
         
(a)          Subject to the provisions of the Plan, each individual who was a
Participant in the prior plan immediately prior to the effective date of such
amendment and restatement shall become a Participant in the Plan on the
effective date of the amendment and restatement, provided he is an Eligible
Employee as of that date.
         
(b)          Except as provided in Section 16.04, no election may be made under
the vesting provisions of the Adoption Agreement if such election would reduce
the benefits of a Participant under the Plan to less than the benefits to which
he would have been entitled if he voluntarily separated from the service of the
Employer immediately prior to such amendment and restatement.
         
(c)          No amendment to the Plan shall decrease a Participant’s accrued
benefit or eliminate an optional form of benefit, except as permitted under
Subsection 1.20(d) of the Adoption Agreement.
         
(d)          The amounts standing to the credit of a Participant’s account
immediately prior to such amendment and restatement which represent the amounts
properly attributable to (1) contributions by the Participant and (2)
contributions by the Employer and forfeitures shall constitute the opening
balance of his Account or Accounts under the Plan.
         
(e)          Amounts being paid to an Inactive Participant or to a Beneficiary
in accordance with the provisions of the prior plan shall continue to be paid in
accordance with such provisions.
         
(f)          Any election and waiver of the “qualified preretirement survivor
annuity”, as defined in Section 14.01, in effect after August 23, 1984, under
the prior plan immediately before such amendment and restatement shall be deemed
a valid election and waiver of Beneficiary under Section 14.04 if such
designation satisfies the requirements of Sections 14.05 and 14.06, unless and
until the Participant revokes such election and waiver under the Plan.
         
(g)         All assets of the predecessor trust shall be invested by the Trustee
as soon as reasonably practicable pursuant to Article 8. The Employer agrees to
assist the Trustee in any way requested by the Trustee in order to facilitate
the transfer of assets from the predecessor trust to the Trust Fund.
       
     17.02.     Transfer of Funds from an Existing Plan. The Employer may from
time to time direct the Trustee, in accordance with such rules as the Trustee
may establish, to accept cash, allowable Fund Shares or participant loan
promissory notes transferred for the benefit of Participants from a trust
forming part of another qualified plan under the Code, provided such plan is a
defined contribution plan. Such transferred assets shall become assets of the
Trust as of the date they are received by the Trustee. Such transferred assets
shall be credited to Participants’ Accounts in accordance with their respective
interests immediately upon receipt by the Trustee. A Participant’s vested
interest under the Plan in transferred assets which were fully vested and
nonforfeitable under the transferring plan or which were transferred to the Plan
in a manner intended to satisfy the requirements of subsection (b) of this
Section 17.02 shall be fully vested and nonforfeitable at all times. A
Participant’s interest under the Plan in transferred assets which were
transferred to the Plan in a manner intended to satisfy the requirements of
subsection (a) of this Section 17.02 shall be determined in accordance with the
terms of the Plan, but applying the Plan’s vesting schedule or the transferor
plan’s vesting schedule, whichever is more favorable, for each year of Vesting
Service completed by the Participant. Such transferred assets shall be invested
by the Trustee in accordance with the provisions of Subsection 17.01(g) as if
such assets were transferred from a prior plan, as defined in Section 17.01.
Except as otherwise provided below, no transfer of assets in accordance with
this Section 17.02 may cause a loss of an accrued or optional form of benefit
protected by Code Section 411(d)(6).


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
63

--------------------------------------------------------------------------------

 
 
             The terms of the Plan as in effect at the time of the transfer
shall apply to the amounts transferred regardless of whether such application
would have the effect of eliminating or reducing an optional form of benefit
protected by Code Section 411(d)(6) which was previously available with respect
to any amount transferred to the Plan pursuant to this Section 17.02, provided
that such transfer satisfies the requirements set forth in either (a) or (b):
         
(a)
(1)          The transfer is conditioned upon a voluntary, fully informed
election by the Participant to transfer his entire account balance to the Plan.
As an alternative to the transfer, the Participant is offered the opportunity to
retain the form of benefit previously available to him (or, if the transferor
plan is terminated, to receive any optional form of benefit for which the
participant is eligible under the transferor plan as required by Code Section
411(d)(6));
           
(2)          If the defined contribution plan from which the transfer is made
includes a qualified cash or deferred arrangement, the Plan includes a cash or
deferred arrangement;
           
(3)          The defined contribution plan from which the transfer is made is
not a money purchase pension plan and
           
(4)          The transfer is made either in connection with an asset or stock
acquisition, merger or other similar transaction involving a change in employer
of the employees of a trade or business (i.e., an acquisition or disposition
within the meaning of Section 1.410(b)-2(f) of the Treasury Regulations) or in
connection with the participant’s change in employment status such that the
participant is not entitled to additional allocations under the transferor plan.
         
(b)
(1)          The transfer satisfies the requirements of subsection (a)(1) of
this Section 17.02;
           
(2)          The transfer occurs at a time when the Participant is eligible,
under the terms of the transferor plan, to receive an immediate distribution of
his account;
           
(3)          The transfer occurs at a time when the participant is not eligible
to receive an immediate distribution of his entire nonforfeitable account
balance in a single sum distribution that would consist entirely of an eligible
rollover distribution within the meaning of Code Section 401(a)(31)(C); and
           
(4)          The amount transferred, together with the amount of any
contemporaneous Code Section 401(a)(31) direct rollover to the Plan, equals the
entire nonforfeitable account of the participant whose account is being
transferred.
       
             It is the Employer’s obligation to ensure that all assets of the
Plan, other than those maintained in a separate trust or fund pursuant to the
provisions of Section 20.10, are transferred to the Trustee. The Trustee shall
have no liability for and no duty to inquire into the administration of such
transferred assets for periods prior to the transfer.
       
     17.03.     Acceptance of Assets by Trustee. The Trustee shall not accept
assets which are not either in a medium proper for investment under the Plan, as
set forth in the Plan and the Service Agreement, or in cash. Such assets shall
be accompanied by instructions in writing (or such other medium as may be
acceptable to the Trustee) showing separately the respective contributions by
the prior employer and by the Participant, and identifying the assets
attributable to such contributions. The Trustee shall establish such accounts as
may be necessary or appropriate to reflect such contributions under the Plan.
The Trustee shall hold such assets for investment in accordance with the
provisions of Article 8, and shall in accordance with the instructions of the
Employer make appropriate credits to the Accounts of the Participants for whose
benefit assets have been transferred.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
64

--------------------------------------------------------------------------------

 
 
     17.04.     Transfer of Assets from Trust. The Employer may direct the
Trustee to transfer all or a specified portion of the Trust assets to any other
plan or plans maintained by the Employer or the employer or employers of an
Inactive Participant or Participants, provided that the Trustee has received
evidence satisfactory to it that such other plan meets all applicable
requirements of the Code, subject to the following:
         
          (a)          The assets so transferred shall be accompanied by
instructions from the Employer naming the persons for whose benefit such assets
have been transferred, showing separately the respective contributions by the
Employer and by each Inactive Participant, if any, and identifying the assets
attributable to the various contributions. The Trustee shall not transfer assets
hereunder until all applicable filing requirements are met. The Trustee shall
have no further liabilities with respect to assets so transferred.
         
          (b)          A transfer of assets made pursuant to this Section 17.04
may result in the elimination or reduction of an optional form of benefit
protected by Code Section 411(d)(6), provided that the transfer satisfies the
requirements set forth in either (1) or (2):
           
(1)
(i)          The transfer is conditioned upon a voluntary, fully informed
election by the Participant to transfer his entire Account to the other defined
contribution plan. As an alternative to the transfer, the Participant is offered
the opportunity to retain the form of benefit previously available to him (or,
if the Plan is terminated, to receive any optional form of benefit for which the
Participant is eligible under the Plan as required by Code Section 411(d)(6));
             
(ii)         If the Plan includes a qualified cash or deferred arrangement under
Code Section 401(k), the defined contribution plan to which the transfer is made
must include a qualified cash or deferred arrangement; and
             
(iii)        The transfer is made either in connection with an asset or stock
acquisition, merger or other similar transaction involving a change in employer
of the employees of a trade or business (i.e., an acquisition or disposition
within the meaning of Section 1.410(b)-2(f) of the Treasury Regulations) or in
connection with the Participant’s change in employment status such that the
Participant becomes an Inactive Participant.
           
(2)
(i)          The transfer satisfies the requirements of subsection (1)(i) of
this Section 17.04;
             
(ii)         The transfer occurs at a time when the Participant is eligible,
under the terms of the Plan, to receive an immediate distribution of his
benefit;
             
(iii)        The transfer occurs at a time when the Participant is not eligible
to receive an immediate distribution of his entire nonforfeitable Account in a
single sum distribution that would consist entirely of an eligible rollover
distribution within the meaning of Code Section 401(a)(31)(C);
             
(iv)        The Participant is fully vested in the transferred amount in the
transferee plan; and
             
(v)         The amount transferred, together with the amount of any
contemporaneous Code Section 401(a)(31) direct rollover to the transferee plan,
equals the entire nonforfeitable Account of the Participant whose Account is
being transferred.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
65

--------------------------------------------------------------------------------

 
 
Article 18.
Miscellaneous.

 
18.01.     Communication to Participants. The Plan shall be communicated to all
Eligible Employees by the Employer promptly after the Plan is adopted.
 
18.02.     Limitation of Rights. Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, shall be construed as giving to any Participant or
other person any legal or equitable right against the Employer, Administrator or
Trustee, except as provided herein; and in no event shall the terms of
employment or service of any Participant be modified or in any way affected
hereby. It is a condition of the Plan, and each Participant expressly agrees by
his participation herein, that each Participant shall look solely to the assets
held in the Trust for the payment of any benefit to which he is entitled under
the Plan.
 
18.03.     Nonalienability of Benefits. Except as provided in Code Sections
401(a)(13)(C) and (D) (relating to offsets ordered or required under a criminal
conviction involving the Plan, a civil judgment in connection with a violation
or alleged violation of fiduciary responsibilities under ERISA, or a settlement
agreement between the Participant and the Department of Labor in connection with
a violation or alleged violation of fiduciary responsibilities under ERISA),
Section 1.401(a)-13(b)(2) of the Treasury Regulations (relating to Federal tax
levies), or as otherwise required by law, the benefits provided hereunder shall
not be subject to alienation, assignment, garnishment, attachment, execution or
levy of any kind, either voluntarily or involuntarily, and any attempt to cause
such benefits to be so subjected shall not be recognized. The preceding sentence
shall also apply to the creation, assignment, or recognition of a right to any
benefit payable with respect to a Participant pursuant to a domestic relations
order, unless such order is determined in accordance with procedures established
by the Administrator to be a qualified domestic relations order, as defined in
Code Section 414(p), or any domestic relations order entered before January 1,
1985.
 
18.04.     Qualified Domestic Relations Orders Procedures. The Administrator
must establish reasonable procedures to determine the qualified status of a
domestic relations order. Upon receiving a domestic relations order, the
Participant and any alternate payee named in the order shall be notified, in
writing, of the receipt of the order and the Plan’s procedures for determining
the qualified status of the order. Within a reasonable period of time after
receiving the domestic relations order, the Administrator must determine the
qualified status of the order. The Participant and each alternate payee shall be
provided notice of such determination by mailing to the individual’s address
specified in the domestic relations order, or in a manner consistent with the
Department of Labor regulations.
 
               If any portion of the Participant’s Account is payable during the
period the Administrator is making its determination of the qualified status of
the domestic relations order, the Administrator must make a separate accounting
of the amounts payable. If the Administrator determines the order is a qualified
domestic relations order within 18 months of the date amounts first are payable
following receipt of the order, the Administrator shall direct the Trustee to
distribute the payable amounts in accordance with the order. If the
determination of the qualified status of the order is not made within the
18-month determination period, the Administrator shall direct the Trustee to
distribute the payable amounts in the manner the Plan would distribute if the
order did not exist and shall apply the order prospectively if the Administrator
later determines that the order is a qualified domestic relations order.
 
               The Trustee shall set up segregated accounts for each alternate
payee as directed by the Administrator.
 
               A domestic relations order shall not fail to be deemed a
qualified domestic relations order merely because it permits distribution or
requires segregation of all or part of a Participant’s Account with respect to
an alternate payee prior to the Participant’s earliest retirement age (as
defined in Code Section 414(p)) under the Plan. A distribution to an alternate
payee prior to the Participant’s attainment of the earliest retirement age is
available only if the order provides for distribution at that time and the
alternate payee consents to a distribution occurring prior to the Participant’s
attainment of earliest retirement age.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
66

--------------------------------------------------------------------------------

 
 
               Notwithstanding any other provisions of this Section or of a
domestic relations order, if the Employer has elected to cash out small Accounts
as provided in Subsection 1.20(e)(1) of the Adoption Agreement and the alternate
payee’s benefits under the Plan do not exceed the maximum cash out limit
permitted under Code Section 411(a)(11)(A) ($5,000 as of January 1, 2005),
distribution shall be made to the alternate payee in a lump sum as soon as
practicable following the Administrator’s determination that the order is a
qualified domestic relations order.
 
18.05.     Application of Plan Provisions for Multiple Employer Plans.
Notwithstanding any other provision of the Plan to the contrary, if one of the
Employers designated in Subsection 1.02(b) of the Adoption Agreement is or
ceases to be a Related Employer (hereinafter “un-Related Employer”), the Plan
shall be treated as a multiple employer plan (as defined in Code Section 413(c))
in accordance with applicable guidance.
 
                For the period, if any, that the Plan is a multiple employer
plan, each un-Related Employer shall be treated as a separate Employer for
purposes of contributions, application of the “ADP” and “ACP” tests described in
Sections 6.03 and 6.06, top-heavy determinations and application of the
top-heavy requirements under Article 15, and application of such other Plan
provisions as the Employers determine to be appropriate. For any such period,
the Volume Submitter Sponsor shall continue to treat the Employer as
participating in this volume submitter plan arrangement for purposes of notice
or other communications in connection with the Plan, and other Plan-related
services. The Administrator shall be responsible for administering the Plan as a
multiple employer plan.
 
18.06.     Veterans Reemployment Rights. Notwithstanding any other provision of
the Plan to the contrary, contributions, benefits, and service credit with
respect to qualified military service shall be provided in accordance with Code
Section 414(u) and the regulations thereunder. The Administrator shall notify
the Trustee of any Participant with respect to whom additional contributions are
made because of qualified military service. Additional contributions made to the
Plan pursuant to Code Section 414(u) shall be treated as Deferral Contributions
(if Option 1.07(a)(5) is selected in the Adoption Agreement, including, to the
extent designated by the Participant, Roth 401(k) Contributions), Employee
Contributions, Matching Employer Contributions, Qualified Matching Employer
Contributions, Qualified Nonelective Employer Contributions, or Nonelective
Employer Contributions based on the character of the contribution they are
intended to replace; provided, however, that the Plan shall not be treated as
failing to meet the requirements of Code Section 401(a)(4), 401(k)(3),
401(k)(12), 401(m), 410(b), or 416 by reason of the making of or the right to
make such contribution.
 
18.07.     Facility of Payment. In the event the Administrator determines, on
the basis of medical reports or other evidence satisfactory to the
Administrator, that the recipient of any benefit payments under the Plan is
incapable of handling his affairs by reason of minority, illness, infirmity or
other incapacity, the Administrator may direct the Trustee to disburse such
payments to a person or institution designated by a court which has jurisdiction
over such recipient or a person or institution otherwise having the legal
authority under state law for the care and control of such recipient. The
receipt by such person or institution of any such payments shall be complete
acquittance therefore, and any such payment to the extent thereof, shall
discharge the liability of the Trust for the payment of benefits hereunder to
such recipient.
 
18.08.     Information between Employer and/or Administrator and Trustee. The
Employer and/or Administrator will furnish the Trustee, and the Trustee will
furnish the Employer and/or Administrator, with such information relating to the
Plan and Trust as may be required by the other in order to carry out their
respective duties hereunder, including without limitation information required
under the Code and any regulations issued or forms adopted by the Treasury
Department thereunder or under the provisions of ERISA and any regulations
issued or forms adopted by the Department of Labor thereunder.
 
18.09.     Effect of Failure to Qualify Under Code. Notwithstanding any other
provision contained herein, if the Employer’s plan fails to be a qualified plan
under the Code, such plan can no longer participate in this volume submitter
plan arrangement and shall be considered an individually designed plan.
 
18.10.     Directions, Notices and Disclosure. Any notice or other communication
in connection with this Plan shall be deemed delivered in writing if addressed
as follows and if either actually delivered at said address or, in the case of a
letter, three business days shall have elapsed after the same shall have been
deposited in the United States mail, first-class postage prepaid and registered
or certified:

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
67

--------------------------------------------------------------------------------

 
 

 
  (a)          If to the Employer or Administrator, to it at the address as the
Administrator shall direct pursuant to the Service Agreement;
     
  (b)          If to the Trustee, to it at the address set forth in Subsection
1.03(a) of the Adoption Agreement;

 
or, in each case at such other address as the addressee shall have specified by
written notice delivered in accordance with the foregoing to the addressor’s
then effective notice address.
 
               Any direction, notice or other communication provided to the
Employer, the Administrator or the Trustee by another party which is stipulated
to be in written form under the provisions of this Plan may also be provided in
any medium which is permitted under applicable law or regulation. Any written
communication or disclosure to Participants required under the provisions of
this Plan may be provided in any other medium (electronic, telephone or
otherwise) that is permitted under applicable law or regulation.
 
18.11.     Governing Law. The Plan and the accompanying Adoption Agreement shall
be construed, administered and enforced according to ERISA, and to the extent
not preempted thereby, the laws of the Commonwealth of Massachusetts.
 
18.12.     Discharge of Duties by Fiduciaries. The Trustee, the Employer and any
other fiduciary shall discharge their duties under the Plan in accordance with
the requirements of ERISA solely in the interests of Participants and their
Beneficiaries and with the care, skill, prudence, and diligence under the
applicable circumstances that a prudent man acting in a like capacity and
familiar with such matters would use in conducting an enterprise of like
character with like aims.

   
Article 19.
Plan Administration.

 
19.01.     Powers and Responsibilities of the Administrator. The Administrator
has the full power and the full responsibility to administer the Plan in all of
its details, subject, however, to the requirements of ERISA. The Administrator
is the agent for service of legal process for the Plan. In addition to the
powers and authorities expressly conferred upon it in the Plan, the
Administrator shall have all such powers and authorities as may be necessary to
carry out the provisions of the Plan, including the discretionary power and
authority to interpret and construe the provisions of the Plan, such
interpretation to be final and conclusive on all persons claiming benefits under
the Plan; to make benefit determinations; to utilize the correction programs or
systems established by the Internal Revenue Service (such as the Employee Plans
Compliance and Resolution System) or the Department of Labor; and to resolve any
disputes arising under the Plan. The Administrator may, by written instrument,
allocate and delegate its fiduciary responsibilities in accordance with ERISA
Section 405, including allocation of such responsibilities to an administrative
committee formed to administer the Plan.
 
19.02.     Nondiscriminatory Exercise of Authority. Whenever, in the
administration of the Plan, any discretionary action by the Administrator is
required, the Administrator shall exercise its authority in a nondiscriminatory
manner so that all persons similarly situated shall receive substantially the
same treatment.
 
19.03.     Claims and Review Procedures. As required under Section
2560.503-1(b)(2) of Regulations issued by the Department of Labor, the claims
and review procedures are described in detail in the Summary Plan Description
for the Plan.
 
19.04.     Named Fiduciary. The Administrator is a “named fiduciary” for
purposes of ERISA Section 402(a)(1) and has the powers and responsibilities with
respect to the management and operation of the Plan described herein.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
68

--------------------------------------------------------------------------------

 
 
19.05.      Costs of Administration. Unless paid by the Employer, all reasonable
costs and expenses (including legal, accounting, and employee communication
fees) incurred by the Administrator and the Trustee in administering the Plan
and Trust may be paid from the forfeitures (if any) resulting under Section
11.08, or from the remaining Trust Fund. All such costs and expenses paid from
the Trust Fund shall, unless allocable to the Accounts of particular
Participants, be charged against the Accounts of all Participants as provided in
the Service Agreement.

   
Article 20.
 Trust Agreement.

 
20.01.      Acceptance of Trust Responsibilities. By executing the Adoption
Agreement, the Employer establishes a trust to hold the assets of the Plan that
are invested in Permissible Investments. By executing the Adoption Agreement,
the Trustee agrees to accept the rights, duties and responsibilities set forth
in this Article. If the Plan is an amendment and restatement of a prior plan,
the Trustee shall have no liability for and no duty to inquire into the
administration of the assets of the Plan for periods prior to the date such
assets are transferred to the Trust.
 
20.02.      Establishment of Trust Fund. A trust is hereby established under the
Plan. The Trustee shall open and maintain a trust account for the Plan and, as
part thereof, Accounts for such individuals as the Employer shall from time to
time notify the Trustee are Participants in the Plan. The Trustee shall accept
and hold in the Trust Fund such contributions on behalf of Participants as it
may receive from time to time from the Employer. The Trust Fund shall be fully
invested and reinvested in accordance with the applicable provisions of the Plan
in Fund Shares or as otherwise provided in Section 20.10.
 
20.03.      Exclusive Benefit. The Trustee shall hold the assets of the Trust
Fund for the exclusive purpose of providing benefits to Participants and
Beneficiaries and defraying the reasonable expenses of administering the Plan.
No assets of the Plan shall revert to the Employer except as specifically
permitted by the terms of the Plan.
 
20.04.      Powers of Trustee. The Trustee shall have no discretion or authority
with respect to the investment of the Trust Fund but shall act solely as a
directed trustee of the funds contributed to it. In addition to and not in
limitation of such powers as the Trustee has by law or under any other
provisions of the Plan, the Trustee shall have the following powers, each of
which the Trustee exercises solely as a directed trustee in accordance with the
written direction of the Employer except to the extent a Plan asset is subject
to Participant direction of investment and provided that no such power shall be
exercised in any manner inconsistent with the provisions of ERISA:

     
(a)          to deal with all or any part of the Trust Fund and to invest all or
a part of the Trust Fund in Permissible Investments, without regard to the law
of any state regarding proper investment;
     
(b)          to transfer to and invest all or any part of the Trust in any
collective investment trust which is then maintained by a bank or trust company
(or any affiliate) and which is tax-exempt pursuant to Code Section 501(a) and
Rev. Rul. 81-100; provided that such collective investment trust is a
Permissible Investment; and provided, further, that the instrument establishing
such collective investment trust, as amended from time to time, shall govern any
investment therein, and is hereby made a part of the Plan and this Trust
Agreement to the extent of such investment therein;
     
(c)          to retain uninvested such cash as the Named Fiduciary or
Administrator may, from time to time, direct;
     
(d)          to sell, lease, convert, redeem, exchange, or otherwise dispose of
all or any part of the assets constituting the Trust Fund;
     
(e)           to borrow funds from a bank or other financial institution not
affiliated with the Trustee in order to provide sufficient liquidity to process
Plan transactions in a timely fashion, provided that the cost of borrowing shall
be allocated in a reasonable fashion to the Permissible Investment(s) in need of
liquidity;


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
69

--------------------------------------------------------------------------------

 
 

 
(f)          to enforce by suit or otherwise, or to waive, its rights on behalf
of the Trust, and to defend claims asserted against it or the Trust, provided
that the Trustee is indemnified to its satisfaction against liability and
expenses;
     
(g)         to employ legal, accounting, clerical, and other assistance to carry
out the provisions of this Trust and to pay the reasonable expenses of such
employment, including compensation, from the Trust if not paid by the Employer;
     
(h)         to compromise, adjust and settle any and all claims against or in
favor of it or the Trust;
     
(i)          to oppose, or participate in and consent to the reorganization,
merger, consolidation, or readjustment of the finances of any enterprise, to pay
assessments and expenses in connection therewith, and to deposit securities
under deposit agreements;
     
(j)          to apply for or purchase annuity contracts in accordance with
Article 14;
     
(k)         to hold securities unregistered, or to register them in its own name
or in the name of nominees in accordance with the provisions of Section
2550.403a-1(b) of Department of Labor Regulations;
     
(l)          to appoint custodians to hold investments within the jurisdiction
of the district courts of the United States and to deposit securities with stock
clearing corporations or depositories or similar organizations;
     
(m)        to make, execute, acknowledge and deliver any and all instruments
that it deems necessary or appropriate to carry out the powers herein granted;
     
(n)         generally to exercise any of the powers of an owner with respect to
all or any part of the Trust Fund; and
     
(o)         to take all such actions as may be necessary under the Trust
Agreement, to the extent consistent with applicable law.

 
The Employer specifically acknowledges and authorizes that affiliates of the
Trustee may act as its agent in the performance of ministerial, nonfiduciary
duties under the Trust.
 
The Trustee shall provide the Employer with reasonable notice of any claim filed
against the Plan or Trust or with regard to any related matter, or of any claim
filed by the Trustee on behalf of the Plan or Trust or with regard to any
related matter.
 
20.05.        Accounts. The Trustee shall keep full accounts of all receipts and
disbursements and other transactions hereunder. Within 120 days after the close
of each Plan Year and at such other times as may be appropriate, the Trustee
shall determine the then net fair market value of the Trust Fund as of the close
of the Plan Year, as of the termination of the Trust, or as of such other time,
whichever is applicable, and shall render to the Employer and Administrator an
account of its administration of the Trust during the period since the last such
accounting, including all allocations made by it during such period.
 
20.06.        Approval of Accounts. To the extent permitted by law, the written
approval of any account by the Employer or Administrator shall be final and
binding, as to all matters and transactions stated or shown therein, upon the
Employer, Administrator, Participants and all persons who then are or thereafter
become interested in the Trust. The failure of the Employer or Administrator to
notify the Trustee within six months after the receipt of any account of its
objection to the account shall, to the extent permitted by law, be the
equivalent of written approval. If the Employer or Administrator files any
objections within such six month period with respect to any matters or
transactions stated or shown in the account, and the Employer or Administrator
and the Trustee cannot amicably settle the question raised by such objections,
the Trustee shall have the right to have such questions settled by judicial
proceedings. Nothing herein contained shall be construed so as to deprive the
Trustee of the right to have judicial settlement of its accounts. In any
proceeding for a judicial settlement of any account or for instructions, the
only necessary parties shall be the Trustee, the Employer and the Administrator.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
70

--------------------------------------------------------------------------------

 
 
20.07.        Distribution from Trust Fund. The Trustee shall make such
distributions from the Trust Fund as the Employer or Administrator may direct
(in writing or such other medium as may be acceptable to the Trustee),
consistent with the terms of the Plan and either for the exclusive benefit of
Participants or their Beneficiaries, or for the payment of expenses of
administering the Plan.
 
20.08.        Transfer of Amounts from Qualified Plan. If amounts are to be
transferred to the Plan from another qualified plan or trust under Code Section
401(a), such transfer shall be made in accordance with the provisions of the
Plan and with such rules as may be established by the Trustee. The Trustee shall
only accept assets which are in a medium proper for investment under this Trust
Agreement or in cash, and that are accompanied in a timely manner, as agreed to
by the Administrator and the Trustee, by instructions in writing (or such other
medium as may be acceptable to the Trustee) showing separately the respective
contributions by the prior employer and the transferring Employee, the records
relating to such contributions, and identifying the assets attributable to such
contributions. The Trustee shall hold such assets for investment in accordance
with the provisions of this Trust Agreement.
 
20.09.        Transfer of Assets from Trust. Subject to the provisions of the
Plan, the Employer may direct the Trustee to transfer all or a specified portion
of the Trust assets to any other plan or plans maintained by the Employer or the
employer or employers of an Inactive Participant or Participants, provided that
the Trustee has received evidence satisfactory to it that such other plan meets
all applicable requirements of the Code. The assets so transferred shall be
accompanied by written instructions from the Employer naming the persons for
whose benefit such assets have been transferred, showing separately the
respective contributions by the Employer and by each Participant, if any, and
identifying the assets attributable to the various contributions. The Trustee
shall have no further liabilities with respect to assets so transferred.
 
20.10.        Separate Trust or Fund for Existing Plan Assets. With the consent
of the Trustee, the Employer may maintain a trust or fund (including a group
annuity contract) under this volume submitter plan document separate from the
Trust Fund for Plan assets which are not Permissible Investments listed in the
Service Agreement and which (i) are purchased prior to the adoption of this
volume submitter plan document or (ii) are transferred to the Plan in connection
with the merger of another plan into the Plan, provided that such transferred
assets were acquired by such other plan prior to the merger date specified for
such other plan in the Plan Mergers Addendum to the Adoption Agreement. The
Trustee shall have no authority and no responsibility for the Plan assets held
in such separate trust or fund. The Employer shall be responsible for assuring
that such separate trust or fund is maintained pursuant to a separate trust
agreement signed by the Employer and a trustee. The duties and responsibilities
of the trustee of a separate trust shall be provided by the separate trust
agreement, between the Employer and the trustee of the separate trust.
Notwithstanding any other provision of the Plan to the contrary, in the event
such separate trust contains illiquid assets, to the extent a Participant’s
account is invested in such illiquid assets and Plan loans are otherwise
available, such illiquid assets shall be disregarded in determining the amount
available as a loan from the Plan and shall in no event be included in a Plan
loan.
 
Notwithstanding the preceding paragraph, the Trustee or an affiliate of the
Trustee may agree in writing to provide ministerial recordkeeping services for
guaranteed investment contracts held in the separate trust or fund. The
guaranteed investment contract(s) shall be valued as directed by the Employer or
the trustee of the separate trust.
 
The trustee of the separate trust shall be the owner of any insurance contract
purchased prior to the adoption of this volume submitter plan document. The
insurance contract(s) must provide that proceeds shall be payable to the trustee
of the separate trust; provided, however, that the trustee of the separate trust
shall be required to pay over all proceeds of the contract(s) to the
Participant’s designated Beneficiary in accordance with the distribution
provisions of this Plan. A Participant’s spouse shall be the designated
Beneficiary of the proceeds in all circumstances unless a qualified election has
been made in accordance with Article 14. Under no circumstances shall the trust
retain any part of the proceeds. In the event of any conflict between the terms
of the Plan and the terms of any insurance contract purchased hereunder, the
Plan provisions shall control.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
71

--------------------------------------------------------------------------------

 
 
 Any life insurance contracts held in the Trust Fund or in the separate trust
are subject to the following limits:

     
(a)         Ordinary life - For purposes of these incidental insurance
provisions, ordinary life insurance contracts are contracts with both
nondecreasing death benefits and nonincreasing premiums. If such contracts are
held, less than 1/2 of the aggregate employer contributions allocated to any
Participant shall be used to pay the premiums attributable to them.
     
(b)          Term and universal life - No more than 1/4 of the aggregate
employer contributions allocated to any participant shall be used to pay the
premiums on term life insurance contracts, universal life insurance contracts,
and all other life insurance contracts which are not ordinary life.
     
(c)          Combination - The sum of 1/2 of the ordinary life insurance
premiums and all other life insurance premiums shall not exceed 1/4 of the
aggregate employer contributions allocated to any Participant.

 
20.11.         Self-Directed Brokerage Option. If one of the Permissible
Investments under the Plan is Fidelity BrokerageLink®, the self-directed
brokerage option (“BrokerageLink”), the Employer hereby directs the Trustee to
use Fidelity Brokerage Services LLC (“FBSLLC”) to purchase or sell individual
securities for each Participant BrokerageLink account (“PBLA”) in accordance
with investment directions provided by such Participant. The Employer directs
the Trustee to establish a PBLA with FBSLLC in the name of the Trustee for each
Participant electing to utilize the BrokerageLink option. Each electing
Participant shall be granted limited trading authority over the PBLA established
for such Participant, and FBSLLC shall accept and act upon instructions from
such Participants to buy, sell, exchange, convert, tender, trade and otherwise
acquire and dispose of securities in the PBLA. The provision of BrokerageLink
shall be subject to the following:

     
(a)          Each Participant who elects to utilize the BrokerageLink option
must complete a BrokerageLink Participant Acknowledgement Form which
incorporates the provisions of the BrokerageLink Account Terms and Conditions.
Upon acceptance by FBSLLC of the BrokerageLink Participant Acknowledgement Form,
FBSLLC will establish a PBLA for the Participant. Participant activity in the
PBLA will be governed by the BrokerageLink Participant Acknowledgement Form and
the BrokerageLink Account Terms and Conditions. If the BrokerageLink Participant
Acknowledgement Form or the BrokerageLink Account Terms and Conditions conflicts
with the terms of this Trust, the Plan or an applicable statute or regulation,
the Trust, the Plan or the applicable statute or regulation shall control.
     
(b)         Any successor organization of FBSLLC, through reorganization,
consolidation, merger or similar transactions, shall, upon consummation of such
transaction, become the successor broker in accordance with the terms of this
authorization provision.
     
(c)         The Trustee and FBSLLC shall continue to rely on this direction
provision until notified to the contrary. The Employer reserves the right to
terminate this direction upon written notice to FBSLLC (or its successor) and
the Trustee, such termination to be implemented as soon as administratively
feasible. Such notice shall be deemed a direction to terminate BrokerageLink as
an investment option.
     
(d)         The Trustee shall provide the Employer with a list of the types of
securities which may not be purchased under BrokerageLink. Administrative
procedures governing investment in and withdrawals from a PBLA will also be
provided to the Employer by the Trustee.
     
(e)          With respect to exchanges from the Participant’s Account holding
investments outside of the BrokerageLink option (hereinafter, the “SPO”) into
the PBLA, the named fiduciary hereby directs the Trustee to submit for
processing all instructions for purchases into the core account indicated in the
BrokerageLink Account Terms and Conditions (the “BrokerageLink Core Account”)
received before the close of the New York Stock Exchange (“NYSE”) on a
particular date resulting from such exchange requests the next day that the NYSE
is operating.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
72

--------------------------------------------------------------------------------

 
 

 
(f)          A Participant has the authority to designate an agent to have
limited trading authority over assets in the PBLA established for such
Participant. Such agent as the Participant may designate shall have the same
authority to trade in and otherwise transact business in the PBLA, in the same
manner and to the same extent as the Participant is otherwise empowered to do
hereunder, and FBSLLC shall act upon instructions from the agent as if the
instructions had come from the Participant. Designation of an agent by the
Participant is subject to acceptance by FBSLLC of a completed BrokerageLink
Third Party Limited Trading Authorization Form, the terms of which shall govern
the activity of the Participant and the authorized agent. In the event that a
provision of the BrokerageLink Third Party Limited Trading Authorization Form
conflicts with the terms of the BrokerageLink Participant Acknowledgement Form,
the BrokerageLink Account Terms and Conditions, this Trust, the Plan or an
applicable statute or regulation, the terms of the BrokerageLink Participant
Acknowledgement Form, the Brokerage Link Account Terms and Conditions, this
Trust, the Plan or the applicable statute or regulation shall control.
     
(g)         The Participant shall be solely responsible for receiving and
responding to all trade confirmations, account statements, prospectuses, annual
reports, proxies and other materials that would otherwise be distributed to the
owner of the PBLA. With respect to proxies for securities held in the PBLA,
FBSLLC shall send a copy of the meeting notice and all proxies and proxy
solicitation materials, together with a voting direction form, to the
Participant and the Participant shall have the authority to direct the exercise
of all shareholder rights attributable to those securities. The Trustee shall
not exercise such rights in the absence of direction from the Participant.
     
(h)          FBSLLC shall buy, sell, exchange, convert, tender, trade and
otherwise acquire and dispose of securities in each PBLA, transfer funds to and
from the BrokerageLink Core Account and the SPO default fund, collect any fees
or other remuneration due FBSLLC or any of its affiliates (other than the
Fidelity BrokerageLink Plan related Account Fee, which shall be assessed and
collected as described in the Service Agreement), and make distributions to the
Participant, in accordance with the Service Agreement. No prior notice to or
consent from the Participant is required. In the event of a transfer of the Plan
to another service provider, the directions of the Employer in transferring Plan
assets shall control. Such transfers may be effected without notice to or
consent from the Participant.
     
(i)          FBSLLC may accept from the Participant changes to indicative data
including, but not limited to, postal address, email address, and phone number
associated with the PBLA established for the Participant.

 
20.12.         Employer Stock Investment Option. If one of the Permissible
Investments is equity securities issued by the Employer or a Related Employer
(“Employer Stock”), such Employer Stock must be publicly traded and “qualifying
employer securities” within the meaning of ERISA Section 407(d)(5). Plan
investments in Employer Stock shall be made via the Employer Stock Investment
Fund (the “Stock Fund”) which shall consist of either (i) the shares of Employer
Stock held for each Participant who participates in the Stock Fund (a “Share
Accounting Stock Fund”), or (ii) a combination of shares of Employer Stock and
short-term liquid investments, consisting of mutual fund shares or commingled
money market pool units as agreed to by the Employer and the Trustee, which are
necessary to satisfy the Stock Fund’s cash needs for transfers and payments (a
“Unitized Stock Fund”). Dividends received by the Stock Fund are reinvested in
additional shares of Employer Stock or, in the case of a Unitized Stock Fund, in
short-term liquid investments. The determination of whether each Participant’s
interest in the Stock Fund is administered on a share-accounting or a unitized
basis shall be determined by the Employer’s election in the Service Agreement.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
73

--------------------------------------------------------------------------------

 
 
In the case of a Unitized Stock Fund, such units shall represent a proportionate
interest in all assets of the Unitized Stock Fund, which includes shares of
Employer Stock, short-term investments, and at times, receivables for dividends
and/or Employer Stock sold and payables for Employer Stock purchased. A net
asset value per unit shall be determined daily for each cash unit outstanding of
the Unitized Stock Fund. The return earned by the Unitized Stock Fund shall
represent a combination of the dividends paid on the shares of Employer Stock
held by the Unitized Stock Fund, gains or losses realized on sales of Employer
Stock, appreciation or depreciation in the market price of those shares owned,
and interest on the short-term investments held by the Unitized Stock Fund. A
target range for the short-term liquid investments shall be maintained for the
Unitized Stock Fund. The named fiduciary shall, after consultation with the
Trustee, establish and communicate to the Trustee in writing such target range
and a drift allowance for such short-term liquid investments. Such target range
and drift allowance may be changed by the named fiduciary, after consultation
with the Trustee, provided any such change is communicated to the Trustee in
writing. The Trustee is responsible for ensuring that the actual short-term
liquid investments held in the Unitized Stock Fund fall within the agreed upon
target range over time, subject to the Trustee’s ability to execute open-market
trades in Employer Stock or to otherwise trade with the Employer.
 
Investments in Employer Stock shall be subject to the following limitations:

       
(a)            Acquisition Limit. Pursuant to the Plan, the Trust may be
invested in Employer Stock to the extent necessary to comply with investment
directions under Section 8.02 of the Plan. Notwithstanding the foregoing,
effective for Deferral Contributions made for Plan Years beginning on or after
January 1, 1999, the portion of a Participant’s Deferral Contributions that the
Employer may require to be invested in Employer Stock for a Plan Year cannot
exceed one percent of such Participant’s Compensation for the Plan Year.
       
(b)            Fiduciary Duty of Named Fiduciary. The Administrator or any
person designated by the Administrator as a named fiduciary under Section 19.01
(the “named fiduciary”) shall continuously monitor the suitability under the
fiduciary duty rules of ERISA Section 404(a)(1) (as modified by ERISA Section
404(a)(2)) of acquiring and holding Employer Stock. The Trustee shall not be
liable for any loss, or by reason of any breach, which arises from the
directions of the named fiduciary with respect to the acquisition and holding of
Employer Stock, unless it is clear on their face that the actions to be taken
under those directions would be prohibited by the foregoing fiduciary duty rules
or would be contrary to the terms of the Plan or this Trust Agreement.
       
(c)            Execution of Purchases and Sales. Purchases and sales of Employer
Stock shall be made on the open market on the date on which the Trustee receives
in good order all information and documentation necessary to accurately effect
such purchases and sales or (i) if later, in the case of purchases, the date on
which the Trustee has received a transfer of the funds necessary to make such
purchases, (ii) as otherwise provided in the Service Agreement, or (iii) as
provided in Subsection (d) below. Such general rules shall not apply in the
following circumstances:
         
(1)          If the Trustee is unable to determine the number of shares required
to be purchased or sold on such day;
         
(2)          If the Trustee is unable to purchase or sell the total number of
shares required to be purchased or sold on such day as a result of market
conditions; or
         
(3)          If the Trustee is prohibited by the Securities and Exchange
Commission, the New York Stock Exchange, or any other regulatory body from
purchasing or selling any or all of the shares required to be purchased or sold
on such day.
       
               In the event of the occurrence of the circumstances described in
(1), (2), or (3) above, the Trustee shall purchase or sell such shares as soon
as possible thereafter and, in the case of a Share Accounting Stock Fund, shall
determine the price of such purchases or sales to be the average purchase or
sales price of all such shares purchased or sold, respectively.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
74

--------------------------------------------------------------------------------

 
 

 
(d)           Purchases and Sales from or to Employer. If directed by the
Employer in writing prior to the trading date, the Trustee may purchase or sell
Employer Stock from or to the Employer if the purchase or sale is for adequate
consideration (within the meaning of ERISA Section 3(18)) and no commission is
charged. If Employer contributions or contributions made by the Employer on
behalf of the Participants under the Plan are to be invested in Employer Stock,
the Employer may transfer Employer Stock in lieu of cash to the Trust. In such
case, the shares of Employer Stock to be transferred to the Trust will be valued
at a price that constitutes adequate consideration (within the meaning of ERISA
Section 3(18)).
         
(e)           Use of Broker to Purchase Employer Stock. The Employer hereby
directs the Trustee to use Fidelity Capital Markets, Inc., an affiliate of the
Trustee, or any other affiliate or subsidiary of the Trustee (collectively,
“Capital Markets”), to provide brokerage services in connection with all market
purchases and sales of Employer Stock for the Stock Fund, except in
circumstances where the Trustee has determined, in accordance with its standard
trading guidelines or pursuant to Employer direction, to seek expedited
settlement of trades. The Trustee shall provide the Employer with the commission
schedule for such transactions and a copy of Capital Markets’ brokerage
placement practices. The following shall apply as well:
           
(1)           Any successor organization of Capital Markets through
reorganization, consolidation, merger, or similar transactions, shall, upon
consummation of such transaction, become the successor broker in accordance with
the terms of this provision.
           
(2)           The Trustee shall continue to rely on this Employer direction
until notified to the contrary. The Employer reserves the right to terminate
this authorization upon sixty (60) days written notice to Capital Markets (or
its successor) and the Trustee and the Employer and the Trustee shall decide on
a mutually-agreeable alternative procedure for handling brokerage transactions
on behalf of the Stock Fund.
         
(f)           Securities Law Reports. The named fiduciary shall be responsible
for filing all reports required under Federal or state securities laws with
respect to the Trust’s ownership of Employer Stock; including, without
limitation, any reports required under Section 13 or 16 of the Securities
Exchange Act of 1934 and shall immediately notify the Trustee in writing of any
requirement to stop purchases or sales of Employer Stock pending the filing of
any report. The Trustee shall provide to the named fiduciary such information on
the Trust’s ownership of Employer Stock as the named fiduciary may reasonably
request in order to comply with Federal or state securities laws.
         
(g)           Voting and Tender Offers. Notwithstanding any other provision of
the Trust Agreement the provisions of this Subsection shall govern the voting
and tendering of Employer Stock. For purposes of this Subsection, each
Participant shall be designated as a named fiduciary under ERISA with respect to
shares of Employer Stock that reflect that portion, if any, of the Participant’s
interest in the Stock Fund not acquired at the direction of the Participant in
accordance with ERISA Section 404(c).
         
               The Employer, after consultation with the Trustee, shall provide
and pay for all printing, mailing, tabulation and other costs associated with
the voting and tendering of Employer Stock, except as required by law. The
Trustee, after consultation with the Employer, shall prepare the necessary
documents associated with the voting and tendering of Employer Stock, unless the
Employer directs the Trustee not to do so.
           
(1)            Voting.
             
(A)          When the issuer of the Employer Stock prepares for any annual or
special meeting, the Employer shall notify the Trustee thirty (30) days in
advance of the intended record date and shall cause a copy of all proxy
solicitation materials to be sent to the Trustee. If requested by the Trustee,
the Employer shall certify to the Trustee that the aforementioned materials
represent the same information that is distributed to shareholders of Employer
Stock. Based on these materials the Trustee shall prepare a voting instruction
form. At the time of mailing of notice of each annual or special stockholders’
meeting of the issuer of the Employer Stock, the Employer shall cause a copy of
the notice and all proxy solicitation materials to be sent to each Participant
with an interest in Employer Stock held in the Trust, together with the
foregoing voting instruction form to be returned to the Trustee or its designee.
The form shall show the proportional interest in the number of full and
fractional shares of Employer Stock credited to the Participant’s Sub-Accounts
held in the Stock Fund. The Employer shall provide the Trustee with a copy of
any materials provided to the Participants and shall (if the mailing is not
handled by the Trustee) notify the Trustee that the materials have been mailed
or otherwise sent to Participants.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
75

--------------------------------------------------------------------------------

 
 

     
(B)          Each Participant with an interest in the Stock Fund shall have the
right to direct the Trustee as to the manner in which the Trustee is to vote
(including not to vote) that number of shares of Employer Stock that is credited
to his Account, if the Plan uses share accounting, or, if accounting is by units
of participation, that reflects such Participant’s proportional interest in the
Stock Fund (both vested and unvested). Directions from a Participant to the
Trustee concerning the voting of Employer Stock shall be communicated in
writing, or by such other means mutually acceptable to the Trustee and the
Employer. These directions shall be held in confidence by the Trustee and shall
not be divulged to the Employer, or any officer or employee thereof, or any
other person, except to the extent that the consequences of such directions are
reflected in reports regularly communicated to any such persons in the ordinary
course of the performance of the Trustee’s services hereunder. Upon its receipt
of the directions, the Trustee shall vote the shares of Employer Stock that
reflect the Participant’s interest in the Stock Fund as directed by the
Participant. The Trustee shall not vote shares of Employer Stock that reflect a
Participant’s interest in the Stock Fund for which the Trustee has received no
direction from the Participant, except as required by law; provided, however,
that the Employer (acting as named fiduciary) may direct the Trustee in the
Service Agreement to vote shares of Employer Stock that reflect a Participant’s
interest in the Stock Fund for which the Trustee has received no directions from
the Participant in the same proportion on each issue as it votes those shares
that reflect all Participants’ interests in the Stock Fund (in the aggregate)
for which it received voting instructions from Participants.
           
(2)            Tender Offers.
             
(A)          Upon commencement of a tender offer for any securities held in the
Trust that are Employer Stock, the Employer shall timely notify the Trustee in
advance of the intended tender date and shall cause a copy of all materials to
be sent to the Trustee. The Employer shall certify to the Trustee that the
aforementioned materials represent the same information distributed to
shareholders of Employer Stock. Based on these materials, and after consultation
with the Employer, the Trustee shall prepare a tender instruction form and shall
provide a copy of all tender materials to be sent to each Participant with an
interest in the Stock Fund, together with the foregoing tender instruction form,
to be returned to the Trustee or its designee. The tender instruction form shall
show the number of full and fractional shares of Employer Stock credited to the
Participant’s Account, if the Plan uses share accounting, or, if accounting is
by units of participation, that reflect the Participant’s proportional interest
in the Stock Fund (both vested and unvested). The Employer shall notify each
Participant with an interest in such Employer Stock of the tender offer and
utilize its best efforts to timely distribute or cause to be distributed to the
Participant the tender materials and the tender instruction form described
herein. The Employer shall provide the Trustee with a copy of any materials
provided to the Participants and shall (if the mailing is not handled by the
Trustee) notify the Trustee that the materials have been mailed or otherwise
sent to Participants.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
76

--------------------------------------------------------------------------------

 
 

     
(B)          Each Participant with an interest in the Stock Fund shall have the
right to direct the Trustee to tender or not to tender some or all of the shares
of Employer Stock that are credited to his Account, if the Plan uses share
accounting, or, if accounting is by units of participation, that reflect such
Participant’s proportional interest in the Stock Fund (both vested and
unvested). Directions from a Participant to the Trustee concerning the tender of
Employer Stock shall be communicated in writing, or by such other means as is
agreed upon by the Trustee and the Employer under the preceding paragraph. These
directions shall be held in confidence by the Trustee and shall not be divulged
to the Employer, or any officer or employee thereof, or any other person, except
to the extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee’s services hereunder. The Trustee shall tender or not
tender shares of Employer Stock as directed by the Participant. Except as
otherwise required by law, the Trustee shall not tender shares of Employer Stock
that are credited to a Participant’s Account, if the Plan uses share accounting,
or, if accounting is by units of participation, that reflect a Participant’s
proportional interest in the Stock Fund for which the Trustee has received no
direction from the Participant.
             
(C)          A Participant who has directed the Trustee to tender some or all of
the shares of Employer Stock that reflect the Participant’s proportional
interest in the Stock Fund may, at any time prior to the tender offer withdrawal
date, direct the Trustee to withdraw some or all of such tendered shares, and
the Trustee shall withdraw the directed number of shares from the tender offer
prior to the tender offer withdrawal deadline. A Participant shall not be
limited as to the number of directions to tender or withdraw that the
Participant may give to the Trustee.
             
(D)          A direction by a Participant to the Trustee to tender shares of
Employer Stock that reflect the Participant’s proportional interest in the Stock
Fund shall not be considered a written election under the Plan by the
Participant to withdraw, or have distributed, any or all of his withdrawable
shares. If the Plan uses share accounting, the Trustee shall credit to the
Participant’s Account the proceeds received by the Trustee in exchange for the
shares of Employer Stock tendered from the Participant’s Account. If accounting
is by units of participation, the Trustee shall credit to each proportional
interest of the Participant from which the tendered shares were taken the
proceeds received by the Trustee in exchange for the shares of Employer Stock
tendered from that interest. Pending receipt of direction (through the
Administrator) from the Participant or the named fiduciary, as provided in the
Plan, as to which of the remaining Permissible Investments the proceeds should
be invested in, the Trustee shall invest the proceeds in the Permissible
Investment specified for such purposes in the Service Agreement.
         
(h)          Shares Credited. If accounting with respect to the Stock Fund is by
units of participation, then for all purposes of this Section 20.12, the number
of shares of Employer Stock deemed “reflected” in a Participant’s proportional
interest shall be determined as of the last preceding valuation date. The trade
date is the date the transaction is valued.
         
(i)           General. With respect to all rights other than the right to vote,
the right to tender, and the right to withdraw shares previously tendered, in
the case of Employer Stock credited to a Participant’s Account or proportional
interest in the Stock Fund, the Trustee shall follow the directions of the
Participant and if no such directions are received, the directions of the named
fiduciary. The Trustee shall have no duty to solicit directions from
Participants. The Administrator is responsible for ensuring that (i) the
procedures established in accordance with the provisions of Subsection 20.12(g)
are sufficient to safeguard the confidentiality of the information described
therein, (ii) such procedures are being followed, and (iii) an independent
fiduciary, as described in regulations issued under ERISA Section 404(c), is
appointed when needed in accordance with those regulations.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
77

--------------------------------------------------------------------------------

 
 

 
(j)          Conversion. All provisions in this Section 20.12 shall also apply
to any securities received as a result of a conversion to Employer Stock.

 
20.13.        Voting; Delivery of Information. The Trustee shall deliver, or
cause to be executed and delivered, to the Employer or Administrator all
notices, prospectuses, financial statements, proxies and proxy soliciting
materials received by the Trustee relating to securities held by the Trust or,
if applicable, deliver these materials to the appropriate Participant or the
Beneficiary of a deceased Participant. Unless provided otherwise in the Service
Agreement, the Trustee shall vote any securities held by the Trust in accordance
with the instructions of the Participant or the Beneficiary of a deceased
Participant and shall not vote securities for which it has not received
instructions.
 
20.14.        Compensation and Expenses of Trustee. The Trustee’s fee for
performing its duties hereunder shall be such reasonable amounts as specified in
the Service Agreement or any other written agreement with the Employer. Such
fee, any taxes of any kind which may be levied or assessed upon or with respect
to the Trust Fund, and any and all expenses, including without limitation legal
fees and expenses of administrative and judicial proceedings, reasonably
incurred by the Trustee in connection with its duties and responsibilities
hereunder shall, unless some or all have been paid by said Employer, be paid
from the Trust in the method specified in the Service Agreement.
 
20.15.        Reliance by Trustee on Other Persons. The Trustee may rely upon
and act upon any writing from any person authorized by the Employer or the
Administrator pursuant to the Service Agreement or any other written direction
to give instructions concerning the Plan and may conclusively rely upon and be
protected in acting upon any written order from the Employer or the
Administrator or upon any other notice, request, consent, certificate, or other
instructions or paper reasonably believed by it to have been executed by a duly
authorized person, so long as it acts in good faith in taking or omitting to
take any such action. The Trustee need not inquire as to the basis in fact of
any statement in writing received from the Employer or the Administrator.
 
The Trustee shall be entitled to rely on the latest certificate it has received
from the Employer or the Administrator as to any person or persons authorized to
act for the Employer or the Administrator hereunder and to sign on behalf of the
Employer or the Administrator any directions or instructions, until it receives
from the Employer or the Administrator written notice that such authority has
been revoked.
 
Except with respect to instructions from a Participant as to the Participant’s
Account that are otherwise authorized under the Plan, the Trustee shall be under
no duty to take any action with respect to any Participant’s Account (other than
as specified herein) unless and until the Employer or the Administrator
furnishes the Trustee with written instructions on a form acceptable to the
Trustee, and the Trustee agrees thereto in writing. The Trustee shall not be
liable for any action taken pursuant to the Employer’s or the Administrator’s
written instructions (nor for the collection of contributions under the Plan,
nor the purpose or propriety of any distribution made thereunder).
 
20.16.        Indemnification by Employer. The Employer shall indemnify and save
harmless the Trustee, and all affiliates, employees, agents and sub-contractors
of the Trustee, from and against any and all liability or expense (including
reasonable attorneys’ fees) to which the Trustee, or such other individuals or
entities, may be subjected by reason of any act or conduct being taken in the
performance of any Plan-related duties, including those described in this Trust
Agreement and the Service Agreement, unless such liability or expense results
from the Trustee’s, or such other individuals’ or entities’, negligence or
willful misconduct.
 
20.17.        Consultation by Trustee with Counsel. The Trustee may consult with
legal counsel (who may be but need not be counsel for the Employer or the
Administrator) concerning any question which may arise with respect to its
rights and duties under the Plan and Trust, and the opinion of such counsel
shall, to the extent permitted by law, be full and complete protection in
respect of any action taken or omitted by the Trustee hereunder in good faith
and in accordance with the opinion of such counsel.
 
20.18.        Persons Dealing with the Trustee. No person dealing with the
Trustee shall be bound to see to the application of any money or property paid
or delivered to the Trustee or to inquire into the validity or propriety of any
transactions.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
78

--------------------------------------------------------------------------------

 
 
20.19.        Resignation or Removal of Trustee. The Trustee may resign at any
time by written notice to the Employer, which resignation shall be effective 60
days after delivery to the Employer. The Trustee may be removed by the Employer
by written notice to the Trustee, which removal shall be effective 60 days after
delivery to the Trustee or such shorter period as may be mutually agreed upon by
the Employer and the Trustee.
 
Except in the case of Plan termination, upon resignation or removal of the
Trustee, the Employer shall appoint a successor trustee. Any such successor
trustee shall, upon written acceptance of his appointment, become vested with
the estate, rights, powers, discretion, duties and obligations of the Trustee
hereunder as if he had been originally named as Trustee in this Agreement.
 
Upon resignation or removal of the Trustee, the Employer shall no longer
participate in this volume submitter plan and shall be deemed to have adopted an
individually designed plan. In such event, the Employer shall appoint a
successor trustee within said 60-day period and the Trustee shall transfer the
assets of the Trust to the successor trustee upon receipt of sufficient evidence
(such as a determination letter or opinion letter from the Internal Revenue
Service or an opinion of counsel satisfactory to the Trustee) that such trust
shall be a qualified trust under the Code.
 
The appointment of a successor trustee shall be accomplished by delivery to the
Trustee of written notice that the Employer has appointed such successor
trustee, and written acceptance of such appointment by the successor trustee.
The Trustee may, upon transfer and delivery of the Trust Fund to a successor
trustee, reserve such reasonable amount as it shall deem necessary to provide
for its fees, compensation, costs and expenses, or for the payment of any other
liabilities chargeable against the Trust Fund for which it may be liable. The
Trustee shall not be liable for the acts or omissions of any successor trustee.
 
20.20.        Fiscal Year of the Trust. The fiscal year of the Trust shall
coincide with the Plan Year.
 
20.21.        Amendment. In accordance with provisions of the Plan, and subject
to the limitations set forth therein, this Trust Agreement may only be amended
by an instrument in writing signed by the Employer and the Trustee. No amendment
to this Trust Agreement shall divert any part of the Trust Fund to any purpose
other than as provided in Section 20.03.
 
20.22.        Plan Termination. Upon termination or partial termination of the
Plan or complete discontinuance of contributions thereunder, the Trustee shall
make distributions to the Participants or other persons entitled to
distributions as the Employer or Administrator directs in accordance with the
provisions of the Plan. In the absence of such instructions and unless the Plan
otherwise provides, the Trustee shall notify the Employer or Administrator of
such situation and the Trustee shall be under no duty to make any distributions
under the Plan until it receives written instructions from the Employer or
Administrator. Upon the completion of such distributions, the Trust shall
terminate, the Trustee shall be relieved from all liability under the Trust, and
no Participant or other person shall have any claims thereunder, except as
required by applicable law.
 
20.23.        Permitted Reversion of Funds to Employer. If it is determined by
the Internal Revenue Service that the Plan does not initially qualify under Code
Section 401, all assets then held under the Plan shall be returned by the
Trustee, as directed by the Administrator, to the Employer, but only if the
application for determination is made by the time prescribed by law for filing
the Employer’s return for the taxable year in which the Plan was adopted or such
later date as may be prescribed by regulations. Such distribution shall be made
within one year after the date the initial qualification is denied. Upon such
distribution the Plan shall be considered to be rescinded and to be of no force
or effect.
 
Contributions under the Plan are conditioned upon their deductibility under Code
Section 404. In the event the deduction of a contribution made by the Employer
is disallowed under Code Section 404, such contribution (to the extent
disallowed) must be returned to the Employer within one year of the disallowance
of the deduction.
 
Any contribution made by the Employer because of a mistake of fact must be
returned to the Employer within one year of the contribution.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
79

--------------------------------------------------------------------------------

 
 
20.24.        Governing Law. This Trust Agreement shall be construed,
administered and enforced according to ERISA and, to the extent not preempted
thereby, the laws of the State or Commonwealth in which the Trustee has its
principal place of business.
 
20.25.        Assignment and Successors. This Trust Agreement, and any of its
rights and obligations hereunder, may not be assigned by any party without the
prior written consent of the other party(ies), and such consent may be withheld
in any party’s sole discretion. Notwithstanding the foregoing, the Trustee may
assign this Agreement in whole or in part, and any of its rights and obligations
hereunder, to a subsidiary or affiliate of the Trustee without consent of the
Employer. Any successor to the Trustee or successor trustee, either through sale
or transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement. All
provisions in this Trust Agreement shall extend to and be binding upon the
parties hereto and their respective successors and permitted assigns.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
80

--------------------------------------------------------------------------------

 
 
Additional Provisions Addendum to the Basic Plan Document

 
The following provisions supplement and/or, to the degree described herein,
supersede the referenced provisions of this Basic Plan Document in the following
manner:

 
(1)
Subsection 5.10(b) is modified by the addition of the following paragraph:

 
 
(4)
If the cross-tested participant group allocation formula is elected in
Subsection 1.12(b)(4) through the Additional Provisions Addendum to the Adoption
Agreement, Nonelective Employer Contributions shall be allocated to "eligible"
Participants in each allocation group identified therein in the ratio that the
Compensation of each "eligible" Participant within the allocation group bears to
the total Compensation of all "eligible" Participants in the allocation group.
Allocation rates must satisfy the nondiscrimination testing method selected by
the Employer in Subsection 1.12(b)(4)(A) through the Additional Provisions
Addendum to the Adoption Agreement.

 
(2)
The following modifies Section 13.01

 
Notwithstanding any other provision of Section 13.01, as elected by the Employer
in Subsection 1.20 through the Additional Provisions Addendum to the Adoption
Agreement and subject to the requirements of Article 14, if applicable, a
Participant whose employment has terminated and whose Account is distributable
in accordance with the provisions of Article 12 may elect to withdraw, in cash,
a portion of his vested interest in his Account at any time.
 
(3)
The following modifies Section 13.01:

 
Notwithstanding any other provision of Section 13.01, as elected by the Employer
in Subsection 1.20(a)(1) through the Additional Provisions Addendum to the
Adoption Agreement, a distribution may be made in the form of Fund Shares of
Employer Stock. Notwithstanding any other provision of the Plan to the contrary,
the right of a Participant to receive a distribution in the form of Fund Shares
of Employer Stock applies only to that portion of the Participant's Account
invested in such form at the time of distribution.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
81

--------------------------------------------------------------------------------

 
 
Volume Submitter Defined Contribution Plan
 
ADDENDUM
 
RE: Code Sections 401(k) and 415 2007 Final Regulations
 
Katrina Emergency Tax Relief Act of 2005 and
 
Gulf Opportunity Zone Act of 2005
 
Amendments for Fidelity Basic Plan Document No. 14
 
PREAMBLE
 
Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect the final regulations under Internal Revenue Code (Code) Sections
401(k) and 415 and to reflect amendments to the Code pursuant to the Katrina
Emergency Tax Relief Act (“KETRA”) and the Gulf Opportunity Zone Act of 2005
(“GOZA”).. This amendment is intended as good faith compliance with the
requirements of Code Sections 401(k) and 415, KETRA, and GOZA and is to be
construed in accordance with guidance issued thereunder. This amendment shall be
effective as described below.
 
Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

   
1.
Effective for Plan Years and Limitation Years beginning on and after July 1,
2007, the first paragraph of Section 2.01(k) is hereby amended in its entirety,
to provide as follows:

 

   
(k)        “Compensation” (subject to any adjustments thereto in Section 5.02,
for purposes of determining the amount and allocation of contributions, or in
Section 6.12(c), for purposes of applying the Code Section 415 limitations)
means wages as defined in Code Section 3401(a) (for purposes of income tax
withholding at the source) plus amounts that would be included in wages but for
an election under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B),
402(k), or 457(b) and all other payments of compensation to an Eligible Employee
by the Employer (in the course of the Employer’s trade or business) for services
to the Employer while employed as an Eligible Employee for which the Employer is
required to furnish the Eligible Employee a written statement under Code
Sections 6041(d), 6051(a)(3) and 6052. Compensation must be determined without
regard to any rules under Code Section 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code Section
3401(a)(2)). Notwithstanding anything to the contrary herein, however, severance
amounts paid after severance from employment shall be excluded from
Compensation.
             
(1)     For purposes of this Section 2.01(k), “severance amounts” are any
amounts paid after severance from employment, except a payment of regular
compensation for services during the Eligible Employee’s regular working hours,
or compensation for services outside the Eligible Employee’s regular working
hours (such as overtime or shift differential), commissions, bonuses, or other
similar payments provided such payment would have been made prior to a severance
from employment if the Eligible Employee had continued in employment with the
Employer, provided such amounts are paid by the later of (A) 2-1/2 months after
or (B) the end of the Limitation Year that includes the date of the Eligible
Employee’s severance from employment (as defined in Subsection 2.01(k)(2)
below).

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
1

--------------------------------------------------------------------------------

 
 

     
(2)     For purposes of this Section 2.01(k), an Eligible Employee has a
“severance from employment” when (i) the employee ceases to be an employee of an
employer (applying the aggregation rules in Code Section 414) maintaining a plan
and (ii) in connection with a change of employment, the individual’s new
employer does not maintain such plan with respect to the individual. The
determination of whether an Eligible Employee ceases to be an employee of an
employer maintaining a plan is based on all of the relevant facts and
circumstances.
       
2.
Effective for Plan Years and Limitation Years beginning on and after July 1,
2007, the third paragraph of Section 2.01(k) is hereby amended, in its entirety
to provide as follows:
           
            Compensation shall generally be based on the amount actually paid to
the Eligible Employee during the Plan Year or, for purposes of Article 5, if so
elected by the Employer in Subsection 1.05(b) of the Adoption Agreement, during
that portion of the Plan Year during which the Eligible Employee is an Active
Participant. Notwithstanding the preceding sentence, Compensation for purposes
of Article 15 (Top-Heavy Provisions) shall be based on the amount actually paid
or made available to the Participant during the Plan Year. Compensation is
treated as paid on a date if it is actually paid on that date or it would have
been paid on that date but for an election under Code Section 125, 132(f)(4),
401(k), 403(b), 408(k), 408(p)(2)(A)(i), or 457(b).
       
3.
Effective for Plan Years and Limitation Years beginning on and after July 1,
2007, Subsections (1), (2), and (3) of Section 2.01(k) are re-numbered as
Subsections (3), (4), and (5).
       
4.
Effective for Plan Years beginning on and after July 1, 2007, the first
paragraph of Section 5.02 is hereby amended to provide as follows:
         
5.02 Compensation Taken into Account in Determining Contributions. In
determining the amount or allocation of any contribution that is based on
Compensation, only Compensation paid to a Participant for services rendered to
the Employer while employed as an Eligible Employee shall be taken into account.
Except as otherwise specifically provided in this Article 5, for purposes of
determining the amount and allocation of contributions under this Article 5,
Compensation shall not include any amounts elected by the Employer with respect
to such contributions in Subsection 1.05(a) or (b), as applicable, of the
Adoption Agreement.
       
5.
Effective for Limitation Years beginning on and after July 1, 2007, Section 6.12
is hereby amended in its entirety to provide as follows:
         
6.12. Code Section 415 Limitations. Notwithstanding any other provisions of the
Plan, the following limitations shall apply:
         
(a)        Employer Maintains Single Plan: If the “415 employer” does not
maintain any other qualified defined contribution plan or any “welfare benefit
fund”, “individual medical benefit account”, or “simplified employee pension” in
addition to the Plan, the provisions of this Subsection 6.12(a) shall apply.
           
(1)     If a Participant does not participate in, and has never participated in
any other qualified defined contribution plan, “welfare benefit fund”,
“individual medical benefit account”, or “simplified employee pension”
maintained by the “415 employer”, which provides an “annual addition”, the
amount of “annual additions” to the Participant’s Account for a Limitation Year
shall not exceed the lesser of the “maximum permissible amount” or any other
limitation contained in the Plan. If a contribution that would otherwise be
contributed or allocated to the Participant’s Account would cause the “annual
additions” for the Limitation Year to exceed the “maximum permissible amount”,
the amount contributed or allocated shall be reduced so that the “annual
additions” for the Limitation Year shall equal the “maximum permissible amount”.

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
2

--------------------------------------------------------------------------------

 
 

   
(2)     Prior to the determination of a Participant’s actual Compensation for a
Limitation Year, the “maximum permissible amount” may be determined on the basis
of a reasonable estimation of the Participant’s Compensation for such Limitation
Year, uniformly determined for all Participants similarly situated. Any Employer
contributions based on estimated annual Compensation shall be reduced by any
“excess 415 amounts” carried over from prior Limitation Years.
           
(3)     As soon as is administratively feasible after the end of the Limitation
Year, the “maximum permissible amount” for such Limitation Year shall be
determined on the basis of the Participant’s actual Compensation for such
Limitation Year.
         
(b)        Employer Maintains Multiple Defined Contribution Type Plans: Unless
the Employer specifies another method for limiting “annual additions” in the 415
Correction Addendum to the Adoption Agreement, if the “415 employer” maintains
any other qualified defined contribution plan or any “welfare benefit fund”,
“individual medical benefit account”, or “simplified employee pension” in
addition to the Plan, the provisions of this Subsection 6.12(b) shall apply.
             
(1)        If a Participant is covered under any other qualified defined
contribution plan or any “welfare benefit fund”, “individual medical benefit
account”, or “simplified employee pension” maintained by the “415 employer”,
that provides an “annual addition”, the amount of “annual additions” to the
Participant’s Account for a Limitation Year shall not exceed the lesser of
                 
(A)     the “maximum permissible amount”, reduced by the sum of any “annual
additions” to the Participant’s accounts for the same Limitation Year under such
other qualified defined contribution plans and “welfare benefit funds”,
“individual medical benefit accounts”, and “simplified employee pensions”, or
                 
(B)     any other limitation contained in the Plan.
               
            If the “annual additions” with respect to a Participant under other
qualified defined contribution plans, “welfare benefit funds”, “individual
medical benefit accounts”, and “simplified employee pensions” maintained by the
“415 employer” are less than the “maximum permissible amount” and a contribution
that would otherwise be contributed or allocated to the Participant’s Account
under the Plan would cause the “annual additions” for the Limitation Year to
exceed the “maximum permissible amount”, the amount to be contributed or
allocated shall be reduced so that the “annual additions” for the Limitation
Year shall equal the “maximum permissible amount”. If the “annual additions”
with respect to the Participant under such other qualified defined contribution
plans, “welfare benefit funds”, “individual medical benefit accounts”, and
“simplified employee pensions” in the aggregate are equal to or greater than the
“maximum permissible amount”, no amount shall be contributed or allocated to the
Participant’s Account under the Plan for the Limitation Year.
               
(2)       Prior to the determination of a Participant’s actual Compensation for
the Limitation Year, the amounts referred to in Subsection 6.12(b)(1)(A) above
may be determined on the basis of a reasonable estimation of the Participant’s
Compensation for such Limitation Year, uniformly determined for all Participants
similarly situated. Any Employer contribution based on estimated annual
Compensation shall be reduced by any “excess 415 amounts” carried over from
prior Limitation Years.

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
3

--------------------------------------------------------------------------------

 
 

     
(3)       As soon as is administratively feasible after the end of the
Limitation Year, the amounts referred to in Subsection 6.12(b)(1)(A) shall be
determined on the basis of the Participant’s actual Compensation for such
Limitation Year.
           
(c)       Adjustments to Compensation: Compensation for purposes of this Section
6.12 shall be subject to the following:
               
(1)       Compensation shall be based on compensation for all services to the
“415 employer.”
               
(2)       Compensation shall be based on the amount actually paid or made
available to the Participant (or, if earlier, includible in the gross income of
the Participant) during the Limitation Year.
               
(3)        An Eligible Employee’s severance from employment, as defined in
Section 2.01(k), shall be applied using the modification to the employer
aggregation rules prescribed in Code Section 415(h).
               
(4)        Compensation shall include amounts paid by the later of (A) 2-1/2
months after or (B) the end of the Limitation Year that includes the date of the
Participant’s severance from employment (as defined in Section 2.01(k), modified
as provided in subparagraph (c)(3) above) if such amounts are either payments
for unused accrued bona fide sick, vacation, or other leave (but only if the
Eligible Employee would have been able to use the leave if employment had
continued), or received by a Participant pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Participant at the same time if the Participant had not severed employment and
only to the extent that the payment is includible in the Participant’s gross
income.
             
(5)       Compensation shall include amounts that otherwise would be excluded as
“severance amounts” if such amounts are paid to an individual who does not
currently perform services for the employer because of qualified military
service (as used in Code Section 414(u)(1)) to the extent those amounts do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the employer rather than entering qualified
military service or to a Participant who is permanently and totally disabled.
               
(6)       Compensation shall include amounts earned, but not paid during the
Limitation Year solely because of the timing of pay periods and pay dates,
provided
                 
(A)     such amounts are paid during the first few weeks of the next Limitation
Year;
                 
(B)     such amounts are included on a uniform and consistent basis with respect
to all similarly situated Participants; and
                 
(C)      no such amounts are included in more than one Limitation Year.
             
            In addition, for Limitation Years beginning on or after July 1,
2007, Compensation for purposes of this Section 6.12 shall not reflect
compensation for a year greater than the limit under Code Section 401(a)(17)
that applies to that year.
           
(d)        Corrections: In correcting an “excess 415 amount” in a Limitation
Year beginning on or after July 1, 2007, the Employer may use any appropriate
correction under the Employee Plans Compliance Resolution System, or any
successor thereto.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
4

--------------------------------------------------------------------------------

 
 

 
(e)       Exclusion from Annual Additions: Restorative payments allocated to a
Participant’s Account, which include payments made to restore losses to the Plan
resulting from actions (or a failure to act) by a fiduciary for which there is a
reasonable risk of liability under Title I of ERISA or under other applicable
federal or state law, where similarly situated Participants are similarly
treated do not give rise to an “annual addition” for any Limitation Year.
         
6.
Effective August 25, 2005, a new Section 10.08 is added at the end of Article 10
to provide as follows:
           
10.08     Qualified Hurricane Distributions. Qualified Individuals (as defined
in subsection (b) below) may designate all or a portion of a qualifying
distribution as a Qualified Hurricane Distribution (as defined in subsection (a)
below).
             
(a)       A “Qualified Hurricane Distribution” means any distribution made on or
after the QHD Effective Date (as defined in subsection (c) below) and before the
QHD Distribution Date (as defined in subsection (d) below) to a Qualified
Individual, to the extent that such distribution, when aggregated with all other
Qualified Hurricane Distributions to the Qualified Individual made under the
Plan (and under any other plan maintained by the Employer or a Related
Employer), does not exceed $100,000. A Qualified Hurricane Distribution must be
made in accordance with and pursuant to the distribution provisions of the Plan,
except that:
               
(1)     A Qualified Hurricane Distribution of amounts attributable to
Nonelective Employer Contributions, Deferral Contributions and Qualified
Nonelective Employer contributions shall be deemed to be made after the
occurrence of any distributable events otherwise applicable under Code section
401(k)(2)(B)(i), such as termination of employment (and shall be deemed
permissible under Section 12.01), and
               
(2)     The requirements of Code sections 401(a)(31), 402(f) and 3405 and
Section 13.04 shall not apply.
             
(b)       A “Qualified Individual” means any individual whose principal place of
abode on
               
(1)     August 28, 2005, is located in the Hurricane Katrina disaster area (as
defined in Code section 1400M(2))and who has sustained an economic loss by
reason of Hurricane Katrina;
               
(2)     September 23, 2005, is located in the Hurricane Rita disaster area (as
defined in Code section 1400M(4)) and who has sustained an economic loss by
reason of Hurricane Rita; or
               
(3)     October 23, 2005, is located in the Hurricane Wilma disaster area (as
defined in Code section 1400M(6)) and who has sustained an economic loss by
reason of Hurricane Wilma.
             
(c)       The “QHD Effective Date” means
               
(1)     August 25, 2005, with respect to a Qualified Individual described in
subsection (b)(1) above;
               
(2)     September 23, 2005, with respect to a Qualified Individual described in
subsection (b)(2) above; and


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
5

--------------------------------------------------------------------------------

 
 

     
(3)     October 23, 2005, with respect to a Qualified Individual described in
subsection (b)(3) above.
             
(d)       The “QHD Distribution Date” means
               
(1)     January 1, 2007, with respect to a Qualified Individual described in
subsection (b)(1), (2), or (3) above.
             
(e)       If the Employer elected to provide for Rollover Contributions in
Subsection 1.09(a) of the Adoption Agreement, an Eligible Employee who received
a Qualified Hurricane Distribution, as defined herein, may repay to the Plan the
Qualified Hurricane Distribution, provided the Qualified Hurricane Distribution
is eligible for tax-free rollover treatment. Any such re-contribution will be
treated as having been made in a direct rollover to the Plan, provided it is
made during the three-year period beginning on the day after the date on which
the Qualified Hurricane Distribution was received and does not exceed the amount
of such distribution.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
6

--------------------------------------------------------------------------------

 
 
Volume Submitter Defined Contribution Plan
 
ADDENDUM
 
RE: Compensation Taken into Account
 
Amendment for Fidelity Basic Plan Document No. 14
 
Effective December 11, 2008, the first paragraph of Section 5.02 is hereby
amended to provide as follows:

     
5.02      Compensation Taken into Account in Determining Contributions. In
determining the amount or allocation of any contribution that is based on
Compensation, only Compensation paid to a Participant for services rendered to
the Employer while employed as an Eligible Employee shall be taken into account.
Except as otherwise specifically provided in this Article 5, for purposes of
determining the amount and allocation of contributions under this Article 5,
Compensation shall not include reimbursements or other expense allowances,
fringe benefits (cash and non-cash), moving expenses, deferred compensation,
welfare benefits, and any amounts elected by the Employer with respect to such
contributions in Subsection 1.05(a) or (b), as applicable, of the Adoption
Agreement.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
1

--------------------------------------------------------------------------------

 

Volume Submitter Defined Contribution Plan
 
ADDENDUM
 
RE: Pension Protection Act of 2006,
 
The Heroes Earnings Assistance and Relief Act of 2008,
 
The Worker, Retiree and Employee Recovery Act of 2008
 
And Code Sections 401(k) and 401(m) 2009 Proposed Regulations
 
Amendments for Fidelity Basic Plan Document No. 14
 
PREAMBLE
 
Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect statutory changes pursuant to the Pension Protection Act of 2006
(“PPA”) and the Heroes Earnings Assistance and Relief Act of 2008 (“HEART”) and
related guidance. This amendment is intended as good faith compliance with the
requirements of the PPA and HEART and is to be construed in accordance with
guidance issued thereunder.
 
Except as provided otherwise below, the amendments contained herein shall be
effective for Plan Years beginning after December 31, 2006.
 
Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.
 
Article 1.       Qualified Reservist Distribution. If elected by the Employer in
Section (g) of the corresponding Adoption Agreement Addendum, and
notwithstanding anything herein to the contrary, effective September 11, 2001
(or the later effective date elected by the Employer in such Section (g)), a
Participant ordered or called to active duty for a period in excess of 179 days
or for an indefinite period after September 11, 2001 by reason of being a member
of a reserve component (as defined in section 101 of title 37, United States
Code), shall be eligible to elect to receive a Qualified Reservist Distribution.
For purposes of this Article 1, a “Qualified Reservist Distribution” means a
distribution from the Participant’s Account of amounts attributable to Deferral
Contributions, provided such distribution is made during the period beginning on
the date of the order or call to active duty and ending at the close of the
active duty period.

    Article 2.       Direct Rollover Distributions.

 
2.1
Employee Contributions. Effective for taxable years beginning after December 31,
2006, the portion of an “eligible rollover distribution” consisting of after-tax
Employee Contributions that are not includable in gross income may be rolled
over in a direct rollover distribution to an annuity contract described in Code
section 403(b), provided such contract provides for separate accounting of
amounts so transferred (and earnings thereon).
   
2.2
Nonspouse Beneficiary Rollovers. Effective for distributions after December 31,
2006, a designated beneficiary (as defined in Code section 401(a)(9)(E)) of a
Participant who is not the surviving spouse of the Participant may elect to roll
over such distribution to an individual retirement plan described in clause (i)
or (ii) of paragraph (8)(B) of Code section 402(c) established for the purposes
of receiving such distribution.
   
2.3
Roth IRA. Effective for distributions after December 31, 2007, a Roth IRA
described in Code section 408A shall be an “eligible retirement plan,” as
defined in Section 13.04(b).

 
Article 3.      Pre-Normal Retirement Age Pension Plan Distributions. If elected
by the Employer in Section (a) of the corresponding Adoption Agreement Addendum,
and notwithstanding anything herein to the contrary, effective for distributions
in Plan Years beginning after December 31, 2006 (or the later effective date
elected by the Employer in such Section (a)), an Active Participant may elect to
receive a distribution of the portion of his Account attributable to pension
plan contributions (if applicable) prior to the Active Participant’s attainment
of Normal Retirement Age, provided such Active Participant has attained at least
age 62.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
1

--------------------------------------------------------------------------------

 
 
Article 4.       Qualified Optional Survivor Annuity. Notwithstanding anything
herein to the contrary, if Article 14 is applicable to the Plan, then, effective
for Plan Years beginning after December 31, 2007 (subject to the effective date
applicable in the event that the Plan is maintained pursuant to a collective
bargaining agreement under certain circumstances, as described in section 4.3,
below), the Plan shall also permit the Participant, subject to the spousal
consent rules described in Section 14.05, to elect a qualified optional survivor
annuity, which provides for a life annuity payable to the Participant and a
survivor annuity payable to the Participant’s beneficiary equal to either 75% or
50% as described in 4.1 or 4.2 below, as applicable.

   
4.1
If the survivor annuity portion of the Plan’s qualified joint and survivor
annuity (as defined in Section 14.01) is less than 75%, then the survivor
annuity portion of the qualified optional survivor annuity shall be 75%.
   
4.2
If the survivor annuity portion of the Plan’s qualified joint and survivor
annuity (as defined in Section 14.01) is greater than or equal to 75%, then the
survivor annuity portion of the qualified optional survivor annuity shall be
50%.
   
4.3
Notwithstanding the effective date described above in this Article 4, if the
Plan is maintained pursuant to one or more collective bargaining agreements
between employee representatives and one or more employers ratified on or before
August 17, 2006, then this Article 4 shall be effective for Plan Years beginning
on and after the earlier of—

 

 
(a)
The later of—
           
(i)
January 1, 2008, or
           
(ii)
The date on which the last of such collective bargaining agreements terminates
(determined without regard to any extension thereof after August 17, 2006), or
         
(b)
January 1, 2009.

 
Article 5.      Transfers to the Pension Benefit Guarantee Corporation upon Plan
Termination. In the event that the Employer terminates the Plan, as described in
Section 16.06, and, at the time, the whereabouts of one or more distributees are
unknown, as described in Section 12.06, and the Employer so directs the Trustee,
subject to applicable guidance, the Trustee shall transfer the Accounts of such
distributees to the Pension Benefit Guarantee Corporation.
 
Article 6.       Modification of rules governing Hardship Distributions. On and
after August 17, 2006, a hardship withdrawal described in Section 10.05, if
otherwise available under the Plan, shall be available as a result of the
financial needs described in paragraphs (1), (3) and (5) of subsection 10.05(a)
for a primary beneficiary under the Plan. For this purpose, a “primary
beneficiary under the Plan” is an individual who is named as a beneficiary under
the Plan and has an unconditional right to all or a portion of the Participant’s
Account upon the death of the Participant.
 
Article 7.       Removal of Gap Period Income. Effective for plan years
beginning after December 31, 2007, notwithstanding anything in the Basic Plan
Document or Adoption Agreement (including addenda thereto) to the contrary, the
calculation of income or loss allocable to “excess deferrals”, “excess
contributions”, and “excess aggregate contributions” shall be determined without
regard to the period of time elapsing between the end of the “determination
year” and the date of distribution (also known as the “gap period”).
 
Article 8.       Notification of a Participant for purposes of Automatic
Enrollment Contributions. Notwithstanding anything in the Basic Plan Document or
Adoption Agreement (including addenda thereto) to the contrary, the Notification
Date elected by the Employer in the Adoption Agreement (including addenda
thereto) may precede the Automatic Enrollment Effective Date.
 
Article 9.       Modification of Provisions for QACA. Effective for plan years
beginning after December 31, 2007, except where a different treatment is
indicated in this amendment or the PPA Addendum, any provision of the Plan
applying to a 401(k) Safe Harbor Matching Employer Contribution or a 401(k) Safe
Harbor Nonelective Employer Contribution, respectively, will apply to a QACA
Matching Employer Contribution or a QACA Nonelective Employer Contribution,
respectively. In addition, effective for Plan Years beginning on and after
January 1, 2010, the same constraints and requirements regarding Compensation
exclusions applied to QACA Matching Employer Contributions under the Plan shall
apply for determining default deferral contributions under the QACA pursuant to
Section (b)(1) of the PPA Addendum.
 
Article 10.     Changing Testing Methods. Effective for plan years beginning
after December 31, 2007, Section 6.11 is amended by replacing it in its entirety
with the following:

     
6.11.         Changing Testing Methods. Notwithstanding any other provisions of
the Plan, if the Employer elects to change between the “ADP” testing method and
the safe harbor testing method, the following shall apply:


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
2

--------------------------------------------------------------------------------

 
 

 
(a)       Except as otherwise specifically provided in this Section, Section
6.09, or applicable regulation, the Employer may not change from the “ADP”
testing method to the safe harbor testing method unless Plan provisions adopting
the safe harbor testing method are adopted before the first day of the Plan Year
in which they are to be effective and remain in effect for an entire 12-month
Plan Year.
     
(b)       A Plan may be amended during a Plan Year to make safe harbor or QACA
Nonelective Employer Contributions to satisfy the testing rules for such Plan
Year if:
       
(1)      The Employer provides both the initial and subsequent notices described
in Section 6. 09 for such Plan Year within the time period prescribed in Section
6.09.
         
(2)      The Employer amends its Adoption Agreement no later than 30 days prior
to the end of such Plan Year to provide for 401(k) Safe Harbor Nonelective
Contribution or QACA Nonelective Employer Contribution in accordance with the
provisions of the 401(k) Safe Harbor Nonelective Employer Contributions Addendum
to the Adoption Agreement or the PPA Addendum to the Adoption Agreement.
       
(c)       Except as otherwise specifically provided in this Article, a Plan may
not be amended during the Plan Year to discontinue 401(k) Safe Harbor
Nonelective Employer Contributions, 401(k) Safe Harbor Matching Employer
Contributions, QACA Nonelective Employer Contributions, or QACA Matching
Employer Contributions and revert to the “ADP” testing method for such Plan
Year.
     
(d)      A Plan may be amended to reduce or suspend 401(k) Safe Harbor Matching
Employer Contributions or QACA Matching Employer Contributions on future
contributions, or, effective on and after July 1, 2009, for an Employer which
has incurred a substantial business hardship (comparable to a substantial
business hardship described in Code Section 412(c)), 401(k) Safe Harbor
Nonelective Employer Contributions or QACA Nonelective Employer Contributions,
during a Plan Year and revert to the “ADP” testing method for such Plan Year if:
       
(1)      All Active Participants are provided notice of the reduction or
suspension describing (i) the consequences of the amendment, (ii) the procedures
for changing their salary reduction agreements, and (iii) the effective date of
the reduction or suspension.
         
(2)      The reduction or suspension of such contributions is no earlier than
the later of (i) 30 days after the date the notice described in paragraph (a) is
provided to Active Participants or (ii) the date the amendment is adopted.
         
(3)      Active Participants are given a reasonable opportunity before the
reduction or suspension occurs, including a reasonable period after the notice
described in paragraph (a) is provided to Active Participants, to change their
salary reduction agreements elections.
         
(4)      The Plan satisfies the 401(k) Safe Harbor Matching Employer
Contributions or QACA Matching Employer Contributions provisions of the Adoption
Agreement in effect prior to the amendment with respect to Deferral
Contributions made through the effective date of the amendment.
         
(5)      The Plan satisfies the 401(k) Safe Harbor Nonelective Employer
Contributions or QACA Nonelective Contributions provisions of the Adoption
Agreement in effect prior to the amendment with respect to the safe harbor
compensation (compensation meeting the requirements of Section 1.401(k)-3(b)(2)
of the Treasury Regulations) paid through the effective date of the amendment.
       
If the Employer amends its Plan in accordance with the provisions of this
Subsection (d), the “ADP” test described in Section 6.03 and the “ACP” test
described in Section 6.06 shall be applied as if it had been in effect for the
entire Plan Year using the current year testing method in Subsection 1.06(a)(1)
of the Adoption Agreement.

 
Article 11.     Eligible Automatic Contribution Arrangement (EACA). Effective
for plan years beginning after December 31, 2007, if the Employer has elected in
Section (e) of the PPA Addendum to the Adoption Agreement to have the Plan be an
EACA, then references to “2 ½” months in Sections 6.04 and 6.07 of the Basic
Plan Document are hereby changed to read “6” months. The Employer shall also
provide to each Active Participant covered by the EACA pursuant to Section (f)
of the PPA Addendum to the Adoption Agreement a comprehensive notice, written in
a manner calculated to be understood by the average Active Participant, of the
Active Participant’s rights and obligations under the Plan within the time
described in Section 6.09 for a safe harbor contribution notice.

The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
3

--------------------------------------------------------------------------------

 
 
Article 12.       Notice Timing Adjustment. Effective for plan years (and the
notices issued therein) beginning after December 31, 2006, references to a
period of “90” days in Sections 12.03, 13.05 and 14.05 are hereby changed to
“180” days in the text of each such section.
 
Article 13.      Diversification out of Employer Securities. Notwithstanding
anything herein to the contrary, if one of the Plan’s Permissible Investments is
Employer Securities, the following rules shall apply:

         
13.1
With respect to the portion of a Participant’s or Beneficiary’s Account
attributable to:
     
(a)
Matching and/or Nonelective Employer Contributions and invested in Employer
Securities, the Participant or Beneficiary shall be permitted to exchange out of
Employer Securities into any other Permissible Investment otherwise available,
no later than the date on which either (1) or (2) below is applicable:
         
(1)
If a Participant, the Participant has completed at least three years of service
(as defined in section III.B. of Notice 2006-107, or its successor), or
           
(2)
If a Beneficiary, the Beneficiary is the Beneficiary of a Participant who is
either described in (1) above or who is deceased.
         
(b)
Deferral, Employee and/or Rollover Contributions and invested in Employer
Securities, the Participant or Beneficiary shall immediately be permitted to
exchange out of Employer Securities into any other Permissible Investment
otherwise available.
   
13.2
The Plan must have no fewer than three Permissible Investments, other than
Employer Securities, each of which must be diversified and have materially
different risk and return characteristics. A Participant or Beneficiary who is
permitted to exchange out of Employer Securities pursuant to 13.1 above must be
permitted to direct the investment of the proceeds from such an exchange out of
Employer Securities into the Permissible Investments described in this section
13.2. Notwithstanding anything to the contrary in this section 13.2:
     
(a)
The Plan shall not be treated as failing to meet the requirements of this
section 13.2 merely because the Plan limits the time for divestment and
reinvestment to periodic, reasonable opportunities occurring no less frequently
than quarterly; and
       
(b)
Except as provided in otherwise applicable guidance, the Plan shall not impose
restrictions or conditions with respect to the investment of Employer Securities
that are not imposed on the investment of other assets of the Plan. This
subsection (b) shall not apply to any restrictions or conditions imposed by
reason of the application of securities laws.
     
13.3
The following definitions apply for purposes of this Article 13—
     
(a)
“Employer Securities” shall mean publicly traded equity securities issued by the
Employer Corporation, provided that:
         
(1)
Except as provided in otherwise applicable regulations or in paragraph (2) of
this subsection (a), if the Employer Securities are not publicly traded they
shall nevertheless be treated as publicly traded if any Employer Corporation, or
any member of a Controlled Group of Corporations that includes such Employer
Corporation, has issued a class of stock that is a publicly traded Employer
Security.
           
(2)
Paragraph (1) shall be inapplicable if no Employer Corporation, or Parent
Corporation of an Employer Corporation, has issued any—
             
(A)
Publicly traded Employer Security, or
               
(B)
Any special class of stock that grants particular rights to, or bears particular
risks for, the holder or issuer with respect to the Employer Corporation or any
Parent Corporation of an Employer Corporation that has issued any Publicly
Traded Employer Security.
           
(b)
“Controlled group of Corporations” has the meaning given such term by Code
section 1563(a), except that “50 percent” shall be substituted for “80 percent”
each place it appears.
       
(c)
“Employer Corporation” means a corporation that is an employer maintaining the
Plan.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
4

--------------------------------------------------------------------------------

 
 

 
(d)
“Parent Corporation” has the meaning given such term by Code section 424(e).
     
13.4
The following transition rule applies to Employer Securities:
         
(a)
In the case of the portion of an Account to which subsection 13.1(a) applies and
which consists of Employer Securities acquired in a Plan Year beginning before
January 1, 2007, subsection 13.1(a) shall only apply to the “applicable
percentage” of such securities. This subsection 13.4 (a) shall be applied
separately with respect to each class of Employer Securities.
       
(b)
Subsection (a) shall not apply to a Participant who has attained age 55 and
completed at least three years of service (as defined in paragraph 13.1(a)(1)
above) before the first Plan Year beginning after December 31, 2005.
       
(c)
For purposes of subsection (a), the “applicable percentage” shall be determined
as follows:
         
(1)
For the first Plan Year to which subsection 13.1(a) applies, the applicable
percentage is 33.
           
(2)
For the second Plan Year to which subsection 13.1(a) applies, the applicable
percentage is 66.
           
(3)
For the third Plan Year to which subsection 13.1(a) applies and following, the
applicable percentage is 100.
       
13.5     Notwithstanding the effective date of this amendment, if the Plan is
maintained pursuant to one or more collective bargaining agreements between
employee representatives and one or more employers ratified on or before August
17, 2006, then this Article 13 shall be effective for Plan Years beginning after
the earlier of—
   
(a)
The later of—
         
(i)
December 31, 2007, or
           
(ii)
The date on which the last of such collective bargaining agreements terminates
(determined without regard to any extension thereof after August 17, 2006), or
         
(b)
December 31, 2008.


The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
5

--------------------------------------------------------------------------------

 

Volume Submitter Defined Contribution Plan
 
ADDENDUM
 
RE: In-kind Distributions
 
Amendment for Fidelity Basic Plan Document No. 14
 
Effective March 15, 2010, the following shall replace in its entirety the third
paragraph of Section 13.01:

     
Distributions shall be made in cash, except that distributions may be made in
Fund Shares of marketable securities (as defined in Code Section 731(c)(2)),
other than Fund Shares of Employer Stock as defined in Section 20.12, at the
election of the Participant and, to the extent each such security allows the
Trustee to facilitate such a transfer, pursuant to the qualifying rollover of
such distribution to a Fidelity Investments® individual retirement account or a
taxable distribution directly to another Fidelity Investments® account.

 
The CORPORATEplan for RetirementSM
© 2008 FMR Corp.
All rights reserved.
 
1